


Exhibit 10.1


























______________________________________________________________________________________________________






BRIDGEPOINT EDUCATION, INC.


AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


DATED AS OF APRIL 13, 2012




COMERICA BANK
AS ADMINISTRATIVE AGENT AND LEAD ARRANGER




______________________________________________________________________________________________________


































EXECUTION COPY    
    

















Detroit_1099228_22





--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
1.
DEFINITIONS.                                         1

1.1
Certain Defined Terms                                 1

2.
REVOLVING CREDIT.                                    26

2.1
Commitment                                        27

2.2
Accrual of Interest and Maturity; Evidence of Indebtedness.            27

2.3
Requests for and Refundings and Conversions of Advances            28

2.4
Disbursement of Advances.                                30

2.5
Swing Line.                                        32

2.6
Interest Payments; Default Interest                        37

2.7
Optional Prepayments.                                38

2.8
Base Rate Advance in Absence of Election or Upon Default            38

2.9
Revolving Credit Facility Fee                            39

2.10
Mandatory Repayment of Revolving Credit Advances.            39

2.11
Optional Reduction or Termination of Revolving Credit Aggregate
Commitment                                        41

2.12
Use of Proceeds of Advances                        42

2.13
Optional Increase                                42

2.1
Authorization to Debit Account                            44

3.
LETTERS OF CREDIT.                                44

3.1
Letters of Credit                                    44

3.2
Conditions to Issuance                                45

3.3
Notice                                            47

3.4
Letter of Credit Fees; Increased Costs.                        47

3.5
Other Fees                                        48

3.6
Participation Interests in and Drawings and Demands for Payment Under Letters of
Credit.                                        48

3.7
Obligations Irrevocable                                51

3.8
Risk Under Letters of Credit.                            52

3.9
Indemnification                                    53

3.10
Right of Reimbursement                            54

4.
[RESERVED].                                        54

5.
CONDITIONS.                                        54

5.1
Conditions of Initial Advances                            55

5.2
Continuing Conditions                                58

6.
REPRESENTATIONS AND WARRANTIES.                        58

6.1
Corporate Authority                                    58

6.2
Due Authorization                                    58

6.3    Good Title; Leases; Assets; No Liens.                        58

Detroit_1099228_22





--------------------------------------------------------------------------------






6.4
Taxes                                            59

6.5
No Defaults                                        59

6.6
Enforceability of Agreement and Loan Documents                59

6.7
Compliance with Laws                                59

6.8
Non-contravention                                    60

6.9
Litigation                                        60

6.10
Consents, Approvals and Filings, Etc                    60

6.11
Agreements Affecting Financial Condition                61

6.12
No Investment Company or Margin Stock                    61

6.13
ERISA                                    61

6.14
Conditions Affecting Business or Properties                61

6.15
Environmental and Safety Matters                        61

6.16
Subsidiaries                                    62

6.17
[Intentionally Omitted]                            62

6.18
Material Contracts                                62

6.19
Franchises, Patents, Copyrights, Tradenames, etc            62

6.20
Capital Structure                                62

6.21
Accuracy of Information.                            62

6.22
Solvency                                    63

6.23
Employee Matters                                63

6.24
No Misrepresentation                            63

6.25
Corporate Documents and Corporate Existence                64

6.26
Title IV Eligibility                                64

7.
AFFIRMATIVE COVENANTS.                            64

7.1
Financial Statements                                    64

7.2
Certificates; Other Information                            65

7.3
Payment of Obligations                                66

7.4
Conduct of Business and Maintenance of Existence; Compliance with Laws.    66

7.5
Maintenance of Property; Insurance                        67

7.6
Inspection of Property; Books and Records, Discussions                67

7.7
Notices                                        68

7.8
Hazardous Material Laws.                                69

7.9
Financial Covenants.                                70

7.10
Governmental and Other Approvals                    70

7.11
Compliance with ERISA; ERISA Notices.                    70

7.12
Defense of Collateral                                71

7.13
Future Subsidiaries; Additional Collateral                71

7.14
Accounts                                    73

7.15
Use of Proceeds                                73

7.16
Further Assurances and Information.                    73

7.17
Funding Eligibility                                73

8.
NEGATIVE COVENANTS.                                74

8.1
Limitation on Debt                                    74

8.2
Limitation on Liens                                    75

8.3
Acquisitions                                        75


Detroit_1099228_22





--------------------------------------------------------------------------------






8.4
Limitation on Mergers, Dissolution or Sale of Assets                75

8.5
Restricted Payments                                    77

8.6
Limitation on Capital Expenditures                        77

8.7
Limitation on Investments, Loans and Advances                    77

8.8
Transactions with Affiliates                                78

8.9
Sale-Leaseback Transactions                            78

8.10
Limitations on Other Restrictions                        79

8.11
Prepayment of Debt                                79

8.12
Amendment of Subordinated Debt Documents                79

8.13
Modification of Certain Agreements                    79

8.14
Fiscal Year                                    79

9.
DEFAULTS.                                        79

9.1
Events of Default                                    79

9.2
Exercise of Remedies                                82

9.3
Rights Cumulative                                    82

9.4
Waiver by the Borrowers of Certain Laws                        83

9.5
Waiver of Defaults                                    83

9.6
Set Off                                        83

10.
PAYMENTS, RECOVERIES AND COLLECTIONS.                83

10.1
Payment Procedure.                                83

10.2
Application of Proceeds of Collateral                    85

10.3
Pro-rata Recovery                                85

10.4
Treatment of a Defaulting Lender; Reallocation of Defaulting Lender's Fronting
Exposure.                                    86

11.
CHANGES IN LAW OR CIRCUMSTANCES; INCREASED COSTS.        87

11.1
Reimbursement of Prepayment Costs                    87

11.2
Eurodollar Lending Office                            87

11.3
Circumstances Affecting LIBOR Rate Availability            88

11.4
Laws Affecting LIBOR Rate Availability                    88

11.5
Increased Cost of Advances Carried at the LIBOR Rate            88

11.6
Capital Adequacy and Other Increased Costs                89

11.7
Right of Lenders to Fund through Branches and Affiliates        90

12.
AGENT.                                            90

12.1
Appointment of the Agent                            90

12.2
Deposit Account with the Agent or any Lender                90

12.3
Scope of the Agent's Duties                            90

12.4
Successor Agent                                91

12.5
Credit Decisions                                92

12.6
Authority of the Agent to Enforce This Agreement            92

12.7
Indemnification of the Agent                        92

12.8
Knowledge of Default                            93

12.9
The Agent's Authorization; Action by Lenders                93

12.10
Enforcement Actions by the Agent                        93


Detroit_1099228_22





--------------------------------------------------------------------------------






12.11
Collateral Matters.                                93

12.12
The Agents in their Individual Capacities                    94

12.13
The Agent's Fees                                94

12.14
Documentation Agent or other Titles                    95

12.15
No Reliance on the Agent's Customer Identification Program.        95

13.
MISCELLANEOUS.                                    95

13.1
Accounting Principles                            95

13.2
Choice of Law and Venue                            95

13.3
Reserved                                    96

13.4
Interest                                    96

13.5
Closing Costs and Other Costs; Indemnification.                96

13.6
Notices.                                    98

13.7
Further Action                                99

13.8
Successors and Assigns; Participations; Assignments.            99

13.9
Counterparts                                    102

13.10
Amendment and Waiver                            102

13.11
Confidentiality                                105

13.12
Substitution or Removal of Lenders                    105

13.13
Withholding Taxes                                107

13.14
Taxes and Fees                                108

13.15
WAIVER OF JURY TRIAL                            109

13.16
Judicial Reference.                                109

13.17
USA Patriot Act Notice                            111

13.18
Complete Agreement; Conflicts                        111

13.19
Severability                                    111

13.20
Table of Contents and Headings; Section References            111

13.21
Construction of Certain Provisions                        112

13.22
Independence of Covenants                            112

13.23
Electronic Transmissions                            112

13.24
Advertisements                                113

13.25
Reliance on and Survival of Provisions                    113

13.26
Joint and Several Liability                            113

13.27
Effect of this Agreement                            116










































Detroit_1099228_22





--------------------------------------------------------------------------------








EXHIBITS


A FORM OF REQUEST FOR REVOLVING CREDIT ADVANCE
B FORM OF REVOLVING CREDIT NOTE
C FORM OF SWING LINE NOTE
D FORM OF REQUEST FOR SWING LINE ADVANCE
E FORM OF NOTICE OF LETTERS OF CREDIT
F FORM OF SECURITY AGREEMENT
G FORM OF ASSIGNMENT AGREEMENT
H FORM OF GUARANTY
I FORM OF COVENANT COMPLIANCE REPORT
J FORM OF SWING LINE PARTICIPATION CERTIFICATE
K FORM OF NEW LENDER ADDENDUM


SCHEDULES



Detroit_1099228_22





--------------------------------------------------------------------------------




AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


This Amended and Restated Revolving Credit Agreement (“Agreement”) is made as of
the 13th day of April, 2012, by and among the financial institutions from time
to time signatory hereto (individually a “Lender,” and any and all such
financial institutions collectively the “Lenders”), Comerica Bank, as the
Administrative Agent for the Lenders (in such capacity, the “Agent”), Arranger,
Syndication Agent and Documentation Agent, and the borrowers listed in attached
Schedule 1 (each, individually a “Borrower,” and collectively “the Borrowers”).
RECITALS
A.    The Borrowers and Comerica Bank entered into the Existing Credit
Agreement.
B.    The Borrowers and Comerica Bank desire to amend and replace the Existing
Credit Agreement with an amended and restated credit agreement evidenced by this
Agreement.
C.    The Borrowers have requested that the Lenders extend to them credit and
letters of credit on the terms and conditions set forth herein.
D.    The Lenders are prepared to extend such credit as aforesaid, but only on
the terms and conditions set forth in this Agreement.
NOW THEREFORE, in consideration of the covenants contained herein, the
Borrowers, the Lenders, and the Agent agree as follows:
1.
DEFINITIONS.



1.1 Certain Defined Terms. For the purposes of this Agreement the following
terms will have the following meanings:


“Account(s)” shall mean any account or account receivable as defined under the
UCC, including without limitation, with respect to any Person, any right of such
Person to payment for goods sold or leased or for services rendered.
“Account Control Agreement(s)” shall mean those certain account control
agreements, or similar agreements that are delivered pursuant to Section 7.16 of
this Agreement or otherwise, as the same may be amended, restated or otherwise
modified from time to time.
“Acquisition Subsidiary” means a Subsidiary of a Borrower, which has been formed
for the sole purpose of consummating the acquisition of the Equity Interests or
assets of another Person.
“Advance(s)” shall mean, as the context may indicate, a borrowing requested by a
Borrower, and made by the Revolving Credit Lenders under Section 2.1 hereof, or
the Swing Line Lender under Section 2.5 hereof, including without limitation any
readvance, refunding or conversion of such borrowing pursuant to Section 2.3 or
2.5 hereof, and any advance deemed to

Detroit_1099228_22





--------------------------------------------------------------------------------




have been made in respect of a Letter of Credit under Section 3.6(c) hereof, and
shall include, as applicable, a Eurodollar-based Advance, a Base Rate Advance
and a Quoted Rate Advance.
“Affected Lender” shall have the meaning set forth in Section 13.12 hereof.
“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by, or under direct or indirect common control with
such Person. A Person shall be deemed to control another Person for the purposes
of this definition if such Person possesses, directly or indirectly, the power
(i) to vote 30% or more of the Equity Interests having ordinary voting power for
the election of directors or managers of such other Person or (ii) to direct or
cause the direction of the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise.
“Agent” shall have the meaning set forth in the preamble, and include any
successor agents appointed in accordance with Section 12.4 hereof.
“Agent's Correspondent” shall mean for Eurodollar-based Advances, the Agent's
Grand Cayman Branch (or for the account of said branch office, at the Agent's
main office in Detroit, Michigan, United States).
“Annual Budget” shall mean, for any Fiscal Year of Parent, the operating budget
for such year proposed by Parent's management and approved by Parent's Board of
Directors, which budget shall include, without limitation, (1) for each quarter
of such Fiscal Year, an estimate of Consolidated Net Income, as defined under
GAAP, for such quarter (for any such quarter, the “Budgeted Net Income”), and
(2) an estimate of the total Cash to be held by the Borrowers at the end of each
month of such Fiscal Year (each such monthly estimate, the “Budgeted Cash”); in
each case, in form and content reasonably acceptable to Agent.
“Applicable Fee Percentage” shall mean, as of any date of determination thereof,
the applicable percentage used to calculate certain of the fees due and payable
hereunder, determined by reference to the appropriate columns in the Pricing
Matrix attached to this Agreement as Schedule 1.1.
“Applicable Interest Rate” shall mean, (i) with respect to each Revolving Credit
Advance, the Eurodollar-based Rate or the Base Rate, and (ii) with respect to
each Swing Line Advance, the Base Rate or, if made available to the Borrowers by
the Swing Line Lender at its option, the Quoted Rate, in each case as selected
by the Borrowers from time to time subject to the terms and conditions of this
Agreement.
“Applicable Margin” shall mean, as of any date of determination thereof, the
applicable interest rate margin, determined by reference to the appropriate
columns in the Pricing Matrix attached to this Agreement as Schedule 1.1.
“Applicable Measuring Period” shall mean the period of four consecutive fiscal
quarters ending on the applicable date of determination.

Detroit_1099228_22





--------------------------------------------------------------------------------






“Ashford Reorganization” shall mean the proposed reorganization of Ashford
University, LLC, from an Iowa limited liability company to a California limited
liability company, which may be accomplished by means of transferring the assets
of, or merging, or converting, the existing Ashford University, LLC into a newly
formed Subsidiary.
“Asset Sale” shall mean the sale, transfer or other disposition by any Credit
Party of any asset (other than the sale or transfer of less than one hundred
percent (100%) of the stock or other ownership interests of any Subsidiary) to
any Person (other than to a Borrower or a Guarantor).
“Assignment Agreement” shall mean an Assignment Agreement substantially in the
form of Exhibit G hereto.
“Authorized Signer” shall mean each person who has been authorized by a Borrower
to execute and deliver any requests for Advances hereunder pursuant to a written
authorization delivered to the Agent and whose signature card or incumbency
certificate has been received by the Agent.
“Bankruptcy Code” shall mean Title 11 of the United States Code and the rules
promulgated thereunder.
“Base Rate” shall mean for any day, that rate of interest which is equal to the
sum of the Applicable Margin plus the greatest of (a) the Prime Rate for such
day, (b) the Federal Funds Effective Rate in effect on such day, plus one
percent (1.0%), and (c) the Daily Adjusting LIBOR Rate plus one percent (1.0%);
provided, however, for purposes of determining the Base Rate during any period
that LIBOR Rate is unavailable as determined under Sections 11.3 or 11.4 hereof,
the Base Rate shall be determined using, for clause (c) hereof, the Daily
Adjusting LIBOR Rate in effect immediately prior to the LIBOR Rate becoming
unavailable pursuant to Sections 11.3 or 11.4.
“Base Rate Advance” shall mean an Advance which bears interest at the Base Rate.
“Borrowers” shall have the meaning set forth in the preamble to this Agreement.
“Borrowers' Representative” shall mean, initially, Bridgepoint Education, Inc.,
or any other Borrower identified as the Borrowers' Representative in a written
notice delivered to the Agent and signed by all Borrowers.
“Business Day” shall mean any day other than a Saturday or a Sunday on which
commercial banks are open for domestic and international business (including
dealings in foreign exchange) in Detroit, Michigan and New York, New York, and
in the case of a Business Day which relates to a Eurodollar-based Advance, on
which dealings are carried on in the London interbank eurodollar market.
“Capital Expenditures” shall mean, for any period, with respect to any Person
(without duplication), the aggregate of all expenditures incurred by such Person
and its Subsidiaries during such period for the acquisition or leasing (pursuant
to a Capitalized Lease) of fixed or capital assets or additions to equipment,
plant and property that should be capitalized under GAAP on a consolidated
balance sheet of such Person and its Subsidiaries, but excluding

Detroit_1099228_22





--------------------------------------------------------------------------------




expenditures made in connection with the Reinvestment of Insurance Proceeds,
Condemnation Proceeds or the Net Cash Proceeds of Asset Sales.
“Capitalized Lease” shall mean, as applied to any Person, any lease of any
property (whether real, personal or mixed) with respect to which the discounted
present value of the rental obligations of such Person as lessee thereunder, in
conformity with GAAP, is required to be capitalized on the balance sheet of that
Person.
“Cash” means unrestricted cash, cash equivalents and short-term investments, in
each case as defined under GAAP.
“Change in Law” shall mean the occurrence, after the Effective Date, of any of
the following: (i) the adoption or introduction of, or any change in any
applicable law, treaty, rule or regulation (whether domestic or foreign) now or
hereafter in effect and whether or not applicable to any Lender or Agent on such
date, or (ii) any change in interpretation, administration or implementation of
any such law, treaty, rule or regulation by any Governmental Authority, or (iii)
the issuance, making or implementation by any Governmental Authority of any
interpretation, administration, request, regulation, guideline, or directive
(whether or not having the force of law), including any risk-based capital
guidelines. For purposes of this definition, (x) a change in law, treaty, rule,
regulation, interpretation, administration or implementation shall include,
without limitation, any change made or which becomes effective on the basis of a
law, treaty, rule, regulation, interpretation administration or implementation
then in force, the effective date of which change is delayed by the terms of
such law, treaty, rule, regulation, interpretation, administration or
implementation, (y) the Dodd-Frank Wall Street Reform and Consumer Protection
Act (Pub. L. 111-203, H.R. 4173) and all requests, rules, regulations,
guidelines, interpretations or directives promulgated thereunder or issued in
connection therewith shall be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, issued or promulgated, whether before or after the
Effective Date and (z) all requests, rules, guidelines or directives promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall each be deemed
to be a "Change in Law", regardless of the date enacted, adopted, issued or
implemented.
“Change of Control” shall mean (a) an event or series of events whereby any
Person or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended) other than Warburg Pincus LLC and
its Affiliates shall either (x) acquire beneficial ownership of more than 30% of
any outstanding class of common stock of any Borrower having ordinary voting
power in the election of directors of such Borrower or (y) obtain the power
(whether or not exercised) to elect a majority of such Borrower's directors or
(b) the occurrence of event or series of events that would trigger a violation
of the any change of control or change in control provision in any of the
Subordinated Debt Documents; provided that in no event shall any merger
dissolution, transfer or sale of assets, in each case, as permitted by Section
8.4, constitute a Change of Control.
“Collateral” shall mean all property or rights in which a security interest,
mortgage, lien or other encumbrance for the benefit of the Lenders is or has
been granted or arises or has arisen,

Detroit_1099228_22





--------------------------------------------------------------------------------




under or in connection with this Agreement, the other Loan Documents, or
otherwise to secure the Indebtedness.
“Collateral Access Agreement” shall mean an agreement in form and substance
satisfactory to the Agent in its sole discretion, pursuant to which a mortgagee
or lessor of real property on which Collateral is stored or otherwise located,
or a warehouseman, processor or other bailee of inventory or other property
owned by any Credit Party, that acknowledges the Liens under the Collateral
Documents and subordinates or waives any Liens held by such Person on such
property and, includes such other agreements with respect to the Collateral as
the Agent may require in its sole discretion, as the same may be amended,
restated or otherwise modified from time to time.
“Collateral Documents” shall mean the Security Agreement, the Pledge Agreements,
the Mortgages, the Account Control Agreements, the Consent to Assignment, the
Collateral Access Agreements, and all other security documents (and any joinders
thereto) executed by any Credit Party in favor of the Agent on or after the
Effective Date, in connection with any of the foregoing collateral documents, in
each case, as such collateral documents may be amended or otherwise modified
from time to time.
“Comerica Bank” shall mean Comerica Bank, its successors or assigns.
“Commitments” shall mean the Revolving Credit Aggregate Commitment.
“Condemnation Proceeds” shall mean the cash proceeds received by any Credit
Party in respect of any condemnation proceeding net of reasonable fees and
expenses (including without limitation attorneys' fees and expenses) incurred in
connection with the collection thereof.
“Consolidated” (or “consolidated”) or “Consolidating” (or “consolidating”) shall
mean, when used with reference to any financial term in this Agreement, the
aggregate for two or more Persons of the amounts signified by such term for all
such Persons determined on a consolidated (or consolidating) basis in accordance
with GAAP, applied on a consistent basis. Unless otherwise specified herein,
“Consolidated” and “Consolidating” shall refer to the Parent and its
Subsidiaries, determined on a Consolidated or Consolidating basis.
“Consolidated EBITDA” shall mean, with respect to Parent and its Subsidiaries,
for any period of determination, Consolidated Net Income for such period, plus
to the extent deducted in determining Consolidated Net Income:
(a)    depreciation;
(b)    amortization;
(c)    Income Taxes;
(d)    interest expense;
(e)    non-cash charges;

Detroit_1099228_22





--------------------------------------------------------------------------------






(f)    non-recurring charges, including, without limitation, all transaction
costs and expenses related to the transactions contemplated hereunder;
(g)    restructuring, transaction and transition costs related to mergers,
acquisitions, partnerships, joint ventures and refinancing of existing or new
debt or equity securities, after the date hereof;
(h)    the amount of customary board, monitoring, consulting or advisory fees,
indemnities and related expenses paid or accrued in such period;
(i)    losses on Asset Sales, disposals or abandonments (other than Asset Sales,
disposals or abandonments in the ordinary course of business);
(j)    losses from discontinued operations in accordance with GAAP;
(k)    and minority interest expense;
in each case, for such period, and all as determined on a Consolidated basis for
Parent and its consolidated Subsidiaries in accordance with GAAP; provided that
the add-backs under subsections (f), (g), (h), (i), (j) and (k) shall not exceed
$20,000,000 with respect to any calculation of Consolidated EBITDA. In
determining Consolidated EBITDA for any period, without duplication, the
Consolidated EBITDA of any acquired person, property, business or asset acquired
by any Borrower during such period to the extent not subsequently sold,
transferred or otherwise disposed of in such period (each such person, property,
business or asset acquired and not subsequently so disposed of in such period,
an "Acquired Entity") shall be included in determining Consolidated EBITDA
(determined as if references to Parent and its Subsidiaries included such
Acquired Entity). For purposes of determining the amount of Consolidated EBITDA
for any Acquired Entity to be added for such period, the acquisition of an
Acquired Entity shall be deemed to have occurred at the commencement of the
applicable measurement period. Any gain or loss relating to hedging obligations
or other derivative instruments shall be disregarded (including, without
limitation, gains or losses attributable to any “mark to market” adjustments).
Any currency conversion translation and transaction gain or loss shall be
disregarded.
“Consolidated EBITDAR” shall mean for any period of determination, Consolidated
EBITDA for such period, plus to the extent deducted in determining Consolidated
Net Income, rent and lease expense for such period, all as determined on a
Consolidated basis for Parent and its consolidated Subsidiaries in accordance
with GAAP.
“Consolidated Funded Debt” shall mean at any date the aggregate amount of all
Funded Debt of the Parent and its consolidated Subsidiaries at such date,
determined on a Consolidated basis.
“Consolidated Net Income” shall mean for any period of determination, the net
income (or loss) of Parent and its consolidated Subsidiaries for such period, as
determined in accordance with GAAP.

Detroit_1099228_22





--------------------------------------------------------------------------------






“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
“Covenant Compliance Report” shall mean the report to be furnished by the
Borrowers to the Agent pursuant to Section 7.2(a) hereof, substantially in the
form attached hereto as Exhibit I and certified by a Responsible Officer of the
Borrowers, in which report the Borrowers shall set forth the information
specified therein.
“Credit Parties” shall mean the Borrowers and their respective Subsidiaries, and
“Credit Party” shall mean any one of them, as the context indicates or otherwise
requires.
“Daily Adjusting LIBOR Rate” shall mean for any day a per annum interest rate
which is equal to the quotient of the following:
(a)    the LIBOR Rate;
divided by
(b)
a percentage (expressed as a decimal) equal to 1.00 minus the maximum rate on
such date at which Agent is required to maintain reserves on "Euro-currency
Liabilities" as defined in and pursuant to Regulation D of the Board of
Governors of the Federal Reserve System or, if such regulation or definition is
modified, and as long as Agent is required to maintain reserves against a
category of liabilities which includes eurodollar deposits or includes a
category of assets which includes eurodollar loans, the rate at which such
reserves are required to be maintained on such category.

such sum to be rounded upward, if necessary, in the discretion of the Agent, to
the seventh decimal place.
“Debt” shall mean, as of any applicable date of determination thereof, all
liabilities of a Person that should be classified as liabilities in accordance
with GAAP. In the case of any Borrower, the term “Debt” shall include, without
limitation, the Indebtedness.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.
“Default” shall mean any event that with the giving of notice or the passage of
time, or both, would constitute an Event of Default under this Agreement.
“Defaulting Lender” shall mean a Lender that, as determined by the Agent (with
notice to the Borrowers of such determination), (a) has failed to perform any of
its funding obligations hereunder, including, without limitation, in respect of
its Percentage of any Advances or participations in Letters of Credit or Swing
Line Advances, within one Business Day of the date required to be funded by it
hereunder, (b) has notified the Borrowers, the Agent or any Lender

Detroit_1099228_22





--------------------------------------------------------------------------------




that it does not intend to comply with its funding obligations or has made a
public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit, (c)
has failed, within one Business Day after request by the Agent, to confirm in a
manner satisfactory to the Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state, federal or other governmental
or regulatory authority acting in such a capacity; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority unless deemed so by the Agent in its sole
discretion.
“Designated Deposit Account” shall mean the deposit account in the name of
Parent maintained with Comerica Bank and designated by the Parent as the
“Designated Deposit Account.”
“Distribution” is defined in Section 8.5 hereof.
“DOE” shall mean the U.S. Department of Education.
“Dollars” and the sign “$” shall mean lawful money of the United States of
America.
“Domestic Subsidiary” shall mean any Subsidiary of a Borrower incorporated or
organized under the laws of the United States of America, or any state or other
political subdivision thereof or which is considered to be a “disregarded
entity” for United States federal income tax purposes and which is not a
“controlled foreign corporation” as defined under Section 957 of the Internal
Revenue Code, in each case provided such Subsidiary is owned by such Borrower or
a Domestic Subsidiary of such Borrower, and “Domestic Subsidiaries” shall mean
any or all of them.
“E-System” shall mean any electronic system and any other Internet or
extranet-based site, whether such electronic system is owned, operated, hosted
or utilized by the Agent, any of its Affiliates or any other Person, providing
for access to data protected by passcodes or other security system.
“Effective Date” shall mean the date on which all the conditions precedent set
forth in Sections 5.1 and 5.2 have been satisfied.
“Electronic Transmission” shall mean each document, instruction, authorization,
file, information and any other communication transmitted, posted or otherwise
made or communicated by e-mail or E-Fax, or otherwise to or from an E-System or
other equivalent service.
“Eligible Assignee” shall mean (a) a Lender; (b) an Affiliate of a Lender; (c)
any Person (other than a natural person) that is or will be engaged in the
business of making, purchasing, holding or otherwise investing in commercial
loans or similar extensions of credit in the ordinary

Detroit_1099228_22





--------------------------------------------------------------------------------




course of its business, provided that such Person is administered or managed by
a Lender, an Affiliate of a Lender or an entity or Affiliate of an entity that
administers or manages a Lender; or (d) any other Person (other than a natural
person) approved by the (i) the Agent (and in the case of an assignment of a
commitment under the Revolving Credit, the Issuing Lender and Swing Line
Lender), and (ii) unless an Event of Default has occurred and is continuing, the
Borrowers (each such approval not to be unreasonably withheld or delayed);
provided that (x) notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrowers, or any of the Borrower's Affiliates or Subsidiaries; and
(y) no assignment shall be made to a Defaulting Lender (or any Person who would
be a Defaulting Lender if such Person was a Lender hereunder) without the
consent of the Agent and the Borrower, and in the case of an assignment of a
commitment under the Revolving Credit, the Issuing Lender and the Swing Line
Lender.
“Equity Interest” shall mean (i) in the case of any corporation, all capital
stock and any securities exchangeable for or convertible into capital stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents of corporate stock
(however designated) in or to such association or entity, (iii) in the case of a
partnership or limited liability company, partnership or membership interests
(whether general or limited) and (iv) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distribution of assets of, the issuing Person, and including, in all of the
foregoing cases described in clauses (i), (ii), (iii) or (iv), any warrants,
rights or other options to purchase or otherwise acquire any of the interests
described in any of the foregoing cases.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, or any successor act or code and the regulations in effect from time to
time thereunder.
“Eurodollar-based Advance” shall mean any Advance which bears interest at the
Eurodollar-based Rate.
“Eurodollar-based Rate” shall mean a per annum interest rate which is equal to
the sum of the Applicable Margin, plus the quotient of:
(a)    the LIBOR Rate, divided by
(b)
a percentage equal to 100% minus the maximum rate on such date at which the
Agent is required to maintain reserves on 'Eurocurrency Liabilities' as defined
in and pursuant to Regulation D of the Board of Governors of the Federal Reserve
System or, if such regulation or definition is modified, and as long as the
Agent is required to maintain reserves against a category of liabilities which
includes eurocurrency deposits or includes a category of assets which includes
eurocurrency loans, the rate at which such reserves are required to be
maintained on such category,

such sum to be rounded upward, if necessary, in the discretion of the Agent to
the seventh decimal place.
“Eurodollar-Interest Period” shall mean, for any Eurodollar-based Advance, an
Interest Period of one, two, three or six months (or any shorter or longer
periods agreed to in advance by

Detroit_1099228_22





--------------------------------------------------------------------------------




the Borrowers, the Agent and the Lenders) as selected by the Borrowers, for such
Eurodollar-based Advance pursuant to Section 2.3 hereof, as the case may be.
“Eurodollar Lending Office” shall mean, (a) with respect to the Agent, the
Agent's office located at its Grand Caymans Branch or such other branch of the
Agent, domestic or foreign, as it may hereafter designate as its Eurodollar
Lending Office by written notice to the Borrowers and the Lenders and (b) as to
each of the Lenders, its office, branch or affiliate located at its address set
forth on the signature pages hereof (or identified thereon as its Eurodollar
Lending Office), or at such other office, branch or affiliate of such Lender as
it may hereafter designate as its Eurodollar Lending Office by written notice to
the Borrowers and the Agent.
“Event of Default” shall mean each of the Events of Default specified in Section
9.1 hereof.
“Excluded Taxes” shall mean, with respect to any Lender or Agent, (a) taxes
measured by net income (including branch profit taxes) and franchise taxes
imposed in lieu of net income taxes, in each case imposed on any Lender or Agent
as a result of a present or former connection between such Lender or Agent and
the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than such
connection arising solely from any Lender or Agent having executed, delivered or
performed its obligations or received a payment under, or enforced, any Loan
Document); (b) in the case of any Non-U.S. Lender, any U.S. withholding taxes to
the extent that the obligation to withhold amounts existed on the date that such
Person became a “Lender” under this Agreement in the capacity under which such
Person makes a claim under Section 10.1(d) or designates a new lending office,
except in each case to the extent such Person is a direct or indirect assignee
of any other Lender that was entitled, at the time the assignment to such Person
became effective, to receive additional amounts under Section 10.1(d); (c)
backup withholding or other withholding taxes that are directly attributable to
the failure by any Lender to deliver the documentation required to be delivered
pursuant to Section 13.13; and (d) in the case of a Non-U.S. Lender, any United
States federal withholding taxes imposed on amounts payable to such Non-U.S.
Lender as a result of such Non-U.S. Lender's failure to comply with the
applicable requirements set forth in FATCA after December 31, 2012.
“Existing Credit Agreement” shall the Credit Agreement dated as of January 29,
2010, by and among and Borrowers and Comerica Bank, as heretofore amended,
restated, extended, supplemented, or otherwise modified.
“Existing Letters of Credit” shall mean the letters of credit which were issued
under the Existing Credit Agreement and remain outstanding on the date of this
Agreement.
“FATCA” shall mean sections 1471 through 1474 of the Internal Revenue Code as of
the date of this Agreement, and the United States Treasury Regulations
promulgated thereunder (or any amended or successor provisions substantively
comparable and not materially more onerous to comply with).
“Federal Funds Effective Rate” shall mean, for any day, a fluctuating interest
rate per annum equal to the weighted average of the rates on overnight Federal
funds transactions with

Detroit_1099228_22





--------------------------------------------------------------------------------




members of the Federal Reserve System arranged by Federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by the Agent from three
Federal funds brokers of recognized standing selected by the Agent, all as
conclusively determined by the Agent, such sum to be rounded upward, if
necessary, in the discretion of the Agent, to the nearest whole multiple of
1/100th of 1%.
“Fee Letter” shall mean the fee letter by and between Bridgepoint Education,
Inc. and Comerica Bank dated as of March 30, 2012 relating to the Indebtedness
hereunder, as amended, restated, replaced or otherwise modified from time to
time.
“Fees” shall mean the Revolving Credit Facility Fee, the Letter of Credit Fees
and the other fees and charges (including any agency fees) payable by the
Borrowers to the Lenders, the Issuing Lender or the Agent hereunder or under the
Fee Letter.
“Fiscal Year” shall mean the twelve-month period ending on each December 31.
“Fixed Charge Coverage Ratio” shall mean, as of any date of determination
thereof, a ratio, the numerator of which is the amount equal to Consolidated
EBITDAR for the four preceding fiscal quarters ending on such date of
determination, minus unfinanced Capital Expenditures during such period, and
minus Income Taxes paid or payable in cash during such period and the
denominator of which is the sum of interest expense for such period, plus rent
and lease expense for such period, all as determined on a Consolidated basis for
Parent and its consolidated Subsidiaries in accordance with GAAP.
“Foreign Subsidiary” shall mean any Subsidiary, other than a Domestic
Subsidiary, and “Foreign Subsidiaries” shall mean any or all of them.
“Fronting Exposure” shall mean, at any time there is an Defaulting Lender, (a)
with respect to the Issuing Lender, such Defaulting Lender's Percentage of the
outstanding Letter of Credit Obligations with respect to Letters of Credit
issued by such Issuing Lender, and (b) with respect to the Swing Line Lender,
such Defaulting Lender's Percentage of outstanding Swing Line Advances made by
the Swing Line Lender.
“Funded Debt” of any Person shall mean, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services as of such date (other than operating leases and
trade liabilities incurred in the ordinary course of business and payable in
accordance with customary practices) or which is evidenced by a note, bond,
debenture or similar instrument, (b) the principal component of all obligations
of such Person under Capitalized Leases, (c) all reimbursement obligations
(actual, contingent or otherwise) of such Person in respect of letters of
credit, bankers acceptances or similar obligations issued or created for the
account of such Person, (d) all liabilities of the type described in (a), (b)
and (c) above that are secured by any Liens on any property owned by such Person
as of such date even though such Person has not assumed or otherwise become
liable for the payment thereof, the amount of which is determined in accordance
with GAAP; provided however that so long as such Person is not personally liable
for any such liability, the amount of

Detroit_1099228_22





--------------------------------------------------------------------------------




such liability shall be deemed to be the lesser of the fair market value at such
date of the property subject to the Lien securing such liability and the amount
of the liability secured, and (e) all Guarantee Obligations in respect of any
liability which constitutes Funded Debt; provided, however that Funded Debt
shall not include any indebtedness under any Hedging Transaction prior to the
occurrence of a termination event with respect thereto.
“GAAP” shall mean, as of any applicable date of determination, generally
accepted accounting principles in the United States of America, consistently
applied, as in effect on the Effective Date.
“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including without limitation any supranational bodies such as the
European Union or the European Central Bank).
“Governmental Obligations” shall mean noncallable direct general obligations of
the United States of America or obligations the payment of principal of and
interest on which is unconditionally guaranteed by the United States of America.
“Guarantee Obligation” shall mean as to any Person (the “guaranteeing person”)
any obligation of the guaranteeing Person in respect of any obligation of
another Person (the “primary obligor”) (including, without limitation, any bank
under any letter of credit), the creation of which was induced by a
reimbursement agreement, guaranty agreement, keepwell agreement, purchase
agreement, counterindemnity or similar obligation issued by the guaranteeing
person, in either case guaranteeing or in effect guaranteeing any Debt, leases,
dividends or other obligations (the “primary obligations”) of the primary
obligor in any manner, whether directly or indirectly, including, without
limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person's
maximum reasonably anticipated liability in respect thereof as determined by the
applicable Person in good faith.

Detroit_1099228_22





--------------------------------------------------------------------------------






“Guarantor(s)” shall mean each Subsidiary of a Borrower which has executed and
delivered to the Agent a Guaranty (or a joinder to a Guaranty), and a Security
Agreement (or a joinder to the Security Agreement).
“Guaranty” shall mean, collectively, those guaranty agreements executed and
delivered from time to time after the Effective Date (whether by execution of
joinder agreements or otherwise) pursuant to Section 7.13 hereof or otherwise,
in each case in the form attached hereto as Exhibit H, as amended, restated or
otherwise modified from time to time.
“Hazardous Material” shall mean any hazardous or toxic waste, substance or
material defined as such, or for purposes of, any Hazardous Material Law.
“Hazardous Material Law(s)” shall mean all laws, codes, ordinances, rules,
regulations, orders, decrees and directives issued by any federal, state, local,
foreign or other governmental or quasi governmental authority or body (or any
agency, instrumentality or political subdivision thereof) pertaining to
Hazardous Materials or otherwise intended to regulate or improve health, safety
or the environment, including, without limitation, any hazardous materials or
wastes, toxic substances, flammable, explosive or radioactive materials,
asbestos, and/or other similar materials; any so-called “superfund” or
“superlien” law, pertaining to Hazardous Materials on or about any of the
Collateral, or any other property at any time owned, leased or otherwise used by
any Borrower or any Guarantor, or any portion thereof, including, without
limitation, those relating to soil, surface, subsurface ground water conditions
and the condition of the ambient air; and any other federal, state, foreign or
local statute, law, ordinance, code, rule, regulation, order or decree
regulating, relating to, or imposing liability or standards of conduct
concerning, any hazardous, toxic, radioactive, flammable or dangerous waste,
substance or material, as now or at anytime hereafter in effect.
“Hedging Agreement” shall mean any agreement relating to a Hedging Transaction
entered into between the Borrowers and any Lender or an Affiliate of a Lender.
“Hedging Transaction” means each interest rate swap transaction, basis swap
transaction, forward rate transaction, equity transaction, equity index
transaction, foreign exchange transaction, cap transaction, floor transaction
(including any option with respect to any of these transactions and any
combination of any of the foregoing).
“Hereof”, “hereto”, “hereunder” and similar terms shall refer to this Agreement
and not to any particular paragraph or provision of this Agreement.
“Income Taxes” shall mean for any period the aggregate amount of taxes based on
income or profits for such period with respect to the operations of the Parent
and its Subsidiaries (including, without limitation, all corporate franchise,
capital stock, net worth and value-added taxes assessed by state and local
governments) determined in accordance with GAAP on a Consolidated basis (to the
extent such income and profits were included in computing Consolidated Net
Income).
“Indebtedness” shall mean all indebtedness and liabilities (including without
limitation principal, interest (including without limitation interest accruing
at the then applicable rate provided in this Agreement or any other applicable
Loan Document after an applicable maturity

Detroit_1099228_22





--------------------------------------------------------------------------------




date and interest accruing at the then applicable rate provided in this
Agreement or any other applicable Loan Document after the filing of any petition
in bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Credit Parties whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding), fees,
expenses and other charges) arising under this Agreement or any of the other
Loan Documents, whether direct or indirect, absolute or contingent, of any
Credit Party to any of the Lenders or Affiliates thereof or to the Agent, in any
manner and at any time, whether arising under this Agreement, the Guaranty or
any of the other Loan Documents (including without limitation, payment
obligations under Hedging Transactions evidenced by Hedging Agreements), due or
hereafter to become due, now owing or that may hereafter be incurred by any
Credit Party to any of the Lenders or Affiliates thereof or to the Agent, and
which shall be deemed to include protective advances made by the Agent with
respect to the Collateral under or pursuant to the terms of any Loan Document
and any liabilities of any Credit Party to the Agent or any Lender arising in
connection with any Lender Products, in each case whether or not reduced to
judgment, with interest according to the rates and terms specified, and any and
all consolidations, amendments, renewals, replacements, substitutions or
extensions of any of the foregoing; provided, however that for purposes of
calculating the Indebtedness outstanding under this Agreement or any of the
other Loan Documents, the direct and indirect and absolute and contingent
obligations of the Credit Parties (whether direct or contingent) shall be
determined without duplication.
“Initial Reinvestment Period” shall mean a 180-day period during which
Reinvestment must be commenced under Section 2.10(b) and (d) of this Agreement.
“Insurance Proceeds” shall mean the cash proceeds received by any Credit Party
from any insurer in respect of any damage or destruction of any property or
asset net of reasonable fees and expenses (including without limitation
attorneys fees and expenses) incurred solely in connection with the recovery
thereof.
“Intercompany Note” shall mean any promissory note issued or to be issued by any
Credit Party to evidence an intercompany loan in form and substance satisfactory
to the Agent.
“Interest Period” shall mean (a) with respect to a Eurodollar-based Advance, a
Eurodollar-Interest Period, commencing on the day a Eurodollar-based Advance is
made, or on the effective date of an election of the Eurodollar-based Rate made
under Section 2.3 hereof, and (b) with respect to a Swing Line Advance carried
at the Quoted Rate, an interest period of 30 days (or any lesser number of days
agreed to in advance by the Borrowers, the Agent and the Swing Line Lender);
provided, however that (i) any Interest Period which would otherwise end on a
day which is not a Business Day shall end on the next succeeding Business Day,
except that as to an Interest Period in respect of a Eurodollar-based Advance,
if the next succeeding Business Day falls in another calendar month, such
Interest Period shall end on the next preceding Business Day, (ii) when an
Interest Period in respect of a Eurodollar-based Advance begins on a day which
has no numerically corresponding day in the calendar month during which such
Interest Period is to end, it shall end on the last Business Day of such
calendar month, and (iii) no Interest Period in respect of any Advance shall
extend beyond the Revolving Credit Maturity Date.

Detroit_1099228_22





--------------------------------------------------------------------------------






“Internal Revenue Code” shall mean the Internal Revenue Code of 1986 of the
United States of America, as amended from time to time, and the regulations
promulgated thereunder.
“Investment” shall mean, when used with respect to any Person, (a) any loan,
investment or advance made by such Person to any other Person (including,
without limitation, any Guarantee Obligation) in respect of any Equity Interest,
Debt, obligation or liability of such other Person and (b) any other investment
made by such Person (however acquired) in Equity Interests in any other Person,
including, without limitation, any investment made in exchange for the issuance
of Equity Interest of such Person and any investment made as a capital
contribution to such other Person.
“Issuing Lender” shall mean Comerica Bank in its capacity as issuer of one or
more Letters of Credit hereunder, or another Lender designated as its successor
by the Borrowers and the Revolving Credit Lenders.
“Issuing Office” shall mean such office as Issuing Lender shall designate as its
Issuing Office.
“Lender Products” shall mean any one or more of the following types of services
or facilities extended to the Credit Parties by any Lender: (i) credit cards,
(ii) credit card processing services, (iii) debit cards, (iv) purchase cards,
(v) Automated Clearing House (ACH) transactions, (vi) cash management, including
controlled disbursement services, and (vii) establishing and maintaining deposit
accounts.
“Lenders” shall have the meaning set forth in the preamble, and shall include
the Revolving Credit Lenders, the Swing Line Lender and any assignee which
becomes a Lender pursuant to Section 13.8 hereof.
“Letter of Credit Agreement” shall mean, collectively, the letter of credit
application and related documentation executed and/or delivered by the Borrowers
in respect of each Letter of Credit, in each case satisfactory to the Issuing
Lender, as amended, restated or otherwise modified from time to time.
“Letter of Credit Documents” shall have the meaning ascribed to such term in
Section 3.7(a) hereof.
“Letter of Credit Fees” shall mean the fees payable in connection with Letters
of Credit pursuant to Section 3.4(a) and (b) hereof.
“Letter of Credit Maximum Amount” shall mean the Revolving Credit Aggregate
Commitment, as in effect from time to time.
“Letter of Credit Obligations” shall mean at any date of determination, the sum
of (a) the aggregate undrawn amount of all Letters of Credit then outstanding,
and (b) the aggregate amount of Reimbursement Obligations which remain unpaid as
of such date.

Detroit_1099228_22





--------------------------------------------------------------------------------






“Letter of Credit Payment” shall mean any amount paid or required to be paid by
the Issuing Lender in its capacity hereunder as issuer of a Letter of Credit as
a result of a draft or other demand for payment under any Letter of Credit.
“Letter(s) of Credit” shall mean any standby letters of credit issued by Issuing
Lender at the request of or for the account of the Borrowers pursuant to Article
3 hereof, including without limitation, any Existing Letter of Credit, which
shall be deemed to be issued pursuant to the Article 3 hereof.
“LIBOR Rate” shall mean,
(a)
with respect to the principal amount of any Eurodollar-based Advance outstanding
hereunder, the per annum rate of interest determined on the basis of the rate
for deposits in United States Dollars for a period equal to the relevant
Eurodollar-Interest Period, commencing on the first day of such
Eurodollar-Interest Period, appearing on Page BBAM of the Bloomberg Financial
Markets Information Service as of 11:00 a.m. (Detroit, Michigan time) (or soon
thereafter as practical), two (2) Business Days prior to the first day of such
Eurodollar-Interest Period. In the event that such rate does not appear on Page
BBAM of the Bloomberg Financial Markets Information Service (or otherwise on
such Service), the “LIBOR Rate” shall be determined by reference to such other
publicly available service for displaying LIBOR rates as may be agreed upon by
the Agent and the Borrowers, or, in the absence of such agreement, the “LIBOR
Rate” shall, instead, be the per annum rate equal to the average (rounded
upward, if necessary, to the nearest one-sixteenth of one percent (1/16%)) of
the rate at which the Agent is offered dollar deposits at or about 11:00 a.m.
(Detroit, Michigan time) (or soon thereafter as practical), two (2) Business
Days prior to the first day of such Eurodollar-Interest Period in the interbank
LIBOR market in an amount comparable to the principal amount of the relevant
Eurodollar-based Advance which is to bear interest at such Eurodollar-based Rate
and for a period equal to the relevant Eurodollar-Interest Period; and

(b)
with respect to the principal amount of any Advance carried at the Daily
Adjusting LIBOR Rate outstanding hereunder, the per annum rate of interest
determined on the basis of the rate for deposits in United States Dollars for a
period equal to one (1) month appearing on Page BBAM of the Bloomberg Financial
Markets Information Service as of 11:00 a.m. (Detroit, Michigan time) (or soon
thereafter as practical) on such day, or if such day is not a Business Day, on
the immediately preceding Business Day. In the event that such rate does not
appear on Page BBAM of the Bloomberg Financial Markets Information Service (or
otherwise on such Service), the “LIBOR Rate” shall be determined by reference to
such other publicly available service for displaying eurodollar rates as may be
agreed upon by the Agent and the Borrowers, or, in the absence of such
agreement, the “LIBOR Rate” shall, instead, be the per annum rate equal to the
average of the rate at which the Agent is offered dollar deposits at or about
11:00 a.m. (Detroit, Michigan time) (or soon thereafter as practical) on such
day in the interbank eurodollar market in an amount comparable to the principal
amount of


Detroit_1099228_22





--------------------------------------------------------------------------------




the Indebtedness hereunder which is to bear interest at such “LIBOR Rate” and
for a period equal to one (1) month.
“Lien” shall mean any security interest in or lien on or against any property
arising from any pledge, assignment, hypothecation, mortgage, security interest,
deposit arrangement, trust receipt, conditional sale or title retaining
contract, sale and leaseback transaction, Capitalized Lease, consignment or
bailment for security, or any other type of lien, charge, encumbrance, title
exception, preferential or priority arrangement affecting property (including
with respect to stock, any stockholder agreements, voting rights agreements,
buy-back agreements and all similar arrangements), whether based on common law
or statute.
“Loan Documents” shall mean, collectively, this Agreement, the Notes (if
issued), the Letter of Credit Agreements, the Letters of Credit, the Guaranty,
the Subordination Agreements, the Collateral Documents, each Hedging Agreement,
and any other documents, certificates or agreements that are executed and
required to be delivered pursuant to any of the foregoing documents, as such
documents may be amended, restated or otherwise modified from time to time.
“Majority Lenders” shall mean at any time, Lenders holding more than 50.0% of
the sum of the Revolving Credit Aggregate Commitment (or, if the Revolving
Credit Aggregate Commitment has been terminated (whether by maturity,
acceleration or otherwise), the aggregate principal amount outstanding under the
Revolving Credit); provided that, for purposes of determining Majority Lenders
hereunder, the Letter of Credit Obligations and principal amount outstanding
under the Swing Line shall be allocated among the Revolving Credit Lenders based
on their respective Revolving Credit Percentages; provided further that so long
as there are fewer than four Lenders, considering any Lender and its Affiliates
as a single Lender, “Majority Lenders” shall mean all Lenders. The Commitments
of, and portion of the Indebtedness attributable to, any Defaulting Lender shall
be excluded for purposes of making a determination of “Majority Lenders”.
“Majority Revolving Credit Lenders” shall mean at any time, the Revolving Credit
Lenders holding more than 50.0% of the Revolving Credit Aggregate Commitment
(or, if the Revolving Credit Aggregate Commitment has been terminated (whether
by maturity, acceleration or otherwise), the aggregate principal amount then
outstanding under the Revolving Credit); provided that, for purposes of
determining Majority Revolving Credit Lenders hereunder, the Letter of Credit
Obligations and principal amount outstanding under the Swing Line shall be
allocated among the Revolving Credit Lenders based on their respective Revolving
Credit Percentages; provided further that so long as there are fewer than four
Revolving Credit Lenders, considering any Revolving Credit Lender and its
Affiliates as a single Revolving Credit Lender, “Majority Revolving Credit
Lenders” shall mean all Revolving Credit Lenders. The Commitments of, and
portion of the Indebtedness attributable to, any Defaulting Lender shall be
excluded for purposes of making a determination of “Majority Revolving Credit
Lenders”.
“Material Adverse Effect” shall mean a material adverse effect on (a) the
condition (financial or otherwise), business, performance, operations,
properties or prospects of the Credit Parties taken as a whole, (b) the ability
of any Credit Party to perform its obligations under this Agreement, the Notes
(if issued) or any other Loan Document to which it is a party, or (c) the

Detroit_1099228_22





--------------------------------------------------------------------------------




validity or enforceability of this Agreement, any of the Notes (if issued) or
any of the other Loan Documents or the rights or remedies of the Agent or the
Lenders hereunder or thereunder.
“Material Contract” shall mean any agreement or contract which Parent is
required to file as an exhibit to its filings with the Securities and Exchange
Commission under the Securities Act of 1934, as amended, and the rules
promulgated thereunder, other than management contracts or compensatory plans or
agreements.
“Mortgages” shall mean the mortgages, deeds of trust and any other similar
documents related thereto or required thereby executed and delivered by a Credit
Party on the Effective Date pursuant to Section 5.1 hereof and delivered after
the Effective Date by a Credit Party pursuant to Section 7.13 hereof or
otherwise, and “Mortgage” shall mean any such document, as such documents may be
amended, restated or otherwise modified from time to time.
“Multiemployer Plan” shall mean a Pension Plan which is a multiemployer plan as
defined in Section 4001(a)(3) of ERISA.
“Net Cash Proceeds” shall mean the aggregate cash payments received by any
Credit Party from any Asset Sale, the issuance of Equity Interests or the
issuance of Subordinated Debt, as the case may be, net of (a) the ordinary and
customary direct costs incurred in connection with such sale or issuance, as the
case may be, such as legal, accounting and investment banking fees, sales
commissions, and other third party charges, (b) property taxes, transfer taxes
and any other taxes paid or payable by such Credit Party in respect of any sale
or issuance, (c) amounts provided as a reserve, in accordance with GAAP, against
(i) any liabilities under any indemnification obligations associated with such
Asset Sale or (ii) any other liabilities retained by any Credit Party associated
with the properties sold in such Asset Sale, and (iii) the principal amount,
premium or penalty, if any, interest and other amounts on any Indebtedness for
borrowed money that is secured by a Lien on the properties sold in such Asset
Sale and which is repaid with such proceeds.
“New Lender Addendum” shall mean an addendum substantially in the form of
Exhibit K attached hereto, to be executed and delivered by each Lender becoming
a part to this Agreement pursuant to Section 2.13 hereof.
“New Revolving Credit Lenders” shall have the meaning given to such term in
Section 2.13.
“Non-Defaulting Lender” shall mean any Lender that is not, as of the date of
relevance, a Defaulting Lender.
“Non-U.S. Lender” is defined in Section 13.13 hereof.
“Notes” shall mean the Revolving Credit Notes and the Swing Line Note.
“Off Balance Sheet Liability(ies)” of a Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivables sold by such Person, (ii) any liability under any sale and leaseback
transaction which is not a Capitalized Lease, (iii) any liability under any
so-called “synthetic lease” transaction entered into by such Person, or (iv) any

Detroit_1099228_22





--------------------------------------------------------------------------------




obligation arising with respect to any other transaction which is the functional
equivalent of Debt or any of the liabilities set forth in subsections (i)-(iii)
of this definition, but which does not constitute a liability on the balance
sheets of such Person.
“Parent” shall mean Bridgepoint Education, Inc.
“PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor
thereto.
“Pension Plan” shall mean any and all defined benefit pension plans of any
Borrower and/or any of its Subsidiaries in effect from time to time, as such
term is defined in ERISA.
“Percentage” shall mean the Revolving Credit Percentage.
“Permitted Acquisition” shall mean any acquisition by any Borrower or any
Guarantor of all or substantially all of the assets of another Person, or of a
division or line of business of another Person, or any Equity Interests of
another Person which satisfies and/or is conducted in accordance with the
following requirements:
(a)
If such acquisition is structured as an acquisition of the Equity Interests of
any Person, then the Person so acquired shall (X) become a wholly-owned direct
Subsidiary of a Borrower or of a Guarantor and the applicable Borrower or the
applicable Guarantor shall cause such acquired Person to comply with Section
7.13 hereof or (Y) provided that the Credit Parties continue to comply with
Section 7.4(a) hereof, be merged with and into a Borrower (and, in the case of a
Borrower, with such Borrower being the surviving entity), a Guarantor, or an
Acquisition Subsidiary (so long as the surviving entity becomes a Borrower or a
Guarantor);

(b)
If such acquisition is structured as the acquisition of assets, such assets
shall be acquired directly by the Borrowers or any of them, an Acquisition
Subsidiary that becomes a Borrower after the closing of the acquisition, or an
entity which becomes a Guarantor in accordance with the provisions of Section
7.13 (subject to compliance with Section 7.4(a) hereof);

(c)
Both immediately before and after the consummation of such acquisition and after
giving effect to the acquisition, no Default or Event of Default shall have
occurred and be continuing; and

(d)
The purchase price of such proposed new acquisition, computed on the basis of
total acquisition consideration paid or incurred, or required to be paid or
incurred, with respect thereto, including the amount of Debt (such Debt being
otherwise permitted under this Agreement) assumed or to which such assets,
businesses or business or Equity Interests, or any Person so acquired is subject
and including any portion of the purchase price allocated to any non-compete
agreements, when added to the purchase price for each other acquisition
consummated hereunder as a Permitted Acquisition during the term of this
Agreement (not including acquisitions specifically consented to which fall
outside of the terms of this definition) and Distributions and repurchase of
Parent's Equity Interests pursuant


Detroit_1099228_22





--------------------------------------------------------------------------------




to Section 8.5(c) during the term of this Agreement, does not exceed Three
Hundred Million Dollars ($300,000,000).


“Permitted Investments” shall mean with respect to any Person:
(a)
Investments made in accordance with the Cash Investment Policy adopted by Parent
and approved by the Board of Directors of Parent, which policy has been provided
to and approved by Agent.



“Permitted Liens” shall mean with respect to any Person:
(a)
Liens for (i) taxes or governmental assessments or charges or (ii) customs
duties in connection with the importation of goods to the extent such Liens
attach to the imported goods that are the subject of the duties, in each case
(x) to the extent not yet due, (y) as to which the period of grace, if any,
related thereto has not expired or (z) which are being contested in good faith
by appropriate proceedings, provided that in the case of any such contest, any
proceedings for the enforcement of such liens have been suspended and adequate
reserves with respect thereto are maintained on the books of such Person in
conformity with GAAP;



(b)
carriers', warehousemen's, mechanics', materialmen's, repairmen's, processor's,
landlord's liens or other like liens arising in the ordinary course of business
which secure obligations that are not overdue for a period of more than 30 days
or which are being contested in good faith by appropriate proceedings, provided
that in the case of any such contest, (x) any proceedings commenced for the
enforcement of such Liens have been suspended and (y) appropriate reserves with
respect thereto are maintained on the books of such Person in conformity with
GAAP;



(c)
(i) Liens incurred in the ordinary course of business to secure the performance
of statutory obligations arising in connection with progress payments or advance
payments due under contracts with the United States government or any agency
thereof entered into in the ordinary course of business and (ii) Liens incurred
or deposits made in the ordinary course of business to secure the performance of
statutory obligations (not otherwise permitted under subsection (g) of this
definition), bids, leases, fee and expense arrangements with trustees and fiscal
agents, trade contracts, surety and appeal bonds, performance bonds and other
similar obligations (exclusive of obligations incurred in connection with the
borrowing of money, any lease-purchase arrangements or the payment of the
deferred purchase price of property), provided, that in each case full provision
for the payment of all such obligations has been made on the books of such
Person as may be required by GAAP;



(d)
any attachment or judgment lien that (i) remains unpaid, unvacated, unbonded or
unstayed by appeal or otherwise for a period ending on the earlier of (i) thirty
(30) consecutive days from the date of its attachment or entry (as applicable)
or (ii) the commencement of enforcement steps with respect thereto, other than
the filing of notice thereof in the public record or (ii) arise from judgments
or attachments in circumstances not constituting a Default or Event of Default;



(e)
survey exceptions or encumbrances, easements or reservations, or rights of
others for rights-of-way, utilities and other similar purposes, or zoning or
other restrictions as to the use of real


Detroit_1099228_22





--------------------------------------------------------------------------------




(or immovable) properties, or any interest of any lessor or sublessor under any
lease permitted hereunder which, in each case, does not materially interfere
with the business of such Person;


(f)
Liens arising in connection with worker's compensation, unemployment insurance,
old age pensions and social security benefits and similar statutory obligations
(excluding Liens arising under ERISA), provided that no enforcement proceedings
in respect of such Liens are pending and provisions have been made for the
payment of such liens on the books of such Person as may be required by GAAP;



(g)
bankers' Liens, rights of setoff and other similar Liens existing solely with
respect to cash and cash Equivalents on deposit in one or more accounts
maintained by any Credit Party;



(h)
Liens on property of a person existing at the time such person is acquired or
merged with or into or consolidated with any Credit Party to the extent
permitted hereunder and to the extent not encumbering any property other than
the property acquired;



(i)
Liens on earnest money deposits of cash or cash equivalents in connection with
any Permitted Acquisition;



(j)
Liens constituting contractual rights of setoff under customer agreements, in
each case, entered into in the ordinary course of business;



(k)
continuations of Liens that are permitted under subsections (a)-(j) hereof,
provided such continuations do not violate the specific time periods set forth
in subsections (b) and (d) and provided further that such Liens do not extend to
any additional property or assets of any Credit Party or secure any additional
obligations of any Credit Party;



(l)
Liens securing Debt permitted by Section 8.1(c), provided that (i) such Liens
are created upon fixed or capital assets acquired by the applicable Credit Party
after the date of this Agreement (including without limitation by virtue of a
loan or a Capitalized Lease), (ii) any such Lien is created solely for the
purpose of securing indebtedness representing or incurred to finance the cost of
the acquisition of the item of property subject thereto, (iii) the principal
amount of the Debt secured by any such Lien shall at no time exceed 100% of the
sum of the purchase price or cost of the applicable property, equipment or
improvements and the related costs and charges imposed by the vendors thereof
and (iv) the Lien does not cover any property other than the fixed or capital
asset acquired; provided, however, that no such Lien shall be created over any
owned real property of any Credit Party for


Detroit_1099228_22





--------------------------------------------------------------------------------




which the Agent has received a Mortgage or for which such Credit Party is
required to execute a Mortgage pursuant to the terms of this Agreement;


(m)
Liens created pursuant to the Loan Documents; and



(n)
other Liens, existing on the Effective Date, set forth on Schedule 8.2 and
renewals, refinancings and extensions thereof on substantially the same or
better terms as in effect on the Effective Date and otherwise in compliance with
this Agreement.



Regardless of the language set forth in this definition, no Lien over the Equity
Interests of any Subsidiary of Parent granted to any Person other than to the
Agent for the benefit of the Lenders shall be deemed a “Permitted Lien” under
the terms of this Agreement.
“Person” shall mean a natural person, corporation, limited liability company,
partnership, limited liability partnership, trust, incorporated or
unincorporated organization, joint venture, joint stock company, firm or
association or a government or any agency or political subdivision thereof or
other entity of any kind.
“Pledge Agreement(s)” shall mean any pledge agreement executed and delivered by
a Credit Party on the Effective Date pursuant to Section 5.1 hereof, if any, and
executed and delivered from time to time after the Effective Date by any Credit
Party pursuant to Section 7.13 hereof or otherwise, and any agreements,
instruments or documents related thereto, in each case in form and substance
satisfactory to the Agent amended, restated or otherwise modified from time to
time.
“Prime Rate” shall mean the per annum rate of interest announced by the Agent,
at its main office from time to time as its “prime rate” (it being acknowledged
that such announced rate may not necessarily be the lowest rate charged by the
Agent to any of its customers), which Prime Rate shall change simultaneously
with any change in such announced rate.
“Pro Forma Projected Financial Information” shall mean, as to any proposed
acquisition, a statement executed by the Borrowers (supported by reasonable
detail) setting forth the total consideration to be paid or incurred in
connection with the proposed acquisition, and pro forma combined projected
financial information for the Credit Parties and the acquisition target (if
applicable), consisting of projected balance sheets as of the proposed effective
date of the acquisition and as of the end of the next succeeding Fiscal Year
following the acquisition and projected statements of income and cash flows for
such year, including sufficient detail to permit calculation of the ratios
described in Section 7.9 hereof, as projected as of the effective date of the
acquisition and as of the end of such Fiscal Year and accompanied by (i) a
statement setting forth a calculation of the ratio so described, (ii) a
statement in reasonable detail specifying all material assumptions underlying
the projections and (iii) such other information as the Agent or the Lenders
shall reasonably request.
“Purchasing Lender” shall have the meaning set forth in Section 13.12.

Detroit_1099228_22





--------------------------------------------------------------------------------






“Quoted Rate” shall mean the rate of interest per annum offered by the Swing
Line Lender in its sole discretion with respect to a Swing Line Advance and
accepted by the Borrowers.
“Quoted Rate Advance” means any Swing Line Advance which bears interest at the
Quoted Rate.
“Rating Agency” shall mean Moody's Investor Services, Inc., Standard and Poor's
Ratings Services, their respective successors or any other nationally recognized
statistical rating organization which is reasonably acceptable to the Agent.
“Register” is defined in Section 13.8(g) hereof.
“Reimbursement Obligation(s)” shall mean the aggregate amount of all
unreimbursed drawings under all Letters of Credit (excluding for the avoidance
of doubt, reimbursement obligations that are deemed satisfied pursuant to a
deemed disbursement under Section 3.6(a)).
“Reinvest” or “Reinvestment” shall mean, with respect to any Net Cash Proceeds,
Insurance Proceeds or Condemnation Proceeds received by any Person, the
application of such monies to (i) repair, improve or replace any tangible
personal (excluding Inventory) or real property of the Credit Parties or any
intellectual property reasonably necessary in order to use or benefit from any
property or (ii) acquire any such property (excluding Inventory) to be used in
the business of such Person.
“Reinvestment Certificate” is defined in Section 2.10(b) hereof.
“Reinvestment Period” shall mean a 180-day period during which Reinvestment must
be completed under Section 2.10(b) and (d) of this Agreement.
“Request for Advance” shall mean a Request for Revolving Credit Advance or a
Request for Swing Line Advance, as the context may indicate or otherwise
require.
“Request for Revolving Credit Advance” shall mean a request for a Revolving
Credit Advance issued by a Borrower under Section 2.3 of this Agreement in the
form attached hereto as Exhibit A.
“Request for Swing Line Advance” shall mean a request for a Swing Line Advance
issued by Parent under Section 2.5(b) of this Agreement in the form attached
hereto as Exhibit D.
“Requirement of Law” shall mean as to any Person, the certificate of
incorporation and bylaws, the partnership agreement or other organizational or
governing documents of such Person and any law, treaty, rule or regulation or
determination of an arbitration or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
“Responsible Officer” shall mean, with respect to any Person, the chief
executive officer, chief financial officer, treasurer, president or controller
of such Person, or with respect to compliance with financial covenants, the
chief financial officer, controller, chief accounting

Detroit_1099228_22





--------------------------------------------------------------------------------




officer, or the treasurer of such Person, or any other officer of such Person
having substantially the same authority and responsibility.
“Revolving Credit” shall mean the revolving credit loans to be advanced to the
Borrowers by the applicable Revolving Credit Lenders pursuant to Article 2
hereof, in an aggregate amount (subject to the terms hereof), not to exceed, at
any one time outstanding, the Revolving Credit Aggregate Commitment.
“Revolving Credit Advance” shall mean a borrowing requested by a Borrower and
made by the Revolving Credit Lenders under Section 2.1 of this Agreement,
including without limitation any readvance, refunding or conversion of such
borrowing pursuant to Section 2.3 hereof and any deemed disbursement of an
Advance in respect of a Letter of Credit under Section 3.6(a) hereof, and may
include, subject to the terms hereof, Eurodollar-based Advances and Base Rate
Advances.
“Revolving Credit Aggregate Commitment” shall mean Fifty Million Dollars
($50,000,000), subject to increases pursuant to Section 2.13 by an amount not to
exceed the Revolving Credit Optional Increase Amount and subject to reduction or
termination under Section 2.10, 2.11 or 9.2 hereof.
“Revolving Credit Commitment Amount” shall mean with respect to any Revolving
Credit Lender, (i) if the Revolving Credit Aggregate Commitment has not been
terminated, the amount specified opposite such Revolving Credit Lender's name in
the column entitled “Revolving Credit Commitment Amount” on Schedule 1.2, as
adjusted from time to time in accordance with the terms hereof; and (ii) if the
Revolving Credit Aggregate Commitment has been terminated (whether by maturity,
acceleration or otherwise), the amount equal to its Percentage of the aggregate
principal amount outstanding under the Revolving Credit (including the
outstanding Letter of Credit Obligations and any outstanding Swing Line
Advances).
“Revolving Credit Facility Fee” shall mean the fee payable to the Agent for
distribution to the Revolving Credit Lenders in accordance with Section 2.9
hereof.
“Revolving Credit Lenders” shall mean the financial institutions from time to
time parties hereto as lenders of the Revolving Credit.
“Revolving Credit Maturity Date” shall mean the earlier to occur of (i) April
13, 2015, and (ii) the date on which the Revolving Credit Aggregate Commitment
shall terminate in accordance with the provisions of this Agreement.
“Revolving Credit Notes” shall mean the revolving credit notes described in
Section 2.2 hereof, made by the Borrowers to each of the Revolving Credit
Lenders in the form attached hereto as Exhibit B, as such notes may be amended
or supplemented from time to time, and any other notes issued in substitution,
replacement or renewal thereof from time to time.
“Revolving Credit Optional Increase Amount” shall mean an amount equal to
$50,000,000, minus the amount of any permanent reductions made to the Revolving
Credit Aggregate Commitment prior to the date a request for such increase is
made.

Detroit_1099228_22





--------------------------------------------------------------------------------






“Revolving Credit Percentage” means, with respect to any Revolving Credit
Lender, the percentage specified opposite such Revolving Credit Lender's name in
the column entitled “Revolving Credit Percentage” on Schedule 1.2, as adjusted
from time to time in accordance with the terms hereof.
“Security Agreement” shall mean, collectively, the security agreement(s)
executed and delivered by the Borrowers and the Guarantors on the Effective Date
pursuant to Section 5.1 hereof, and any such agreements executed and delivered
after the Effective Date (whether by execution of a joinder agreement to any
existing security agreement or otherwise) pursuant to Section 7.13 hereof or
otherwise, in the form of the Security Agreement attached hereto as Exhibit F,
as amended, restated or otherwise modified from time to time.
“Subordinated Debt” shall mean any Funded Debt of any Credit Party and other
obligations under the Subordinated Debt Documents and any other Funded Debt of
any Credit Party which has been subordinated in right of payment and priority to
the Indebtedness, all on terms and conditions satisfactory to the Agent in the
exercise of its reasonable credit judgment.
“Subordinated Debt Documents” shall mean and include any documents evidencing
any Subordinated Debt, in each case, as the same may be amended, modified,
supplemented or otherwise modified from time to time in compliance with the
terms of this Agreement.
“Subordination Agreements” shall mean, collectively, any subordination
agreements entered into by any Person from time to time in favor of the Agent in
connection with any Subordinated Debt, the terms of which are acceptable to the
Agent in the exercise of its reasonable credit judgment, in each case as the
same may be amended, restated or otherwise modified from time to time, and
“Subordination Agreement” shall mean any one of them.
“Subsidiary(ies)” shall mean any other corporation, association, joint stock
company, business trust, limited liability company, partnership or any other
business entity of which more than fifty percent (50%) of the outstanding voting
stock, share capital, membership, partnership or other interests, as the case
may be, is owned either directly or indirectly by any Person or one or more of
its Subsidiaries, or the management of which is otherwise controlled, directly,
or indirectly through one or more intermediaries, or both, by any Person and/or
its Subsidiaries. Unless otherwise specified to the contrary herein or the
context otherwise requires, Subsidiary(ies) shall refer to the Subsidiary(ies)
of the Borrowers.
“Sweep Agreement” means any agreement relating to the “Sweep to Loan” automated
system of the Agent or any other cash management arrangement which the Borrowers
and the Agent have executed for the purposes of effecting the borrowing and
repayment of Swing Line Advances.
“Swing Line” shall mean the revolving credit loans to be advanced to the
Borrowers by the Swing Line Lender pursuant to Section 2.5 hereof, in an
aggregate amount (subject to the terms hereof), not to exceed, at any one time
outstanding, the Swing Line Maximum Amount.
“Swing Line Advance” shall mean a borrowing requested by the Borrowers and made
by Swing Line Lender pursuant to Section 2.5 hereof and may include, subject to
the terms hereof, Quoted Rate-Advances and Base Rate Advances.

Detroit_1099228_22





--------------------------------------------------------------------------------






“Swing Line Lender” shall mean Comerica Bank in its capacity as lender of the
Swing Line under Section 2.5 of this Agreement, or its successor as subsequently
designated hereunder.
“Swing Line Maximum Amount” shall mean Three Million Dollars ($3,000,000).
“Swing Line Note” shall mean the swing line note which may be issued by the
Borrowers to Swing Line Lender pursuant to Section 2.5(b)(ii) hereof in the form
attached hereto as Exhibit C, as such note may be amended or supplemented from
time to time, and any note or notes issued in substitution, replacement or
renewal thereof from time to time.
“Swing Line Participation Certificate” shall mean the Swing Line Participation
Certificate delivered by the Agent to each Revolving Credit Lender pursuant to
Section 2.5(e)(ii) hereof in the form attached hereto as Exhibit J.
“Title IV” shall mean Title IV of the Higher Education Act of 1965, as amended.
“Title IV Programs” means the programs of federal student financial assistance
administered pursuant to Title IV and the regulations promulgated thereunder.
“Total Debt to EBITDA Ratio” shall mean as of any date of determination thereof
a ratio the numerator of which is Consolidated Funded Debt as of such date and
the denominator of which is Consolidated EBITDA for the four preceding fiscal
quarters ending on such date.
“Unencumbered Cash and Cash Equivalents” shall mean, as of any date of
determination, the sum of all cash and cash equivalents of Borrower or a
Guarantor which are not subject to any pledge, security interest, lien,
mortgage, hypothecation or other encumbrance (other than in favor of Agent).
“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect in any applicable state; provided that, unless specified otherwise or the
context otherwise requires, such terms shall refer to the Uniform Commercial
Code as in effect in the State of California.
“Unused Revolving Credit Availability” shall mean, on any date of determination,
the amount equal to the Revolving Credit Aggregate Commitment, minus (x) the
aggregate outstanding principal amount of all Advances (including Swing Line
Advances) and (y) the Letter of Credit Obligations.
“U.S. Lender” is defined in Section 13.13 hereof.
“USA Patriot Act” is defined in Section 6.7.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
2.
REVOLVING CREDIT.


Detroit_1099228_22





--------------------------------------------------------------------------------






2.1    Commitment. Subject to the terms and conditions of this Agreement
(including without limitation Section 2.3 hereof), each Revolving Credit Lender
severally and for itself alone agrees to make Advances of the Revolving Credit
in Dollars to the Borrowers from time to time on any Business Day during the
period from the Effective Date hereof until (but excluding) the Revolving Credit
Maturity Date in an aggregate amount, not to exceed at any one time outstanding
such Lender's Revolving Credit Percentage of the Revolving Credit Aggregate
Commitment. Subject to the terms and conditions set forth herein, advances,
repayments and readvances may be made under the Revolving Credit.


2.2    Accrual of Interest and Maturity; Evidence of Indebtedness.


(a)
The Borrowers hereby jointly and severally and unconditionally promise to pay to
the Agent for the account of each Revolving Credit Lender the then unpaid
principal amount of each Revolving Credit Advance (plus all accrued and unpaid
interest) of such Revolving Credit Lender to the Borrowers on the Revolving
Credit Maturity Date and on such other dates and in such other amounts as may be
required from time to time pursuant to this Agreement. Subject to the terms and
conditions hereof, each Revolving Credit Advance shall, from time to time from
and after the date of such Advance (until paid), bear interest at its Applicable
Interest Rate.



(b)
Each Revolving Credit Lender shall maintain in accordance with its usual
practice an account or accounts evidencing indebtedness of the Borrowers to the
appropriate lending office of such Revolving Credit Lender resulting from each
Revolving Credit Advance made by such lending office of such Revolving Credit
Lender from time to time, including the amounts of principal and interest
payable thereon and paid to such Revolving Credit Lender from time to time under
this Agreement.



(c)
The Agent shall maintain the Register pursuant to Section 13.8(g), and a
subaccount therein for each Revolving Credit Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Revolving
Credit Advance made hereunder, the type thereof and each Eurodollar-Interest
Period applicable to any Eurodollar-based Advance, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrowers to each Revolving Credit Lender hereunder in respect of the Revolving
Credit Advances and (iii) both the amount of any sum received by the Agent
hereunder from the Borrowers in respect of the Revolving Credit Advances and
each Revolving Credit Lender's share thereof.



(d)
The entries made in the Register maintained pursuant to paragraph (c) of this
Section 2.2 and Section 13.8(g) shall, absent manifest error, to the extent
permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrowers therein recorded; provided, however,
that the failure of any Revolving Credit Lender or the Agent to maintain the
Register or any account, as applicable, or any error therein, shall not in any
manner affect the obligation of the Borrowers to repay the Revolving Credit


Detroit_1099228_22





--------------------------------------------------------------------------------




Advances (and all other amounts owing with respect thereto) made to the
Borrowers by the Revolving Credit Lenders in accordance with the terms of this
Agreement.


(e)
The Borrowers agree that, upon written request to the Agent by any Revolving
Credit Lender, the Borrowers will execute and deliver, to such Revolving Credit
Lender, at the Borrowers' own expense, a Revolving Credit Note evidencing the
outstanding Revolving Credit Advances owing to such Revolving Credit Lender.



2.3    Requests for and Refundings and Conversions of Advances. The Parent (for
and on behalf of the Borrowers) may request an Advance of the Revolving Credit,
a refund of any Revolving Credit Advance in the same type of Advance or to
convert any Revolving Credit Advance to any other type of Revolving Credit
Advance only by delivery to the Agent of a Request for Revolving Credit Advance
executed by an Authorized Signer for Parent, subject to the following:


(a)
each such Request for Revolving Credit Advance shall set forth the information
required on the Request for Revolving Credit Advance, including without
limitation:



(i)the proposed date of such Revolving Credit Advance (or the refunding or
conversion of an outstanding Revolving Credit Advance), which must be a Business
Day;


(ii)whether such Advance is a new Revolving Credit Advance or a refunding or
conversion of an outstanding Revolving Credit Advance; and


(iii)whether such Revolving Credit Advance is to be a Base Rate Advance or a
Eurodollar-based Advance, and, except in the case of a Base Rate Advance, the
first Eurodollar-Interest Period applicable thereto, provided, however, that,
unless the Borrowers deliver to Agent a funding indemnity letter and a Request
for Revolving Credit Advance, in each case in form and substance satisfactory to
Agent, at least three (3) Business Days prior to the Effective Date, any
Revolving Credit Advance made under this Agreement on the Effective Date shall
be a Base Rate Advance, which may then be converted into a Eurodollar-based
Advance in compliance with this Agreement.


(b)
each such Request for Revolving Credit Advance shall be delivered to the Agent
by 9:00 a.m. (San Diego, California time) three (3) Business Days prior to the
proposed date of the Revolving Credit Advance, except in the case of a Base Rate
Advance, for which the Request for Revolving Credit Advance must be delivered by
9:00 a.m. (San Diego, California time) on the proposed date for such Revolving
Credit Advance;



(c)
on the proposed date of such Revolving Credit Advance, the sum of (x) the
aggregate principal amount of all Revolving Credit Advances and Swing Line
Advances outstanding on such date (including, without duplication) the Advances
that are deemed to be disbursed by the Agent under Section 3.6(a) hereof in


Detroit_1099228_22





--------------------------------------------------------------------------------




respect of the Borrowers' Reimbursement Obligations hereunder), plus (y) the
Letter of Credit Obligations as of such date, in each case after giving effect
to all outstanding requests for Revolving Credit Advances and Swing Line
Advances and for the issuance of any Letters of Credit, shall not exceed the
Revolving Credit Aggregate Commitment;


(d)
in the case of a Base Rate Advance, the principal amount of the initial funding
of such Advance, as opposed to any refunding or conversion thereof, shall be at
least $750,000 or the remainder available under the Revolving Credit Aggregate
Commitment if less than $750,000;



(e)
in the case of a Eurodollar-based Advance, the principal amount of such Advance,
plus the amount of any other outstanding Revolving Credit Advance to be then
combined therewith having the same Eurodollar-Interest Period, if any, shall be
at least $1,000,000 (or a larger integral multiple of $100,000) or the remainder
available under the Revolving Credit Aggregate Commitment if less than
$1,000,000 and at any one time there shall not be in effect more than 5 (five)
different Eurodollar-Interest Periods;



(f)
a Request for Revolving Credit Advance, once delivered to the Agent, shall not
be revocable by the Borrowers and shall constitute a certification by the
Borrowers as of the date thereof that:

(i)all conditions to the making of Revolving Credit Advances set forth in this
Agreement have been satisfied, and shall remain satisfied to the date of such
Revolving Credit Advance (both before and immediately after giving effect to
such Revolving Credit Advance);


(ii)there is no Default or Event of Default in existence, and none will exist
upon the making of such Revolving Credit Advance (both before and immediately
after giving effect to such Revolving Credit Advance); and


(iii)the representations and warranties of the Credit Parties contained in this
Agreement and the other Loan Documents are true and correct in all material
respects and shall be true and correct in all material respects as of the date
of the making of such Revolving Credit Advance (both before and immediately
after giving effect to such Revolving Credit Advance), other than (A) any
representation or warranty that expressly speaks only as of a different date and
(B) such exceptions and qualifications to such representations and warranties
that are disclosed in writing to and approved by Agent and the Majority Lenders,
with such approval not to be unreasonably withheld;


The Agent, acting on behalf of the Revolving Credit Lenders, may also, at its
option, lend under this Section 2.3 upon the telephone or email request of an
Authorized Signer of the Borrowers to make such requests and, in the event the
Agent, acting on behalf of the Revolving Credit Lenders, makes any such Advance
upon a telephone or email request, an Authorized Signer shall fax or deliver by
electronic file to the Agent, on the same day as such telephone or email
request,

Detroit_1099228_22





--------------------------------------------------------------------------------




an executed Request for Revolving Credit Advance. The Borrowers hereby authorize
the Agent to disburse Advances under this Section 2.3 pursuant to the telephone
or email instructions of any person purporting to be an Authorized Signer.
Notwithstanding the foregoing, the Borrowers acknowledge that the Borrowers
shall bear all risk of loss resulting from disbursements made upon any telephone
or email request. Each telephone or email request for an Advance from an
Authorized Signer for the Borrowers shall constitute a certification of the
matters set forth in the Request for Revolving Credit Advance form as of the
date of such requested Advance.
2.4    Disbursement of Advances.


(a)
Upon receiving any Request for Revolving Credit Advance from Parent (on behalf
of the Borrowers) under Section 2.3 hereof, the Agent shall promptly notify each
Revolving Credit Lender by wire, telex or telephone (confirmed by wire, telecopy
or telex) of the amount of such Advance being requested and the date such
Revolving Credit Advance is to be made by each Revolving Credit Lender in an
amount equal to its Revolving Credit Percentage of such Advance. Unless such
Revolving Credit Lender's commitment to make Revolving Credit Advances hereunder
shall have been suspended or terminated in accordance with this Agreement, each
such Revolving Credit Lender shall make available the amount of its Revolving
Credit Percentage of each Revolving Credit Advance in immediately available
funds to the Agent, as follows:



(i)for Base Rate Advances, at the office of the Agent located at One 411 West
Lafayette Street, 7th Floor, Detroit, Michigan 48226, not later than 10:00 a.m.
(San Diego, California time) on the date of such Advance; and


(ii)for Eurodollar-based Advances, at the Agent's Correspondent for the account
of the Eurodollar Lending Office of the Agent, not later than 12:00 p.m. (the
time of the Agent's Correspondent) on the date of such Advance.


(b)
Subject to submission of an executed Request for Revolving Credit Advance by
Parent without exceptions noted in the compliance certification therein, the
Agent shall make available to the Borrowers the aggregate of the amounts so
received by it from the Revolving Credit Lenders in like funds and currencies:



(i)for Base Rate Advances, not later than 1:00 p.m. (San Diego, California time)
on the date of such Revolving Credit Advance, by credit to an account of Parent
maintained with the Agent or to such other account or third party as Parent (on
behalf of the Borrowers) may reasonably direct in writing, provided such
direction is timely given; and


(ii)for Eurodollar-based Advances, not later than 4:00 p.m. (the time of the
Agent's Correspondent) on the date of such Revolving Credit Advance, by credit
to an account of the Borrowers maintained with the Agent's Correspondent or to
such other account or third party as the Borrowers may direct, provided such
direction is timely given.

Detroit_1099228_22





--------------------------------------------------------------------------------








(c)
The Agent shall deliver the documents and papers received by it for the account
of each Revolving Credit Lender to such Revolving Credit Lender. Unless the
Agent shall have been notified by any Revolving Credit Lender prior to the date
of any proposed Revolving Credit Advance that such Revolving Credit Lender does
not intend to make available to the Agent such Revolving Credit Lender's
Percentage of such Advance, the Agent may assume that such Revolving Credit
Lender has made such amount available to the Agent on such date, as aforesaid.
The Agent may, but shall not be obligated to, make available to the Borrowers
the amount of such payment in reliance on such assumption. If such amount is not
in fact made available to the Agent by such Revolving Credit Lender, as
aforesaid, the Agent shall be entitled to recover such amount on demand from
such Revolving Credit Lender. If such Revolving Credit Lender does not pay such
amount forthwith upon the Agent's demand therefor and the Agent has in fact made
a corresponding amount available to the Borrowers, the Agent shall promptly
notify the Borrowers and the Borrowers shall repay such amount to the Agent, if
such notice is delivered to the Borrowers prior to 10:00 a.m. (San Diego,
California time) on a Business Day, on the day such notice is received, and
otherwise on the next Business Day, and such amount paid by the Borrowers shall
be applied as a prepayment of the Revolving Credit (without any corresponding
reduction in the Revolving Credit Aggregate Commitment), reimbursing the Agent
for having funded said amounts on behalf of such Revolving Credit Lender. The
Borrowers shall retain their claim against such Revolving Credit Lender with
respect to the amounts repaid by them to the Agent and, if such Revolving Credit
Lender subsequently makes such amounts available to the Agent, the Agent shall
promptly make such amounts available to the Borrowers as a Revolving Credit
Advance. The Agent shall also be entitled to recover from such Revolving Credit
Lender or the Borrowers, as the case may be, but without duplication, interest
on such amount in respect of each day from the date such amount was made
available by the Agent to the Borrowers, to the date such amount is recovered by
the Agent, at a rate per annum equal to:



(i)in the case of such Revolving Credit Lender, for the first two (2) Business
Days such amount remains unpaid, the Federal Funds Effective Rate, and
thereafter, at the rate of interest then applicable to such Revolving Credit
Advances; and


(ii)in the case of the Borrowers, the rate of interest then applicable to such
Advance of the Revolving Credit.


Until such Revolving Credit Lender has paid the Agent such amount, such
Revolving Credit Lender shall have no interest in or rights with respect to such
Advance for any purpose whatsoever. The obligation of any Revolving Credit
Lender to make any Revolving Credit Advance hereunder shall not be affected by
the failure of any other Revolving Credit Lender to make any Advance hereunder,
and no Revolving Credit Lender shall have any liability to the Borrowers or any
of its Subsidiaries, the Agent, any other Revolving Credit Lender, or any other
party for another Revolving Credit Lender's failure to make any loan or Advance
hereunder.

Detroit_1099228_22





--------------------------------------------------------------------------------






2.5    Swing Line.


(a)
Swing Line Advances. The Swing Line Lender may, on the terms and subject to the
conditions hereinafter set forth (including without limitation Section 2.5(c)
hereof), but shall not be required to, make one or more Advances (each such
advance being a “Swing Line Advance”) to the Borrowers from time to time on any
Business Day during the period from the Effective Date hereof until (but
excluding) the Revolving Credit Maturity Date in an aggregate amount not to
exceed at any one time outstanding the Swing Line Maximum Amount. Subject to the
terms set forth herein, advances, repayments and readvances may be made under
the Swing Line.



(b)
Accrual of Interest and Maturity; Evidence of Indebtedness.



(i)Swing Line Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Borrowers to Swing Line
Lender resulting from each Swing Line Advance from time to time, including the
amount and date of each Swing Line Advance, its Applicable Interest Rate, its
Interest Period, if any, and the amount and date of any repayment made on any
Swing Line Advance from time to time. The entries made in such account or
accounts of Swing Line Lender shall be prima facie evidence, absent manifest
error, of the existence and amounts of the obligations of the Borrowers therein
recorded; provided, however, that the failure of Swing Line Lender to maintain
such account, as applicable, or any error therein, shall not in any manner
affect the obligation of the Borrowers to repay the Swing Line Advances (and all
other amounts owing with respect thereto) in accordance with the terms of this
Agreement.


(ii)The Borrowers agree that, upon the written request of Swing Line Lender, the
Borrowers will execute and deliver to Swing Line Lender a Swing Line Note.


(iii)The Borrowers jointly and severally and unconditionally promise to pay to
the Swing Line Lender the then unpaid principal amount of such Swing Line
Advance (plus all accrued and unpaid interest) on the Revolving Credit Maturity
Date and on such other dates and in such other amounts as may be required from
time to time pursuant to this Agreement. Subject to the terms and conditions
hereof, each Swing Line Advance shall, from time to time after the date of such
Advance (until paid), bear interest at its Applicable Interest Rate.


(c)
Requests for Swing Line Advances. The Parent (for and on behalf of the
Borrowers) may request a Swing Line Advance by the delivery to Swing Line Lender
of a Request for Swing Line Advance executed by an Authorized Signer for Parent,
subject to the following:



(i)each such Request for Swing Line Advance shall set forth the information
required on the Request for Advance, including without limitation,

Detroit_1099228_22





--------------------------------------------------------------------------------




(A) the proposed date of such Swing Line Advance, which must be a Business Day,
(B) whether such Swing Line Advance is to be a Base Rate Advance or a Quoted
Rate Advance, and (C) in the case of a Quoted Rate Advance, the duration of the
Interest Period applicable thereto;


(ii)on the proposed date of such Swing Line Advance, after giving effect to all
outstanding requests for Swing Line Advances made by the Parent as of the date
of determination, the aggregate principal amount of all Swing Line Advances
outstanding on such date shall not exceed the Swing Line Maximum Amount;


(iii)on the proposed date of such Swing Line Advance, after giving effect to all
outstanding requests for Revolving Credit Advances and Swing Line Advances and
Letters of Credit requested by the Borrowers on such date of determination
(including, without duplication, Advances that are deemed disbursed pursuant to
Section 3.6(a) hereof in respect of the Borrowers' Reimbursement Obligations
hereunder), the sum of (x) the aggregate principal amount of all Revolving
Credit Advances and the Swing Line Advances outstanding on such date plus (y)
the Letter of Credit Obligations on such date shall not exceed the Revolving
Credit Aggregate Commitment;


(iv)(A) in the case of a Swing Line Advance that is a Base Rate Advance, the
principal amount of the initial funding of such Advance, as opposed to any
refunding or conversion thereof, shall be at least Two Hundred Fifty Thousand
Dollars ($250,000) or such lesser amount as may be agreed to by the Swing Line
Lender, and (B) in the case of a Swing Line Advance that is a Quoted Rate
Advance, the principal amount of such Advance, plus any other outstanding Swing
Line Advances to be then combined therewith having the same Interest Period, if
any, shall be at least Two Hundred Fifty Thousand Dollars ($250,000) or such
lesser amount as may be agreed to by the Swing Line Lender, and at any time
there shall not be in effect more than 2 (two) Interest Rates and Interest
Periods;


(v)each such Request for Swing Line Advance shall be delivered to the Swing Line
Lender by 12:00 p.m. (San Diego, California time) on the proposed date of the
Swing Line Advance;


(vi)each Request for Swing Line Advance, once delivered to Swing Line Lender,
shall not be revocable by the Borrowers, and shall constitute and include a
certification by the Borrowers as of the date thereof that:


(A)all conditions to the making of Swing Line Advances set forth in this
Agreement shall have been satisfied and shall remain satisfied to the date of
such Swing Line Advance (both before and immediately after giving effect to such
Swing Line Advance);

Detroit_1099228_22





--------------------------------------------------------------------------------








(B)there is no Default or Event of Default in existence, and none will exist
upon the making of such Swing Line Advance (both before and immediately after
giving effect to such Swing Line Advance); and


(C)the representations and warranties of the Credit Parties contained in this
Agreement and the other Loan Documents are true and correct in all material
respects and shall be true and correct in all material respect as of the date of
the making of such Swing Line Advance (both before and immediately after giving
effect to such Swing Line Advance), other than (1) any representation or
warranty that expressly speaks only as of a different date and (2) such
exceptions and qualifications to such representations and warranties that are
disclosed in writing to and approved by Agent and the Majority Lenders, with
such approval not to be unreasonably withheld;


(vii)At the option of the Agent, subject to revocation by the Agent at any time
and from time to time and so long as the Agent is the Swing Line Lender, the
Borrowers may utilize the Agent's “Sweep to Loan” automated system for obtaining
Swing Line Advances and making periodic repayments. At any time during which the
“Sweep to Loan” system is in effect, Swing Line Advances shall be advanced to
fund borrowing needs pursuant to the terms of the Sweep Agreement. Each time a
Swing Line Advance is made using the “Sweep to Loan” system, the Borrowers shall
be deemed to have certified to the Agent and the Lenders each of the matters set
forth in clause (vi) of this Section 2.5(c). Principal and interest on Swing
Line Advances requested, or deemed requested, pursuant to this Section shall be
paid pursuant to the terms and conditions of the Sweep Agreement without any
deduction, setoff or counterclaim whatsoever. Unless sooner paid pursuant to the
provisions hereof or the provisions of the Sweep Agreement, the principal amount
of the Swing Loans shall be paid in full, together with accrued interest
thereon, on the Revolving Credit Maturity Date. The Agent may suspend or revoke
the Borrowers' privilege to use the “Sweep to Loan” system at any time and from
time to time for any reason and, immediately upon any such revocation, the
“Sweep to Loan” system shall no longer be available to the Borrowers for the
funding of Swing Line Advances hereunder (or otherwise), and the regular
procedures set forth in this Section 2.5 for the making of Swing Line Advances
shall be deemed immediately to apply. the Agent may, at its option, also elect
to make Swing Line Advances upon the Borrowers' telephone requests on the basis
set forth in the last paragraph of Section 2.3, provided that the Borrowers
comply with the provisions set forth in this Section 2.5.


(d)
Disbursement of Swing Line Advances. Upon receiving any executed Request for
Swing Line Advance from the Parent and the satisfaction of the conditions set
forth in Section 2.5(c) hereof, Swing Line Lender shall, at its option, make
available to the Borrowers, in accordance with the written disbursement
instructions of Parent the amount so requested in Dollars not later than 1:00
p.m. (San Diego, California time) on the date of such Advance, by credit to an
account


Detroit_1099228_22





--------------------------------------------------------------------------------




of the Borrowers maintained with the Agent or to such other account or third
party as the Borrowers may reasonably direct in writing, subject to applicable
law, provided such direction is timely given. Swing Line Lender shall promptly
notify the Agent of any Swing Line Advance by telephone, telex or telecopier.


(e)
Refunding of or Participation Interest in Swing Line Advances.



(i)The Agent, at any time in its sole and absolute discretion, may, in each case
on behalf of the Borrowers (which hereby irrevocably direct the Agent to act on
their behalf) request each of the Revolving Credit Lenders (including the Swing
Line Lender in its capacity as a Revolving Credit Lender) to make an Advance of
the Revolving Credit to the Borrowers, in an amount equal to such Revolving
Credit Lender's Revolving Credit Percentage of the aggregate principal amount of
the Swing Line Advances outstanding on the date such notice is given (the
“Refunded Swing Line Advances”); provided however that the Swing Line Advances
carried at the Quoted Rate which are refunded with Revolving Credit Advances at
the request of the Swing Line Lender at a time when no Default or Event of
Default has occurred and is continuing shall not be subject to Section 11.1 and
no losses, costs or expenses may be assessed by the Swing Line Lender against
the Borrowers or the Revolving Credit Lenders as a consequence of such
refunding. The applicable Revolving Credit Advances used to refund any Swing
Line Advances shall be Base Rate Advances. In connection with the making of any
such Refunded Swing Line Advances or the purchase of a participation interest in
Swing Line Advances under Section 2.5(e)(ii) hereof, the Swing Line Lender shall
retain its claim against the Borrowers for any unpaid interest or fees in
respect thereof accrued to the date of such refunding. Unless any of the events
described in Section 9.1(i) hereof shall have occurred (in which event the
procedures of Section 2.5(e)(ii) shall apply) and regardless of whether the
conditions precedent set forth in this Agreement to the making of a Revolving
Credit Advance are then satisfied (but subject to Section 2.5(e)(iii)), each
Revolving Credit Lender shall make the proceeds of its Revolving Credit Advance
available to the Agent for the benefit of the Swing Line Lender at the office of
the Agent specified in Section 2.4(a) hereof prior to 8:00 a.m. San Diego,
California time on the Business Day next succeeding the date such notice is
given, in immediately available funds. The proceeds of such Revolving Credit
Advances shall be immediately applied to repay the Refunded Swing Line Advances,
subject to Section 11.1 hereof.


(ii)If, prior to the making of an Advance of the Revolving Credit pursuant to
Section 2.5(e)(i) hereof, one of the events described in Section 9.1(i) hereof
shall have occurred, each Revolving Credit Lender will, on the date such Advance
of the Revolving Credit was to have been made, purchase from the Swing Line
Lender an undivided participating interest in each Swing Line Advance that was
to have been refunded in an amount equal to its Revolving Credit Percentage of
such Swing Line Advance. Each Revolving Credit Lender within the time periods
specified in Section 2.5(e)(i) hereof, as applicable, shall immediately transfer
to the Agent, for the benefit of the Swing Line Lender, in

Detroit_1099228_22





--------------------------------------------------------------------------------




immediately available funds, an amount equal to its Revolving Credit Percentage
of the aggregate principal amount of all Swing Line Advances outstanding as of
such date. Upon receipt thereof, the Agent will deliver to such Revolving Credit
Lender a Swing Line Participation Certificate evidencing such participation.


(iii)Each Revolving Credit Lender's obligation to make Revolving Credit Advances
to refund Swing Line Advances, and to purchase participation interests, in
accordance with Section 2.5(e)(i) and (ii), respectively, shall be absolute and
unconditional and shall not be affected by any circumstance, including, without
limitation, (A) any set-off, counterclaim, recoupment, defense or other right
which such Revolving Credit Lender may have against Swing Line Lender, the
Borrowers or any other Person for any reason whatsoever; (B) the occurrence or
continuance of any Default or Event of Default; (C) any adverse change in the
condition (financial or otherwise) of any Borrower or any other Person; (D) any
breach of this Agreement or any other Loan Document by any Borrower or any other
Person; (E) any inability of any Borrower to satisfy the conditions precedent to
borrowing set forth in this Agreement on the date upon which such Revolving
Credit Advance is to be made or such participating interest is to be purchased;
(F) the termination of the Revolving Credit Aggregate Commitment hereunder; or
(G) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. If any Revolving Credit Lender does not make
available to the Agent the amount required pursuant to Section 2.5(e)(i) or (ii)
hereof, as the case may be, the Agent on behalf of the Swing Line Lender, shall
be entitled to recover such amount on demand from such Revolving Credit Lender,
together with interest thereon for each day from the date of non-payment until
such amount is paid in full (x) for the first two (2) Business Days such amount
remains unpaid, at the Federal Funds Effective Rate and (y) thereafter, at the
rate of interest then applicable to such Swing Line Advances. The obligation of
any Revolving Credit Lender to make available its pro rata portion of the
amounts required pursuant to Section 2.5(e)(i) or (ii) hereof shall not be
affected by the failure of any other Revolving Credit Lender to make such
amounts available, and no Revolving Credit Lender shall have any liability to
any Credit Party, the Agent, the Swing Line Lender, or any other Revolving
Credit Lender or any other party for another Revolving Credit Lender's failure
to make available the amounts required under Section 2.5(e)(i) or (ii) hereof.


(iv)Notwithstanding the foregoing, no Revolving Credit Lender shall be required
to make any Revolving Credit Advance to refund a Swing Line Advance or to
purchase a participation in a Swing Line Advance if at least two (2) Business
Days prior to the making of such Swing Line Advance by the Swing Line Lender,
the officers of the Swing Line Lender immediately responsible for matters
concerning this Agreement shall have received written notice from the Agent or
any Lender that Swing Line Advances should be suspended based on the occurrence
and continuance of a Default or Event of Default and stating that such notice is
a “notice of default”; provided, however that the obligation of the Revolving
Credit Lenders to make or refund such Swing Line Advance or purchase a
participation in such Swing Line Advance) shall be reinstated upon the

Detroit_1099228_22





--------------------------------------------------------------------------------




date on which such Default or Event of Default has been waived by the requisite
Lenders.


2.6    Interest Payments; Default Interest.


(a)
Interest on the unpaid balance of all Base Rate Advances of the Revolving Credit
and the Swing Line from time to time outstanding shall accrue from the date of
such Advance to the date repaid, at a per annum interest rate equal to the Base
Rate, and shall be payable in immediately available funds quarterly in arrears
commencing on July 1, 2012, and on the first day of each October, January, April
and July thereafter. Whenever any payment under this Section 2.6(a) shall become
due on a day which is not a Business Day, the date for payment thereof shall be
extended to the next Business Day. Interest accruing at the Base Rate shall be
computed on the basis of a 360 day year and assessed for the actual number of
days elapsed, and in such computation effect shall be given to any change in the
interest rate resulting from a change in the Base Rate on the date of such
change in the Base Rate.



(b)
Interest on each Eurodollar-based Advance of the Revolving Credit shall accrue
at its Eurodollar-based Rate and shall be payable in immediately available funds
on the last day of the Eurodollar-Interest Period applicable thereto (and, if
any Eurodollar-Interest Period shall exceed three months, then on the last
Business Day of the third month of such Eurodollar-Interest Period, and at three
month intervals thereafter). Interest accruing at the Eurodollar-based Rate
shall be computed on the basis of a 360 day year and assessed for the actual
number of days elapsed from the first day of the Eurodollar-Interest Period
applicable thereto to but not including the last day thereof.



(c)
Interest on each Quoted Rate Advance of the Swing Line shall accrue at its
Quoted Rate and shall be payable in immediately available funds on the last day
of the Interest Period applicable thereto. Interest accruing at the Quoted Rate
shall be computed on the basis of a 360-day year and assessed for the actual
number of days elapsed from the first day of the Interest Period applicable
thereto to, but not including, the last day thereof.



(d)
Notwithstanding anything to the contrary in the preceding sections, all accrued
and unpaid interest on any Revolving Credit Advance that is refunded or
converted pursuant to Section 2.3 hereof and any Swing Line Advance that is
refunded pursuant to Section 2.5(e) hereof, shall be due and payable in full on
the date such Advance is refunded or converted.



(e)
In the case of any Event of Default under Section 9.1(i), immediately upon the
occurrence thereof, and in the case of any other Event of Default, immediately
upon receipt by the Agent of notice from the Majority Revolving Credit Lenders,
interest shall be payable on demand on all Revolving Credit Advances and Swing
Line Advances from time to time outstanding at a per annum rate equal to the
Applicable Interest Rate in respect of each such Advance plus, in the case of


Detroit_1099228_22





--------------------------------------------------------------------------------




Eurodollar-based Advances and Quoted Rate Advances, two percent (2%) for the
remainder of the then existing Interest Period, if any, and at all other such
times, and for all Base Rate Advances from time to time outstanding, at a per
annum rate equal to the Base Rate plus two percent (2%).


2.7    Optional Prepayments.


(a)
(i) The Borrowers may prepay all or part of the outstanding principal of any
Base Rate Advance(s) of the Revolving Credit at any time, provided that, unless
the “Sweep to Loan” system shall be in effect in respect of the Revolving
Credit, after giving effect to any partial prepayment, the aggregate balance of
Base Rate Advance(s) of the Revolving Credit remaining outstanding, if any,
shall be at least Seven Hundred Fifty Thousand Dollars ($750,000), and (ii)
subject to Section 2.10(c) hereof, the Borrowers may prepay all or part of the
outstanding principal of any Eurodollar-based Advance of the Revolving Credit at
any time (subject to not less than five (5) Business Day's notice to the Agent)
provided that, after giving effect to any partial prepayment, the unpaid portion
of such Advance which is to be refunded or converted under Section 2.3 hereof
shall be at least One Million Dollars ($1,000,000). For the avoidance of doubt,
nothing contained herein prohibits the Borrowers from making a prepayment which
results in no Advances being outstanding.



(b)
(i) The Borrowers may prepay all or part of the outstanding principal of any
Swing Line Advance carried at the Base Rate at any time, provided that after
giving effect to any partial prepayment, the aggregate balance of such Base Rate
Advances remaining outstanding, if any, shall be at least Two Hundred Fifty
Thousand Dollars ($250,000) and (ii) subject to Section 2.10(c) hereof, the
Borrowers may prepay all or part of the outstanding principal of any Swing Line
Advance carried at the Quoted Rate at any time (subject to not less than one (1)
day's notice to the Swing Line Lender) provided that after giving effect to any
partial prepayment, the aggregate balance of such Quoted Rate Swing Line
Advances remaining outstanding, if any, shall be at least Two Hundred Fifty
Thousand Dollars ($250,000). For the avoidance of doubt, nothing contained
herein prohibits the Borrowers from making a prepayment which results in no
Advances being outstanding.



(c)
Any prepayment of a Base Rate Advance made in accordance with this Section shall
be without premium or penalty and any prepayment of any other type of Advance
shall be subject to the provisions of Section 11.1 hereof, but otherwise without
premium or penalty.



2.8    Base Rate Advance in Absence of Election or Upon Default. If, (a) as to
any outstanding Eurodollar-based Advance of the Revolving Credit or any
outstanding Quoted Rate Advance of the Swing Line, the Agent has not received
payment of all outstanding principal and accrued interest on the last day of the
Interest Period applicable thereto, or does not receive a timely Request for
Advance meeting the requirements of Section 2.3 or 2.5 hereof with respect to
the refunding or conversion of such Advance, or (b) if on the last day of the
applicable Interest Period a Default or an Event of Default shall have occurred
and be continuing, then, on the last day of the applicable Interest

Detroit_1099228_22





--------------------------------------------------------------------------------




Period the principal amount of any Eurodollar-based Advance or Quoted Rate
Advance, as the case may be, which has not been prepaid shall, absent a contrary
election of the Majority Revolving Credit Lenders in response to a request of
Parent, be converted automatically to a Base Rate Advance and the Agent shall
thereafter promptly notify the Borrowers of said action. All accrued and unpaid
interest on any Advance converted to a Base Rate Advance under this Section 2.8
shall be due and payable in full on the date such Advance is converted.


2.9    Revolving Credit Facility Fee. From the Effective Date to the Revolving
Credit Maturity Date, the Borrowers shall pay to the Agent for distribution to
the Revolving Credit Lenders pro-rata in accordance with their respective
Revolving Credit Percentages, a Revolving Credit Facility Fee quarterly in
arrears commencing July 1, 2012, and on the first day of each October, January,
April and July thereafter (in respect of the prior three months or any portion
thereof). The Revolving Credit Facility Fee payable to each Revolving Credit
Lender shall be determined by multiplying the Applicable Fee Percentage times
the Revolving Credit Aggregate Commitment then in effect (whether used or
unused). The Revolving Credit Facility Fee shall be computed on the basis of a
year of three hundred sixty (360) days and assessed for the actual number of
days elapsed. Whenever any payment of the Revolving Credit Facility Fee shall be
due on a day which is not a Business Day, the date for payment thereof shall be
extended to the next Business Day. Upon receipt of such payment, the Agent shall
make prompt payment to each Revolving Credit Lender of its share of the
Revolving Credit Facility Fee based upon its respective Revolving Credit
Percentage. It is expressly understood that the Revolving Credit Facility Fees
described in this Section are not refundable.
  
2.10    Mandatory Repayment of Revolving Credit Advances.


(a)
If at any time and for any reason the aggregate outstanding principal amount of
Revolving Credit Advances plus Swing Line Advances, plus the outstanding Letter
of Credit Obligations, shall exceed the Revolving Credit Aggregate Commitment,
the Borrowers shall immediately reduce any pending request for a Revolving
Credit Advance on such day by the amount of such excess and, to the extent any
excess remains thereafter, repay any Revolving Credit Advances and Swing Line
Advances in an amount equal to the lesser of the outstanding amount of such
Advances and the amount of such remaining excess, with such amounts to be
applied between the Revolving Credit Advances and Swing Line Advances as
determined by the Agent (subject to the proviso at the end of this sentence) and
then, to the extent that any excess remains after payment in full of all
Revolving Credit Advances and Swing Line Advances, to provide cash collateral in
support of any Letter of Credit Obligations in an amount equal to the lesser of
(x) 105% of the amount of such Letter of Credit Obligations and (y) the amount
of such remaining excess, with such cash collateral to be provided on terms
reasonably satisfactory to Agent. The Borrowers acknowledge that, in connection
with any repayment required hereunder, they shall also be responsible for the
reimbursement of any prepayment or other costs required under Section 11.1
hereof, provided that any prepayment hereunder shall be applied in a manner
which minimizes the costs under Section 11.1 hereof. Any payments made


Detroit_1099228_22





--------------------------------------------------------------------------------




pursuant to this Section shall be applied first to outstanding Base Rate
Advances under the Revolving Credit, next to Swing Line Advances carried at the
Base Rate, next to Eurodollar-based Advances of the Revolving Credit, and then
to Swing Line Advances carried at the Quoted Rate.


(b)
Subject to clauses (e) and (f) hereof, immediately upon receipt by any Credit
Party of any Net Cash Proceeds from any Asset Sales which are not Reinvested as
described in the following sentence, the Borrowers shall prepay the Advances by
an amount equal to one hundred percent (100%) of such Net Cash Proceeds
provided, however that the Borrowers shall not be obligated to prepay the
Advances with such Net Cash Proceeds if the following conditions are satisfied:
(i) promptly following the sale, the Borrowers provide to the Agent a
certificate executed by a Responsible Officer of the Borrowers (“Reinvestment
Certificate”) stating (x) that the sale has occurred, (y) that no Default or
Event of Default has occurred and is continuing either as of the date of the
sale or as of the date of the Reinvestment Certificate, and (z) a description of
the planned Reinvestment of the proceeds thereof, (ii) the Reinvestment of such
Net Cash Proceeds is commenced within the Initial Reinvestment Period and
completed within the Reinvestment Period, and (iii) no Default or Event of
Default has occurred and is continuing at the time of the sale and at the time
of the application of such proceeds to Reinvestment. If any such proceeds have
not been Reinvested at the end of the Reinvestment Period, the Borrowers shall
promptly pay such proceeds to the Agent, to be applied to repay the Advances in
accordance with clauses (e) and (f) hereof.



(c)
Subject to clauses (e) and (f) hereof, immediately upon receipt by any Credit
Party of Net Cash Proceeds from the issuance of any Equity Interests of such
Person (other than Equity Interests under any equity incentive plans and
warrants listed on Schedule 6.13 hereto (or any successor plans), the Borrowers
shall prepay the Advances by an amount equal to fifty percent (50%) of such Net
Cash Proceeds.



(d)
Subject to clauses (e) and (f) hereof, immediately upon receipt by any Credit
Party of any Insurance Proceeds or Condemnation Proceeds, the Borrowers shall be
obligated to prepay the Advances by an amount equal to one hundred percent
(100%) of such Insurance Proceeds or Condemnation Proceeds, as the case may be;
provided, however, that any Insurance Proceeds or Condemnation Proceeds, as the
case may be, may instead be Reinvested by the applicable Credit Party if the
following conditions are satisfied: (i) promptly following the receipt of such
Insurance Proceeds or Condemnation Proceeds, as the case may be, the Borrowers
provide to the Agent a Reinvestment Certificate stating (x) that no Default or
Event of Default has occurred and is continuing either as of the date of the
receipt of such proceeds or as of the date of the Reinvestment Certificate, (y)
that such Insurance Proceeds or Condemnation Proceeds have been received, and
(z) a description of the planned Reinvestment of such Insurance Proceeds or
Condemnation Proceeds, as the case may be), (ii) the Reinvestment of such
proceeds is commenced within the Initial Reinvestment Period and completed


Detroit_1099228_22





--------------------------------------------------------------------------------




within the Reinvestment Period, and (iii) no Default or Event of Default shall
have occurred and be continuing at the time of the receipt of such proceeds and
at the time of the application of such proceeds to Reinvestment. If any such
proceeds have not been Reinvested at the end of the Reinvestment Period, the
Borrowers shall promptly pay such proceeds to the Agent, to be applied to repay
the Advances in accordance with clauses (e) and (f) hereof.


(e)
Payments to be made under subsections (b), (c) and (d) shall be applied to repay
amounts outstanding under the Revolving Credit without resulting in a permanent
reduction in the Revolving Credit Aggregate Commitment. Subject to Section 10.2
hereof, any payments made pursuant to this Section shall be applied first to
outstanding Base Rate Advances under the Revolving Credit, next to Swing Line
Advances carried at the Base Rate, next to Eurodollar-based Advances under the
Revolving Credit, and then to Swing Line Advances carried at the Quoted Rate. If
any amounts remain thereafter, a portion of such prepayment equivalent to the
undrawn amount of any outstanding Letters of Credit shall be held by Lender as
cash collateral for the Reimbursement Obligations, with any additional
prepayment monies being applied to any Fees, costs or expenses due and
outstanding under this Agreement, and with the remainder of such prepayment
thereafter being returned to the Borrowers.



(f)
To the extent that, on the date any mandatory repayment of the Revolving Credit
Advances under this Section 2.10 or payment pursuant to the terms of any of the
Loan Documents is due, the Indebtedness under the Revolving Credit or any other
Indebtedness to be prepaid is being carried, in whole or in part, at the
Eurodollar-based Rate and no Default or Event of Default has occurred and is
continuing, the Borrowers may deposit the amount of such mandatory prepayment in
a cash collateral account to be held by the Agent, for and on behalf of the
Revolving Credit Lenders, on such terms and conditions as are reasonably
acceptable to the Agent and upon such deposit the obligation of the Borrowers to
make such mandatory prepayment shall be deemed satisfied. Subject to the terms
and conditions of said cash collateral account, sums on deposit in said cash
collateral account shall be applied (until exhausted) to reduce the principal
balance of the Revolving Credit on the last day of each Eurodollar-Interest
Period attributable to the Eurodollar-based Advances of such Revolving Advance,
thereby avoiding breakage costs under Section 11.1 hereof; provided, however,
that if a Default or Event of Default shall have occurred at any time while sums
are on deposit in the cash collateral account, the Agent may, in its sole
discretion, elect to apply such sums to reduce the principal balance of such
Eurodollar-based Advances prior to the last day of the applicable
Eurodollar-Interest Period, and the Borrowers will be obligated to pay any
resulting breakage costs under Section 11.1.



2.11    Optional Reduction or Termination of Revolving Credit Aggregate
Commitment. The Borrowers may, upon at least five (5) Business Days' prior
written notice to the Agent, permanently reduce the Revolving Credit Aggregate
Commitment in whole at any time, or in part from time to time, without premium
or penalty, provided that: (i) each partial reduction of the Revolving Credit
Aggregate Commitment shall be in an aggregate amount equal to One

Detroit_1099228_22





--------------------------------------------------------------------------------




Million Dollars ($1,000,000) or a larger integral multiple of One Hundred
Thousand Dollars ($100,000); (ii) each reduction shall be accompanied by the
payment of the Revolving Credit Facility Fee, if any, accrued and unpaid to the
date of such reduction; (iii) the Borrowers shall prepay in accordance with the
terms hereof the amount, if any, by which the aggregate unpaid principal amount
of Revolving Credit Advances and Swing Line Advances (including, without
duplication, any deemed Advances made under Section 3.6 hereof) outstanding
hereunder, plus the Letter of Credit Obligations, exceeds the amount of the then
applicable Revolving Credit Aggregate Commitment as so reduced, together with
interest thereon to the date of prepayment; (iv) no reduction shall reduce the
Revolving Credit Aggregate Commitment to an amount which is less than the
aggregate undrawn amount of any Letters of Credit outstanding at such time; and
(v) no such reduction shall reduce the Swing Line Maximum Amount unless the
Borrowers so elect, provided that the Swing Line Maximum Amount shall at no time
be greater than the Revolving Credit Aggregate Commitment; provided, however
that if the termination or reduction of the Revolving Credit Aggregate
Commitment requires the prepayment of a Eurodollar-based Advance or a Quoted
Rate Advance and such termination or reduction is made on a day other than the
last Business Day of the then current Interest Period applicable to such
Eurodollar-based Advance or such Quoted Rate Advance, then, pursuant to Section
11.1, the Borrowers shall compensate the Revolving Credit Lenders and/or the
Swing Line Lender for any losses or, so long as no Default or Event of Default
has occurred and is continuing, the Borrowers may deposit the amount of such
prepayment in a collateral account as provided in Section 2.10(c). Reductions of
the Revolving Credit Aggregate Commitment and any accompanying prepayments of
Advances of the Revolving Credit shall be distributed by the Agent to each
Revolving Credit Lender in accordance with such Revolving Credit Lender's
Revolving Percentage thereof, and will not be available for reinstatement by or
readvance to the Borrowers, and any accompanying prepayments of Advances of the
Swing Line shall be distributed by the Agent to the Swing Line Lender and will
not be available for reinstatement by or readvance to the Borrowers. Any
reductions of the Revolving Credit Aggregate Commitment hereunder shall reduce
each Revolving Credit Lender's portion thereof proportionately (based on the
applicable Percentages), and shall be permanent and irrevocable. Any payments
made pursuant to this Section shall be applied first to outstanding Base Rate
Advances under the Revolving Credit, next to Swing Line Advances carried at the
Base Rate and then to Eurodollar-based Advances of the Revolving Credit, and
then to Swing Line Advances carried at the Quoted Rate.


2.12    Use of Proceeds of Advances. Advances of the Revolving Credit shall be
used to finance working capital and other lawful corporate purposes.


2.13    Optional Increase. Borrowers may request that the Revolving Credit
Aggregate Commitment be increased in an aggregate amount (for all such requests
under this Section 2.13) not to exceed the Revolving Credit Optional Increase
Amount, subject, in each case, to Section 11.1 hereof and to the satisfaction
concurrently with or prior to the date of each such request of the following
conditions:


(a)Borrowers shall have delivered to the Agent a written request for such
increase, specifying the amount of the requested increase (each such request, a
“Request for Revolving Credit Increase”); provided, however, that in the event
Borrowers previously delivered a Request for Revolving Credit Increase pursuant
to this Section 2.13, Borrowers may not deliver a subsequent Request for
Revolving Credit Increase until all the conditions to effectiveness of such

Detroit_1099228_22





--------------------------------------------------------------------------------




first Request for Revolving Credit Increase have been fully satisfied (or such
Request for Revolving Credit Increase has been withdrawn); and provided further
that (i) the Borrowers may make no more than two (2) Requests for Revolving
Credit Increase and (ii) no Request for Increase may be made within three (3)
months of the Revolving Credit Maturity Date, except in each case with the
consent of the Agent which consent shall not unreasonably be withheld;


(b)within three (3) Business Days after the Agent's receipt of the Request for
Revolving Credit Increase, the Agent shall inform each Revolving Credit Lender
of the requested increase in the Revolving Credit Aggregate Commitment, offer
each Revolving Credit Lender the opportunity to increase its Commitment in an
amount equal to its applicable Revolving Credit Percentage of the requested
increase in the Revolving Credit Aggregate Commitment, and request each such
Revolving Credit Lender to notify the Agent in writing whether such Revolving
Credit Lender desires to increase its applicable commitment by the requested
amount. Each Revolving Credit Lender approving an increase in its applicable
commitment by the requested amount shall deliver its written consent thereto no
later than ten (10) Business Days of the Agent's informing such Revolving Credit
Lender of the Request for Revolving Credit Increase; if the Agent shall not have
received a written consent from a Revolving Credit Lender within such time
period, such Revolving Credit Lender shall be deemed to have elected not to
increase its applicable Commitment. If any one or more Revolving Credit Lenders
shall elect not to increase its commitment, then the Agent may offer the
remaining increase amount to each other Revolving Credit Lender hereunder on a
non-pro rata basis, or to (A) any other Lender hereunder, or (B) any other
Person meeting the requirements of Section 13.8 hereof (including, for the
purposes of this Section 2.13, any existing Revolving Credit Lender which agrees
to increase its commitment hereunder, the “New Revolving Credit Lender(s)”), to
increase their respective applicable commitments (or to provide a commitment);


(c)the New Revolving Credit Lenders shall have become a party to this Agreement
by executing and delivering a New Lender Addendum for a minimum amount for each
such New Revolving Credit Lender that was not an existing Revolving Credit
Lender of $5,000,000 and an aggregate amount for all such New Revolving Credit
Lenders of that portion of the Revolving Credit Optional Increase Amount, taking
into account the amount of any prior increase in the Revolving Credit Aggregate
Commitment (pursuant to this Section 2.13) covered by the applicable Request;
provided, however, that each New Revolving Credit Lender shall remit to the
Agent funds in an amount equal to its Percentage (after giving effect to this
Section 2.13) of all Advances of the Revolving Credit then outstanding, such
sums to be reallocated among and paid to the existing Revolving Credit Lenders
based upon the new Percentages as determined below;


(d)no New Revolving Credit Lender shall, without the consent of the Agent,
receive compensation (whether in the form of a fee, original issue discount or
interest rate pricing) for its commitment under the Revolving Credit, except as
set forth in this Agreement;


(e)Borrowers shall have paid to the Agent for distribution to the existing
Revolving Credit Lenders, as applicable, all interest and fees (including the
Revolving Credit Facility Fee, which shall not be duplicative), if any, accrued
to the effective date of such increase and any breakage fees attributable to the
reduction (prior to the last day of the applicable Interest Period)

Detroit_1099228_22





--------------------------------------------------------------------------------




of any outstanding Eurocurrency-based Advances, calculated on the basis set
forth in Section 11.1 hereof as though Borrowers had prepaid such Advances;


(f)if requested, Borrowers shall have executed and delivered to the Agent new
Revolving Credit Notes payable to each of the New Revolving Credit Lenders in
the face amount of each such New Revolving Credit Lender's Percentage of the
Revolving Credit Aggregate Commitment (after giving effect to this Section 2.13)
and, if applicable, renewal and replacement Revolving Credit Notes payable to
each of the existing Revolving Credit Lenders in the face amount of each such
Revolving Credit Lender's Revolving Credit Percentage of the Revolving Credit
Aggregate Commitment (after giving effect to this Section 2.13), dated as of the
effective date of such increase (with appropriate insertions relevant to such
Notes and acceptable to the applicable Revolving Credit Lenders, including the
New Revolving Credit Lenders);


(g)prior to the date the increased commitment becomes available, the Borrowers
shall have delivered to the Agent, in each case dated as of the date of the
applicable increase:


(1)
a pro forma Covenant Compliance Report demonstrating that, upon giving effect to
the applicable increase, all financial covenants set forth in Section 7.9 would
be satisfied on a pro forma basis on such date and for the most recent
determination period for which Borrowers have delivered or is required to have
delivered financial statements pursuant to Section 7.1(a) or (b);

(2)
a certificate signed by a Responsible Officer of Borrowers (A) certifying and
attaching the resolutions adopted by Borrowers approving or consenting to such
increase, and (B) certifying that, before and after giving effect to such
increase, (1) the representations and warranties contained in this Agreement and
the other Loan Documents are true and correct in all material respects on and as
of the date such increase becomes available, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and (2) no Default or Event of Default shall have occurred and be continuing;
and

(h)such amendments, acknowledgments, consents, documents, instruments, any
registrations, if any, shall have been executed and delivered and/or obtained by
Borrowers as required by the Agent, in its reasonable discretion.


2.1    Authorization to Debit Account. Unless otherwise instructed by Parent,
each Borrower authorizes and instructs the Agent to debit the Designated Deposit
Account to effectuate payment of all amounts due and payable to Lender under
Sections 2.6 and 2.9.


3.
LETTERS OF CREDIT.



3.1    Letters of Credit. Subject to the terms and conditions of this Agreement,
Issuing Lender shall through the Issuing Office, at any time and from time to
time from and after the date hereof until thirty (30) days prior to the
Revolving Credit Maturity Date (or such later date (other than a date beyond the
Revolving Credit Maturity Date) which the Issuing Lender may

Detroit_1099228_22





--------------------------------------------------------------------------------




agree to in its absolute discretion), upon the written request of the Parent (on
behalf of the Borrowers) accompanied by a duly executed Letter of Credit
Agreement and such other documentation related to the requested Letter of Credit
as the Issuing Lender may require, issue Letters of Credit in Dollars for the
account of the Borrowers, in an aggregate amount for all Letters of Credit
issued hereunder at any one time outstanding not to exceed the Letter of Credit
Maximum Amount. Each Letter of Credit shall be in a minimum face amount of One
Hundred Thousand Dollars ($100,000) (or such lesser amount as may be agreed to
by Issuing Lender) and each Letter of Credit (including any renewal thereof)
shall expire not later than the first to occur of thirteen (13) months after the
date of issuance thereof (subject to an auto-extension, as provided in the
immediately following paragraph), provided that, with respect to any outstanding
letters of Credit with an expiry date later than the Revolving Credit Maturity
Date, Borrower shall provide cash collateral no later than ten (10) Business
Days prior to the Revolving Credit Maturity Date, in an amount equal to 105% of
the maximum amount that may be available to be drawn at any time prior to the
stated expiry of all such outstanding letters of Credit. The submission of all
applications in respect of and the issuance of each Letter of Credit hereunder
shall be subject in all respects to such industry rules and governing law as are
acceptable to the Issuing Lender. In the event of any conflict between this
Agreement and any Letter of Credit Document other than any Letter of Credit,
this Agreement shall control.


Notwithstanding anything to contrary contained herein, if Parent so requests in
any applicable Letter of Credit Agreement, Issuing Lender may, in its sole and
absolute discretion, agree to issue a Letter of Credit that has automatic
extension provisions (each, an "Auto-Extension Letter of Credit"); provided that
any such Auto-Extension Letter of Credit must permit Issuing Lender to prevent
any such extension at least once in each twelve-month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the "Non-Extension Notice Date") in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the Issuing Lender, Parent shall
not be required to make a specific request to the Issuing Lender for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the
Revolving Credit Lenders shall be deemed to have authorized (but may not
require) the Issuing Lender to permit the extension of such Letter of Credit at
any time; provided, however, that the Issuing Lender shall not permit any such
extension if it has received notice (which shall be in writing) on or before the
day that is seven Business Days before the Non-Extension Notice Date (1) from
the Agent that the Majority Revolving Credit Lenders have elected not to permit
such extension or (2) from the Agent, any Revolving Credit Lender or any such
Borrower that one or more of the applicable conditions specified in Section 5.2
is not then satisfied, and in each such case directing the Issuing Lender not to
permit such extension.
3.2    Conditions to Issuance. No Letter of Credit shall be issued (including
the renewal or extension of any Letter of Credit previously issued) at the
request and for the account of the Borrowers unless, as of the date of issuance
(or renewal or extension) of such Letter of Credit:


(a)
(i) after giving effect to the Letter of Credit requested, the Letter of Credit
Obligations do not exceed the Letter of Credit Maximum Amount; and (ii) after
giving effect to the Letter of Credit requested, the Letter of Credit
Obligations on such date plus the aggregate amount of all Revolving Credit
Advances and Swing Line Advances (including all Advances deemed disbursed by the
Agent under


Detroit_1099228_22





--------------------------------------------------------------------------------




Section 3.6(a) hereof in respect of the Borrowers' Reimbursement Obligations)
hereunder requested or outstanding on such date do not exceed the Revolving
Credit Aggregate Commitment;


(b)
the representations and warranties of the Credit Parties contained in this
Agreement and the other Loan Documents are true and correct in all material
respects and shall be true and correct in all material respects as of date of
the issuance of such Letter of Credit (both before and immediately after the
issuance of such Letter of Credit), other than (A) any representation or
warranty that expressly speaks only as of a different date and (B) such
exceptions and qualifications to such representations and warranties that are
disclosed in writing to and approved by Agent and the Majority Lenders, with
such approval not to be unreasonably withheld;



(c)
there is no Default or Event of Default in existence, and none will exist upon
the issuance of such Letter of Credit;



(d)
with respect to any request for a new Letter of Credit, the Borrowers shall have
delivered to Issuing Lender at its Issuing Office, not less than three (3)
Business Days prior to the requested date for issuance (or such shorter time as
the Issuing Lender, in its sole discretion, may permit), the Letter of Credit
Agreement related thereto, together with such other documents and materials as
may be required pursuant to the terms thereof, and the terms of the proposed
Letter of Credit shall be reasonably satisfactory to Issuing Lender;



(e)
no order, judgment or decree of any court, arbitrator or Governmental Authority
shall purport by its terms to enjoin or restrain Issuing Lender from issuing the
Letter of Credit requested, or any Revolving Credit Lender from taking an
assignment of its Revolving Credit Percentage thereof pursuant to Section 3.6
hereof, and no law, rule, regulation, request or directive (whether or not
having the force of law) shall prohibit the Issuing Lender from issuing, or any
Revolving Credit Lender from taking an assignment of its Revolving Credit
Percentage of, the Letter of Credit requested or letters of credit generally;



(f)
there shall have been (i) no introduction of or change in the interpretation of
any law or regulation, (ii) no declaration of a general banking moratorium by
banking authorities in the United States, Michigan or the respective
jurisdictions in which the Revolving Credit Lenders, the Borrowers and the
beneficiary of the requested Letter of Credit are located, and (iii) no
establishment of any new restrictions by any central bank or other governmental
agency or authority on transactions involving letters of credit or on banks
generally that, in any case described in this clause (e), would make it unlawful
or unduly burdensome for the Issuing Lender to issue or any Revolving Credit
Lender to take an assignment of its Revolving Credit Percentage of the requested
Letter of Credit or letters of credit generally;



(g)
if any Revolving Credit Lender is a Defaulting Lender, the Issuing Lender has
entered into arrangements satisfactory to it to eliminate the Fronting Exposure


Detroit_1099228_22





--------------------------------------------------------------------------------




with respect to the participation in the Letter of Credit Obligations by such
Defaulting Lender, including creation of a cash collateral account on terms
satisfactory to Agent or delivery of other security to assure payment of such
Defaulting Lender's Percentage of all outstanding Letter of Credit Obligations;
and


(h)
Issuing Lender shall have received the issuance fees required in connection with
the issuance of such Letter of Credit pursuant to Section 3.4 hereof.



Each Letter of Credit Agreement submitted to Issuing Lender pursuant hereto
shall constitute the certification by the Borrowers of the matters set forth in
Sections 5.2 hereof. The Agent shall be entitled to rely on such certification
without any duty of inquiry.
3.3    Notice. The Issuing Lender shall deliver to the Agent, concurrently with
or promptly following its issuance of any Letter of Credit, a true and complete
copy of each Letter of Credit. Promptly upon its receipt thereof, the Agent
shall give notice, substantially in the form attached as Exhibit E, to each
Revolving Credit Lender of the issuance of each Letter of Credit, specifying the
amount thereof and the amount of such Revolving Credit Lender's Percentage
thereof.


3.4    Letter of Credit Fees; Increased Costs.


(a)
The Borrowers shall pay letter of credit fees as follows:



(i)A per annum letter of credit fee with respect to the undrawn amount of each
Letter of Credit issued pursuant hereto (based on the amount of each Letter of
Credit) in the amount of the Applicable Fee Percentage (determined with
reference to Schedule 1.1 to this Agreement) shall be paid to the Agent for
distribution to the Revolving Credit Lenders in accordance with their Revolving
Credit Percentages.


(ii)A letter of credit facing fee on the face amount of each Letter of Credit
shall be paid to the Agent for distribution to the Issuing Lender for its own
account, in accordance with the terms of the applicable Fee Letter.


(b)
All payments by the Borrowers to the Agent for distribution to the Issuing
Lender or the Revolving Credit Lenders under this Section 3.4 shall be made in
Dollars in immediately available funds at the Issuing Office or such other
office of the Agent as may be designated from time to time by written notice to
the Borrowers by the Agent. The fees described in clauses (a)(i) and (ii) above
(i) shall be nonrefundable under all circumstances, (ii) in the case of fees due
under clause (a)(i) above, shall be payable semi-annually in advance on the
first day of each July and January and (iii) in the case of fees due under
clause (a)(ii) above, shall be payable upon the issuance of such Letter of
Credit and annually in advance thereafter. The fees due under clause (a)(i)
above shall be determined by multiplying the Applicable Fee Percentage times the
undrawn amount of the face amount of each such Letter of Credit on the date of
determination, and shall be calculated on the basis of a 360 day year and
assessed for the actual number of


Detroit_1099228_22





--------------------------------------------------------------------------------




days from the date of the issuance thereof to the stated expiration thereof. The
parties hereto acknowledge that, unless the Issuing Lender otherwise agrees, any
material amendment and any extension to a Letter of Credit issued hereunder
shall be treated as a new Letter of Credit for the purposes of the letter of
credit facing fee.


(c)
If any Change in Law, shall either (i) impose, modify or cause to be deemed
applicable any reserve, special deposit, limitation or similar requirement
against letters of credit issued or participated in by, or assets held by, or
deposits in or for the account of, Issuing Lender or any Revolving Credit Lender
or (ii) impose on Issuing Lender or any Revolving Credit Lender any other
condition regarding this Agreement, the Letters of Credit or any participations
in such Letters of Credit, and the result of any event referred to in clause (i)
or (ii) above shall be to increase the cost or expense to Issuing Lender or such
Revolving Credit Lender of issuing or maintaining or participating in any of the
Letters of Credit (which increase in cost or expense shall be determined by the
Issuing Lender's or such Revolving Credit Lender's reasonable allocation of the
aggregate of such cost increases and expenses resulting from such events), then,
upon demand by the Issuing Lender or such Revolving Credit Lender, as the case
may be, the Borrowers shall, within thirty (30) days following demand for
payment, pay to Issuing Lender or such Revolving Credit Lender, as the case may
be, from time to time as specified by the Issuing Lender or such Revolving
Credit Lender, additional amounts which shall be sufficient to compensate the
Issuing Lender or such Revolving Credit Lender for such increased cost and
expense (together with interest on each such amount from ten days after the date
such payment is due until payment in full thereof at the Base Rate), provided
that if the Issuing Lender or such Revolving Credit Lender could take any
reasonable action, without cost or administrative or other burden or restriction
to such Lender, to mitigate or eliminate such cost or expense, it agrees to do
so within a reasonable time after becoming aware of the foregoing matters. Each
demand for payment under this Section 3.4(c) shall be accompanied by a
certificate of Issuing Lender or the applicable Revolving Credit Lender setting
forth the amount of such increased cost or expense incurred by the Issuing
Lender or such Revolving Credit Lender, as the case may be, as a result of any
event mentioned in clause (i) or (ii) above, and in reasonable detail, the
methodology for calculating and the calculation of such amount, which
certificate shall be prepared in good faith and shall be conclusive evidence,
absent manifest error, as to the amount thereof.



3.5    Other Fees. In connection with the Letters of Credit, and in addition to
the Letter of Credit Fees, the Borrowers shall pay, for the sole account of the
Issuing Lender, standard documentation, administration, payment and cancellation
charges assessed by Issuing Lender or the Issuing Office, at the times, in the
amounts and on the terms set forth or to be set forth from time to time in the
standard fee schedule of the Issuing Office in effect from time to time.


3.6    Participation Interests in and Drawings and Demands for Payment Under
Letters of Credit.

Detroit_1099228_22





--------------------------------------------------------------------------------








(a)
Upon issuance by the Issuing Lender of each Letter of Credit hereunder (and on
the Effective Date with respect to each Existing Letter of Credit), each
Revolving Credit Lender shall automatically acquire a pro rata participation
interest in such Letter of Credit and each related Letter of Credit Payment
based on its respective Revolving Credit Percentage.



(b)
If the Issuing Lender shall honor a draft or other demand for payment presented
or made under any Letter of Credit, the Borrowers agree to pay to the Issuing
Lender an amount equal to the amount paid by the Issuing Lender in respect of
such draft or other demand under such Letter of Credit and all reasonable
expenses paid or incurred by the Agent relative thereto not later than 12:00
p.m. (San Diego, California time), in Dollars, on (i) the Business Day that the
Borrowers received notice of such presentment and honor, if such notice is
received prior to 10:00 a.m. (San Diego, California time) or (ii) the Business
Day immediately following the day that the Borrowers received such notice, if
such notice is received after 10:00 a.m. (San Diego, California time).



(c)
If the Issuing Lender shall honor a draft or other demand for payment presented
or made under any Letter of Credit, but the Borrowers do not reimburse the
Issuing Lender as required under clause (b) above and the Revolving Credit
Aggregate Commitment has not been terminated (whether by maturity, acceleration
or otherwise), the Borrowers shall be deemed to have immediately requested that
the Revolving Credit Lenders make a Base Rate Advance of the Revolving Credit
(which Advance may be subsequently converted at any time into a Eurodollar-based
Advance pursuant to Section 2.3 hereof) in the principal amount equal to the
amount paid by the Issuing Lender in respect of such draft or other demand under
such Letter of Credit and all reasonable expenses paid or incurred by the Agent
relative thereto. The Agent will promptly notify the Revolving Credit Lenders of
such deemed request, and each such Lender shall make available to the Agent an
amount equal to its pro rata share (based on its Revolving Credit Percentage) of
the amount of such Advance.



(d)
If the Issuing Lender shall honor a draft or other demand for payment presented
or made under any Letter of Credit, but the Borrowers do not reimburse the
Issuing Lender as required under clause (b) above, and (i) the Revolving Credit
Aggregate Commitment has been terminated (whether by maturity, acceleration or
otherwise), or (ii) any reimbursement received by the Issuing Lender from the
Borrowers is or must be returned or rescinded upon or during any bankruptcy or
reorganization of any Credit Party or otherwise, then the Agent shall notify
each Revolving Credit Lender, and each Revolving Credit Lender will be obligated
to pay the Agent for the account of the Issuing Lender its pro rata share (based
on its Revolving Credit Percentage) of the amount paid by the Issuing Lender in
respect of such draft or other demand under such Letter of Credit and all
reasonable expenses paid or incurred by the Agent relative thereto (but no such
payment shall diminish the obligations of the Borrowers hereunder). Upon receipt
thereof, the Agent will deliver to such Revolving Credit Lender a participation
certificate evidencing its participation interest in respect of such payment and
expenses. To


Detroit_1099228_22





--------------------------------------------------------------------------------




the extent that a Revolving Credit Lender fails to make such amount available to
the Agent by 8:00 am San Diego, California time on the Business Day next
succeeding the date such notice is given, such Revolving Credit Lender shall pay
interest on such amount in respect of each day from the date such amount was
required to be paid, to the date paid to the Agent, at a rate per annum equal to
the Federal Funds Effective Rate. The failure of any Revolving Credit Lender to
make its pro rata portion of any such amount available to the Agent shall not
relieve any other Revolving Credit Lender of its obligation to make available
its pro rata portion of such amount, but no Revolving Credit Lender shall be
responsible for failure of any other Revolving Credit Lender to make such pro
rata portion available to the Agent.


(e)
In the case of any Advance made under this Section 3.6, each such Advance shall
be disbursed notwithstanding any failure to satisfy any conditions for
disbursement of any Advance set forth in Article 2 hereof or Article 5 hereof,
and, to the extent of the Advance so disbursed, the Reimbursement Obligation of
the Borrowers to the Agent under this Section 3.6 shall be deemed satisfied
(unless, in each case, taking into account any such deemed Advances, the
aggregate outstanding principal amount of Advances of the Revolving Credit and
the Swing Line, plus the Letter of Credit Obligations (other than the
Reimbursement Obligations to be reimbursed by this Advance) on such date exceed
the then applicable Revolving Credit Aggregate Commitment).



(f)
If the Issuing Lender shall honor a draft or other demand for payment presented
or made under any Letter of Credit, the Issuing Lender shall provide notice
thereof to the Borrowers on the date such draft or demand is honored, and to
each Revolving Credit Lender on such date unless the Borrowers shall have
satisfied its reimbursement obligations by payment to the Agent (for the benefit
of the Issuing Lender) as required under this Section 3.6. The Issuing Lender
shall further use reasonable efforts to provide notice to the Borrowers prior to
honoring any such draft or other demand for payment, but such notice, or the
failure to provide such notice, shall not affect the rights or obligations of
the Issuing Lender with respect to any Letter of Credit or the rights and
obligations of the parties hereto, including without limitation the obligations
of the Borrowers under this Section 3.6.



(g)
Notwithstanding the foregoing however no Revolving Credit Lender shall be deemed
to have acquired a participation in a Letter of Credit if the officers of the
Issuing Lender immediately responsible for matters concerning this Agreement
shall have received written notice from the Agent or any Lender at least two (2)
Business Days prior to the date of the issuance or extension of such Letter of
Credit or, with respect to any Letter of Credit subject to automatic extension,
at least five (5) Business Days prior to the date that the beneficiary under
such Letter of Credit must be notified that such Letter of Credit will not be
renewed, that the issuance or extension of Letters of Credit should be suspended
based on the occurrence and continuance of a Default or Event of Default and
stating that such notice is a “notice of default”; provided, however that the
Revolving Credit Lenders shall be deemed to have acquired such a participation
upon the date on


Detroit_1099228_22





--------------------------------------------------------------------------------




which such Default or Event of Default has been waived by the requisite
Revolving Credit Lenders, as applicable. In the event that the Issuing Lender
receives such a notice, the Issuing Lender shall have no obligation to issue any
Letter of Credit until such notice is withdrawn by the Agent or such Lender or
until the requisite Lenders have waived such Default or Event of Default in
accordance with the terms of this Agreement.


(h)
Nothing in this Agreement shall be construed to require or authorize any
Revolving Credit Lender to issue any Letter of Credit, it being recognized that
the Issuing Lender shall be the sole issuer of Letters of Credit under this
Agreement.



(i)
In the event that any Revolving Credit Lender becomes a Defaulting Lender, the
Issuing Lender may, at its option, require that the Borrowers enter into
arrangements satisfactory to Issuing Lender to eliminate the Fronting Exposure
with respect to the participation in the Letter of Credit Obligations by such
Defaulting Lender, including creation of a cash collateral account on terms
satisfactory to Agent or delivery of other security to assure payment of such
Defaulting Lender's Percentage of all outstanding Letter of Credit Obligations.



3.7    Obligations Irrevocable. The obligations of the Borrowers to make
payments to the Agent for the account of Issuing Lender or the Revolving Credit
Lenders with respect to Letter of Credit Obligations under Section 3.6 hereof,
shall be unconditional and irrevocable and not subject to any qualification or
exception whatsoever, including, without limitation:


(a)
Any lack of validity or enforceability of any Letter of Credit, any Letter of
Credit Agreement, any other documentation relating to any Letter of Credit, this
Agreement or any of the other Loan Documents (the “Letter of Credit Documents”);



(b)
Any amendment, modification, waiver, consent, or any substitution, exchange or
release of or failure to perfect any interest in collateral or security, with
respect to or under any Letter of Credit Document;



(c)
The existence of any claim, setoff, defense or other right which the Borrowers
may have at any time against any beneficiary or any transferee of any Letter of
Credit (or any persons or entities for whom any such beneficiary or any such
transferee may be acting), the Agent, the Issuing Lender or any Revolving Credit
Lender or any other Person, whether in connection with this Agreement, any of
the Letter of Credit Documents, the transactions contemplated herein or therein
or any unrelated transactions;



(d)
Any draft or other statement or document presented under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;



(e)
Payment by the Issuing Lender to the beneficiary under any Letter of Credit
against presentation of documents which do not comply with the terms of such


Detroit_1099228_22





--------------------------------------------------------------------------------




Letter of Credit, including failure of any documents to bear any reference or
adequate reference to such Letter of Credit;


(f)
Any failure, omission, delay or lack on the part of the Agent, Issuing Lender or
any Revolving Credit Lender or any party to any of the Letter of Credit
Documents or any other Loan Document to enforce, assert or exercise any right,
power or remedy conferred upon the Agent, Issuing Lender, any Revolving Credit
Lender or any such party under this Agreement, any of the other Loan Documents
or any of the Letter of Credit Documents, or any other acts or omissions on the
part of the Agent, Issuing Lender, any Revolving Credit Lender or any such
party; or



(g)
Any other event or circumstance that would, in the absence of this Section 3.7,
result in the release or discharge by operation of law or otherwise of the
Borrowers from the performance or observance of any obligation, covenant or
agreement contained in Section 3.6 hereof.



No setoff, counterclaim, reduction or diminution of any obligation or any
defense of any kind or nature which the Borrowers have or may have against the
beneficiary of any Letter of Credit shall be available hereunder to the
Borrowers against the Agent, Issuing Lender or any Revolving Credit Lender. With
respect to any Letter of Credit, nothing contained in this Section 3.7 shall be
deemed to prevent the Borrowers, after satisfaction in full of the absolute and
unconditional obligations of the Borrowers hereunder with respect to such Letter
of Credit, from asserting in a separate action any claim, defense, set off or
other right which they (or any of them) may have against the Agent, Issuing
Lender or any Revolving Credit Lender in connection with such Letter of Credit.
3.8    Risk Under Letters of Credit.


(a)
In the administration and handling of Letters of Credit and any security
therefor, or any documents or instruments given in connection therewith, Issuing
Lender shall have the sole right to take or refrain from taking any and all
actions under or upon the Letters of Credit.



(b)
Subject to other terms and conditions of this Agreement, Issuing Lender shall
issue the Letters of Credit and shall hold the documents related thereto in its
own name and shall make all collections thereunder and otherwise administer the
Letters of Credit in accordance with Issuing Lender's regularly established
practices and procedures and will have no further obligation with respect
thereto. In the administration of Letters of Credit, Issuing Lender shall not be
liable for any action taken or omitted on the advice of counsel, accountants,
appraisers or other experts selected by Issuing Lender with due care and Issuing
Lender may rely upon any notice, communication, certificate or other statement
from the Borrowers, beneficiaries of Letters of Credit, or any other Person
which Issuing Lender believes to be authentic. Issuing Lender will, upon
request, furnish the Revolving Credit Lenders with copies of Letter of Credit
Documents related thereto.


Detroit_1099228_22





--------------------------------------------------------------------------------








(c)
In connection with the issuance and administration of Letters of Credit and the
assignments hereunder, Issuing Lender makes no representation and shall have no
responsibility with respect to (i) the obligations of the Borrowers or the
validity, sufficiency or enforceability of any document or instrument given in
connection therewith, or the taking of any action with respect to same, (ii) the
financial condition of, any representations made by, or any act or omission of
the Borrowers or any other Person, or (iii) any failure or delay in exercising
any rights or powers possessed by Issuing Lender in its capacity as issuer of
Letters of Credit in the absence of its gross negligence or willful misconduct.
Each of the Revolving Credit Lenders expressly acknowledges that it has made and
will continue to make its own evaluations of the Borrowers' creditworthiness
without reliance on any representation of Issuing Lender or Issuing Lender's
officers, agents and employees.



(d)
If at any time Issuing Lender shall recover any part of any unreimbursed amount
for any draw or other demand for payment under a Letter of Credit, or any
interest thereon, the Agent or Issuing Lender, as the case may be, shall receive
same for the pro rata benefit of the Revolving Credit Lenders in accordance with
their respective Percentages and shall promptly deliver to each Revolving Credit
Lender its share thereof, less such Revolving Credit Lender's pro rata share of
the costs of such recovery, including court costs and attorney's fees. If at any
time any Revolving Credit Lender shall receive from any source whatsoever any
payment on any such unreimbursed amount or interest thereon in excess of such
Revolving Credit Lender's Percentage of such payment, such Revolving Credit
Lender will promptly pay over such excess to the Agent, for redistribution in
accordance with this Agreement.



3.9    Indemnification. The Borrowers hereby indemnify and agree to hold
harmless the Revolving Credit Lenders, the Issuing Lender and the Agent and
their respective Affiliates, and the respective officers, directors, employees
and agents of such Persons (each an “L/C Indemnified Person”), from and against
any and all claims, damages, losses, liabilities, costs or expenses of any kind
or nature whatsoever which the Revolving Credit Lenders, the Issuing Lender or
the Agent or any such Person may incur or which may be claimed against any of
them by reason of or in connection with any Letter of Credit (collectively, the
“L/C Indemnified Amounts”), and none of the Issuing Lender, any Revolving Credit
Lender or the Agent or any of their respective officers, directors, employees or
agents shall be liable or responsible for:


(a)
the use which may be made of any Letter of Credit or for any acts or omissions
of any beneficiary in connection therewith;



(b)
the validity, sufficiency or genuineness of documents or of any endorsement
thereon, even if such documents should in fact prove to be in any or all
respects invalid, insufficient, fraudulent or forged;



(c)
payment by the Issuing Lender to the beneficiary under any Letter of Credit
against presentation of documents which do not strictly comply with the terms of
any Letter of Credit (unless such payment resulted from the gross negligence or


Detroit_1099228_22





--------------------------------------------------------------------------------




willful misconduct of the Issuing Lender), including failure of any documents to
bear any reference or adequate reference to such Letter of Credit;


(d)
any error, omission, interruption or delay in transmission, dispatch or delivery
of any message or advice, however transmitted, in connection with any Letter of
Credit; or



(e)
any other event or circumstance whatsoever arising in connection with any Letter
of Credit.

It is understood that in making any payment under a Letter of Credit the Issuing
Lender will rely on documents presented to it under such Letter of Credit as to
any and all matters set forth therein without further investigation and
regardless of any notice or information to the contrary.
With respect to subparagraphs (a) through (e) hereof, (i) no Borrower shall be
required to indemnify any L/C Indemnified Person for any L/C Indemnified Amounts
to the extent such amounts result from the gross negligence or willful
misconduct of such L/C Indemnified Person or any officer, director, employee or
agent of such L/C Indemnified Person and (ii) the Agent and the Issuing Lender
shall be liable to each Borrower to the extent, but only to the extent, of any
direct, as opposed to consequential or incidental, damages suffered by any
Borrower which were caused by the gross negligence or willful misconduct of the
Issuing Lender or any officer, director, employee or agent of the Issuing Lender
or by the Issuing Lender's wrongful dishonor of any Letter of Credit after the
presentation to it by the beneficiary thereunder of a draft or other demand for
payment and other documentation strictly complying with the terms and conditions
of such Letter of Credit.
3.10    Right of Reimbursement. Each Revolving Credit Lender agrees to reimburse
the Issuing Lender on demand, pro rata in accordance with its respective
Revolving Credit Percentage, for (i) the reasonable out-of-pocket costs and
expenses of the Issuing Lender to be reimbursed by the Borrowers pursuant to any
Letter of Credit Agreement or any Letter of Credit, to the extent not reimbursed
by the Borrowers or any other Credit Party and (ii) any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs, fees,
reasonable out-of-pocket expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against Issuing
Lender in any way relating to or arising out of this Agreement (including
Section 3.6(c) hereof), any Letter of Credit, any documentation or any
transaction relating thereto, or any Letter of Credit Agreement, to the extent
not reimbursed by the Borrowers, except to the extent that such liabilities,
losses, costs or expenses were incurred by Issuing Lender as a result of Issuing
Lender's gross negligence or willful misconduct or by the Issuing Lender's
wrongful dishonor of any Letter of Credit after the presentation to it by the
beneficiary thereunder of a draft or other demand for payment and other
documentation strictly complying with the terms and conditions of such Letter of
Credit.


4.
[RESERVED].



5.
CONDITIONS.


Detroit_1099228_22





--------------------------------------------------------------------------------






The obligations of the Lenders to make Advances or loans pursuant to this
Agreement and the obligation of the Issuing Lender to issue Letters of Credit
pursuant to this Agreement are subject to the following conditions:
5.1    Conditions of Initial Advances. The obligations of the Lenders to make
initial Advances or loans pursuant to this Agreement and the obligation of the
Issuing Lender to issue initial Letters of Credit, in each case, on the
Effective Date only, are subject to the following conditions:


(a)
Notes, this Agreement and the other Loan Documents. The Borrowers shall have
executed and delivered to the Agent for the account of each Lender requesting
Notes, the Swing Line Note and/or the Revolving Credit Notes, as applicable; the
Borrowers shall have executed and delivered this Agreement; and each Credit
Party shall have executed and delivered the other Loan Documents to which such
Credit Party is required to be a party (including all schedules and other
documents to be delivered pursuant hereto); and such Notes (if any), this
Agreement and the other Loan Documents shall be in full force and effect.



(b)
Corporate Authority. The Agent shall have received, with a counterpart thereof
for each Lender, from each Credit Party, a certificate of its Secretary or
Assistant Secretary dated as of the Effective Date as to:



(i)corporate resolutions (or the equivalent) of each Credit Party authorizing
the transactions contemplated by this Agreement and the other Loan Documents
approval of this Agreement and the other Loan Documents, in each case to which
such Credit Party is party, and authorizing the execution and delivery of this
Agreement and the other Loan Documents, and in the case of the Borrowers,
authorizing the execution and delivery of requests for Advances and the issuance
of Letters of Credit hereunder,


(ii)the incumbency and signature of the officers or other authorized persons of
such Credit Party executing any Loan Document and in the case of the Borrowers,
the officers who are authorized to execute any Requests for Advance, or requests
for the issuance of Letters of Credit,


(iii)a certificate of good standing or continued existence (or the equivalent
thereof) certified as of a date no later than three (3) months prior to the
Effective Date from the state of its incorporation or formation, and from every
state or other jurisdiction where such Credit Party is qualified to do business,
and


(iv)copies of such Credit Party's articles of incorporation and bylaws or other
constitutional documents, as in effect on the Effective Date.


(c)
Collateral Documents, Guaranties and other Loan Documents. The Agent shall have
received the following documents, each in form and substance satisfactory to the
Agent and fully executed by each party thereto:


Detroit_1099228_22





--------------------------------------------------------------------------------






(i)The following Collateral Documents, each in form and substance acceptable to
the Agent and fully executed by each party thereto and dated as of the Effective
Date:


(A)the Security Agreement, executed and delivered by the Credit Parties; and


(B)Mortgages for Borrower's locations commonly known as (1) 400 N. Bluff Blvd.,
Clinton, Iowa and (2) 1501 Harrison Drive, Clinton, Iowa 52732.


(ii)(A) Certified copies of uniform commercial code requests for information, or
a similar search report certified by a party acceptable to the Agent, dated a
date reasonably prior to the Effective Date, listing all effective financing
statements in the jurisdiction noted on Schedule 5.1(c) which name any Credit
Party (under their present names or under any previous names used within five
(5) years prior to the date hereof) as debtors, together with (x) copies of such
financing statements, and (y) authorized Uniform Commercial Code (Form UCC-3)
Termination Statements, if any, necessary to release all Liens and other rights
of any Person in any Collateral described in the Collateral Documents previously
granted by any Person (other than Liens permitted by Section 8.2 of this
Agreement) and (B) intellectual property search reports results from the United
States Patent and Trademark Office and the United States Copyright Office for
the Credit Parties dated a date reasonably prior to the Effective Date.


(iii)Any documents (including, without limitation, financing statements,
amendments to financing statements and assignments of financing statements,
stock powers executed in blank and any endorsements) reasonably requested by the
Agent and reasonably required to be provided in connection with the Collateral
Documents to create, in favor of the Agent (for and on behalf of the Lenders), a
first priority perfected security interest in the Collateral thereunder shall
have been filed, registered or recorded, or shall have been delivered to the
Agent in proper form for filing, registration or recordation.


(d)
Insurance. The Agent shall have received evidence reasonably satisfactory to it
that the Credit Parties have obtained the insurance policies required by Section
7.5 hereof and that such insurance policies are in full force and effect.



(e)
Compliance with Certain Documents and Agreements. Each Credit Party shall have
each performed and complied in all material respects with all agreements and
conditions contained in this Agreement and the other Loan Documents, to the
extent required to be performed or complied with by such Credit Party. No Person
(other than the Agent, Lenders and Issuing Lender) party to this Agreement or
any other Loan Document shall be in material default in the performance or
compliance with any of the terms or provisions of this Agreement or the other
Loan Documents or shall be in material default in the performance or compliance


Detroit_1099228_22





--------------------------------------------------------------------------------




with any of the material terms or material provisions of, in each case to which
such Person is a party.


(f)
Opinions of Counsel. The Credit Parties shall furnish the Agent prior to the
initial Advance under this Agreement, with signed copies for each Lender,
opinions of counsel to the Credit Parties, including opinions of local counsel
to the extent deemed necessary by the Agent, in each case dated the Effective
Date and covering such matters as reasonably required by and otherwise
reasonably satisfactory in form and substance to the Agent and each of the
Lenders.



(g)
Payment of Fees. The Borrowers shall have paid to Comerica Bank any fees due
under the terms of the Fee Letter, along with any other fees, costs or expenses
due and outstanding to the Agent or the Lenders as of the Effective Date
(including reasonable fees, disbursements and other charges of counsel to the
Agent).



(h)
Material Contracts. The Agent shall have received copies of all Material
Contracts described on Schedule 6.18 hereof.



(i)
Governmental and Other Approvals. The Agent shall have received copies of all
authorizations, consents, approvals, licenses, qualifications or formal
exemptions, filings, declarations and registrations with, any court,
governmental agency or regulatory authority or any securities exchange or any
other person or party (whether or not governmental) received by any Credit Party
in connection with the transactions contemplated by the Loan Documents to occur
on the Effective Date.



(j)
Closing Certificate. The Agent shall have received, with a signed counterpart
for each Lender, a certificate of a Responsible Officer of the Borrowers'
Representative dated the Effective Date (or, if different, the date of the
initial Advance hereunder), stating (solely in such officer's capacity as
Responsible Officer of the Borrowers' and not in his or her individual capacity)
that to the best of his or her respective knowledge, (a) the conditions set
forth in this Section 5 have been satisfied to the extent required to be
satisfied by any Credit Party; (b) the representations and warranties made by
the Credit Parties in this Agreement or any of the other Loan Documents, as
applicable, are true and correct in all material respects; (c) no Default or
Event of Default shall have occurred and be continuing; and (d) since December
31, 2010, nothing shall have occurred which has had, or could reasonably be
expected to have, a material adverse change on the business, results of
operations, conditions, property or prospects (financial or otherwise) of the
Borrowers or any other Credit Party.



(k)
Customer Identification Forms. The Agent shall have received completed customer
identification forms (forms to be provided by the Agent to the Borrowers) from
the Borrowers and each Guarantor.


Detroit_1099228_22





--------------------------------------------------------------------------------






5.2    Continuing Conditions. The obligations of each Lender to make Advances
(including the initial Advance) under this Agreement and the obligation of the
Issuing Lender to issue any Letters of Credit shall be subject to the continuing
conditions that:


(a)
No Default or Event of Default shall exist as of the date of the Advance or the
request for the Letter of Credit, as the case may be; and



(b)
Each of the representations and warranties contained in this Agreement and in
each of the other Loan Documents shall be true and correct in all material
respects as of the date of the Advance or Letter of Credit (as the case may be)
as if made on and as of such date (other than (1) any representation or warranty
that expressly speaks only as of a different date and (2) such exceptions and
qualifications to such representations and warranties that are disclosed in
writing to and approved by Agent and the Majority Lenders, with such approval
not to be unreasonably withheld).



6.
REPRESENTATIONS AND WARRANTIES.



The Borrowers represent and warrant to the Agent, the Lenders, the Swing Line
Lender and the Issuing Lender as follows:
6.1    Corporate Authority. Each Credit Party is duly organized and existing in
good standing under the laws of the state or jurisdiction of its incorporation
or formation, as applicable, and each Credit Party is duly qualified and
authorized to do business as a foreign corporation in each jurisdiction where
the character of its assets or the nature of its activities makes such
qualification and authorization necessary except where failure to be so
qualified or be in good standing could not reasonably be expected to have a
Material Adverse Effect. Each Credit Party has all requisite corporate, limited
liability or partnership power and authority to own all its property (whether
real, personal, tangible or intangible or of any kind whatsoever) and to carry
on its business.


6.2    Due Authorization. Execution, delivery and performance of this Agreement,
and the other Loan Documents, to which each Credit Party is party, and the
issuance of the Notes by the Borrowers (if requested) are within such Person's
corporate, limited liability or partnership power, have been duly authorized,
are not in contravention of any law applicable to such Credit Party or the terms
of such Credit Party's organizational documents and, except as have been
previously obtained or as referred to in Section 6.10 below, do not require the
consent or approval of any governmental body, agency or authority or any other
third party except to the extent that such consent or approval is not material
to the transactions contemplated by the Loan Documents.


6.3    Good Title; Leases; Assets; No Liens.


(a)
Each Credit Party, to the extent applicable, has good and valid title (or, in
the case of real property, good and marketable title) to all assets owned by it,
subject only to the Liens permitted under section 8.2 hereof, and each Credit
Party has a valid leasehold or interest as a lessee or a licensee in all of its
leased real property;


Detroit_1099228_22





--------------------------------------------------------------------------------






(b)
Schedule 6.3(b) hereof identifies all of the real property owned or leased, as
lessee thereunder, by the Credit Parties on the Effective Date, including all
warehouse or bailee locations;



(c)
The Credit Parties will collectively own or collectively have a valid leasehold
interest in all assets that were owned or leased (as lessee) by the Credit
Parties immediately prior to the Effective Date to the extent that such assets
are necessary for the continued operation of the Credit Parties' businesses in
substantially the manner as such businesses were operated immediately prior to
the Effective Date;



(d)
Each Credit Party owns or has a valid leasehold interest in all real property
necessary for its continued operations and, to the best knowledge of the
Borrowers, no material condemnation, eminent domain or expropriation action has
been commenced or threatened against any such owned or leased real property; and



(e)
There are no Liens with respect to any of the assets owned by the Credit
Parties, except for the Liens permitted pursuant to Section 8.2 of this
Agreement.



6.4    Taxes. Except as set forth on Schedule 6.4 hereof, each Credit Party has
filed on or before their respective due dates or within the applicable grace
periods, all United States federal, state, local and other tax returns which are
required to be filed or has obtained extensions for filing such tax returns and
is not delinquent in filing such returns in accordance with such extensions and
has paid all material taxes which have become due pursuant to those returns or
pursuant to any assessments received by any such Credit Party, as the case may
be, to the extent such taxes have become due, except to the extent such taxes
are being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate provision has been made on the
books of such Credit Party as may be required by GAAP.


6.5    No Defaults. No Credit Party is in default under or with respect to any
agreement, instrument or undertaking to which is a party or by which it or any
of its property is bound which would cause or would reasonably be expected to
cause a Material Adverse Effect.


6.6    Enforceability of Agreement and Loan Documents. This Agreement and each
of the other Loan Documents to which any Credit Party is a party (including
without limitation, each Request for Advance), have each been duly executed and
delivered by its duly authorized officers and constitute the valid and binding
obligations of such Credit Party, enforceable against such Credit Party in
accordance with their respective terms, except as enforcement thereof may be
limited by applicable bankruptcy, reorganization, insolvency, fraudulent
conveyance, moratorium or similar laws affecting the enforcement of creditor's
rights, generally and by general principles of equity (regardless of whether
enforcement is considered in a proceeding in law or equity).


6.7    Compliance with Laws. (a) Except as disclosed on Schedule 6.7, each
Credit Party has complied with all applicable federal, state and local laws,
ordinances, codes, rules, regulations and guidelines (including consent decrees
and administrative orders), including but not limited to Hazardous Material
Laws, and is in compliance with any Requirement of Law,

Detroit_1099228_22





--------------------------------------------------------------------------------




except to the extent that failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect; and (b) neither the extension of
credit made pursuant to this Agreement or the use of the proceeds thereof by the
Credit Parties will violate the Trading with the Enemy Act, as amended, or any
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto, or The United and Strengthening
America by providing appropriate Tools Required to Intercept and Obstruct
Terrorism (“USA Patriot Act”) Act of 2001, Public Law 10756, October 26, 2001 or
Executive Order 13224 of September 23, 2001 issued by the President of the
United States (66 Fed. Reg. 49049 (2001)).


6.8    Non-contravention. The execution, delivery and performance of this
Agreement and the other Loan Documents (including each Request for Advance) to
which each Credit Party is a party are not in contravention of the terms of any
Material Contract to which such Credit Party is a party or by which it or its
properties are bound where such violation could reasonably be expected to have a
Material Adverse Effect.


6.9    Litigation. Except as set forth on Schedule 6.9 hereof, there is no suit,
action, proceeding, including, without limitation, any bankruptcy proceeding or
governmental investigation pending against or to the knowledge of the Borrowers,
threatened against any Credit Party or any academic institution owned by a
Credit Party (other than any suit, action or proceeding in which a Credit Party
is the plaintiff and in which no counterclaim or cross-claim against such Credit
Party has been filed), or any judgment, decree, injunction, rule, or order of
any court, government, department, commission, agency, instrumentality or
arbitrator outstanding against any Credit Party, nor is any Credit Party in
violation of any applicable law, regulation, ordinance, order, injunction,
decree or requirement of any governmental body or court which could in any of
the foregoing events reasonably be expected to have a Material Adverse Effect.


6.10    Consents, Approvals and Filings, Etc. Except as set forth on Schedule
6.10 hereof, no material authorization, consent, approval, license,
qualification or formal exemption from, nor any filing, declaration or
registration with, any court, governmental agency or regulatory authority or any
securities exchange or any other Person (whether or not governmental) is
required in connection with (a) the execution, delivery and performance: (i) by
any Credit Party of this Agreement and any of the other Loan Documents to which
such Credit Party is a party or (ii) by the Credit Parties of the grant of Liens
granted, conveyed or otherwise established (or to be granted, conveyed or
otherwise established) by or under this Agreement or the other Loan Documents,
as applicable, and (b) otherwise necessary to the operation of its business,
except in each case for (x) such matters which have been previously obtained,
and (y) such filings to be made concurrently herewith or promptly following the
Effective Date as are required by the Collateral Documents to perfect Liens in
favor of the Agent. All such material authorizations, consents, approvals,
licenses, qualifications, exemptions, filings, declarations and registrations
which have previously been obtained or made, as the case may be, are in full
force and effect and, to the best knowledge of the Borrowers, are not the
subject of any attack or threatened attack (in each case in any material
respect) by appeal or direct proceeding or otherwise.

Detroit_1099228_22





--------------------------------------------------------------------------------






6.11    Agreements Affecting Financial Condition. No Credit Party is party to
any agreement or instrument or subject to any charter or other corporate
restriction which could reasonably be expected to have a Material Adverse
Effect.


6.12    No Investment Company or Margin Stock. No Credit Party is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
No Credit Party is engaged principally, or as one of its important activities,
directly or indirectly, in the business of extending credit for the purpose of
purchasing or carrying margin stock. None of the proceeds of any of the Advances
will be used by any Credit Party to purchase or carry margin stock. Terms for
which meanings are provided in Regulation U of the Board of Governors of the
Federal Reserve System or any regulations substituted therefore, as from time to
time in effect, are used in this paragraph with such meanings.


6.13    ERISA. No Credit Party maintains or contributes to any Pension Plan
subject to Title IV of ERISA, except as set forth on Schedule 6.13 hereto or
otherwise disclosed to the Agent in writing. There is no accumulated funding
deficiency within the meaning of Section 412 of the Internal Revenue Code or
Section 302 of ERISA, or any outstanding liability with respect to any Pension
Plans owed to the PBGC other than future premiums due and owing pursuant to
Section 4007 of ERISA, and no “reportable event” as defined in Section 4043(c)
of ERISA has occurred with respect to any Pension Plan other than an event for
which the notice requirement has been waived by the PBGC. None of the Credit
Parties has engaged in a prohibited transaction with respect to any Pension
Plan, other than a prohibited transaction for which an exemption is available
and has been obtained, which could subject such Credit Parties to a material tax
or penalty imposed by Section 4975 of the Internal Revenue Code or Section
502(i) of ERISA. Each Pension Plan is being maintained and funded in accordance
with its terms and is in material compliance with the requirements of the
Internal Revenue Code and ERISA. No Credit Party has had a complete or partial
withdrawal from any Multiemployer Plan that has resulted or could reasonably be
expected to have resulted in any Withdrawal Liability and, except as notified to
the Agent in writing following the Effective Date, no such Multiemployer Plan is
in reorganization (within the meaning of Section 4241 of ERISA) or insolvent
(within the meaning of Section 4245 of ERISA).


6.14    Conditions Affecting Business or Properties. Except as set forth on
Schedule 6.14, neither the respective businesses nor the properties of any
Credit Party is affected by any fire, explosion, accident, strike, lockout or
other dispute, drought, storm, hail, earthquake, embargo, Act of God, or other
casualty (except to the extent such event is covered by insurance sufficient to
ensure that upon application of the proceeds thereof, no Material Adverse Effect
could reasonably be expected to occur) which could reasonably be expected to
have a Material Adverse Effect.


6.15    Environmental and Safety Matters. Except as set forth in Schedules 6.9,
6.10 and 6.15:


(a)
all facilities and property owned or leased by the Credit Parties are in
compliance with all Hazardous Material Laws;


Detroit_1099228_22





--------------------------------------------------------------------------------






(b)
to the best knowledge of the Borrowers, there have been no unresolved and
outstanding past, and there are no pending or threatened:



(i)claims, complaints, notices or requests for information received by any
Credit Party with respect to any alleged violation of any Hazardous Material
Law, or


(ii)written complaints, notices or inquiries to any Credit Party regarding
potential liability of any Credit Parties under any Hazardous Material Law; and


(c)
to the best knowledge of the Borrowers, no conditions exist at, on or under any
property now or previously owned or leased by any Credit Party which, with the
passage of time, or the giving of notice or both, are reasonably likely to give
rise to liability under any Hazardous Material Law or create a significant
adverse effect on the value of the property.



6.16    Subsidiaries. Except as disclosed on Schedule 6.16 hereto as of the
Effective Date, and thereafter, except as disclosed to the Agent in writing from
time to time, no Credit Party has any Subsidiaries.


6.17    [Intentionally Omitted].


6.18    Material Contracts. Schedule 6.18 attached hereto is an accurate and
complete list of all Material Contracts in effect on or as of the Effective Date
to which any Credit Party is a party or is bound.


6.19    Franchises, Patents, Copyrights, Tradenames, etc. The Credit Parties
possess all franchises, patents, copyrights, trademarks, trade names, licenses
and permits, and rights in respect of the foregoing, adequate for the conduct of
their business substantially as now conducted without known conflict with any
rights of others, except to the extent any such conflict would not reasonably be
expected to have a Material Adverse Effect.


6.20    Capital Structure. Schedule 6.20 attached hereto sets forth all issued
and outstanding Equity Interests of each Subsidiary of Parent as of the
Effective Date, including the number of authorized, issued and outstanding
Equity Interests of each Credit Party, the par value of such Equity Interests
and, to the knowledge of the Borrowers, the significant holders (greater than
five (5) percent of the outstanding Equity Interests) of such Equity Interests,
all on and as of the Effective Date. All issued and outstanding Equity Interests
of each Subsidiary of Parent are duly authorized and validly issued, fully paid,
nonassessable, free and clear of all Liens (except for the benefit of the Agent)
and such Equity Interests were issued in compliance with all applicable state,
federal and foreign laws concerning the issuance of securities. Except as
disclosed on Schedule 6.20, as of the Effective Date, there are no preemptive or
other outstanding rights, options, warrants, conversion rights or similar
agreements or understandings for the purchase or acquisition from any Subsidiary
of Parent, of any Equity Interests of any Subsidiary of Parent.


6.21    Accuracy of Information.

Detroit_1099228_22





--------------------------------------------------------------------------------








(a)
The audited financial statements for the Fiscal Year ended December 31, 2010,
furnished to the Agent and the Lenders prior to the Effective Date fairly
present in all material respects the financial condition of the Borrowers and
their respective Subsidiaries and the results of their operations, in each case,
for the periods covered thereby, and have been prepared in accordance with GAAP.
The projections, the Pro Forma Balance Sheet and the other pro forma financial
information delivered to the Agent prior to the Effective Date are based upon
good faith estimates and assumptions believed by management of each Borrower to
be accurate and reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein.



(b)
Since December 31, 2010, there has been no material adverse change in the
business, operations, condition, property or prospects (financial or otherwise)
of the Credit Parties, taken as a whole.



(c)
To the best knowledge of the Credit Parties, as of the Effective Date, (i) the
Credit Parties do not have any material contingent obligations (including any
liability for taxes) not disclosed by or reserved against in the opening balance
sheet to be delivered hereunder and (ii) there are no unrealized or anticipated
losses from any present commitment of the Credit Parties which contingent
obligations and losses in the aggregate could reasonably be expected to have a
Material Adverse Effect.



6.22    Solvency. After giving effect to the consummation of the transactions
contemplated by this Agreement and other Loan Documents, the Credit Parties
(taken as a whole) will be solvent, able to pay its indebtedness as it matures
and will have capital sufficient to carry on its businesses and all business in
which it is about to engage. This Agreement is being executed and delivered by
the Borrowers to the Agent and the Lenders in good faith and in exchange for
fair, equivalent consideration. The Credit Parties do not intend to nor does
management of the Credit Parties believe the Credit Parties will incur debts
beyond their ability to pay as they mature. The Credit Parties do not
contemplate filing a petition in bankruptcy or for an arrangement or
reorganization under the Bankruptcy Code or any similar law of any jurisdiction
now or hereafter in effect relating to any Credit Party, nor does any Credit
Party have any knowledge of any threatened bankruptcy or insolvency proceedings
against a Credit Party.


6.23    Employee Matters. There are no strikes, slowdowns, work stoppages,
unfair labor practice complaints, grievances, arbitration proceedings or
controversies pending or, to the best knowledge of the Borrowers, threatened
against any Credit Party by any employees of any Credit Party, other than
non-material employee grievances or controversies arising in the ordinary course
of business and other such events of the type described in this Section 6.23
which could not reasonably be expected to have a Material Adverse Effect. There
are no union contracts or agreements to which any Credit Party is party as of
the Effective Date.


6.24    No Misrepresentation. Neither this Agreement nor any other Loan
Document, certificate, information or report furnished or to be furnished by or
on behalf of a Credit Party to the Agent or any Lender in connection with any of
the transactions contemplated hereby or

Detroit_1099228_22





--------------------------------------------------------------------------------




thereby, contains a misstatement of material fact, or omits to state a material
fact required to be stated in order to make the statements contained herein or
therein, taken as a whole, not misleading in the light of the circumstances
under which such statements were made, it being acknowledged by Agent and the
Lenders that the projections and forecasts provided by the Credit Parties in
good faith and based upon reasonable assumptions are not be viewed as facts and
that actual results during the period or periods covered by any such projections
and forecasts may differ from the projected or forecasted results.


6.25    Corporate Documents and Corporate Existence. As to each Credit Party,
(a) it is an organization as described on Schedule 1.3 hereto and has provided
the Agent and the Lenders with complete and correct copies of its articles of
incorporation, by-laws and all other applicable charter and other organizational
documents, and, if applicable, a good standing certificate and (b) its correct
legal name, business address, type of organization and jurisdiction of
organization, tax identification number and other relevant identification
numbers are set forth on Schedule 1.3 hereto.


6.26    Title IV Eligibility. Each educational institution owned or operated by
a Credit Party is eligible to participate in Title IV Programs and, to such
Credit Party's knowledge, no event has occurred which could reasonably be
expected to cause any such educational institution to cease to be eligible to
participate in Title IV Programs.


7.
AFFIRMATIVE COVENANTS.



Each Borrower covenants and agrees, so long as any Lender has any commitment to
extend credit hereunder, or any of the Indebtedness remains outstanding and
unpaid, that it will, and, as applicable, it will cause each of its Subsidiaries
to:
7.1    Financial Statements. Furnish to the Agent, in form and detail
satisfactory to the Agent, with sufficient copies for each Lender, the following
documents:


(a)
as soon as available, but in any event within one hundred twenty (120) days
after the end of Parent's fiscal year, audited consolidated financial statements
of Parent prepared in accordance with GAAP, together with an unqualified opinion
on such financial statements of an independent certified public accounting firm
that is nationally recognized; and



(b)
as soon as available, but in any event within forty-five (45) days after the end
of each fiscal quarter of Parent, a company prepared detailed cash balances and
deferred revenue (including but not limited to prepaid tuition) for Borrowers'
consolidated operations during such period, in a form acceptable to the Agent
and certified by a Responsible Officer and, at any time when Parent is not a
publicly reporting entity, forty-five (45) days after the end of each fiscal
quarter of Parent, consolidated quarterly financial statements; and



all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
throughout the periods reflected therein and with prior periods (except as
approved by a Responsible Officer and disclosed therein), provided however that
the financial statements delivered pursuant to clause (b) hereof

Detroit_1099228_22





--------------------------------------------------------------------------------




will not be required to include footnotes and will be subject to change from
audit and year-end adjustments.
7.2    Certificates; Other Information. Furnish to the Agent, in form and detail
acceptable to the Agent, with sufficient copies for each Lender, the following
documents:


(a)
Concurrently with the delivery of the financial statements described in Sections
7.1(a) for each fiscal year end, and 7.1(b) for each fiscal quarter end, a
Covenant Compliance Report (or, in the case of Borrower prepared financial
statements for the last fiscal quarter of each fiscal year, a draft Covenant
Compliance Certificate) duly executed by a Responsible Officer of the Borrowers'
Representative;



(b)
Promptly upon receipt thereof, copies of all significant reports submitted by
the Credit Parties' firm(s) of certified public accountants in connection with
each annual, interim or special audit or review of any type of the financial
statements or related internal control systems of the Credit Parties made by
such accountants, including any comment letter submitted by such accountants to
management in connection with their services;



(c)
On or before March 1 of each year, an Annual Budget for the current year;



(d)
Within forty-five (45) days after and as of the end of each of the first three
fiscal quarters of each fiscal year and within seventy-five (75) days after and
as of the end of the last fiscal quarter of each fiscal year, an internally
prepared detailed cash balances and deferred revenue (including but not limited
to prepaid tuition) report for the Borrowers' consolidated operations in form
acceptable to Agent and certified by a Responsible Officer of Borrowers;



(e)
Any additional information as required by any Loan Document, and such additional
schedules, certificates and reports respecting all or any of the Collateral, the
items or amounts received by the Credit Parties in full or partial payment
thereof, and any goods (the sale or lease of which shall have given rise to any
of the Collateral) possession of which has been obtained by the Credit Parties,
all to such extent as the Agent may reasonably request from time to time, any
such schedule, certificate or report to be certified as true and correct in all
material respects by a Responsible Officer of the applicable Credit Party and
shall be in such form and detail as the Agent may reasonably specify;



(f)
Promptly after filing, the Parent's Form 10-Q and Form 10-K reports filed with
the United States Securities and Exchange Commission (“SEC”), and in any event,
with respect to the Form 10-Q Report, within sixty (60) days of the end of each
of the first three fiscal quarters of each of Parent's Fiscal Years, and with
respect to the Form 10-K Report, within one hundred twenty (120) days after and
as of the end of each of Parent's Fiscal Years; and, promptly following the
filing thereof, any proxy or registration statements filed with the SEC;



(g)
Within forty-five (45) days after the consummation of any Permitted Acquisition:


Detroit_1099228_22





--------------------------------------------------------------------------------






(i)notice that such Permitted Acquisition is of a business or Person engaged in
a line of business which is compatible with, or complementary to, the business
of the Borrowers and the Guarantors;


(ii)notice of such Permitted Acquisition together with Pro Forma Projected
Financial Information, copies of all material documents relating to such
acquisition (including the acquisition agreement and any related document), and
historical financial information (including income statements, balance sheets
and cash flows) covering at least one (1) complete Fiscal Year of the
acquisition target, if available, prior to the effective date of the acquisition
or the entire credit history of the acquisition target, whichever period is
shorter, in each case in form and detail reasonably satisfactory to the Agent;


(iii)evidence that all governmental, quasi-governmental, agency, regulatory or
similar licenses, authorizations, exemptions, qualifications, consents and
approvals necessary under any laws applicable to such Borrower or such Guarantor
making the acquisition, or the acquisition target (if applicable) for or in
connection with the proposed acquisition which were required to be obtained at
the time of consummation of the acquisition and all necessary non-governmental
and other third-party approvals which, in each case, are material to such
acquisition and were required to be obtained at the time of consummation of the
acquisition have been obtained, and all necessary or appropriate declarations,
registrations or other filings with any court, governmental or regulatory
authority, securities exchange or any other Person, which in each case, are
material to the consummation of such acquisition or to the acquisition target,
if applicable, and were required to be declared, registered or filed at the time
of the consummation of the acquisition have been made, in each case in form and
detail satisfactory to the Agent; and


(h)
Such additional financial and/or other information as the Agent or any Lender
may from time to time reasonably request, promptly following such request.



7.3    Payment of Obligations. Pay, discharge or otherwise satisfy, at or before
maturity or before they become delinquent, as the case may be, all of its
material obligations of whatever nature, including without limitation all
assessments, governmental charges, claims for labor, supplies, rent or other
obligations, except where the amount or validity thereof is currently being
appropriately contested in good faith and reserves in conformity with GAAP with
respect thereto have been provided on the books of the Credit Parties, except to
the extent such failure could not reasonably be expected to have a Material
Adverse Effect.


7.4    Conduct of Business and Maintenance of Existence; Compliance with Laws.


(a)
Continue to engage in their respective business and operations substantially as
conducted immediately prior to the Effective Date;



(b)
Preserve, renew and keep in full force and effect its existence and maintain its
qualifications to do business in each jurisdiction where such qualifications are


Detroit_1099228_22





--------------------------------------------------------------------------------




necessary for its operations, except as otherwise permitted pursuant to Section
8.4 or such failure to maintain such qualifications could not reasonably have a
Material Adverse Effect;


(c)
Take all action it deems necessary in its reasonable business judgment to
maintain all rights, privileges, licenses and franchises necessary for the
normal conduct of its business except where the failure to so maintain such
rights, privileges or franchises could not, either singly or in the aggregate,
reasonably be expected to have a Material Adverse Effect;



(d)
Comply with all Contractual Obligations and Requirements of Law, except to the
extent that failure to comply therewith could not, either singly or in the
aggregate, reasonably be expected to have a Material Adverse Effect; and



(e)
(i) Continue to be a Person whose property or interests in property is not
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg. 49079 (2001))
(the “Order”), (ii) not engage in the transactions prohibited by Section 2 of
that Order or become associated with Persons such that a violation of Section 2
of the Order would arise, and (iii) not become a Person on the list of Specially
Designated National and Blocked Persons, or (iv) otherwise not become subject to
the limitation of any OFAC regulation or executive order.



7.5    Maintenance of Property; Insurance. (a) Keep all material property it
deems, in its reasonable business judgment, useful and necessary in its business
in working order (ordinary wear and tear excepted); (b) maintain insurance
coverage with financially sound and reputable insurance companies on physical
assets and against other business risks in such amounts and of such types as are
customarily carried by companies similar in size and nature (including without
limitation casualty and public liability and property damage insurance), and in
the event of acquisition of additional property, real or personal, or of the
incurrence of additional risks of any nature, increase such insurance coverage
in such manner and to such extent as prudent business judgment and present
practice or any applicable Requirements of Law would dictate; (c) in the case of
all insurance policies covering any Collateral, such insurance policies shall
provide that the loss payable thereunder shall be payable to the applicable
Credit Party, and to the Agent (as mortgagee, or, in the case of personal
property interests, lender loss payee) as their respective interests may appear;
(d) in the case of all public liability insurance policies, such policies shall
list the Agent as an additional insured, as the Agent may reasonably request;
and (e) if requested by the Agent, certificates evidencing such policies,
including all endorsements thereto, to be deposited with the Agent, such
certificates being in form and substance reasonably acceptable to the Agent.
Notwithstanding the foregoing provisions of this Section 7.5, the insurance
maintained by the Borrowers as of the date hereof shall be deemed to be in
compliance with the provisions of this Section 7.5.


7.6    Inspection of Property; Books and Records, Discussions. Permit the Agent
and each Lender, through their authorized attorneys, accountants and
representatives (a) at all reasonable times during normal business hours, upon
the request of the Agent or such Lender

Detroit_1099228_22





--------------------------------------------------------------------------------




(upon reasonable prior notice, which notice shall not be required following the
occurrence and during the continuance of a Default or Event of Default), to
examine each Credit Party's books, accounts, records, ledgers and assets and
properties; (b) from time to time, during normal business hours, upon the
request of the Agent (upon reasonable prior notice, which notice shall not be
required following the occurrence and during the continuance of a Default or
Event of Default), to conduct full or partial collateral audits of the Accounts
and Inventory of the Credit Parties and appraisals of all or a portion of the
fixed assets (including real property) of the Credit Parties, such audits and
appraisals to be completed by an appraiser as may be selected by the Agent and
consented to by the Borrowers (such consent not to be unreasonably withheld),
with all reasonable and invoiced costs and expenses of such audits to be
reimbursed by the Credit Parties, provided that so long as no Event of Default
or Default exists, the Borrowers shall not be required to reimburse the Agent
for such audits or appraisals more frequently than once each Fiscal Year; (c)
during normal business hours and at their own risk (upon reasonable prior
notice, which notice shall not be required following the occurrence and during
the continuance of a Default or Event of Default), to enter onto the real
property owned or leased by any Credit Party to conduct inspections,
investigations or other reviews of such real property; and (d) at reasonable
times during normal business hours and at reasonable intervals (upon reasonable
prior notice, which notice shall not be required following the occurrence and
during the continuance of a Default or Event of Default), to visit all of the
Credit Parties' offices, discuss each Credit Party's respective financial
matters with their respective officers, as applicable, and, by this provision,
the Borrowers authorize, and will cause each of their respective Subsidiaries to
authorize, its independent certified or chartered public accountants to discuss
the finances and affairs of any Credit Party and examine any of such Credit
Party's books, reports or records held by such accountants.
 
7.7    Notices. Promptly give written notice to the Agent of:


(a)
the occurrence of any Default or Event of Default of which any Responsible
Officer of any Credit Party has knowledge;



(b)
any (i) litigation or proceeding existing at any time between any Credit Party
and any Governmental Authority or other third party, or any investigation of any
Credit Party conducted by any Governmental Authority, which in any case if
adversely determined would have a Material Adverse Effect or (ii) any material
adverse change in the financial condition of the Credit Parties (taken as a
whole) since the date of the last audited financial statements delivered
pursuant to Section 7.1(a) hereof;



(c)
the occurrence of any event which any Credit Party believes could reasonably be
expected to have a Material Adverse Effect, promptly after concluding that such
event could reasonably be expected to have such a Material Adverse Effect;



(d)
promptly after becoming aware thereof, the taking by the Internal Revenue
Service or any foreign taxing jurisdiction of a written tax position (or any
such tax position taken by any Credit Party in a filing with the Internal
Revenue Service or any foreign taxing jurisdiction) which could reasonably be
expected to have a


Detroit_1099228_22





--------------------------------------------------------------------------------




Material Adverse Effect, setting forth the details of such position and the
financial impact thereof;


(e)
(i) the acquisition or creation of any new Subsidiaries, (ii) any material
change after the Effective Date in the authorized and issued Equity Interests of
any Credit Party or any other material amendment to any Credit Party's charter,
by-laws or other organizational documents, such notice, in each case, to
identify the applicable jurisdictions, capital structures or amendments as
applicable, provided that such notice shall be given not less than ten (10)
Business Days prior to the proposed effectiveness of such changes, acquisition
or creation, as the case may be (or such shorter period to which the Agent may
consent);



(f)
not less than fifteen (15) Business Days (or such other shorter period to which
the Agent may agree) prior to the proposed effective date thereof, any proposed
material amendments, restatements or other modifications to any Subordinated
Debt Documents; and



(g)
any default or event of default by any Person under any Subordinated Debt
Document, concurrently with delivery or promptly after receipt (as the case may
be) of any notice of default or event of default under the applicable document,
as the case may be.



Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrowers' Representative setting forth details of
the occurrence referred to therein and, in the case of notices referred to in
clauses (a), (b), (c), (d) and (g) hereof stating what action the applicable
Credit Party has taken or proposes to take with respect thereto.
7.8    Hazardous Material Laws.


(a)
Use and operate all of its facilities and properties in material compliance with
all applicable Hazardous Material Laws, keep all material required permits,
approvals, certificates, licenses and other authorizations required under such
Hazardous Material Laws in effect and remain in compliance therewith, and handle
all Hazardous Materials in material compliance with all applicable Hazardous
Material Laws;



(b)
(i) Promptly notify the Agent and provide copies upon receipt of all written
claims, complaints, notices or inquiries received by any Credit Party relating
to its facilities and properties or compliance with Hazardous Material Laws
which, if adversely determined, could reasonably be expected to have a Material
Adverse Effect and (ii) promptly cure and have dismissed with prejudice to the
reasonable satisfaction of the Agent and the Majority Lenders any material
actions and proceedings relating to compliance with Hazardous Material Laws to
which any Credit Party is named a party, other than such actions or proceedings
being contested in good faith and with the establishment of reasonable reserves;



(c)
To the extent necessary to comply in all material respects with Hazardous
Material Laws, remediate or monitor contamination arising from a release or


Detroit_1099228_22





--------------------------------------------------------------------------------




disposal of Hazardous Material, which solely, or together with other releases or
disposals of Hazardous Materials could reasonably be expected to have a Material
Adverse Effect;


(d)
Provide such information and certifications which the Agent or any Lender may
reasonably request from time to time to evidence compliance with this Section
7.8.



7.9    Financial Covenants.


(a)
Maintain at all times a Fixed Charge Coverage Ratio of not less than 1.75 to
1.00.



(b)
Maintain at all times a Total Debt to EBITDA Ratio of not more than 1.00 to
1.00.



(c)
Cause each educational institution owned or operated by any Credit Party to
maintain a financial responsibility composite score, as determined by the DOE
pursuant to Title IV and the regulations promulgated thereunder, of at least 1.5
for each fiscal year; provided that, if any such educational institutions report
a financial responsibility composite score to the DOE on a consolidated basis,
then cause such institutions to maintain a financial responsibility composite
score of at least 1.5 for each fiscal year on a consolidated basis.



7.10    Governmental and Other Approvals. Apply for, obtain and/or maintain in
effect, as applicable, all authorizations, consents, approvals, licenses,
qualifications, exemptions, filings, declarations and registrations (whether
with any court, governmental agency, regulatory authority, securities exchange
or otherwise) which are necessary or reasonably requested by the Agent in
connection with the execution, delivery and performance by any Credit Party of,
as applicable, this Agreement, the other Loan Documents, the Subordinated Debt
Documents, or any other documents or instruments to be executed and/or delivered
by any Credit Party, as applicable in connection therewith or herewith, except
where the failure to so apply for, obtain or maintain could not reasonably be
expected to have a Material Adverse Effect.


7.11    Compliance with ERISA; ERISA Notices.


(a)
Comply in all material respects with all material requirements imposed by ERISA
and the Internal Revenue Code, including, but not limited to, the minimum
funding requirements for any Pension Plan, except to the extent that any
noncompliance could not reasonably be expected to have a Material Adverse
Effect.



(b)
Promptly notify the Agent upon the occurrence of any of the following events in
writing: (i) the termination, other than a standard termination, as defined in
ERISA, of any Pension Plan subject to Subtitle C of Title IV of ERISA by any
Credit Party; (ii) the appointment of a trustee by a United States District
Court to administer any Pension Plan subject to Title IV of ERISA; (iii) the
commencement by the PBGC, of any proceeding to terminate any Pension Plan
subject to Title IV of ERISA; (iv) the failure of any Credit Party to make any


Detroit_1099228_22





--------------------------------------------------------------------------------




payment in respect of any Pension Plan required under Section 412 of the
Internal Revenue Code or Section 302 of ERISA; (v) the withdrawal of any Credit
Party from any Multiemployer Plan if any Credit Party reasonably believes that
such withdrawal would give rise to the imposition of Withdrawal Liability with
respect thereto; or (vi) the occurrence of (x) a “reportable event” which is
required to be reported by a Credit Party under Section 4043 of ERISA other than
any event for which the reporting requirement has been waived by the PBGC or (y)
a “prohibited transaction” as defined in Section 406 of ERISA or Section 4975 of
the Internal Revenue Code other than a transaction for which a statutory
exemption is available or an administrative exemption has been obtained.


7.12    Defense of Collateral. Defend the Collateral from any Liens other than
Liens permitted by Section 8.2.


7.13    Future Subsidiaries; Additional Collateral. Unless Agent determines, in
its sole and absolute discretion, that the cost of compliance with this Section
7.13 outweigh the relative benefit to the Lenders:


(a)
With respect to each Person which becomes a Domestic Subsidiary of any Borrower
(directly or indirectly) subsequent to the Effective Date, whether by Permitted
Acquisition or otherwise, cause such new Domestic Subsidiary to execute and
deliver to the Agent, for and on behalf of each of the Lenders (unless waived by
the Agent):



(i)within forty five (45) days after the date such Person becomes a Domestic
Subsidiary (or such longer time period as the Agent may determine), either (1) a
joinder agreement to this Agreement, in the event such Person elects to become a
Borrower, or (2) a Guaranty, or in the event that a Guaranty already exists, a
joinder agreement to the Guaranty whereby such Domestic Subsidiary becomes
obligated as a Guarantor under the Guaranty;


(ii)within forty five (45) days after the date such Person becomes a Domestic
Subsidiary (or such longer time period as the Agent may determine), a joinder
agreement to the Security Agreement whereby such Domestic Subsidiary grants a
Lien over its assets (other than Equity Interests which should be governed by
(b) of this Section 7.13) as set forth in the Security Agreement, and such
Domestic Subsidiary shall take such additional actions as may be necessary to
ensure a valid first priority perfected Lien over such assets of such Domestic
Subsidiary, subject only to the other Liens permitted pursuant to Section 8.2 of
this Agreement; and


(iii)within the time period specified in and to the extent required under clause
(c) of this Section 7.13, a Mortgage, Collateral Access Agreements and/or other
documents required to be delivered in connection therewith;

Detroit_1099228_22





--------------------------------------------------------------------------------






provided that an Acquisition Subsidiary shall not be required to become a
Borrower or Guarantor until the closing of the acquisition for which it was
formed or until it otherwise acquires assets or begins conducting business,


(b)
With respect each Person which becomes, through the acquisition or its Equity
Interests (whether by Permitted Acquisition or otherwise) subsequent to the
Effective Date, (i) a Domestic Subsidiary, cause the Credit Party that holds
such Equity Interests to execute and deliver such Pledge Agreements, and take
such actions as may be necessary to ensure a valid first priority perfected Lien
over one hundred percent (100%) of the Equity Interests of such Domestic
Subsidiary held by a Credit Party, such Pledge Agreements to be executed and
delivered (unless waived by the Agent) within forty five (45) days after the
date such Person becomes a Domestic Subsidiary (or such longer time period as
the Agent may determine); and (ii) a Foreign Subsidiary, the Equity Interests of
which is held directly by a Borrower or one of its Domestic Subsidiaries, cause
the Credit Party that holds such Equity Interests to execute and deliver such
Pledge Agreements and take such actions as may be necessary to ensure a valid
first priority perfected Lien over sixty-five percent (65%) of the Equity
Interests of such Subsidiary, such Pledge Agreements to be executed and
delivered (unless waived by the Agent) within forty five (45) days after the
date such Person becomes a Foreign Subsidiary (or such longer time period as the
Agent may determine); and



(c)
(i) With respect to the acquisition of a fee interest in real property by any
Credit Party after the Effective Date (whether by Permitted Acquisition or
otherwise) having a market value in excess of Five Million Dollars ($5,000,000),
not later than forty five (45) days after the acquisition is consummated or the
owner of such property becomes a Domestic Subsidiary (or such longer time period
as the Agent may determine), such Credit Party shall execute or cause to be
executed (unless waived by the Agent), a Mortgage (or an amendment to an
existing mortgage, where appropriate) covering such real property, together with
such additional real estate documentation, environmental reports, title policies
and surveys as may be reasonably required by the Agent; and (ii) with respect to
the acquisition of any leasehold interest in real property by any Credit Party
after the Effective Date (whether by Permitted Acquisition or otherwise), which
leasehold location is the main location of Borrowers' books and records, not
later than forty five (45) days after the acquisition is consummated or the
owner of the applicable leasehold interest becomes a Domestic Subsidiary (or
such longer time period as the Agent may determine), the applicable Credit Party
shall deliver to the Agent a copy of the applicable lease agreement and shall
execute or cause to be executed, at the Agent's option, unless otherwise waived
by the Agent, Collateral Access Agreement in form and substance reasonably
acceptable to the Agent together with such other documentation as may be
reasonably required by the Agent;



in each case in form reasonably satisfactory to the Agent, in its reasonable
discretion, together with such supporting documentation, including without
limitation corporate authority items, certificates and opinions of counsel, as
reasonably required by the Agent. Upon the Agent's request, Credit Parties shall
take, or cause to be taken, such additional steps as are necessary or

Detroit_1099228_22





--------------------------------------------------------------------------------




advisable under applicable law to perfect and ensure the validity and priority
of the Liens granted under this Section 7.13.
Notwithstanding anything contained herein or in any Loan Document to the
contrary, Center Leaf Partners, LLC, an Iowa limited liability company, shall
not be required to be a Borrower or a Guarantor, nor shall it be required to
enter into any Loan Document.
7.14    Accounts. Maintain all primary operating accounts (it being understood
that operating accounts shall not be deemed to include securities or investment
accounts) of any Credit Party with the Agent and with respect to any securities
or investment accounts maintained with any Lender (other than the Agent) or
other Person, such Credit Party shall cause to be executed and delivered an
Account Control Agreement in form and substance satisfactory to the Agent and
take all other steps necessary, or in the opinion of the Agent, desirable to
ensure that the Agent has a perfected security interest in such account.


7.15    Use of Proceeds. Use all Advances of the Revolving Credit as set forth
in Section 2.12 hereof. The Borrowers shall not use any portion of the proceeds
of any such advances for the purpose of purchasing or carrying any “margin
stock” (as defined in Regulation U of the Board of Governors of the Federal
Reserve System) in any manner which violates the provisions of Regulation T, U
or X of said Board of Governors or for any other purpose in violation of any
applicable statute or regulation.


7.16    Further Assurances and Information.


(a)
Take such actions as the Agent or Majority Lenders may from time to time
reasonably request to establish and maintain first priority perfected security
interests in and Liens on all of the Collateral, subject only to those Liens
permitted under Section 8.2 hereof, including executing and delivering such
additional pledges, assignments, mortgages, lien instruments or other security
instruments covering any or all of the Credit Parties' assets as the Agent may
reasonably require, such documentation to be in form and substance reasonably
acceptable to the Agent, and prepared at the expense of the Borrowers.



(b)
Execute and deliver or cause to be executed and delivered to the Agent within a
reasonable time following the Agent's request, and at the expense of the
Borrowers, such other documents or instruments as the Agent may reasonably
require to effectuate more fully the purposes of this Agreement or the other
Loan Documents.



(c)
Provide the Agent and the Lenders with any other information required by Section
326 of the USA Patriot Act or necessary for the Agent and the Lenders to verify
the identity of any Credit Party as required by Section 326 of the USA Patriot
Act.



7.17    Funding Eligibility. With respect to each educational institution owned
or operated by a Credit Party as of the Effective Date, cause such educational
institution to at all times maintain eligibility and certification to
participate in Title IV Programs and take such action as is necessary to ensure
that Title IV funding continues to be available to such educational institution.

Detroit_1099228_22





--------------------------------------------------------------------------------






8.
NEGATIVE COVENANTS.



Each Borrower covenants and agrees that, so long as any Lender has any
commitment to extend credit hereunder, or any of the Indebtedness remains
outstanding and unpaid, it will not, and, as applicable, it will not permit any
of its Subsidiaries to:
8.1    Limitation on Debt. Create, incur, assume or suffer to exist any Debt,
except:


(a)
Indebtedness of any Credit Party to the Agent and the Lenders under this
Agreement and/or the other Loan Documents;



(b)
any Debt existing on the Effective Date and set forth in Schedule 8.1 attached
hereto and any renewals or refinancing of such Debt (provided that (i) the
aggregate principal amount of such renewed or refinanced Debt shall not exceed
the aggregate principal amount of the original Debt outstanding on the Effective
Date (less any principal payments and the amount of any commitment reductions
made thereon on or prior to such renewal or refinancing), (ii) the renewal or
refinancing of such Debt shall be on substantially the same or better terms as
in effect with respect to such Debt on the Effective Date, and shall otherwise
be in compliance with this Agreement, and (iii) at the time of such renewal or
refinancing no Default or Event of Default has occurred and is continuing or
would result from the renewal or refinancing of such Debt;



(c)
any Debt of such Borrower or any of its Subsidiaries incurred to finance the
acquisition of fixed or capital assets, whether pursuant to a loan or a
Capitalized Lease provided that both at the time of and immediately after giving
effect to the incurrence thereof (i) no Default or Event of Default shall have
occurred and be continuing, and (ii) the aggregate amount of all such Debt at
any one time outstanding (including, without limitation, any Debt of the type
described in this clause (c) which is set forth on Schedule 8.1 hereof) shall
not exceed $2,000,000, and any renewals or refinancings of such Debt on terms
substantially the same or better than those in effect at the time of the
original incurrence of such Debt;



(d)
Subordinated Debt approved by the Agent and the Majority Lenders;



(e)
Debt under any Hedging Transactions, provided that such transaction is entered
into for risk management purposes and not for speculative purposes;



(f)
Debt arising from judgments or decrees not deemed to be a Default or Event of
Default under subsection (g) of Section 9.1;



(g)
Debt owing to a Person that is a Credit Party, but only to the extent permitted
under Section 8.7 hereof; and



(h)
trade, utility or accounts payable arising in the ordinary course of business;



(i)
Debt to current and former employees of any Company incurred in the ordinary
course of business or existing on the Effective Date arising from (i) deferred


Detroit_1099228_22





--------------------------------------------------------------------------------




compensation, severance obligations or the equivalent or (ii) pension
obligations, health and welfare retirement benefits or the equivalent;


(j)
Debt representing installment insurance premiums of the Credit Parties owing to
insurance companies in the ordinary course of business in an aggregate amount
not exceeding $2,000,000 at any time outstanding;



(k)
Debt arising in connection with endorsement of instruments for deposit in the
ordinary course of business;



(l)
Debt in respect of bid, performance or surety bonds issued for the account of
any Credit Party in the ordinary course of business, including guarantees or
obligations of any Credit Party with respect to letters of credit supporting
such bid, performance or surety obligations (in each case other than for an
obligation for money borrowed) in an aggregate amount not exceeding $25,000,000
at any time outstanding;



(m)
additional unsecured Debt not otherwise described above, provided that both at
the time of and immediately after giving effect to the incurrence thereof (i) no
Default or Event of Default shall have occurred and be continuing or result
therefrom and (ii) the aggregate amount of all such Debt shall not exceed
$5,000,000 at any one time outstanding; and



(n)
any guaranties of Debt otherwise permitted under this Section 8.1.



8.2    Limitation on Liens. Create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, except for Permitted Liens.


8.3    Acquisitions. Except for Permitted Acquisitions and acquisitions
permitted under Section 8.7, if any, purchase or otherwise acquire or become
obligated for the purchase of all or substantially all or any material portion
of the assets or business interests or a division or other business unit of any
Person, or any Equity Interest of any Person, or any business or going concern.


8.4    Limitation on Mergers, Dissolution or Sale of Assets. Enter into any
merger or consolidation or convey, sell, lease, assign, transfer or otherwise
dispose of any of its property, business or assets (including, without
limitation, Equity Interests, receivables and leasehold interests), whether now
owned or hereafter acquired or liquidate, wind up or dissolve, except:


(a)
Inventory leased or sold in the ordinary course of business;



(b)
obsolete, damaged, uneconomic or worn out machinery or equipment, or machinery
or equipment no longer used or useful in the conduct of the applicable Credit
Party's business;



(c)
Permitted Acquisitions;


Detroit_1099228_22





--------------------------------------------------------------------------------






(d)
mergers or consolidations of any Subsidiary of a Borrower with or into any
Borrower or any Guarantor so long as such Borrower or such Guarantor shall be
the continuing or surviving entity; provided that at the time of each such
merger or consolidation, both before and after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing or result from such
merger or consolidation;



(e)
any Subsidiary of a Borrower may liquidate or dissolve into a Borrower or a
Guarantor if the Borrowers determine in good faith that such liquidation or
dissolution is in the best interests of the Borrowers, so long as no Default or
Event of Default has occurred and is continuing or would result therefrom;



(f)
sales, dispositions, or transfers, including without limitation upon voluntary
liquidation from any Credit Party to a Borrower or a Guarantor, provided that
the applicable Borrowers or Guarantor takes such actions as the Agent may
reasonably request to ensure the perfection and priority of the Liens in favor
of the Lenders over such transferred assets;



(g)
subject to Section 2.10(b) hereof, (i) Asset Sales (exclusive of asset sales
permitted pursuant to all other subsections of this Section 8.4) in which the
sales price is at least equal to the fair market value of the assets sold and
the consideration received is cash or cash equivalents or Debt of any Credit
Party being assumed by the purchaser, provided that the aggregate amount of such
Asset Sales does not exceed $2,000,000 in any Fiscal Year and no Default or
Event of Default has occurred and is continuing at the time of each such sale
(both before and after giving effect to such Asset Sale), and (ii) other Asset
Sales approved by the Majority Lenders in their sole discretion;



(h)
the sale or disposition of Permitted Investments and other cash equivalents in
the ordinary course of business;



(i)
dispositions of owned or leased vehicles in the ordinary course of business;



(j)
dispositions of owned or leased vehicles in the ordinary course of business;



(k)
Distributions otherwise permitted hereunder;



(l)
the Ashford Reorganization so long as (x) the successor entity has assumed all
of Ashford University, LLC's Indebtedness under an assumption agreement in form
satisfactory to the Agent and the Lenders and (y) the Agent has received all
documents, instruments, resolutions, opinions (which may be satisfied by an
opinion of in-house counsel for Parent) and other due diligence items as the
Agent may reasonably request to insure the enforceability of the obligations of
Ashford University, LLC to the Agent and the Lenders hereunder and the
perfection and effectiveness of the Agent's Liens on the assets of Ashford
University, LLC; and



(m)
any disposition of property as a result of a casualty event.


Detroit_1099228_22





--------------------------------------------------------------------------------






The Lenders hereby consent and agree to the release by the Agent of any and all
Liens on the property sold or otherwise disposed of in compliance with this
Section 8.4.
8.5    Restricted Payments. Declare or make any distributions, dividend, payment
or other distribution of assets, properties, cash, rights, obligations or
securities (collectively, “Distributions”) on account of any of its Equity
Interests, as applicable, or purchase, redeem or otherwise acquire for value any
of its Equity Interests, as applicable, or any warrants, rights or options to
acquire any of its Equity Interests, now or hereafter outstanding (collectively,
“Purchases”), except that:


(a)
each Credit Party may pay cash Distributions to any Borrower;



(b)
each Credit Party may declare and make Distributions payable in the Equity
Interests of such Credit Party, provided that the issuance of such Equity
Interests does not otherwise violate the terms of this Agreement and no Default
or Event of Default has occurred and is continuing at the time of making such
Distribution or would result from the making of such Distribution; and



(c)
each Borrower may make Distributions and Parent may make repurchases of its
Equity Interests which, when combined with the purchase price for Permitted
Acquisitions consummated during the term of this Agreement, do not exceed an
aggregate amount of $300,000,000 during the term of this Agreement, so long as,
in each case, no Default or Event of Default has occurred and is continuing or
would result from or could reasonably be expected to exist after giving effect
to such transactions.



8.6    Limitation on Capital Expenditures. Make or commit to make (by way of the
acquisition of securities of a Person or otherwise) any expenditure in respect
of the purchase or other acquisition of fixed or capital assets (excluding any
such asset acquired in connection with normal replacement and maintenance
programs properly charged to current operations) except for (a) Reinvestments of
Net Proceeds from Asset Sales, Insurance Proceeds or Condemnation Proceeds to
the extent permitted under Section 4.8 hereof and (b) Capital Expenditures, the
amount of which in any Fiscal Year shall not exceed $75,000,000.


8.7    Limitation on Investments, Loans and Advances. Make or allow to remain
outstanding any Investment (whether such investment shall be of the character of
investment in shares of stock, evidences of indebtedness or other securities or
otherwise) in, or any loans or advances to, any Person other than:


(a)
Permitted Investments;



(b)
Investments existing on the Effective Date and listed on Schedule 8.7 hereof;



(c)
sales on open account in the ordinary course of business;



(d)
intercompany loans or intercompany Investments made by any Credit Party to or in
any Guarantor or any Borrower; provided that, in the case of any intercompany
loans or intercompany Investments made by any Borrower in any Guarantor, the


Detroit_1099228_22





--------------------------------------------------------------------------------




aggregate amount from time to time outstanding in respect thereof shall not
exceed $2,000,000; and provided, further, that in each case, no Default or Event
of Default shall have occurred and be continuing at the time of making such
intercompany loan or intercompany Investment or result from such intercompany
loan or intercompany Investment being made and that any intercompany loans in
excess of $500,000 shall be evidenced by and funded under an Intercompany Note
pledged to the Agent under the appropriate Collateral Documents;


(e)
Investments in respect of Hedging Transactions provided that such transaction is
entered into for risk management purposes and not for speculative purposes;



(f)
loans and advances to employees, officers and directors of any Credit Party for
moving, entertainment, travel, relocation, and other similar expenses in the
ordinary course of business not to exceed $1,000,000 in the aggregate at any
time outstanding;



(g)
Permitted Acquisitions and Investments in any Person acquired pursuant to a
Permitted Acquisition;



(h)
Investments constituting deposits made in connection with the purchase of goods
or services in the ordinary course of business in an aggregate amount for such
deposits not to exceed $1,000,000 at any one time outstanding; and



(i)
other Investments not described above provided that both at the time of and
immediately after giving effect to any such Investment (i) no Default or Event
of Default shall have occurred and be continuing or shall result from the making
of such Investment and (ii) the aggregate amount of all such Investments shall
not exceed $1,000,000 at any time outstanding.



In valuing any Investments for the purpose of applying the limitations set forth
in this Section 8.7 (except as otherwise expressly provided herein), such
Investment shall be taken at the original cost thereof, without allowance for
any subsequent write-offs or appreciation or depreciation, but less any amount
repaid or recovered on account of capital or principal.
8.8    Transactions with Affiliates. Except as set forth in Schedule 8.8, enter
into any transaction, including, without limitation, any purchase, sale, lease
or exchange of property or the rendering of any service, with any Affiliates of
the Credit Parties except: (a) transactions with Affiliates that are the
Borrowers or Guarantors; (b) transactions otherwise permitted under this
Agreement; (c) transactions in the ordinary course of a Credit Party's business
and upon fair and reasonable terms no less favorable to such Credit Party than
it would obtain in a comparable arms length transaction from unrelated third
parties; and (d) compensation agreements with any executive or director
occurring in the ordinary course of business.


8.9    Sale-Leaseback Transactions. Enter into any arrangement with any Person
providing for the leasing by a Credit Party of real or personal property which
has been or is to be sold or transferred by such Credit Party to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of such Credit Party, as
the case may be, provided that if, at the time that a Credit

Detroit_1099228_22





--------------------------------------------------------------------------------




Party acquires fixed or capital assets, such Credit Party intends to sell to and
then lease such assets from another Person pursuant to a financing arrangement
that would be permitted under Section 8.1(c), such transaction will not
constitute a violation of this Section 8.9 so long as such transaction is
consummated within sixty (60) days following the acquisition of such assets.


8.10    Limitations on Other Restrictions. Except for this Agreement or any
other Loan Document, enter into any agreement, document or instrument which
would (i) restrict the ability of any Subsidiary of a Borrower to pay or make
dividends or distributions in cash or kind to any Borrower or any Guarantor, to
make loans, advances or other payments of whatever nature to any Credit Party,
or to make transfers or distributions of all or any part of its assets to any
Credit Party; or (ii) restrict or prevent any Credit Party from granting the
Agent on behalf of Lenders Liens upon, security interests in and pledges of
their respective assets, except to the extent such restrictions exist in
documents creating Liens permitted by Section 9.2(b) hereunder.


8.11    Prepayment of Debt. Make any prepayment (whether optional or mandatory),
repurchase, redemption, defeasance or any other payment in respect of any
Subordinated Debt; provided, however, that the applicable Credit Party may make
certain payments in respect of Subordinated Debt but only to the extent
permitted under the Subordinated Debt Documents and the applicable Subordination
Agreement.


8.12    Amendment of Subordinated Debt Documents. Amend, modify or otherwise
alter (or suffer to be amended, modified or altered) the Subordinated Debt
Documents except as permitted in the applicable Subordinated Debt Documents and
Subordination Agreements, or if no such restrictions exist in the applicable
Subordinated Debt Documents or Subordination Agreements, without the prior
written consent of the Agent.


8.13    Modification of Certain Agreements. Make, permit or consent to any
amendment or other modification to the constitutional documents of any Credit
Party or any Material Contract except to the extent that any such amendment or
modification (i) does not violate the terms and conditions of this Agreement or
any of the other Loan Documents, (ii) does not materially adversely affect the
interest of the Lenders as creditors and/or secured parties under any Loan
Document and (iii) could not reasonably be expected to have a Material Adverse
Effect.


8.14    Fiscal Year. Permit the Fiscal Year of any Credit Party to end on a day
other than December 31.


9.
DEFAULTS.



9.1    Events of Default. The occurrence of any of the following events shall
constitute an Event of Default hereunder:


(a)
non-payment when due of (i) the principal or interest on the Indebtedness under
the Revolving Credit (including the Swing Line) or (ii) any Reimbursement
Obligation or (iii) any Fees;



(b)
non-payment of any other amounts due and owing by a Borrower under this
Agreement or by any Credit Party under any of the other Loan Documents to


Detroit_1099228_22





--------------------------------------------------------------------------------




which it is a party, other than as set forth in subsection (a) above, within
three (3) Business Days after the same is due and payable;


(c)
default in the observance or performance of any of the conditions, covenants or
agreements of the Borrowers set forth in Sections 7.1, 7.2, 7.4(a) and (e), 7.5,
7.6, 7.7, 7.9, 7.13, 7.14, 7.15, 7.16 or Article 8 in its entirety, provided
that an Event of Default arising from a breach of Sections 7.1 or 7.2 shall be
deemed to have been cured upon delivery of the required item; and provided
further that any Event of Default arising solely due to a breach of Section
7.7(a) shall be deemed cured upon the earlier of (x) the giving of the notice
required by Section 7.7(a) and (y) the date upon which the Default or Event of
Default giving rise to the notice obligation is cured or waived;



(d)
default in the observance or performance of any of the other conditions,
covenants or agreements set forth in this Agreement or any of the other Loan
Documents by any Credit Party and continuance thereof for a period of thirty
(30) consecutive days;



(e)
any representation or warranty made by any Credit Party herein or in any
certificate, instrument or other document submitted pursuant hereto proves
untrue or misleading in any material adverse respect when made;



(f)
(i) default by any Credit Party in the payment of any indebtedness for borrowed
money, whether under a direct obligation or guaranty (other than Indebtedness
hereunder) of any Credit Party in excess of Five Million Dollars ($5,000,000)
(or the equivalent thereof in any currency other than Dollars) individually or
in the aggregate when due and continuance thereof beyond any applicable period
of cure and or (ii) failure to comply with the terms of any other obligation of
any Credit Party with respect to any indebtedness for borrowed money (other than
Indebtedness hereunder) in excess of Five Million Dollars ($5,000,000) (or the
equivalent thereof in any currency other than Dollars) individually or in the
aggregate, which continues beyond any applicable period of cure and which would
permit the holder or holders thereto to accelerate such other indebtedness for
borrowed money, or require the prepayment, repurchase, redemption or defeasance
of such indebtedness;



(g)
the rendering of any judgment(s) by any court or arbitrator (not covered by
adequate insurance from a solvent carrier which is defending such action without
reservation of rights) for the payment of money in excess of the sum of Five
Million Dollars ($5,000,000) (or the equivalent thereof in any currency other
than Dollars) individually or in the aggregate against any Credit Party, and
such judgments shall remain unpaid, unvacated, unbonded or unstayed by appeal or
otherwise for a period of fifteen (15) consecutive days from the date of its
entry;



(h)
the occurrence of (i) a “reportable event”, as defined in ERISA, which is
determined by the PBGC to constitute grounds for a distress termination of any
Pension Plan subject to Title IV of ERISA maintained or contributed to by or on


Detroit_1099228_22





--------------------------------------------------------------------------------




behalf of any Credit Party for the benefit of any of its employees or for the
appointment by the appropriate United States District Court of a trustee to
administer such Pension Plan and such reportable event is not corrected and such
determination is not revoked within sixty (60) days after notice thereof has
been given to the plan administrator of such Pension Plan (without limiting any
of the Agent's or any Lender's other rights or remedies hereunder), or (ii) the
termination or the institution of proceedings by the PBGC to terminate any such
Pension Plan, or (iii) the appointment of a trustee by the appropriate United
States District Court to administer any such Pension Plan, or (iv) the
reorganization (within the meaning of Section 4241 of ERISA) or insolvency
(within the meaning of Section 4245 of ERISA) of any Multiemployer Plan, or
receipt of notice from any Multiemployer Plan that it is in reorganization or
insolvency, or the complete or partial withdrawal by any Credit Party from any
Multiemployer Plan, which in the case of any of the foregoing, could reasonably
be expected to have a Material Adverse Effect;


(i)
except as expressly permitted under this Agreement, any Credit Party shall be
dissolved (other than a dissolution of a Subsidiary of a Borrower which is not a
Guarantor or a Borrower) or liquidated (or any judgment, order or decree
therefor shall be entered) except as otherwise permitted herein; or if a
creditors' committee shall have been appointed for the business of any Credit
Party; or if any Credit Party shall have made a general assignment for the
benefit of creditors or shall have been adjudicated bankrupt and if not an
adjudication based on a filing by a Credit Party, it shall not have been
dismissed within thirty (30) days, or shall have filed a voluntary petition in
bankruptcy or for reorganization or to effect a plan or arrangement with
creditors or shall fail to pay its debts generally as such debts become due in
the ordinary course of business (except as contested in good faith and for which
adequate reserves are made in such party's financial statements); or shall file
an answer to a creditor's petition or other petition filed against it, admitting
the material allegations thereof for an adjudication in bankruptcy or for
reorganization; or shall have applied for or permitted the appointment of a
receiver or trustee or custodian for any of its property or assets; or such
receiver, trustee or custodian shall have been appointed for any of its property
or assets (otherwise than upon application or consent of a Credit Party ) and
shall not have been removed within thirty (30) days; or if an order shall be
entered approving any petition for reorganization of any Credit Party and shall
not have been reversed or dismissed within sixty (60) days;



(j)
a Change of Control;



(k)
the validity, binding effect or enforceability of any subordination provisions
relating to any Subordinated Debt shall fail to be enforceable by the Agent and
the Lenders in accordance with the terms thereof, or the Indebtedness shall for
any reason not have the priority contemplated by this Agreement or such
subordination provisions;


Detroit_1099228_22





--------------------------------------------------------------------------------






(l)
any Loan Document shall at any time for any reason cease to be in full force and
effect (other than in accordance with the terms thereof or the terms of any
other Loan Document), as applicable, or the validity, binding effect or
enforceability thereof shall be contested by any party thereto (other than any
Lender, the Agent, Issuing Lender or Swing Line Lender), or any Person shall
deny that it has any or further liability or obligation under any Loan Document,
or any such Loan Document shall be terminated (other than in accordance with the
terms thereof or the terms of any other Loan Document), invalidated, revoked or
set aside or in any way cease to give or provide to the Lenders and the Agent
the benefits purported to be created thereby, or any Loan Document purporting to
grant a Lien to secure any Indebtedness shall, at any time after the delivery of
such Loan Document, fail to create a valid and enforceable Lien on any
Collateral purported to be covered thereby or such Lien shall fail to cease to
be a perfected Lien with the priority required in the relevant Loan Document
(subject to the Agent's or Majority Lender's election not to perfect their Lien
in any asset); or



(m)
if there occurs an event which has a Material Adverse Effect.



9.2    Exercise of Remedies. If an Event of Default has occurred and is
continuing hereunder: (a) the Agent may, and shall, upon being directed to do so
by the Majority Revolving Credit Lenders, declare the Revolving Credit Aggregate
Commitment terminated; (b) the Agent may, and shall, upon being directed to do
so by the Majority Lenders, declare the entire unpaid principal Indebtedness,
including the Notes, immediately due and payable, without presentment, notice or
demand, all of which are hereby expressly waived by the Borrowers; (c) upon the
occurrence of any Event of Default specified in Section 9.1(i) and
notwithstanding the lack of any declaration by the Agent under preceding clauses
(a) or (b), the entire unpaid principal Indebtedness shall become automatically
and immediately due and payable, and the Revolving Credit Aggregate Commitment
shall be automatically and immediately terminated; (d) the Agent shall, upon
being directed to do so by the Majority Revolving Credit Lenders, demand
immediate delivery of cash collateral, and each Borrower agrees to deliver such
cash collateral upon demand, in an amount equal to 105% of the maximum amount
that may be available to be drawn at any time prior to the stated expiry of all
outstanding Letters of Credit, for deposit into an account controlled by the
Agent; (e) the Agent may, and shall, upon being directed to do so by the
Majority Lenders, notify the Borrowers or any Credit Party that interest shall
be payable on demand on all Indebtedness (other than Revolving Credit Advances
and Swing Line Advances with respect to which Section 2.6 hereof shall govern)
owing from time to time to the Agent or any Lender, at a per annum rate equal to
the then applicable Base Rate plus two percent (2%); and (f) the Agent may, and
shall, upon being directed to do so by the Majority Lenders or the Lenders, as
applicable (subject to the terms hereof), exercise any remedy permitted by this
Agreement, the other Loan Documents or law.


9.3    Rights Cumulative. No delay or failure of the Agent and/or Lenders in
exercising any right, power or privilege hereunder shall affect such right,
power or privilege, nor shall any single or partial exercise thereof preclude
any further exercise thereof, or the exercise of any other power, right or
privilege. The rights of the Agent and Lenders under this Agreement are
cumulative and not exclusive of any right or remedies which Lenders would
otherwise have.

Detroit_1099228_22





--------------------------------------------------------------------------------






9.4    Waiver by the Borrowers of Certain Laws. To the extent permitted by
applicable law, each Borrower hereby agrees to waive, and does hereby absolutely
and irrevocably waive and relinquish the benefit and advantage of any valuation,
stay, appraisement, extension or redemption laws now existing or which may
hereafter exist, which, but for this provision, might be applicable to any sale
made under the judgment, order or decree of any court, on any claim for interest
on the Notes, or any security interest or mortgage contemplated by or granted
under or in connection with this Agreement. These waivers have been voluntarily
given, with full knowledge of the consequences thereof.


9.5    Waiver of Defaults. No Event of Default shall be waived by the Lenders
except in a writing signed by an officer of the Agent in accordance with Section
13.10 hereof. No single or partial exercise of any right, power or privilege
hereunder, nor any delay in the exercise thereof, shall preclude other or
further exercise of their rights by the Agent or the Lenders. No waiver of any
Event of Default shall extend to any other or further Event of Default. No
forbearance on the part of the Agent or the Lenders in enforcing any of their
rights shall constitute a waiver of any of their rights. Each Borrower expressly
agrees that this Section may not be waived or modified by the Lenders or the
Agent by course of performance, estoppel or otherwise.


9.6    Set Off. Upon the occurrence and during the continuance of any Event of
Default, each Lender may at any time and from time to time, without notice to
the Borrowers but subject to the provisions of Section 10.3 hereof (any
requirement for such notice being expressly waived by the Borrowers), setoff and
apply against any and all of the obligations of the Borrowers now or hereafter
existing under this Agreement, whether owing to such Lender, any Affiliate of
such Lender or any other Lender or the Agent, any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by such Lender to or for the credit or the
account of the Borrowers and any property of the Borrowers from time to time in
possession of such Lender, irrespective of whether or not such deposits held or
indebtedness owing by such Lender may be contingent and unmatured and regardless
of whether any Collateral then held by the Agent or any Lender is adequate to
cover the Indebtedness. Promptly following any such setoff, such Lender shall
give written notice to the Agent and the Borrowers of the occurrence thereof.
The Borrowers hereby grant to the Lenders and the Agent a lien on and security
interest in all such deposits, indebtedness and property as collateral security
for the payment and performance of all of the obligations of the Borrowers under
this Agreement. The rights of each Lender under this Section 9.6 are in addition
to the other rights and remedies (including, without limitation, other rights of
setoff) which such Lender may have.


10.
PAYMENTS, RECOVERIES AND COLLECTIONS.



10.1    Payment Procedure.


(a)
Except as otherwise provided herein, all payments to be made by the Borrowers of
principal, interest, fees or other amounts hereunder shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff on
the date specified for payment under this Agreement and must be received by the
Agent not later than 1:00 p.m. (Detroit time) on the date such payment is
required


Detroit_1099228_22





--------------------------------------------------------------------------------




or intended to be made in Dollars in immediately available funds to the Agent at
the Agent's office located at 411 Lafayette, 7th Floor, Detroit, Michigan
48226-3289, for the ratable benefit of the Revolving Credit Lenders in the case
of payments in respect of the Revolving Credit and any Letter of Credit
Obligations. Any payment received by the Agent after 10:00 a.m. (San Diego,
California time) shall be deemed received on the next succeeding Business Day
and any applicable interest or fee shall continue to accrue. Upon receipt of
each such payment, the Agent shall make prompt payment to each applicable
Lender, or, in respect of Eurodollar-based Advances, such Lender's Eurodollar
Lending Office, in like funds and currencies, of all amounts received by it for
the account of such Lender.


(b)
Unless the Agent shall have been notified in writing by the Borrowers at least
two (2) Business Days prior to the date on which any payment to be made by the
Borrowers is due that the Borrowers do not intend to remit such payment, the
Agent may, in its sole discretion and without obligation to do so, assume that
the Borrowers have remitted such payment when so due and the Agent may, in
reliance upon such assumption, make available to each Revolving Credit Lender on
such payment date an amount equal to such Lender's share of such assumed
payment. If the Borrowers have not in fact remitted such payment to the Agent,
each Lender shall forthwith on demand repay to the Agent the amount of such
assumed payment made available or transferred to such Lender, together with the
interest thereon, in respect of each day from and including the date such amount
was made available by the Agent to such Lender to the date such amount is repaid
to the Agent at a rate per annum equal to the Federal Funds Effective Rate for
the first two (2) Business Days that such amount remains unpaid, and thereafter
at a rate of interest then applicable to such Revolving Credit Advances.



(c)
Subject to the definition of “Interest Period” in Section 1 of this Agreement,
whenever any payment to be made hereunder shall otherwise be due on a day which
is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in computing interest,
if any, in connection with such payment.



(d)
All payments to be made by the Borrowers under this Agreement or any of the
Notes (including without limitation payments under the Swing Line and/or Swing
Line Note) shall be made without setoff or counterclaim, as aforesaid, and,
subject to full compliance by each Lender (and each assignee and participant
pursuant to Section 13.8) with Section 13.13, without deduction for or on
account of any present or future withholding or other taxes of any nature
imposed by any Governmental Authority or of any political subdivision thereof or
any federation or organization of which such Governmental Authority may at the
time of payment be a member (other than any Excluded Taxes), unless the
Borrowers are compelled by law to make payment subject to such tax. In such
event, the Borrowers shall:



(i)pay to the Agent for the Agent's own account and/or, as the case may be, for
the account of the Lenders such additional amounts as may be

Detroit_1099228_22





--------------------------------------------------------------------------------




necessary to ensure that the Agent and/or such Lender or Lenders (including the
Swing Line Lender) receive a net amount equal to the full amount which would
have been receivable had payment not been made subject to such tax; and


(ii)remit such tax to the relevant taxing authorities according to applicable
law, and send to the Agent or the applicable Lender or Lenders (including the
Swing Line Lender), as the case may be, such certificates or certified copy
receipts as the Agent or such Lender or Lenders shall reasonably require as
proof of the payment by the Borrowers of any such taxes payable by the
Borrowers.


As used herein, the terms “tax”, “taxes” and “taxation” include all taxes,
levies, imposts, duties, fees, deductions and withholdings or similar charges
together with interest (and any taxes payable upon the amounts paid or payable
pursuant to Section 10.1) thereon.
(e)
The Borrowers shall be reimbursed by the applicable Lender for any payment made
by the Borrowers under Section 10.1(d) if the applicable Lender is not in
compliance with its obligations under Section 13.13 at the time of the
Borrowers' payment.



10.2    Application of Proceeds of Collateral. Notwithstanding anything to the
contrary in this Agreement, in the case of any Event of Default under Section
9.1(i), immediately following the occurrence thereof, and in the case of any
other Event of Default: (a) upon the termination of the Revolving Credit
Aggregate Commitment, (b) the acceleration of any Indebtedness arising under
this Agreement, (c) at the Agent's option, or (d) upon the request of the
Majority Lenders after the commencement of any remedies hereunder, the Agent
shall apply the proceeds of any Collateral, together with any offsets, voluntary
payments by any Credit Party or others and any other sums received or collected
in respect of the Indebtedness first, to pay all incurred and unpaid fees and
expenses of the Agent under the Loan Documents and any protective advances made
by the Agent with respect to the Collateral under or pursuant to the terms of
any Loan Document, next, to pay any fees and expenses owed to the Issuing Lender
hereunder, next, to the Indebtedness under the Revolving Credit (including the
Swing Line and any Reimbursement Obligations) and to any obligations owing by
any Credit Party under any Hedging Agreements and with respect to Lender
Products on a pro rata basis, next, to any other Indebtedness on a pro rata
basis, and then, if there is any excess, to the Credit Parties, as the case may
be.


10.3    Pro-rata Recovery. If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of setoff or otherwise)
on account of principal of, or interest on, any of the Advances made by it, or
the participations in Letter of Credit Obligations or Swing Line Advances held
by it in excess of its pro rata share of payments then or thereafter obtained by
all Lenders upon principal of and interest on all such Indebtedness, such Lender
shall purchase from the other Lenders such participations in the Revolving
Credit and/or the Letter of Credit Obligation held by them as shall be necessary
to cause such purchasing Lender to share the excess payment or other recovery
ratably in accordance with the applicable Percentages of the Lenders; provided,
however, that if all or any portion of the excess payment

Detroit_1099228_22





--------------------------------------------------------------------------------




or other recovery is thereafter recovered from such purchasing holder, the
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.


10.4    Treatment of a Defaulting Lender; Reallocation of Defaulting Lender's
Fronting Exposure.


(a)The obligation of any Lender to make any Advance hereunder shall not be
affected by the failure of any other Lender to make any Advance under this
Agreement, and no Lender shall have any liability to the Borrowers or any of
their Subsidiaries, the Agent, any other Lender, or any other Person for another
Lender's failure to make any loan or Advance hereunder.


(b)If any Lender shall become a Defaulting Lender, then such Defaulting Lender's
right to vote in respect of any amendment, consent or waiver of the terms of
this Agreement or such other Loan Documents, or to direct or approve any action
or inaction by the Agent shall be subject to the restrictions set forth in
Section 13.10.


(c)To the extent and for so long as a Lender remains a Defaulting Lender and
notwithstanding the provisions of Section 10.3 hereof, the Agent shall be
entitled, without limitation, (i) to withhold or setoff and to apply in
satisfaction of those obligations for payment (and any related interest) in
respect of which the Defaulting Lender shall be delinquent or otherwise in
default to the Agent or any Lender (or to hold as cash collateral for such
delinquent obligations or any future defaults) the amounts otherwise payable to
such Defaulting Lender under this Agreement or any other Loan Document, (ii) if
the amount of Advances made by such Defaulting Lender is less than its
Percentage requires, apply payments of principal made by the Borrowers amongst
the Non-Defaulting Lenders on a pro rata basis until all outstanding Advances
are held by all Lenders according to their respective Percentages and (iii) to
bring an action or other proceeding, in law or equity, against such Defaulting
Lender in a court of competent jurisdiction to recover the delinquent amounts,
and any related interest. Performance by the Borrowers of their respective
obligations under this Agreement and the other Loan Documents shall not be
excused or otherwise modified as a result of the operation of this Section,
except to the extent expressly set forth herein. Furthermore, the rights and
remedies of the Borrowers, the Agent, the Issuing Lender, the Swing Line Lender
and the other Lenders against a Defaulting Lender under this section shall be in
addition to any other rights and remedies such parties may have against the
Defaulting Lender under this Agreement or any of the other Loan Documents,
applicable law or otherwise, and the Borrowers waive no rights or remedies
against any Defaulting Lender.


(d)If any Lender shall become a Defaulting Lender, then, for so long as such
Lender remains a Defaulting Lender, any Fronting Exposure shall be reallocated
by the Agent at the request of the Swing Line Lender and/or the Issuing Lender
among the Non-Defaulting Lenders in accordance with their respective Percentages
of the Revolving Credit, but only to the extent that the sum of the aggregate
principal amount of all Revolving Credit Advances made by each Non-Defaulting
Lender, plus such Non-Defaulting Lender's Percentage of the aggregate
outstanding principal amount of Swing Line Advances and Letter of Credit
Obligations prior to giving effect to such reallocation plus such Non-Defaulting
Lender's Percentage of the Fronting Exposure to be reallocated does not exceed
such Non- Defaulting Lender's Percentage of the

Detroit_1099228_22





--------------------------------------------------------------------------------




Revolving Credit Aggregate Commitment, and only so long as no Default or Event
of Default has occurred and is continuing on the date of such reallocation.


11.
CHANGES IN LAW OR CIRCUMSTANCES; INCREASED COSTS.



11.1    Reimbursement of Prepayment Costs. If (i) the Borrowers make any payment
of principal with respect to any Eurodollar-based Advance or Quoted Rate Advance
on any day other than the last day of the Interest Period applicable thereto
(whether voluntarily, pursuant to any mandatory provisions hereof, by
acceleration, or otherwise); (ii) the Borrowers convert or refund (or attempt to
convert or refund) any such Advance on any day other than the last day of the
Interest Period applicable thereto (except as described in Section 2.5(e));
(iii) the Borrowers fail to borrow, refund or convert any Eurodollar-based
Advance or Quoted Rate Advance after notice has been given by the Borrowers to
the Agent in accordance with the terms hereof requesting such Advance; or (iv)
or if any Borrower fails to make any payment of principal in respect of a
Eurodollar-based Advance or Quoted Rate Advance when due, the Borrowers shall
reimburse the Agent for itself and/or on behalf of any Lender, as the case may
be, within ten (10) Business Days of written demand therefor for any resulting
loss, cost or expense incurred (excluding the loss of any Applicable Margin) by
the Agent and Lenders, as the case may be, as a result thereof, including,
without limitation, any such loss, cost or expense incurred in obtaining,
liquidating, employing or redeploying deposits from third parties, whether or
not the Agent and Lenders, as the case may be, shall have funded or committed to
fund such Advance. The amount payable hereunder by the Borrowers to the Agent
for itself and/or on behalf of any Lender, as the case may be, shall be deemed
to equal an amount equal to the excess, if any, of (a) the amount of interest
which would have accrued on the amount so prepaid, or not so borrowed, refunded
or converted, for the period from the date of such prepayment or of such failure
to borrow, refund or convert, through the last day of the relevant Interest
Period, at the applicable rate of interest for said Advance(s) provided under
this Agreement, over (b) the amount of interest (as reasonably determined by the
Agent and Lenders, as the case may be) which would have accrued to the Agent and
Lenders, as the case may be, on such amount by placing such amount on deposit
for a comparable period with leading banks in the interbank eurocurrency market.
Calculation of any amounts payable to any Lender under this paragraph shall be
made as though such Lender shall have actually funded or committed to fund the
relevant Advance through the purchase of an underlying deposit in an amount
equal to the amount of such Advance and having a maturity comparable to the
relevant Interest Period; provided, however, that any Lender may fund any
Eurodollar-based Advance or Quoted Rate Advance, as the case may be, in any
manner it deems fit and the foregoing assumptions shall be utilized only for the
purpose of the calculation of amounts payable under this paragraph. Upon the
written request of the Borrowers, the Agent and Lenders shall deliver to the
Borrowers a certificate setting forth the basis for determining such losses,
costs and expenses, which certificate shall be conclusively presumed correct,
absent manifest error.


11.2    Eurodollar Lending Office. For any Eurodollar Advance, if the Agent or a
Lender, as applicable, shall designate a Eurodollar Lending Office which
maintains books separate from those of the rest of the Agent or such Lender, the
Agent or such Lender, as the case may be, shall have the option of maintaining
and carrying the relevant Advance on the books of such Eurodollar Lending
Office.

Detroit_1099228_22





--------------------------------------------------------------------------------






11.3    Circumstances Affecting LIBOR Rate Availability. If the Agent or the
Majority Lenders (after consultation with the Agent) shall determine in good
faith that, by reason of circumstances affecting the foreign exchange and
interbank markets generally, deposits in eurodollars in the applicable amounts
are not being offered to the Agent or such Lenders at the applicable LIBOR Rate,
then the Agent shall forthwith give notice thereof to the Borrowers. Thereafter,
until the Agent notifies the Borrowers that such circumstances no longer exist,
(i) the obligation of Lenders to make Advances which bear interest at or by
reference to the LIBOR Rate, and the right of the Borrowers to convert an
Advance to or refund an Advance as an Advance which bears interest at or by
reference to the LIBOR Rate shall be suspended, (ii) effective upon the last day
of each Eurodollar-Interest Period related to any existing Eurodollar-based
Advance, each such Eurodollar-based Advance shall automatically be converted
into an Advance which bears interest at or by reference to the Base Rate
(without regard to the satisfaction of any conditions to conversion contained
elsewhere herein), and (iii) effective immediately following such notice, each
Advance which bears interest at or by reference to the Daily Adjusting LIBOR
Rate shall automatically be converted into an Advance which bears interest at or
by reference to the Base Rate (without regard to the satisfaction of any
conditions to conversion contained elsewhere herein).


11.4    Laws Affecting LIBOR Rate Availability. If any Change in Law shall make
it unlawful or impossible for any of the Lenders (or any of their respective
Eurodollar Lending Offices) to honor its obligations hereunder to make or
maintain any Advance which bears interest at or by reference to the LIBOR Rate,
such Lender shall forthwith give notice thereof to the Borrowers and to the
Agent. Thereafter, (a) the obligations of the applicable Lenders to make
Advances which bear interest at or by reference to the LIBOR Rate and the right
of the Borrowers to convert an Advance into or refund an Advance as an Advance
which bears interest at or by reference to the LIBOR Rate shall be suspended and
thereafter only the Base Rate shall be available, and (b) if any of the Lenders
may not lawfully continue to maintain an Advance which bears interest at or by
reference to the LIBOR Rate, the applicable Advance shall immediately be
converted to an Advance which bears interest at or by reference to the Base
Rate.


11.5    Increased Cost of Advances Carried at the LIBOR Rate. If any Change in
Law shall:


(a)
subject any of the Lenders (or any of their respective Eurodollar Lending
Offices) to any tax, duty or other charge with respect to any Advance (except
for any withholding taxes which are covered by Section 10.1(d) hereof) or shall
change the basis of taxation of payments to any of the Lenders (or any of their
respective Eurodollar Lending Offices) of the principal of or interest on any
Advance or any other amounts due under this Agreement in respect thereof (except
for changes in any Excluded Taxes); or



(b)
impose, modify or deem applicable any reserve (including, without limitation,
any imposed by the Board of Governors of the Federal Reserve System), special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any of the Lenders (or any of their
respective Eurodollar Lending Offices) or shall impose on any of the Lenders (or
any of their respective


Detroit_1099228_22





--------------------------------------------------------------------------------




Eurodollar Lending Offices) or the foreign exchange and interbank markets any
other condition affecting any Advance;


and the result of any of the foregoing matters is to increase the costs to any
of the Lenders of maintaining any part of the Indebtedness hereunder as an
Advance which bears interest at or by reference to the LIBOR Rate or to reduce
the amount of any sum received or receivable by any of the Lenders under this
Agreement in respect of an Advance which bears interest at or by reference to
the LIBOR Rate, then such Lender shall promptly notify the Agent, and the Agent
shall promptly notify the Borrowers of such fact and demand compensation
therefor and, within ten (10) Business Days after such notice, the Borrowers
agree to pay to such Lender or Lenders such additional amount or amounts as will
compensate such Lender or Lenders for such increased cost or reduction, provided
that each Lender agrees to take any reasonable action, to the extent such action
could be taken without cost or administrative or other burden or restriction to
such Lender, to mitigate or eliminate such cost or reduction, within a
reasonable time after becoming aware of the foregoing matters. The Agent will
promptly notify the Borrowers of any event of which it has knowledge which will
entitle Lenders to compensation pursuant to this Section, or which will cause
the Borrowers to incur additional liability under Section 11.1 hereof, provided
that the Agent shall incur no liability whatsoever to the Lenders or the
Borrowers in the event it fails to do so. A certificate of the Agent (or such
Lender, if applicable) setting forth the basis for determining such additional
amount or amounts necessary to compensate such Lender or Lenders shall accompany
such demand and shall be conclusively presumed to be correct absent manifest
error.
11.6    Capital Adequacy and Other Increased Costs. (a) If any Change in Law
affects or would affect the amount of capital required to be maintained by such
Lender or the Agent (or any corporation controlling such Lender or the Agent)
and such Lender or the Agent, as the case may be, determines that the amount of
such capital is increased by or, based upon the existence of such Lender's or
the Agent's obligations or Advances hereunder, the effect of such Change in Law
is to result in such an increase, and such increase has the effect of reducing
the rate of return on such Lender's or the Agent's (or such controlling
corporation's) capital as a consequence of such obligations or Advances
hereunder to a level below that which such Lender or the Agent (or such
controlling corporation) could have achieved but for such circumstances (taking
into consideration its policies with respect to capital adequacy) by an amount
deemed by such Lender or the Agent to be material (collectively, “Increased
Costs”), then the Agent or such Lender shall notify the Borrowers, and
thereafter the Borrowers shall pay to such Lender or the Agent, as the case may
be, within ten (10) Business Days of written demand therefor from such Lender or
the Agent, additional amounts sufficient to compensate such Lender or the Agent
(or such controlling corporation) for any increase in the amount of capital and
reduced rate of return which such Lender or the Agent reasonably determines to
be allocable to the existence of such Lender's or the Agent's obligations or
Advances hereunder. A statement setting forth the amount of such compensation,
the methodology for the calculation and the calculation thereof which shall also
be prepared in good faith and in reasonable detail by such Lender or the Agent,
as the case may be, shall be submitted by such Lender or by the Agent to the
Borrowers, reasonably promptly after becoming aware of any event described in
this Section 11.6(a) and shall be conclusively presumed to be correct, absent
manifest error.

Detroit_1099228_22





--------------------------------------------------------------------------------






(b)
Notwithstanding the foregoing, however, except in the case of a Change in Law of
the type referred to in clauses (x), (y) or (z) of the definition thereof,
Borrowers shall not be required to pay any increased costs under Sections 11.5,
11.6 or 3.4(c) for any period ending prior to the date that is 180 days prior to
the making of a Lender's initial request for such additional amounts unless the
applicable Change in Law or other event resulting in such increased costs is
effective retroactively to a date more than 180 days prior to the date of such
request, in which case a Lender's request for such additional amounts relating
to the period more than 180 days prior to the making of the request must be
given not more than 180 days after such Lender becomes aware of the applicable
Change in Law or other event resulting in such increased costs.”



11.7    Right of Lenders to Fund through Branches and Affiliates. Each Lender
(including without limitation the Swing Line Lender) may, if it so elects,
fulfill its commitment as to any Advance hereunder by designating a branch or
Affiliate of such Lender to make such Advance; provided that (a) such Lender
shall remain solely responsible for the performances of its obligations
hereunder and (b) no such designation shall result in any material increased
costs to the Borrowers.


12.
AGENT.



12.1    Appointment of the Agent. Each Lender and the holder of each Note (if
issued) irrevocably appoints and authorizes the Agent to act on behalf of such
Lender or holder under this Agreement and the other Loan Documents and to
exercise such powers hereunder and thereunder as are specifically delegated to
the Agent by the terms hereof and thereof, together with such powers as may be
reasonably incidental thereto, including without limitation the power to execute
or authorize the execution of financing or similar statements or notices, and
other documents. In performing its functions and duties under this Agreement,
the Agent shall act solely as agent of the Lenders and does not assume and shall
not be deemed to have assumed any obligation towards or relationship of agency
or trust with or for any Credit Party.


12.2    Deposit Account with the Agent or any Lender. Each Borrower authorizes
the Agent and each Lender, in the Agent's or such Lender's sole discretion, upon
notice to the Borrowers to charge its general deposit account(s), if any,
maintained with the Agent or such Lender for the amount of any principal,
interest, or other amounts or costs due under this Agreement when the same
become due and payable under the terms of this Agreement or the Notes.


12.3    Scope of the Agent's Duties. The Agent shall have no duties or
responsibilities except those expressly set forth herein, and shall not, by
reason of this Agreement or otherwise, have a fiduciary relationship with any
Lender (and no implied covenants or other obligations shall be read into this
Agreement against the Agent). None of the Agent, its Affiliates nor any of their
respective directors, officers, employees or agents shall be liable to any
Lender for any action taken or omitted to be taken by it or them under this
Agreement or any document executed pursuant hereto, or in connection herewith or
therewith with the consent or at the request of the Majority Lenders (or all of
the Lenders for those acts requiring consent of all of the Lenders) (except for
its or their own willful misconduct or gross negligence), nor be responsible for
or

Detroit_1099228_22





--------------------------------------------------------------------------------




have any duties to ascertain, inquire into or verify (a) any recitals or
warranties made by the Credit Parties or any Affiliate of the Credit Parties, or
any officer thereof contained herein or therein, (b) the effectiveness,
enforceability, validity or due execution of this Agreement or any document
executed pursuant hereto or any security thereunder, (c) the performance by the
Credit Parties of their respective obligations hereunder or thereunder, or (d)
the satisfaction of any condition hereunder or thereunder, including without
limitation in connection with the making of any Advance or the issuance of any
Letter of Credit. The Agent and its Affiliates shall be entitled to rely upon
any certificate, notice, document or other communication (including any cable,
telegraph, telex, facsimile transmission or oral communication) believed by it
to be genuine and correct and to have been sent or given by or on behalf of a
proper person. The Agent may treat the payee of any Note as the holder thereof.
The Agent may employ agents and may consult with legal counsel, independent
public accountants and other experts selected by it and shall not be liable to
the Lenders (except as to money or property received by them or their authorized
agents), for the negligence or misconduct of any such agent selected by it with
reasonable care or for any action taken or omitted to be taken by it in good
faith in accordance with the advice of such counsel, accountants or experts.


12.4    Successor Agent. The Agent may resign as such at any time upon at least
thirty (30) days prior notice to the Borrowers and each of the Lenders. If the
Agent at any time shall resign or if the office of the Agent shall become vacant
for any other reason, Majority Lenders shall, by written instrument, appoint
successor agent(s) (“Successor Agent”) satisfactory to such Majority Lenders
and, so long as no Default or Event of Default has occurred and is continuing,
to the Borrowers (which approval shall not be unreasonably withheld or delayed);
provided, however that any such successor Agent shall be a bank or a trust
company or other financial institution which maintains an office in the United
States, or a commercial bank organized under the laws of the United States or
any state thereof, or any Affiliate of such bank or trust company or other
financial institution which is engaged in the banking business, and shall have a
combined capital and surplus of at least $500,000,000. Such Successor Agent
shall thereupon become the Agent hereunder, as applicable, and the Agent shall
deliver or cause to be delivered to any successor agent such documents of
transfer and assignment as such Successor Agent may reasonably request. If a
Successor Agent is not so appointed or does not accept such appointment before
the resigning Agent's resignation becomes effective, the resigning Agent may
appoint a temporary successor to act until such appointment by the Majority
Lenders and, if applicable, the Borrowers, is made and accepted, or if no such
temporary successor is appointed as provided above by the resigning the Agent,
the Majority Lenders shall thereafter perform all of the duties of the resigning
the Agent hereunder until such appointment by the Majority Lenders and, if
applicable, the Borrowers, is made and accepted. Such Successor Agent shall
succeed to all of the rights and obligations of the resigning Agent as if
originally named. The resigning Agent shall duly assign, transfer and deliver to
such Successor Agent all moneys at the time held by the resigning Agent
hereunder after deducting therefrom its expenses for which it is entitled to be
reimbursed hereunder. Upon such succession of any such Successor Agent, the
resigning Agent shall be discharged from its duties and obligations, in its
capacity as the Agent hereunder, except for its gross negligence or willful
misconduct arising prior to its resignation hereunder, and the provisions of
this Article 12 shall continue in effect for the benefit of the resigning Agent
in respect of any actions taken or omitted to be taken by it while it was acting
as the Agent.

Detroit_1099228_22





--------------------------------------------------------------------------------






12.5    Credit Decisions. Each Lender acknowledges that it has, independently of
the Agent and each other Lender and based on the financial statements of the
Borrowers and such other documents, information and investigations as it has
deemed appropriate, made its own credit decision to extend credit hereunder from
time to time. Each Lender also acknowledges that it will, independently of the
Agent and each other Lender and based on such other documents, information and
investigations as it shall deem appropriate at any time, continue to make its
own credit decisions as to exercising or not exercising from time to time any
rights and privileges available to it under this Agreement, any Loan Document or
any other document executed pursuant hereto.


12.6    Authority of the Agent to Enforce This Agreement. Each Lender, subject
to the terms and conditions of this Agreement, grants the Agent full power and
authority as attorney-in-fact to institute and maintain actions, suits or
proceedings for the collection and enforcement of any Indebtedness outstanding
under this Agreement or any other Loan Document and to file such proofs of debt
or other documents as may be necessary to have the claims of the Lenders allowed
in any proceeding relative to any Credit Party, or their respective creditors or
affecting their respective properties, and to take such other actions which the
Agent considers to be necessary or desirable for the protection, collection and
enforcement of the Notes, this Agreement or the other Loan Documents.


12.7    Indemnification of the Agent. The Lenders agree (which agreement shall
survive the expiration or termination of this Agreement) to indemnify the Agent
and its Affiliates (to the extent not reimbursed by the Borrowers, but without
limiting any obligation of the Borrowers to make such reimbursement), ratably
according to their respective Percentages, from and against any and all claims,
damages, losses, liabilities, costs or expenses of any kind or nature whatsoever
(including, without limitation, reasonable fees and expenses of house and
outside counsel) which may be imposed on, incurred by, or asserted against the
Agent and its Affiliates in any way relating to or arising out of this
Agreement, any of the other Loan Documents or the transactions contemplated
hereby or any action taken or omitted by the Agent and its Affiliates under this
Agreement or any of the Loan Documents; provided, however, that no Lender shall
be liable for any portion of such claims, damages, losses, liabilities, costs or
expenses resulting from the Agent's or its Affiliate's gross negligence or
willful misconduct. Without limitation of the foregoing, each Lender agrees to
reimburse the Agent and its Affiliates promptly upon demand for its ratable
share of any reasonable out-of-pocket expenses (including, without limitation,
reasonable fees and expenses of house and outside counsel) incurred by the Agent
and its Affiliates in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or any of the other Loan
Documents, to the extent that the Agent and its Affiliates are not reimbursed
for such expenses by the Borrowers, but without limiting the obligation of the
Borrowers to make such reimbursement. Each Lender agrees to reimburse the Agent
and its Affiliates promptly upon demand for its ratable share of any amounts
owing to the Agent and its Affiliates by the Lenders pursuant to this Section,
provided that, if the Agent or its Affiliates are subsequently reimbursed by the
Borrowers for such amounts, they shall refund to the Lenders on a pro rata basis
the amount of any excess reimbursement. If the indemnity furnished to the Agent
and its Affiliates under this Section shall become impaired as determined in the
Agent's reasonable judgment or the Agent shall elect in its sole discretion to
have such indemnity confirmed by the Lenders (as

Detroit_1099228_22





--------------------------------------------------------------------------------




to specific matters or otherwise), the Agent shall give notice thereof to each
Lender and, until such additional indemnity is provided or such existing
indemnity is confirmed, the Agent may cease, or not commence, to take any
action. Any amounts paid by the Lenders hereunder to the Agent or its Affiliates
shall be deemed to constitute part of the Indebtedness hereunder.


12.8    Knowledge of Default. It is expressly understood and agreed that the
Agent shall be entitled to assume that no Default or Event of Default has
occurred and is continuing, unless the officers of the Agent immediately
responsible for matters concerning this Agreement shall have received a written
notice from a Lender or a Borrower specifying such Default or Event of Default
and stating that such notice is a “notice of default”. Upon receiving such a
notice, the Agent shall promptly notify each Lender of such Default or Event of
Default and provide each Lender with a copy of such notice and shall endeavor to
provide such notice to the Lenders within three (3) Business Days (but without
any liability whatsoever in the event of its failure to do so). The Agent shall
also furnish the Lenders, promptly upon receipt, with copies of all other
notices or other information required to be provided by the Borrowers hereunder.


12.9    The Agent's Authorization; Action by Lenders. Except as otherwise
expressly provided herein, whenever the Agent is authorized and empowered
hereunder on behalf of the Lenders to give any approval or consent, or to make
any request, or to take any other action on behalf of the Lenders (including
without limitation the exercise of any right or remedy hereunder or under the
other Loan Documents), the Agent shall be required to give such approval or
consent, or to make such request or to take such other action only when so
requested in writing by the Majority Lenders or the Lenders, as applicable
hereunder. Action that may be taken by the Majority Lenders, any other specified
Percentage of the Lenders or all of the Lenders, as the case may be (as provided
for hereunder) may be taken (i) pursuant to a vote of the requisite percentages
of the Lenders as required hereunder at a meeting (which may be held by
telephone conference call), provided that the Agent exercises good faith,
diligent efforts to give all of the Lenders reasonable advance notice of the
meeting, or (ii) pursuant to the written consent of the requisite percentages of
the Lenders as required hereunder, provided that all of the Lenders are given
reasonable advance notice of the requests for such consent.


12.10    Enforcement Actions by the Agent. Except as otherwise expressly
provided under this Agreement or in any of the other Loan Documents and subject
to the terms hereof, the Agent will take such action, assert such rights and
pursue such remedies under this Agreement and the other Loan Documents as the
Majority Lenders or all of the Lenders, as the case may be (as provided for
hereunder), shall direct; provided, however, that the Agent shall not be
required to act or omit to act if, in the reasonable judgment of the Agent, such
action or omission may expose the Agent to personal liability for which the
Agent has not been satisfactorily indemnified hereunder or is contrary to this
Agreement, any of the Loan Documents or applicable law. Except as expressly
provided above or elsewhere in this Agreement or the other Loan Documents, no
Lender (other than the Agent, acting in its capacity as agent) shall be entitled
to take any enforcement action of any kind under this Agreement or any of the
other Loan Documents.


12.11    Collateral Matters.

Detroit_1099228_22





--------------------------------------------------------------------------------






(a)
The Agent is authorized on behalf of all the Lenders, without the necessity of
any notice to or further consent from the Lenders, from time to time to take any
action with respect to any Collateral or the Collateral Documents which may be
necessary to perfect and maintain a perfected security interest in and Liens
upon the Collateral granted pursuant to the Loan Documents.



(b)
The Lenders irrevocably authorize the Agent, in its reasonable discretion, to
the full extent set forth in Section 13.10(d) hereof, (1) to release or
terminate any Lien granted to or held by the Agent upon any Collateral (a) upon
termination of the Revolving Credit Aggregate Commitment and payment in full of
all Indebtedness payable under this Agreement and under any other Loan Document;
(b) constituting property (including, without limitation, Equity Interests in
any Person) sold or to be sold or disposed of as part of or in connection with
any disposition (whether by sale, by merger or by any other form of transaction
and including the property of any Subsidiary that is disposed of as permitted
hereby) permitted in accordance with the terms of this Agreement; (c)
constituting property in which a Credit Party owned no interest at the time the
Lien was granted or at any time thereafter; or (d) if approved, authorized or
ratified in writing by the Majority Lenders, or all the Lenders, as the case may
be, as provided in Section 13.10; (2) to subordinate the Lien granted to or held
by the Agent on any Collateral to any other holder of a Lien on such Collateral
which is permitted by Section 8.2(b) hereof; and (3) if all of the Equity
Interests held by the Credit Parties in any Person are sold or otherwise
transferred to any transferee other than a Borrower or a Subsidiary of a
Borrower as part of or in connection with any disposition (whether by sale, by
merger or by any other form of transaction) permitted in accordance with the
terms of this Agreement, to release such Person from all of its obligations
under the Loan Documents (including, without limitation, under any Guaranty).
Upon request by the Agent at any time, the Lenders will confirm in writing the
Agent's authority to release particular types or items of Collateral pursuant to
this Section 12.11(b).



12.12    The Agents in their Individual Capacities. Comerica Bank and its
Affiliates, successors and assigns shall each have the same rights and powers
hereunder as any other Lender and may exercise or refrain from exercising the
same as though such Lender were not the Agent. Comerica Bank and its Affiliates
may (without having to account therefor to any Lender) accept deposits from,
lend money to, and generally engage in any kind of banking, trust, financial
advisory or other business with the Credit Parties as if such Lender were not
acting as the Agent hereunder, and may accept fees and other consideration
therefor without having to account for the same to the Lenders.


12.13    The Agent's Fees. Until the Indebtedness has been repaid and discharged
in full and no commitment to extend any credit hereunder is outstanding, the
Borrowers shall pay to the Agent, as applicable, any agency or other fee(s) set
forth (or to be set forth from time to time) in the applicable Fee Letter on the
terms set forth therein. The agency fees referred to in this Section 12.13 shall
not be refundable under any circumstances.

Detroit_1099228_22





--------------------------------------------------------------------------------






12.14    Documentation Agent or other Titles. Any Lender identified on the
facing page or signature page of this Agreement or in any amendment hereto or as
designated with consent of the Agent in any assignment agreement as Lead
Arranger, Documentation Agent, Syndications Agent or any similar titles, shall
not have any right, power, obligation, liability, responsibility or duty under
this Agreement as a result of such title other than those applicable to all
Lenders as such. Without limiting the foregoing, the Lenders so identified shall
not have or be deemed to have any fiduciary relationship with any Lender as a
result of such title. Each Lender acknowledges that it has not relied, and will
not rely, on the Lender so identified in deciding to enter into this Agreement
or in taking or not taking action hereunder.


12.15    No Reliance on the Agent's Customer Identification Program.


(a)
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Agent to carry out such
Lender's, Affiliate's, participant's or assignee's customer identification
program, or other obligations required or imposed under or pursuant to the USA
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with a Borrower or any of its
Subsidiaries, any of their respective Affiliates or agents, the Loan Documents
or the transactions hereunder: (i) any identity verification procedures, (ii)
any record keeping, (iii) any comparisons with government lists, (iv) any
customer notices or (v) any other procedures required under the CIP Regulations
or such other laws.



(b)
Each Lender or assignee or participant of a Lender that is not organized under
the laws of the United States or a state thereof (and is not excepted from the
certification requirement contained in Section 313 of the USA Patriot Act and
the applicable regulations because it is both (i) an affiliate of a depository
institution or foreign bank that maintains a physical presence in the United
States or foreign country, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA Patriot Act and the
applicable regulations: (x) within 10 days after the Effective Date, and (y) at
such other times as are required under the USA Patriot Act.



13.
MISCELLANEOUS.



13.1    Accounting Principles. Where the character or amount of any asset or
liability or item of income or expense is required to be determined or any
consolidation or other accounting computation is required to be made for the
purposes of this Agreement, it shall be done, unless otherwise specified herein,
in accordance with GAAP.


13.2    Choice of Law and Venue . (a)    THE VALIDITY OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN
DOCUMENT IN RESPECT OF SUCH OTHER LOAN

Detroit_1099228_22





--------------------------------------------------------------------------------




DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF,
AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS
ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED
UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF CALIFORNIA, WITHOUT REGARD FOR PRINCIPLES OF CONFLICTS OF LAWS.


(b)    THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF LOS ANGELES, STATE
OF CALIFORNIA, PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT'S OPTION, IN THE COURTS OF
ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWERS AND AGENT WAIVE, TO THE
EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 13.2.
13.3    Reserved.


13.4    Interest. In the event the obligation of the Borrowers to pay interest
on the principal balance of the Notes or on any other amounts outstanding
hereunder or under the other Loan Documents is or becomes in excess of the
maximum interest rate which the Borrowers are permitted by law to contract or
agree to pay, giving due consideration to the execution date of this Agreement,
then, in that event, the rate of interest applicable thereto with respect to
such Lender's applicable Percentages shall be deemed to be immediately reduced
to such maximum rate and all previous payments in excess of the maximum rate
shall be deemed to have been payments in reduction of principal and not of
interest.


13.5    Closing Costs and Other Costs; Indemnification.


(a)
The Borrowers shall pay or reimburse (a) the Agent and its Affiliates for
payment of, on demand, all reasonable and invoiced costs and expenses,
including, by way of description and not limitation, reasonable and invoiced
outside attorney fees and advances, appraisal and accounting fees, lien search
fees, and required travel costs, incurred by the Agent and its Affiliates in
connection with the commitment, consummation and closing of the loans
contemplated hereby, or in connection with the administration or enforcement of
this Agreement or the other Loan Documents (including the obtaining of legal
advice regarding the rights and responsibilities of the parties hereto) or any
refinancing or restructuring of the loans or Advances provided under this
Agreement or the other Loan Documents, or any amendment or modification thereof
requested by the Borrowers, and (b) the Agent and its Affiliates and each of the
Lenders, as the case may be, for all stamp and other taxes and duties payable or
determined to be payable in


Detroit_1099228_22





--------------------------------------------------------------------------------




connection with the execution, delivery, filing or recording of this Agreement
and the other Loan Documents and the consummation of the transactions
contemplated hereby, and any and all liabilities with respect to or resulting
from any delay in paying or omitting to pay such taxes or duties. Furthermore,
all reasonable and invoiced costs and expenses, including without limitation
reasonable and invoiced attorney fees, incurred by the Agent and its Affiliates
and, after the occurrence and during the continuance of an Event of Default, by
the Lenders in revising, preserving, protecting, exercising or enforcing any of
its or any of the Lenders' rights against the Borrowers or any other Credit
Party, or otherwise incurred by the Agent and its Affiliates and the Lenders in
connection with any Event of Default or the enforcement of the loans (whether
incurred through negotiations, legal proceedings or otherwise), including by way
of description and not limitation, such charges in any court or bankruptcy
proceedings or arising out of any claim or action by any person against the
Agent, its Affiliates, or any Lender which would not have been asserted were it
not for the Agent's or such Affiliate's or Lender's relationship with the
Borrowers hereunder or otherwise, shall also be paid by the Borrowers. All of
said amounts required to be paid by the Borrowers hereunder and not paid
forthwith upon demand, as aforesaid, shall bear interest, from the date incurred
to the date payment is received by the Agent, at the Base Rate, plus two percent
(2%).


(b)
The Borrowers agree to indemnify and hold the Agent and each of the Lenders (and
their respective Affiliates) harmless from all loss, cost, damage, liability or
expenses, including reasonable house and outside attorneys' fees and
disbursements (but without duplication of such fees and disbursements for the
same services), incurred by the Agent and each of the Lenders by reason of an
Event of Default, or enforcing the obligations of any Credit Party under this
Agreement or any of the other Loan Documents, as applicable, or in the
prosecution or defense of any action or proceeding concerning any matter growing
out of or connected with this Agreement or any of the Loan Documents, excluding,
however, any loss, cost, damage, liability or expenses to the extent arising as
a result of the gross negligence or willful misconduct of the party seeking to
be indemnified under this Section 13.5(b).



The Borrowers agree to defend, indemnify and hold harmless the Agent and each
Lender (and their respective Affiliates), and their respective employees,
agents, officers and directors from and against any and all claims, demands,
penalties, fines, liabilities, settlements, damages, costs or expenses of
whatever kind or nature (including without limitation, reasonable attorneys and
consultants fees, investigation and laboratory fees, environmental studies
required by the Agent or any Lender in connection with the violation of
Hazardous Material Laws), court costs and litigation expenses, arising out of or
related to (i) the presence, use, disposal, release or threatened release of any
Hazardous Materials on, from or affecting any premises owned or occupied by any
Credit Party in violation of or the non-compliance with applicable Hazardous
Material Laws, (ii) any personal injury (including wrongful death) or property
damage (real or personal) arising out of or related to such Hazardous Materials,
(iii) any lawsuit or other proceeding brought or threatened, settlement reached
or governmental order or decree relating to such Hazardous Materials, and/or
(iv) complying or coming into compliance with all Hazardous

Detroit_1099228_22





--------------------------------------------------------------------------------




Material Laws (including the cost of any remediation or monitoring required in
connection therewith) or any other Requirement of Law; provided, however, that
the Borrowers shall have no obligations under this Section 13.5(c) with respect
to claims, demands, penalties, fines, liabilities, settlements, damages, costs
or expenses to the extent arising as a result of the gross negligence or willful
misconduct of the Agent or such Lender, as the case may be. The obligations of
the Borrowers under this Section 13.5(c) shall be in addition to any and all
other obligations and liabilities the Borrowers may have to the Agent or any of
the Lenders at common law or pursuant to any other agreement.
13.6    Notices.


(a)
Except as expressly provided otherwise in this Agreement (and except as provided
in clause (b) below), all notices and other communications provided to any party
hereto under this Agreement or any other Loan Document shall be in writing and
shall be given by personal delivery, by mail, by reputable overnight courier or
by facsimile and addressed or delivered to it at its address set forth on
Schedule 13.6 or at such other address as may be designated by such party in a
notice to the other parties that complies as to delivery with the terms of this
Section 13.6 or posted to an E-System set up by or at the direction of the Agent
(as set forth below). Any notice, if personally delivered or if mailed and
properly addressed with postage prepaid and sent by registered or certified
mail, shall be deemed given when received or when delivery is refused; any
notice, if given to a reputable overnight courier and properly addressed, shall
be deemed given two (2) Business Days after the date on which it was sent,
unless it is actually received sooner by the named addressee; and any notice, if
transmitted by facsimile, shall be deemed given when received. The Agent may,
but, except as specifically provided herein, shall not be required to, take any
action on the basis of any notice given to it by telephone, but the giver of any
such notice shall promptly confirm such notice in writing or by facsimile, and
such notice will not be deemed to have been received until such confirmation is
deemed received in accordance with the provisions of this Section set forth
above. If such telephonic notice conflicts with any such confirmation, the terms
of such telephonic notice shall control. Any notice given by the Agent or any
Lender to any Borrower shall be deemed to be a notice to all of the Credit
Parties.



(b)
Notices and other communications provided to the Agent and the Lenders party
hereto under this Agreement or any other Loan Document may be delivered or
furnished by electronic communication (including email and Internet or intranet
websites) pursuant to procedures approved by the Agent. The Agent or the
Borrowers may, in their respective discretion, agree to accept notices and other
communications to it hereunder by electronic communications (including email and
any E-System) pursuant to procedures approved by it. Unless otherwise agreed to
in a writing by and among the parties to a particular communication, (i) notices
and other communications sent to an email address shall be deemed received upon
the sender's receipt of an acknowledgment from the intended recipient (such as
by the “return receipt requested” function, return email, or other written
acknowledgment) and (ii) notices and other communications posted to any


Detroit_1099228_22





--------------------------------------------------------------------------------




E-System shall be deemed received upon the deemed receipt by the intended
recipient at its email address as described in the foregoing clause (i) of
notification that such notice or other communication is available and
identifying the website address therefore.


13.7    Further Action. The Borrowers, from time to time, upon written request
of the Agent will make, execute, acknowledge and deliver or cause to be made,
executed, acknowledged and delivered, all such further and additional
instruments, and take all such further action as may reasonably be required to
carry out the intent and purpose of this Agreement or the Loan Documents, and to
provide for Advances under and payment of the Notes, according to the intent and
purpose herein and therein expressed.


13.8    Successors and Assigns; Participations; Assignments.


(a)
This Agreement shall be binding upon and shall inure to the benefit of the
Borrowers and the Lenders and their respective successors and assigns.



(b)
The foregoing shall not authorize any assignment by the Borrowers of their
respective rights or duties hereunder, and, except as otherwise provided herein,
no such assignment shall be made (or be effective) without the prior written
approval of the Lenders, provided that Ashford University, LLC may assign its
rights and duties hereunder in connection with the Ashford Reorganization.



(c)
No Lenders may at any time assign or grant participations in such Lender's
rights and obligations hereunder and under the other Loan Documents except (i)
by way of assignment to any Eligible Assignee in accordance with clause (d) of
this Section, (ii) by way of a participation in accordance with the provisions
of clause (e) of this Section or (iii) by way of a pledge or assignment of a
security interest subject to the restrictions of clause (f) of this Section (and
any other attempted assignment or transfer by any Lender shall be deemed to be
null and void).



(d)
Each assignment by a Lender of all or any portion of its rights and obligations
hereunder and under the other Loan Documents, shall be subject to the following
terms and conditions:



(i)each such assignment shall be made on a pro rata basis, and shall be in a
minimum amount of the lesser of (x) Five Million Dollars ($5,000,000) or such
lesser amount as the Agent shall agree and (y) the entire remaining amount of
assigning Lender's aggregate interest in the Revolving Credit (and
participations in any outstanding Letters of Credit); provided however that,
after giving effect to such assignment, in no event shall the entire remaining
amount (if any) of assigning Lender's aggregate interest in the Revolving Credit
(and participations in any outstanding Letters of Credit) be less than
$5,000,000; and


(ii)the parties to any assignment shall execute and deliver to the Agent an
Assignment Agreement substantially (as determined by the Agent) in the form
attached hereto as Exhibit H (with appropriate insertions acceptable to the
Agent),

Detroit_1099228_22





--------------------------------------------------------------------------------




together with a processing and recordation fee in the amount, if any, required
as set forth in the Assignment Agreement.


Until the Assignment Agreement becomes effective in accordance with its terms
and is recorded in the Register maintained by Agent under clause (g) of this
Section 13.8, and the Agent has confirmed that the assignment satisfies the
requirements of this Section 13.8, the Borrowers and the Agent shall be entitled
to continue to deal solely and directly with the assigning Lender in connection
with the interest so assigned. From and after the effective date of each
Assignment Agreement that satisfies the requirements of this Section 13.8, the
assignee thereunder shall be deemed to be a party to this Agreement, such
assignee shall have the rights and obligations of a Lender under this Agreement
and the other Loan Documents (including without limitation the right to receive
fees payable hereunder in respect of the period following such assignment) and
the assigning Lender shall relinquish its rights and be released from its
obligations under this Agreement and the other Loan Documents.
Upon request, the Borrowers shall execute and deliver to the Agent, new Note(s)
payable to the assignee in an amount equal to the amount assigned to the
assigning Lender pursuant to such Assignment Agreement, and with respect to the
portion of the Indebtedness retained by the assigning Lender, to the extent
applicable, new Note(s) payable to the assigning Lender in an amount equal to
the amount retained by such Lender hereunder. The Agent, the Lenders and the
Borrowers acknowledge and agree that any such new Note(s) shall be given in
renewal and replacement of the Notes issued to the assigning lender prior to
such assignment and shall not effect or constitute a novation or discharge of
the Indebtedness evidenced by such prior Note, and each such new Note may
contain a provision confirming such agreement.
(e)
The Borrowers and the Agent acknowledge that each of the Lenders may at any time
and from time to time, subject to the terms and conditions hereof, grant
participations in such Lender's rights and obligations hereunder (on a pro rata
basis only) and under the other Loan Documents to any Person (other than a
natural person or to a Borrower or any of such Borrower's Affiliates or
Subsidiaries); provided that any participation permitted hereunder shall comply
with all applicable laws and shall be subject to a participation agreement that
incorporates the following restrictions:



(i)such Lender shall remain the holder of its Notes hereunder (if such Notes are
issued), notwithstanding any such participation;


(ii)a participant shall not reassign or transfer, or grant any
sub-participations in its participation interest hereunder or any part thereof;


(iii)such Lender shall retain the sole right and responsibility to enforce the
obligations of the Credit Parties relating to the Notes and the other Loan
Documents, including, without limitation, the right to proceed against any
Guarantors, or cause the Agent to do so (subject to the terms and conditions
hereof), and the right to approve any amendment, modification or waiver of any
provision of this Agreement without the consent of the participant (unless such
participant is an Affiliate of such Lender), except for those matters requiring
the

Detroit_1099228_22





--------------------------------------------------------------------------------




consent of each of the Lenders under Section 13.10(b) (provided that a
participant may exercise approval rights over such matters only on an indirect
basis, acting through such Lender and the Credit Parties, the Agent and the
other Lenders may continue to deal directly with such Lender in connection with
such Lender's rights and duties hereunder). Notwithstanding the foregoing,
however, in the case of any participation granted by any Lender hereunder, the
participant shall not have any rights under this Agreement or any of the other
Loan Documents against the Agent, any other Lender or any Credit Party;
provided, however that the participant may have rights against such Lender in
respect of such participation as may be set forth in the applicable
participation agreement and all amounts payable by the Credit Parties hereunder
shall be determined as if such Lender had not sold such participation. Each such
participant shall be entitled to the benefits of Article 11 of this Agreement to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (d) of this Section, provided that no participant
shall be entitled to receive any greater amount pursuant to such the provisions
of Article 11 than the issuing Lender would have been entitled to receive in
respect of the amount of the participation transferred by such issuing Lender to
such participant had no such transfer occurred and each such participant shall
also be entitled to the benefits of Section 9.6 hereof as though it were a
Lender, provided that such participant agrees to be subject to Section 10.3
hereof as though it were a Lender; and


(iv)each participant shall provide the relevant tax form required under Section
13.13.


(f)
Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement (including its Notes, if any) to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledge or assignee for such Lender as a party hereto.



(g)
The Borrowers hereby designate the Agent, and Agent agrees to serve, as the
Borrowers' non-fiduciary agent solely for purposes of this Section 13.8(g) to
maintain at its principal office in the United States a copy of each Assignment
Agreement delivered to it and a register (the “Register”) for the recordation of
the names and addresses of the Lenders, the Percentages of such Lenders and the
principal amount of each type of Advance owing to each such Lender from time to
time. The entries in the Register shall be conclusive evidence, absent manifest
error, and the Borrowers, the Agent, and the Lenders may treat each Person whose
name is recorded in the Register as the owner of the Advances recorded therein
for all purposes of this Agreement. The Register shall be available for
inspection by the Borrowers or any Lender (but only with respect to any entry
relating to such Lender's Percentages and the principal amounts owing to such
Lender) upon reasonable notice to the Agent and a copy of such information shall
be provided to any such party on their prior written request. The Agent shall
give prompt


Detroit_1099228_22





--------------------------------------------------------------------------------




written notice to the Borrowers of the making of any entry in the Register or
any change in such entry.


(h)
The Borrowers authorize each Lender to disclose to any prospective assignee or
participant which has satisfied the requirements hereunder, any and all
financial information in such Lender's possession concerning the Credit Parties
which has been delivered to such Lender pursuant to this Agreement, provided
that each such prospective assignee or participant shall execute a
confidentiality agreement consistent with the terms of Section 13.11 hereof or
shall otherwise agree to be bound by the terms thereof.



(i)
Nothing in this Agreement, the Notes or the other Loan Documents, expressed or
implied, is intended to or shall confer on any Person other than the respective
parties hereto and thereto and their successors and assignees and participants
permitted hereunder and thereunder any benefit or any legal or equitable right,
remedy or other claim under this Agreement, the Notes or the other Loan
Documents.



13.9    Counterparts. This Agreement may be executed in any number of original
counterparts, and each executed copy shall constitute an original instrument,
but such counterparts shall together constitute but one and the same instrument.


13.10    Amendment and Waiver.


(a)
No amendment or waiver of any provision of this Agreement or any other Loan
Document, nor consent to any departure by any Credit Party therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Agent and the Majority Lenders (or by the Agent at the written request of the
Majority Lenders) or, if this Agreement expressly so requires with respect to
the subject matter thereof, by all Lenders (and, with respect to any amendments
to this Agreement or the other Loan Documents, by any Credit Party or the
Guarantors that are signatories thereto), and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given. All references in this Agreement to “Lenders” or “the Lenders”
shall refer to all Lenders, unless expressly stated to refer to Majority Lenders
(or the like).



(b)
Notwithstanding anything to the contrary herein,



(i)no amendment, waiver or consent shall increase the stated amount of any
Lender's commitment hereunder without such Lender's consent;


(ii)no amendment, waiver or consent shall, unless in writing and signed by the
Lender or Lenders holding Indebtedness directly affected thereby, do any of the
following:
 
(A)reduce the principal of, or interest on, any outstanding Indebtedness or any
Fees or other amounts payable hereunder,

Detroit_1099228_22





--------------------------------------------------------------------------------






(B)postpone any date fixed for any payment of principal of, or interest on, any
outstanding Indebtedness or any Fees or other amounts payable hereunder (except
with respect to the payments required under Section 2.10(b)), and


(C)change any of the provisions of this Section 13.10 or the definitions of
“Majority Lenders”, “Majority Revolving Credit Lenders”, or any other provision
of any Loan Document specifying the number or percentage of Lenders required to
waive, amend or modify any rights thereunder or make any determination or grant
any consent thereunder, without the written consent of each Lender; provided
that changes to the definition of “Majority Lenders” may be made with the
consent of only the Majority Lenders to include the Lenders holding any
additional credit facilities that are added to this Agreement with the approval
of the appropriate Lenders;


(iii)no amendment, waiver or consent shall, unless in writing and signed by all
Lenders, do any of the following:


(A)except as expressly permitted hereunder or under the Collateral Documents,
release all or substantially all of the Collateral (provided that neither the
Agent nor any Lender shall be prohibited thereby from proposing or participating
in a consensual or nonconsensual debtor-in-possession or similar financing), or
release any material guaranty provided by any Person in favor of the Agent and
the Lenders, provided however that the Agent shall be entitled, without notice
to or any further action or consent of the Lenders, to release any Collateral
which any Credit Party is permitted to sell, assign or otherwise transfer in
compliance with this Agreement or the other Loan Documents or release any
guaranty to the extent expressly permitted in this Agreement or any of the other
Loan Documents (whether in connection with the sale, transfer or other
disposition of the applicable Guarantor or otherwise),


(B)increase the maximum duration of Interest Periods permitted hereunder; or


(C)modify Sections 10.2 or 10.3 hereof;


(iv)any amendment, waiver or consent that will (A) reduce the principal of, or
interest on, the Swing Line Note, (B) postpone any date fixed for any payment of
principal of, or interest on, the Swing Line Note or (C) otherwise affect the
rights and duties of the Swing Line Lender under this Agreement or any other
Loan Document, shall require the written concurrence of the Swing Line Lender;

Detroit_1099228_22





--------------------------------------------------------------------------------






(v)any amendment, waiver or consent that will affect the rights or duties of
Issuing Lender under this Agreement or any of the other Loan Documents, shall
require the written concurrence of the Issuing Lender; and


(vi)any amendment, waiver, or consent that will affect the rights or duties of
the Agent under this Agreement or any other Loan Document, shall require the
written concurrence of the Agent.


(c)
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove of any amendment, consent, waiver or any
other modification to any Loan Document (and all amendments, consents, waivers
and other modifications may be effected without the consent of the Defaulting
Lenders), except that the foregoing shall not permit, in each case without such
Defaulting Lender's consent, (i) an increase in such Defaulting Lender's stated
commitment amounts, (ii) the waiver, forgiveness or reduction of the principal
amount of any Indebtedness owing to such Defaulting Lender (unless all other
Lenders affected thereby are treated similarly), (iii) the extension of the
final maturity date(s) of such Defaulting Lenders' portion of any of the
Indebtedness or the extension of any commitment to extend credit of such
Defaulting Lender, or (iv) any other modification which requires the consent of
all Lenders or the Lender(s) affected thereby which affects such Defaulting
Lender more adversely than the other affected Lenders (other than a modification
which results in a reduction of such Defaulting Lender's Percentage of any
Commitments or repayment of any amounts owing to such Defaulting Lender on a non
pro-rata basis).



(d)
The Agent shall, upon the written request of the Borrowers, execute and deliver
to the Credit Parties such documents as may be necessary to evidence (1) the
release of any Lien granted to or held by the Agent upon any Collateral: (a)
upon termination of the Revolving Credit Aggregate Commitment and payment in
full of all Indebtedness payable under this Agreement and under any other Loan
Document; (b) which constitutes property (including, without limitation, Equity
Interests in any Person) sold or to be sold or disposed of as part of or in
connection with any disposition (whether by sale, by merger or by any other form
of transaction and including the property of any Subsidiary that is disposed of
as permitted hereby) permitted in accordance with the terms of this Agreement;
(c) which constitutes property in which a Credit Party owned no interest at the
time the Lien was granted or at any time thereafter; or (d) if approved,
authorized or ratified in writing by the Majority Lenders, or all the Lenders,
as the case may be, as provided in this Section 13.10; or (2) the release of any
Person from its obligations under the Loan Documents (including without
limitation the Guaranty) if all of the Equity Interests of such Person that were
held by a Credit Party are sold or otherwise transferred to any transferee other
than a Borrower or a Subsidiary of a Borrower as part of or in connection with
any disposition (whether by sale, by merger or by any other form of transaction)
permitted in accordance with the terms of this Agreement; provided that (i) the
Agent shall not be required to execute any such release or subordination
agreement under clauses


Detroit_1099228_22





--------------------------------------------------------------------------------




(1) or (2) above on terms which, in the Agent's opinion, would expose the Agent
to liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty or such release shall not in
any manner discharge, affect or impair the Indebtedness or any Liens upon any
Collateral retained by any Credit Party, including (without limitation) the
proceeds of the sale or other disposition, all of which shall constitute and
remain part of the Collateral.


(e)
Notwithstanding anything to the contrary herein the Agent may, with the consent
of the Borrowers only, amend, modify or supplement this Agreement or any of the
other Loan Documents to cure any ambiguity, omission, mistake, defect or
inconsistency.



13.11    Confidentiality. Each Lender agrees that it will not disclose without
the prior consent of the Borrowers (other than to its employees, its
Subsidiaries, another Lender, an Affiliate of a Lender or to its auditors,
counsel or representatives) any information with respect to the Credit Parties
which is furnished pursuant to this Agreement or any of the other Loan
Documents; provided that any Lender may disclose any such information (a) as has
become generally available to the public or has been lawfully obtained by such
Lender from any third party under no duty of confidentiality to any Credit
Party, (b) as may be required or appropriate in any report, statement or
testimony submitted to, or in respect to any inquiry, by, any municipal, state
or federal regulatory body having or claiming to have jurisdiction over such
Lender, including the Board of Governors of the Federal Reserve System of the
United States, the Office of the Comptroller of the Currency or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States or elsewhere) or their successors, (c) as may be required or appropriate
in respect to any summons or subpoena or in connection with any litigation, (d)
in order to comply with any law, order, regulation, ruling or other requirement
of law applicable to such Lender, and (e) to any prospective assignee or
participant in accordance with Section 13.8(f) hereof if such Persons are bound
by a non-disclosure agreement that is no less restrictive than the
non-disclosure agreement entered into by such Lender.


13.12    Substitution or Removal of Lenders.


(a)
With respect to any Lender (i) whose obligation to make Eurodollar-based
Advances has been suspended pursuant to Section 11.3 or 11.4, (ii) that has
demanded compensation under Sections 3.4(c), 11.5 or 11.6, (iii) that has become
a Defaulting Lender or (iv) that has failed to consent to a requested amendment,
waiver or modification to any Loan Document as to which the Majority Lenders
have already consented (in each case, an “Affected Lender”), then the Agent or
the Borrowers may, at the Borrowers' sole expense, require the Affected Lender
to sell and assign all of its interests, rights and obligations under this
Agreement, including, without limitation, its Commitments, to an assignee (which
may be one or more of the Lenders) (such assignee shall be referred to herein as
the “Purchasing Lender” or “Purchasing Lenders”) within two (2) Business Days
after receiving notice from the Borrowers requiring it to do so, for an
aggregate price equal to the sum of the portion of all Advances made by it,
interest and fees accrued for its account through but excluding the date of such
payment, and all


Detroit_1099228_22





--------------------------------------------------------------------------------




other amounts payable to it hereunder, from the Purchasing Lender(s) (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts, including without limitation, if
demanded by the Affected Lender, the amount of any compensation that due to the
Affected Lender under Sections 3.4(c), 11.1, 11.5 and 11.6 to but excluding said
date), payable (in immediately available funds) in cash. The Affected Lender, as
assignor, such Purchasing Lender, as assignee, the Borrowers and the Agent,
shall enter into an Assignment Agreement pursuant to Section 13.8 hereof,
whereupon such Purchasing Lender shall be a Lender party to this Agreement,
shall be deemed to be an assignee hereunder and shall have all the rights and
obligations of a Lender with a Revolving Credit Percentage equal to its ratable
share of the then applicable Revolving Credit Aggregate Commitment of the
Affected Lender, provided, however, that if the Affected Lender does not execute
such Assignment Agreement within (2) Business Days of receipt thereof, the Agent
may execute the Assignment Agreement as the Affected Lender's attorney-in-fact.
Each of the Lenders hereby irrevocably constitutes and appoints the Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full power and authority in the name of such Lender
or in its own name to execute and deliver the Assignment Agreement while such
Lender is an Affected Lender hereunder (such power of attorney to be deemed
coupled with an interest and irrevocable). In connection with any assignment
pursuant to this Section 13.12, the Borrowers or the Purchasing Lender shall pay
to the Agent the administrative fee for processing such assignment referred to
in Section 13.8.


(b)
If any Lender is an Affected Lender of the type described in Section
13.12(a)(iii) and (iv) (any such Lender, a “Non-Compliant Lender”), the
Borrowers may, with the prior written consent of the Agent, and notwithstanding
Section 10.3 of this Agreement or any other provisions requiring pro rata
payments to the Lenders, elect to reduce any Commitments by an amount equal to
the Non-Compliant Lender's Percentage of the Commitment of such Impaired Lender
and repay such Non-Compliant Lender an amount equal the principal amount of all
Advances owing to it, all interest and fees accrued for its account through but
excluding the date of such repayment, and all other amounts payable to it
hereunder (including without limitation, if demanded by the Non-Compliant
Lender, the amount of any compensation that due to the Non-Compliant Lender
under Sections 3.4(c), 11.1, 11.5 and 11.6 to but excluding said date), payable
(in immediately available funds) in cash, so long as, after giving effect to the
termination of Commitments and the repayments described in this clause (b), any
Fronting Exposure of such Non-Compliant Lender shall be reallocated among the
Lenders that are not Non-Compliant Lenders in accordance with their respective
Revolving Credit Percentages, but only to the extent that the sum of the
aggregate principal amount of all Revolving Credit Advances made by each such
Lender, plus such Lender's Percentage of the aggregate outstanding principal
amount of Swing Line Advances and Letter of Credit Obligations prior to giving
effect to such reallocation plus such Lender's Percentage of the Fronting
Exposure to be reallocated does not exceed such Lender's Percentage of the
Revolving Credit


Detroit_1099228_22





--------------------------------------------------------------------------------




Aggregate Commitment, and with respect to any portion of the Fronting Exposure
that may not be reallocated, the Borrowers shall deliver to the Agent, for the
benefit of the Issuing Lender and/or Swing Line Lender, as applicable, cash
collateral or other security satisfactory to the Agent, with respect any such
remaining Fronting Exposure.


13.13    Withholding Taxes.
  
(a)
Each Lender that is not a “United States person,” within the meaning of Section
7701(a)(30) of the Internal Revenue Code (each, a “Non-U.S. Lender”) that, at
any of the following times, is entitled to an exemption from United States
withholding tax or, after a change in any Requirement of Law, is subject to such
withholding tax at a reduced rate under an applicable tax treaty, shall (w) on
or prior to the date such Lender becomes a Non-U.S. Lender hereunder, (x) on or
prior to the date on which any such form or certification expires or becomes
obsolete (to the extent such Lender has actual knowledge thereof, or is so
advised in writing by the Borrowers), (y) after the occurrence of any event
requiring a change in the most recent form of certification previously delivered
by it pursuant to this clause (a) (to the extent such Lender has actual
knowledge thereof, or is so advised in writing by the Borrowers) and (z) from
time to time if reasonably requested by the Borrowers or Agent, provide Agent
and the Borrowers with such properly completed and executed documentation
prescribed by applicable law as will permit payments to such Lender to be made
without withholding, or at a reduced rate of withholding, as the case may be.
Without limiting the generality of the foregoing, each Non-U.S. Lender shall
deliver originals of the following (in such number as shall be reasonably
requested by the recipient), as applicable: (A) Forms W-8ECI (claiming exemption
from U.S. withholding tax because the income is effectively connected with a
U.S. trade or business), W-8BEN (claiming exemption from, or a reduction of,
U.S. withholding tax under an income tax treaty) and/or W-8IMY or any successor
forms, (B) in the case of a Non-U.S. Lender claiming exemption under Sections
871(h) or 881(c) of the Internal Revenue Code, Form W-8BEN (claiming exemption
from U.S. withholding tax under the portfolio interest exemption) or any
successor form and a certificate that such Non-U.S. Lender is not (1) a “bank”
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (2) a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Internal Revenue Code or (3) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Internal Revenue Code or
(C) any other applicable document prescribed by the Internal Revenue Service
certifying as to the entitlement of such Non-U.S. Lender to such exemption from
United States withholding tax or such reduced rate with respect to all payments
to be made to such Non-U.S. Lender under the Loan Documents, all as reasonably
requested by the Borrowers or the Agent. Unless the Borrowers and the Agent have
received forms or other documents satisfactory to them indicating that payments
under any Loan Document to or for a Non-U.S. Lender are not subject to United
States withholding tax or are subject to such tax at a rate reduced by an
applicable tax treaty, the Agent may (and shall, if directed to do so by the
Borrowers) withhold


Detroit_1099228_22





--------------------------------------------------------------------------------




amounts required to be withheld by applicable requirements of law from such
payments at the applicable statutory rate.


(b)
Each Lender that is a “United States person,” within the meaning of Section
7701(a)(30) of the Code (each a “U.S. Lender”) shall (A) on or prior to the date
such Lender becomes a “U.S. Lender” hereunder, (B) on or prior to the date on
which any such form or certification expires or becomes obsolete (to the extent
such Lender has actual knowledge thereof, or is so advised in writing by
Borrower), (C) after the occurrence of any event requiring a change in the most
recent form or certification previously delivered by it pursuant to this clause
(b) (to the extent such Lender has actual knowledge thereof, or is so advised in
writing by the Borrowers) and (D) from time to time if requested by the
Borrowers or Agent, provide Agent and the Borrowers with two completed originals
of Form W-9 (certifying that such U.S. Lender Party is entitled to an exemption
from U.S. backup withholding tax) or any successor form.



(c)
If a payment made to a Non-U.S. Lender would be subject to United States federal
withholding tax imposed by FATCA if such Non-U.S. Lender fails to comply with
the applicable reporting requirements of FATCA, such Non-U.S. Lender shall
deliver to Agent and the Borrowers any documentation under any requirement of
law or reasonably requested by any Agent or the Borrowers sufficient for Agent
or the Borrowers to comply with their obligations under FATCA and to determine
that such Non-U.S. Lender has complied with such applicable reporting
requirements.



(d)
Promptly upon notice from the Agent of any determination by the Internal Revenue
Service that any payments previously made to such Lender hereunder were subject
to United States income tax withholding when made (or subject to withholding at
a higher rate than that applied to such payments), such Lender shall pay to the
Agent the excess of the aggregate amount required to be withheld from such
payments over the aggregate amount (if any) actually withheld by the Agent,
provided that, following any such payment, such Lender shall retain all of its
rights and remedies against the Borrowers with respect thereto.



13.14    Taxes and Fees. Should any stamp, documentary or other tax (other than
any tax resulting from a Lender's failure to comply with Section 13.13 or any
Excluded Taxes), or recording or filing fee become payable in respect of this
Agreement or any of the other Loan Documents or any amendment, modification or
supplement hereof or thereof, the Borrowers agree to pay the same, together with
any interest or penalties thereon arising from any Borrower's actions or
omissions, and agrees to hold the Agent and the Lenders harmless with respect
thereto provided, however, that the Borrowers shall not be responsible for any
such interest or penalties which were incurred prior to the date that notice is
given to the Credit Parties of such tax, fees or other charges. Notwithstanding
the foregoing, nothing contained in this Section 13.14 shall affect or reduce
the rights of any Lender or the Agent under Section 11.5 hereof.
 

Detroit_1099228_22





--------------------------------------------------------------------------------






13.15    WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY LAW, BORROWERS,
LENDERS AND AGENT HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF
THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS. BORROWERS, LENDERS AND AGENT REPRESENT THAT EACH
HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.


13.16    Judicial Reference.


(a)
The parties prefer that any dispute between them be resolved in litigation
subject to a Jury Trial Waiver as set forth in this Agreement, the Notes or the
other Loan Documents (“Jury Trial Waiver”), but the Jury Trial Waiver may not be
enforceable under certain circumstances. In the event the Jury Trial Waiver is
not enforceable, the parties elect to proceed under this Reference Provision.



(b)
Other than (i) nonjudicial foreclosure of security interests in real or personal
property and self-help remedies, (ii) the appointment of a receiver or (iii) the
exercise of other provisional remedies (any of which may be initiated pursuant
to applicable law), any controversy, dispute or claim (each, a “Claim”) between
the parties arising out of or relating to this Agreement, the Notes or the other
Loan Documents, will be resolved by a reference proceeding in California in
accordance with the provisions of Section 638 et seq. of the California Code of
Civil Procedure (“CCP”), or their successor sections, which shall constitute the
exclusive remedy for the resolution of any Claim, including whether the Claim is
subject to the reference proceeding. Except as otherwise provided in this
Agreement, the Notes or the other Loan Documents, venue for the reference
proceeding will be in the Superior Court or Federal District Court in the County
or District where venue is otherwise appropriate under applicable law (the
“Court”).



(c)
The referee shall be a retired Judge or Justice selected by mutual written
agreement of the parties. If the parties do not agree, the referee shall be
selected by the Presiding Judge of the Court (or his or her representative). A
request for appointment of a referee may be heard on an ex parte or expedited
basis, and the parties agree that irreparable harm would result if ex parte
relief is not granted. The referee shall be appointed to sit with all the powers
provided by law. Each party shall have one peremptory challenge pursuant to CCP
§170.6. Pending appointment of the referee, the Court has power to issue
temporary or provisional remedies.

 
(d)
The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested to (a) set the matter
for a


Detroit_1099228_22





--------------------------------------------------------------------------------




status and trial- setting conference within fifteen (15) days after the date of
selection of the referee, (b) if practicable, try all issues of law or fact
within ninety (90) days after the date of the conference and (c) report a
statement of decision within twenty (20) days after the matter has been
submitted for decision. Any decision rendered by the referee will be final,
binding and conclusive, and judgment shall be entered pursuant to CCP §644.


(e)
The referee will have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party's failure to provide requested discovery for any reason
whatsoever. Unless otherwise ordered, no party shall be entitled to “priority”
in conducting discovery, depositions may be taken by either party upon seven (7)
days written notice, and all other discovery shall be responded to within
fifteen (15) days after service. All disputes relating to discovery which cannot
be resolved by the parties shall be submitted to the referee whose decision
shall be final and binding.



(f)
Except as expressly set forth in this Agreement, the referee shall determine the
manner in which the reference proceeding is conducted including the time and
place of hearings, the order of presentation of evidence, and all other
questions that arise with respect to the course of the reference proceeding. All
proceedings and hearings conducted before the referee, except for trial, shall
be conducted without a court reporter, except that when any party so requests, a
court reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript. The party making
such a request shall have the obligation to arrange for and pay the court
reporter. Subject to the referee's power to award costs to the prevailing party,
the parties will equally share the cost of the referee and the court reporter at
trial.



(g)
The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, provide all temporary or provisional
remedies, enter equitable orders that will be binding on the parties and rule on
any motion which would be authorized in a trial, including without limitation
motions for summary judgment or summary adjudication . The referee shall issue a
decision at the close of the reference proceeding which disposes of all claims
of the parties that are the subject of the reference. The referee's decision
shall be entered by the Court as a judgment or an order in the same manner as if
the action had been tried by the Court. The parties reserve the right to appeal
from the final judgment or order or from any appealable decision or order
entered by the referee. The parties reserve the right to findings of fact,
conclusions of laws, a written statement of decision, and the right to move for
a new trial or a different judgment, which new trial, if granted, is also to be
a reference proceeding under this provision.


Detroit_1099228_22





--------------------------------------------------------------------------------






(h)
If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by arbitration. The arbitration will be conducted by a retired judge
or Justice, in accordance with the California Arbitration Act §1280 through
§1294.2 of the CCP as amended from time to time. The limitations with respect to
discovery set forth above shall apply to any such arbitration proceeding.



(i)
THE PARTIES RECOGNIZE AND AGREE THAT ALL DISPUTES RESOLVED UNDER THIS REFERENCE
PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY A JURY, AND THAT THEY ARE IN
EFFECT WAIVING THEIR RIGHT TO TRIAL BY JURY IN AGREEING TO THIS REFERENCE
PROVISION. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF THEIR OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY AND FOR THEIR
MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION WILL APPLY TO ANY DISPUTE
BETWEEN THEM WHICH ARISES OUT OF OR IS RELATED TO THIS AGREEMENT, THE NOTES OR
THE OTHER LOAN DOCUMENTS.



13.17    USA Patriot Act Notice. Pursuant to Section 326 of the USA Patriot Act,
the Agent and the Lenders hereby notify the Credit Parties that if they or any
of their Subsidiaries open an account, including any loan, deposit account,
treasury management account, or other extension of credit with the Agent or any
Lender, the Agent or the applicable Lender will request the applicable Person's
name, tax identification number, business address and other information
necessary to identify such Person (and may request such Person's organizational
documents or other identifying documents) to the extent necessary for the Agent
and the applicable Lender to comply with the USA Patriot Act.


13.18    Complete Agreement; Conflicts. This Agreement, the Notes (if issued),
any Requests for Revolving Credit Advance, Requests for Swing Line Advance, the
Loan Documents, and any non-disclosure agreements entered into in connection
with this Agreement contain the entire agreement of the parties hereto,
superseding all prior agreements, discussions and understandings relating to the
subject matter hereof, and none of the parties shall be bound by anything not
expressed in writing. In the event of any conflict between the terms of this
Agreement and the other Loan Documents, this Agreement shall govern.


13.19    Severability. In case any one or more of the obligations of the Credit
Parties under this Agreement, the Notes or any of the other Loan Documents shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining obligations of the Credit Parties shall not
in any way be affected or impaired thereby, and such invalidity, illegality or
unenforceability in one jurisdiction shall not affect the validity, legality or
enforceability of the obligations of the Credit Parties under this Agreement,
the Notes or any of the other Loan Documents in any other jurisdiction.


13.20    Table of Contents and Headings; Section References. The table of
contents and the headings of the various subdivisions hereof are for convenience
of reference only and shall in

Detroit_1099228_22





--------------------------------------------------------------------------------




no way modify or affect any of the terms or provisions hereof and references
herein to “sections,” “subsections,” “clauses,” “paragraphs,” “subparagraphs,”
“exhibits” and “schedules” shall be to sections, subsections, clauses,
paragraphs, subparagraphs, exhibits and schedules, respectively, of this
Agreement unless otherwise specifically provided herein or unless the context
otherwise clearly indicates.


13.21    Construction of Certain Provisions. If any provision of this Agreement
or any of the Loan Documents refers to any action to be taken by any Person, or
which such Person is prohibited from taking, such provision shall be applicable
whether such action is taken directly or indirectly by such Person, whether or
not expressly specified in such provision.


13.22    Independence of Covenants. Each covenant hereunder shall be given
independent effect (subject to any exceptions stated in such covenant) so that
if a particular action or condition is not permitted by any such covenant
(taking into account any such stated exception), the fact that it would be
permitted by an exception to, or would be otherwise within the limitations of,
another covenant shall not avoid the occurrence of a Default or an Event of
Default, provided that to the extent any provision hereof expressly permits any
particular action or condition, such action or condition shall be deemed to be
permitted hereunder notwithstanding any provision hereof to the contrary.


13.23    Electronic Transmissions.


(a)
Each of the Agent, the Lenders, and each of their Affiliates and each of the
Credit Parties is authorized (but not required) to transmit, post or otherwise
make or communicate, in its sole discretion, Electronic Transmissions in
connection with any Loan Document and the transactions contemplated therein. The
Borrowers and each other Credit Party hereby acknowledges and agrees that the
use of Electronic Transmissions is not necessarily secure and that there are
risks associated with such use, including risks of interception, disclosure and
abuse and each indicates it assumes and accepts such risks by hereby authorizing
the transmission of Electronic Transmissions.



(b)
All uses of an E-System shall be governed by and subject to, in addition to
Section 13.6 and this Section 13.22, separate terms and conditions posted or
referenced in such E-System and related contractual obligations executed by the
Agent, the Credit Parties and the Lenders in connection with the use of such
E-System.



(c)
All E-Systems and Electronic Transmissions shall be provided “as is” and “as
available”. None of the Agent or any of its Affiliates, nor any Borrower or any
of their respective Affiliates warrants the accuracy, adequacy or completeness
of any E-Systems or Electronic Transmission, and each disclaims all liability
for errors or omissions therein. No warranty of any kind is made by the Agent or
any of its Affiliates, or any Borrower or any of their respective Affiliates in
connection with any E-Systems or Electronic Transmission, including any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects. The Agent, the
Borrowers


Detroit_1099228_22





--------------------------------------------------------------------------------




and their Subsidiaries, and the Lenders agree that the Agent has no
responsibility for maintaining or providing any equipment, software, services or
any testing required in connection with any Electronic Transmission or otherwise
required for any E-System. The Agent and the Lenders agree that the Borrowers
have no responsibility for maintaining or providing any equipment, software,
services or any testing required in connection with any Electronic Transmission
or otherwise required for any E-System.


13.24    Advertisements. The Agent and the Lenders may disclose the names of the
Credit Parties and the existence of the Indebtedness in general advertisements
and trade publications.


13.25    Reliance on and Survival of Provisions. All terms, covenants,
agreements, representations and warranties of the Credit Parties to any of the
Loan Documents made herein or in any of the Loan Documents or in any
certificate, report, financial statement or other document furnished by or on
behalf of any Credit Party in connection with this Agreement or any of the Loan
Documents shall be deemed to have been relied upon by the Lenders,
notwithstanding any investigation heretofore or hereafter made by any Lender or
on such Lender's behalf, and those covenants and agreements of the Borrowers set
forth in Section 13.5 hereof (together with any other indemnities of any Credit
Party contained elsewhere in this Agreement or in any of the other Loan
Documents) and of Lenders set forth in Section 12.7 hereof shall survive the
repayment in full of the Indebtedness and the termination of any commitment to
extend credit.


13.26    Joint and Several Liability.


(a)
Each Borrower acknowledges and agrees that it is the intent of the parties that
each such Borrower be primarily liable for the obligations as a joint and
several obligor. It is the intention of the parties that with respect to
liability of any Borrower hereunder arising solely by reason of its being
jointly and severally liable for Advances and other extensions of credit taken
by the Borrowers, the obligations of such Borrower shall be absolute,
unconditional and irrevocable irrespective of:



(i)any lack of validity, legality or enforceability of this Agreement or any
Note as to any Borrower, as the case may be;


(ii)the failure of any Lender or any holder of any Note:


(A)to enforce any right or remedy against any Borrower, as the case may be, or
any other Person (including any Guarantor) under the provisions of this
Agreement, such Note, or otherwise, or


(B)to exercise any right or remedy against any guarantor of, or collateral
securing, any obligations;


(iii)any change in the time, manner or place of payment of, or in any other term
of, all or any of the Indebtedness, or any other extension, compromise or
renewal of any Indebtedness;

Detroit_1099228_22





--------------------------------------------------------------------------------






(iv)any reduction, limitation, impairment or termination of any Indebtedness
with respect to any Borrower, as the case may be, for any reason, including any
claim of waiver, release, surrender, alteration or compromise, and shall not be
subject to (and each Borrower hereby waives any right to or claim of) any
defense (other than the defense of payment in full of the Indebtedness) or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality, nongenuineness, irregularity, compromise,
unenforceability of, or any other event or occurrence affecting, any
Indebtedness with respect to any Borrower, as the case may be;


(v)any addition, exchange, release, surrender or nonperfection of any
collateral, or any amendment to or waiver or release or addition of, or consent
to departure from, any guaranty, held by any Lender or any holder of the Notes
securing any of the Indebtedness; or


(vi)any other circumstance which might otherwise constitute a defense (other
than the defense of payment in full of the Indebtedness) available to, or a
legal or equitable discharge of, any Borrower, as the case may be, any surety or
any guarantor.


(b)
Each Borrower agrees that its joint and several liability hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment (in whole or in part) of any of the Indebtedness is rescinded or
must be restored by any Lender or any holder of any Note, upon the insolvency,
bankruptcy or reorganization of any Borrower, as the case may be, as though such
payment had not been made;



(c)
Each Borrower hereby expressly waives: (i) notice of the Lenders' acceptance of
this Agreement; (ii) notice of the existence or creation or non payment of all
or any of the Indebtedness other than notices expressly provided for in this
Agreement; (iii) presentment, demand, notice of dishonor, protest, and all other
notices whatsoever other than notices expressly provided for in this Agreement;
(iv) any claim or defense based on an election of remedies; and (v) all
diligence in collection or protection of or realization upon the Indebtedness or
any part thereof, any obligation hereunder, or any security for or guaranty of
any of the foregoing.



(d)
No delay on any of the Lenders part in the exercise of any right or remedy shall
operate as a waiver thereof, and no single or partial exercise by any of the
Lenders of any right or remedy shall preclude other or further exercise thereof
or the exercise of any other right or remedy. No action of any of the Lenders
permitted hereunder shall in any way affect or impair any such Lenders' rights
or any Borrower's Indebtedness under this Agreement.



(e)
Each Borrower hereby represents and warrants to each of the Lenders that it now
has and will continue to have independent means of obtaining information
concerning such Borrower's affairs, financial condition and business. Lenders


Detroit_1099228_22





--------------------------------------------------------------------------------




shall not have any duty or responsibility to provide any Borrower with any
credit or other information concerning such Borrower's affairs, financial
condition or business which may come into the Lenders' possession.


(f)
Each Borrower represents and warrants (i) that the business operations of the
Borrowers are interrelated and that the business operations of the Borrowers
complement one another, and such entities have a common business purpose, and
(ii) that, to permit their uninterrupted and continuous operations, such
entities now require and will from time to time hereafter require funds and
credit accommodations for general business purposes and that (iii) the proceeds
of advances under the Revolving Credit, the Swing Line and the other credit
facilities extended hereunder will directly or indirectly benefit the Borrowers
hereunder, severally and jointly, regardless of which Borrowers receive part or
all of the proceeds of such Advances.



(g)
Notwithstanding anything to the contrary contained herein, it is the intention
of the Borrowers, the Agent and the Lenders that the amount of the respective
the Borrowers' obligations hereunder shall be in, but not in excess of, the
maximum amount thereof not subject to avoidance or recovery by operation of
applicable law governing bankruptcy, reorganization, arrangement, adjustment of
debts, relief of debtors, dissolution, insolvency, fraudulent transfers or
conveyances or other similar laws (collectively, “Applicable Insolvency Laws”).
To that end, but only in the event and to the extent that the Borrowers'
respective obligations hereunder or any payment made pursuant thereto would, but
for the operation of the foregoing proviso, be subject to avoidance or recovery
under Applicable Insolvency Laws, the amount of the Borrowers' respective
obligations hereunder shall be limited to the largest amount which, after giving
effect thereto, would not, under Applicable Insolvency Laws, render such
Borrower's respective obligations hereunder unenforceable or avoidable or
subject to recovery under Applicable Insolvency Laws. To the extent any payment
actually made hereunder exceeds the limitation contained in this Section
13.26(g), then the amount of such excess shall, from and after the time of
payment by the Borrowers (or any of them), be reimbursed by the Lenders upon
demand by such Borrower. The foregoing proviso is intended solely to preserve
the rights of the Agent and the Lenders hereunder against the Borrowers to the
maximum extent permitted by Applicable Insolvency Laws and neither any Borrower
nor any Guarantor nor any other Person shall have any right or claim under this
Section 13.26(g) that would not otherwise be available under Applicable
Insolvency Laws.



(h)
Borrowers irrevocably appoint Parent as their agent to give and receive notices,
demands and elections, and to exercise all of its rights as a Borrower, under
this Agreement. Agent, the Issuing Lender and each lender may rely on
communications from Parent alone as evidence of the actions, elections and
notices of the Borrowers for all purposes under this Agreement, without inquiry
to any Borrower and notwithstanding any contrary notice from any Borrower. Each
Borrower agrees that it shall be bound by any action taken by Parent on its
behalf pursuant to such appointment.


Detroit_1099228_22





--------------------------------------------------------------------------------






13.27    Effect of this Agreement. This Agreement shall amend and restate in its
entirety the Existing Credit Agreement. Upon the effectiveness of this
Agreement, any and all obligations under the Existing Credit Agreement and the
other agreements or documents entered into and/or delivered in connection
therewith shall be deemed performed and paid in full and such documents shall be
deemed terminated. Notwithstanding the foregoing, any and all letter of credit
applications and related documentation executed and/or delivered in connection
with the Existing Letters of Credit shall remain in effect following the
effectiveness of this Agreement.


[Signatures Follow On Succeeding Page]

Detroit_1099228_22





--------------------------------------------------------------------------------






WITNESS the due execution hereof as of the day and year first above written.


COMERICA BANK, as Administrative
Agent
BRIDGEPOINT EDUCATION, INC.,
a Delaware corporation








By:          /s/ Greg Park       


Its:          SVP  






By:           /s/ Daniel J. Devine       
Name: Daniel J. Devine
Title: Executive Vice President and Chief Financial Officer


 
 
 
BRIDGEPOINT EDUCATION REAL
  ESTATE HOLDINGS, LLC,
an Iowa limited liability company


By: Bridgepoint Education, Inc.,
 a Delaware corporation
Its: Sole Member




By:            /s/ Daniel J. Devine
Name: Daniel J. Devine
Title: Executive Vice President and Chief Financial Officer







(Signature Page to Amended and Restated Revolving Credit Agreement - 1099228)





Detroit_1099228_22





--------------------------------------------------------------------------------




 
ASHFORD UNIVERSITY, LLC,
an Iowa limited liability company


By:Bridgepoint Education, Inc.,
a Delaware corporation
Its:Sole Member




By:            /s/ Daniel J. Devine
Name:Daniel J. Devine
Title:Executive Vice President and Chief Financial Officer


 
UNIVERSITY OF THE ROCKIES, LLC,
a Colorado limited liability company


By:Bridgepoint Education, Inc.,
a Delaware corporation
Its:Sole Member




By:           /s/ Daniel J. Devine
Name:Daniel J. Devine
Title:Executive Vice President and Chief Financial Officer


 
WAYPOINT OUTCOMES, LLC,
a Delaware limited liability company


By:Bridgepoint Education, Inc.,
a Delaware corporation
Its:Sole Member




By:            /s/ Daniel J. Devine   
Name:Daniel J. Devine
Title:Executive Vice President and Chief Financial Officer





(Signature Page to Amended and Restated Revolving Credit Agreement - 1099228)



Detroit_1099228_22





--------------------------------------------------------------------------------




COMERICA BANK,
as a Lender, as Issuing Lender
and as Swing Line Lender






By: /s/ Greg Park                     
 
Its: SVP                             












(Signature Page to Amended and Restated Revolving Credit Agreement - 1099228)





Detroit_1099228_22





--------------------------------------------------------------------------------




UNION BANK, N.A., as a Lender






By: /s/ Paul Moyer                     


Its: Vice President                     










(Signature Page to Amended and Restated Revolving Credit Agreement - 1099228)



Detroit_1099228_22





--------------------------------------------------------------------------------










EXHIBIT A
FORM OF REQUEST FOR REVOLVING CREDIT ADVANCE
No. ______________                                 Dated: ________, 201__


TO:    Comerica Bank, as Agent (“Agent”)


RE:
Amended and Restated Revolving Credit Agreement made as of the 13th day of
April, 2012 (as amended, restated or otherwise modified from time to time, the
“Credit Agreement”), by and among the financial institutions from time to time
signatory thereto (individually a “Lender,” and any and all such financial
institutions collectively the “Lenders”), Comerica Bank, as Administrative Agent
for the Lenders (in such capacity, the “Agent”), Bridgepoint Education, Inc.,
Bridgepoint Education Real Estate Holdings, LLC, Ashford University, LLC,
University of the Rockies, LLC, and Waypoint Outcomes, LLC (collectively, the
“Borrowers”).

Pursuant to the terms and conditions of the Credit Agreement, the Borrowers
hereby request an Advance from Lenders, as described herein:
(A)
Date of Advance: ________________________                    

(B)
o (check if applicable)

This Advance is or includes a whole or partial refunding/conversion of:
Advance No(s). _________________________________                        
(C)
Type of Advance (check only one):

o Base Rate Advance
o Eurodollar-based Advance


(D)
Amount of Advance:

$_____________________
(E)
Interest Period (applicable to Eurodollar-based Advances)

________ months
(F)    Disbursement Instructions
o Comerica Bank Account No. _________________
o Other: ___________________________________                        
                            









Detroit_1099257_4

--------------------------------------------------------------------------------




The Borrowers certify to the matters specified in Section 2.3(f) of the Credit
Agreement.
Capitalized terms used herein, except as defined to the contrary, have the
meanings given them in the Credit Agreement.
BRIDGEPOINT EDUCATION, INC.,
for itself and the other Borrowers








By: ____________________________________                            


Its: ____________________________________                            























Detroit_1099257_4

--------------------------------------------------------------------------------




EXHIBIT B
FORM OF REVOLVING CREDIT NOTE


$_______________                                 ________, 201__




On the Revolving Credit Maturity Date, FOR VALUE RECEIVED, Bridgepoint
Education, Inc., Bridgepoint Education Real Estate Holdings, LLC, Ashford
University, LLC, University of the Rockies, LLC and Waypoint Outcomes, LLC
(collectively, the “Borrowers”) jointly and severally promise to pay to the
order of [insert name of applicable financial institution] (“Payee”) at Detroit,
Michigan, care of Agent, in lawful money of the United States of America, the
sum of [Insert Amount derived from Percentages] Dollars ($_________), or such
lesser amount as may from time to time have been advanced by Payee and then be
outstanding hereunder pursuant to the Amended and Restated Revolving Credit
Agreement made as of the 13th day of April, 2012 (as amended, restated or
otherwise modified from time to time, the “Credit Agreement”), by and among the
financial institutions from time to time signatory thereto (individually a
“Lender,” and any and all such financial institutions collectively the
“Lenders”), Comerica Bank, as Administrative Agent for the Lenders (in such
capacity, the “Agent”), and the Borrowers.
Each of the Revolving Credit Advances made hereunder shall bear interest at the
rate set forth in the Credit Agreement, and interest shall be computed, assessed
and payable on the unpaid principal amount of each Revolving Credit Advance made
by the Payee from the date of such Revolving Credit Advance until paid at the
rate and at the times set forth in the Credit Agreement. All payments of
principal and interest hereunder shall be made in the manner provided for in the
Credit Agreement.
This Note is a note under which Revolving Credit Advances (including refundings
and conversions), repayments and readvances may be made from time to time, but
only in accordance with the terms and conditions of the Credit Agreement. This
Note evidences borrowings under, is subject to, is secured in accordance with,
and may be accelerated or matured in accordance with, the terms of the Credit
Agreement, to which reference is hereby made. Capitalized terms used herein,
except as defined to the contrary, shall have the meanings given them in the
Credit Agreement.
This Note shall be interpreted and the rights of the parties hereunder shall be
determined under the laws of, and enforceable in, the State of California.
The Borrowers hereby waive presentment for payment, demand, protest and notice
of dishonor and nonpayment of this Note.
* * *
[SIGNATURES FOLLOW ON SUCCEEDING PAGE]



Detroit_1099257_4

--------------------------------------------------------------------------------




Nothing herein shall limit any right granted Payee by any other instrument or by
law.


 
BRIDGEPOINT EDUCATION, INC.,
a Delaware corporation




By: ____________________________
Name:Daniel J. Devine
Title:Executive Vice President and Chief Financial Officer


 
BRIDGEPOINT EDUCATION REAL
  ESTATE HOLDINGS, LLC,
an Iowa limited liability company


By:Bridgepoint Education, Inc.,
a Delaware corporation
Its:Sole Member




By: ____________________________
Name:Daniel J. Devine
Title:Executive Vice President and Chief Financial Officer



















































2

Detroit_1099257_4

--------------------------------------------------------------------------------




 
ASHFORD UNIVERSITY, LLC,
an Iowa limited liability company


By:Bridgepoint Education, Inc.,
a Delaware corporation
Its:Sole Member




By: _____________________________
Name:Daniel J. Devine
Title:Executive Vice President and Chief Financial Officer


 
UNIVERSITY OF THE ROCKIES, LLC,
a Colorado limited liability company


By:Bridgepoint Education, Inc.,
a Delaware corporation
Its:Sole Member




By: _____________________________
Name:Daniel J. Devine
Title:Executive Vice President and Chief Financial Officer
 
WAYPOINT OUTCOMES, LLC,
a Delaware limited liability company


By:Bridgepoint Education, Inc.,
a Delaware corporation
Its:Sole Member




By: _____________________________
Name:Daniel J. Devine
Title:Executive Vice President and Chief Financial Officer































3

Detroit_1099257_4

--------------------------------------------------------------------------------




EXHIBIT C
FORM OF SWING LINE NOTE
$_______________                                 ________, 20__




On the Revolving Credit Maturity Date, FOR VALUE RECEIVED, Bridgepoint
Education, Inc., Bridgepoint Education Real Estate Holdings, LLC, Ashford
University, LLC, University of the Rockies, LLC and Waypoint Outcomes, LLC
(collectively, the “Borrowers”) jointly and severally promise to pay to the
order of Comerica Bank (“Swing Line Lender”) at Detroit, Michigan, in lawful
money of the United States of America, [Insert Amount derived from Percentages]
Dollars ($_________), or such lesser amount as may from time to time have been
advanced to the Borrowers by the Swing Line Lender and then be outstanding
hereunder pursuant to the Amended and Restated Revolving Credit Agreement made
as of the 13th day of April, 2012 (as amended, restated or otherwise modified
from time to time, the “Credit Agreement”), by and among the financial
institutions from time to time signatory thereto (individually a “Lender,” and
any and all such financial institutions collectively the “Lenders”), Comerica
Bank, as Administrative Agent for the Lenders (in such capacity, the “Agent”),
and the Borrowers, together with interest thereon as hereinafter set forth.
Each of the Swing Line Advances made hereunder shall bear interest at the rate
set forth in the Credit Agreement, and interest shall be computed, assessed and
payable on the unpaid principal amount of each Swing Line Advance made by the
Swing Line Lender from the date of such Swing Line Advance until paid at the
rates and at the times set forth in the Credit Agreement. All payments of
principal and interest hereunder shall be made in the manner provided for in the
Credit Agreement.
This Note is a Swing Line Note under which Swing Line Advances (including
refundings and conversions), repayments and readvances may be made from time to
time by the Swing Line Lender, but only in accordance with the terms and
conditions of the Credit Agreement (including any applicable sublimits). This
Note evidences borrowings under, is subject to, is secured in accordance with,
and may be accelerated or matured in accordance with, the terms of the Credit
Agreement to which reference is hereby made. Capitalized terms used herein,
except as defined to the contrary, shall have the meanings given them in the
Credit Agreement.
This Note shall be interpreted and the rights of the parties hereunder shall be
determined under the laws of, and enforceable in, the State of California.
The Borrowers hereby waive presentment for payment, demand, protest and notice
of dishonor and nonpayment of this Note.
* * *
[SIGNATURES FOLLOW ON SUCCEEDING PAGE]

Detroit_1099257_4

--------------------------------------------------------------------------------




Nothing herein shall limit any right granted Swing Line Lender by any other
instrument or by law.
 
BRIDGEPOINT EDUCATION, INC.,
a Delaware corporation




By: ____________________________
Name:Daniel J. Devine
Title:Executive Vice President and Chief Financial Officer


 
BRIDGEPOINT EDUCATION REAL
  ESTATE HOLDINGS, LLC,
an Iowa limited liability company


By:Bridgepoint Education, Inc.,
a Delaware corporation
Its:Sole Member




By: ____________________________
Name:Daniel J. Devine
Title:Executive Vice President and Chief Financial Officer Officer





















































2

Detroit_1099257_4

--------------------------------------------------------------------------------




 
ASHFORD UNIVERSITY, LLC,
an Iowa limited liability company


By:Bridgepoint Education, Inc.,
a Delaware corporation
Its:Sole Member




By: _____________________________
Name:Daniel J. Devine
Title:Executive Vice President and Chief Financial Officer


 
UNIVERSITY OF THE ROCKIES, LLC,
a Colorado limited liability company


By:Bridgepoint Education, Inc.,
a Delaware corporation
Its:Sole Member




By: _____________________________
Name:Daniel J. Devine
Title:Executive Vice President and Chief Financial Officer
 
WAYPOINT OUTCOMES, LLC,
a Delaware limited liability company


By:Bridgepoint Education, Inc.,
a Delaware corporation
Its:Sole Member




By: ______________________________
Name:Daniel J. Devine
Title:Executive Vice President and Chief Financial Officer

































3

Detroit_1099257_4

--------------------------------------------------------------------------------




EXHIBIT D
FORM OF REQUEST FOR SWING LINE ADVANCE


No.                                         Dated:_______


TO:    Comerica Bank (“Swing Line Lender”)


RE:
Amended and Restated Revolving Credit Agreement made as of the 13th day of
April, 2012 (as amended, restated or otherwise modified from time to time, the
“Credit Agreement”), by and among the financial institutions from time to time
signatory thereto (individually a “Lender,” and any and all such financial
institutions collectively the “Lenders”), Comerica Bank, as Administrative Agent
for the Lenders (in such capacity, the “Agent”), Bridgepoint Education, Inc.,
Bridgepoint Education Real Estate Holdings, LLC, Ashford University, LLC,
University of the Rockies, LLC, and Waypoint Outcomes, LLC (collectively, the
“Borrowers”).

Pursuant to the terms and conditions of the Credit Agreement, the Borrowers
hereby request an Advance from the Swing Line Lender, as described herein:


(A)
Date of Advance: _____________________

(B)
                    

(C)
o (check if applicable)

This Advance is or includes a whole or partial refunding/conversion of:
Advance No(s). _____________________                        
(D)
Type of Advance (check only one):--

o Base Rate Advance
o Quoted Rate Advance


(E)
Amount of Advance:

$______________________
(E)    Interest Period (applicable to Quoted Rate Advances)
________ months


(F)    Disbursement Instructions
o Comerica Bank Account No. ____________________            
o Other:______________________________________
                    
                                





Detroit_1099257_4

--------------------------------------------------------------------------------




The Borrowers certify to the matters specified in Section 2.5(c)(vi) of the
Credit Agreement.
Capitalized terms used herein, except as defined to the contrary, have the
meanings given them in the Credit Agreement.
 
BRIDGEPOINT EDUCATION, INC., for itself and the other Borrowers






By: ____________________________


Its: ____________________________
 
 

 
 
 
 
 
 















































2

Detroit_1099257_4

--------------------------------------------------------------------------------




EXHIBIT E
FORM OF NOTICE OF ISSUANCE OF LETTER OF CREDIT
TO:    Lenders


RE:
Issuance of Letter of Credit pursuant to Article 3 of the Amended and Restated
Revolving Credit Agreement made as of the 13th day of April, 2012 (as amended,
restated or otherwise modified from time to time, the “Credit Agreement”), by
and among the financial institutions from time to time signatory thereto
(individually a “Lender,” and any and all such financial institutions
collectively the “Lenders”), Comerica Bank, as Administrative Agent for the
Lenders (in such capacity, the “Agent”), Bridgepoint Education, Inc.,
Bridgepoint Education Real Estate Holdings, LLC, Ashford University, LLC,
University of the Rockies, LLC, and Waypoint Outcomes, LLC (collectively, the
“Borrowers”).

On     _______________, 201___,1 Date of Issuance Agent, in accordance with
Article 3 of the Credit Agreement, issued its Letter of Credit number
______________, in favor of ________________ _________ 2 for the account of
_____________________________________________3. The face amount of such Letter
of Credit is $_______________________. The amount of each Lender's participation
in such Letter of Credit is as follows: 4
[This form of Letter of Credit Notice (including footnotes) is subject in all
respects to the terms and conditions of the Credit Agreement which shall govern
in the event of any inconsistencies or omissions.]
____________[Lender]            $___________            
____________[Lender]            $___________            
____________[Lender]            $___________            
____________[Lender]            $___________        
    
This notification is delivered this _____ day of ____________, 201___, pursuant
to Section 3.3 of the Credit Agreement. Except as otherwise defined, capitalized
terms used herein have the meanings given them in the Credit Agreement.
Signed:


COMERICA BANK, as Agent


By: ____________________________                            


Its: ____________________________                            




1 Date of Issuance
2 Beneficiary
3 Name of applicable Borrower
4 Amounts based on Percentages
[This form of Letter of Credit Notice (including footnotes) is subject in all
respects to the terms and conditions of the Credit Agreement which shall govern
in the event of any inconsistencies or omissions.]


    



Detroit_1099257_4

--------------------------------------------------------------------------------




EXHIBIT F


FORM OF SECURITY AGREEMENT
[comericalogo.jpg]
Amended and Restated Security Agreement



This Amended and Restated Security Agreement (“Agreement”) is dated as of April
13, 2012 is entered into by and among Bridgepoint Education, Inc., Bridgepoint
Education Real Estate Holdings, LLC, University of the Rockies, LLC and Waypoint
Outcomes, LLC (collectively, the “Debtors” and individually, a “Debtor”) and
Comerica Bank (“Comerica”), as Administrative Agent for the Lenders (as defined
below) (in such capacity, the “Agent”).
Recitals:
A.
Debtors and Comerica Bank entered into a Credit Agreement dated January 29, 2010
(as amended, the “Prior Credit Agreement”) and in connection therewith, Debtors
executed and delivered to Comerica Bank a Security Agreement dated January 29,
2010 (the “Prior Security Agreement”).

B.
The Prior Credit Agreement has been amended and restated under an Amended and
Restated Revolving Credit Agreement dated April 13, 2012 by and among Debtors,
the Agent, and the lenders party thereto (the “Lenders”) (as amended or restated
form time to time, the “Credit Agreement”).

C.    Debtors and Comerica Bank desire to amend and restate the Prior Security
Agreement.
D.    The Agent is acting as Agent for the Lenders pursuant to Section 12 of the
Credit Agreement.
NOW, THEREFORE, the Prior Security Agreement is amended and restated in its
entirety as follows:
For value received, each pledges, assigns and grants to the Agent (for itself
and for the benefit of the Lenders), whose address is 39200 Six Mile Road, M/C
7578, Livonia, Michigan 48152, Attn: National Documentation Services, a
continuing security interest and lien (any pledge, assignment, security interest
or other lien arising hereunder is sometimes referred to herein as a “security
interest”) in the Collateral (as defined below) to secure payment when due,
whether by stated maturity, demand, acceleration or otherwise, of all Debtors'
existing and future “Indebtedness,” as that term is defined in the Credit
Agreement and prompt performance by Debtors of each of their obligations,
covenants and duties hereunder and under the other Loan Documents.
2.
“Collateral” shall mean, subject to the proviso below, all assets of each
Debtor, including all personal property, of Debtors Including, without
limitation, all of the following property any Debtor now or later owns or has an
interest in, wherever located:



•
all Accounts Receivable (for purposes of this Agreement, “Accounts Receivable”
consists of all accounts, general intangibles, chattel paper (including without
limit electronic chattel paper and tangible chattel paper), contract rights,
deposit accounts, money, documents (including negotiable documents), instruments
(including promissory notes), rights to payment evidenced by chattel paper,
documents or instruments, health care insurance receivables, commercial tort
claims, letters of credit, letter of credit rights, supporting obligations, and
rights to payment for money or funds advanced or sold),



•
all goods, inventory (including all goods held for sale or lease or to be
furnished under a contract of sale or service and including returns and
repossessions), equipment and fixtures,



•
all of each Debtor's present and future rights, title and interest in, to and
under each Debtor's securities accounts, and all Debtors' investment property
contained therein, including without limitation all securities and securities
entitlements, financial assets, instruments or other property contained in such
securities account(s), and all other investment property, financial assets,
instruments or other property at any time


Detroit_1099257_4

--------------------------------------------------------------------------------




held or maintained in the securities accounts, together with all investment
property, financial assets, instruments or other property at any time
substituted therefor or for any part thereof, and all interest, dividends,
increases, profits, new investment property, financial assets, instruments or
other property and or other increments, distributions or rights of any kind
received on account of any of the foregoing, and all other income received in
connection therewith and all products or proceeds thereof (with cash or non-cash
proceeds),


•
all Software (for purposes of this Agreement “Software” consists of all (i)
computer programs and supporting information provided in connection with a
transaction relating to the program, and (ii) computer programs embedded in
goods and any supporting information provided in connection with a transaction
relating to the program whether or not the program is associated with the goods
in such a manner that it customarily is considered part of the goods, and
whether or not, by becoming the owner of the goods, a person acquires a right to
use the program in connection with the goods, and whether or not the program is
embedded in goods that consist solely of the medium in which the program is
embedded),



•
all investment property (including, without limit, securities, securities
entitlements, and financial assets),



•
all property identified on attached Schedule A are also included in Collateral;



•
all goods, instruments (including, without limit, promissory notes), documents
(including, without limit negotiable documents), policies and certificates of
insurance, deposit accounts, and money or other property (except real property
which is not a fixture) which are now or later in possession of Bank, or as to
which the Agent now or later controls possession by documents or otherwise,



•
all additions, attachments, accessions, parts, replacements, substitutions,
renewals, interest, dividends, distributions, rights of any kind (including but
not limited to stock splits, stock rights, voting and preferential rights),
products, and all cash and non-cash proceeds of or pertaining to the above
including, without limit, insurance proceeds and cash or other property which
were or are proceeds and are recovered by a bankruptcy trustee or otherwise as a
preferential transfer by any Debtor; and

 
•
all of each Debtor's books and records with respect to any of the foregoing, and
the computers and equipment containing said books and records;



provided that this Agreement shall not constitute a grant of a security interest
in (and the term “Collateral” shall not include) any property to the extent (i)
any such property is nonassignable by its terms without the consent of the
licensor thereof or another party (but only to the extent such prohibition on
transfer is enforceable under applicable law, including, without limitation,
Sections 9406 and 9408 of the UCC), (ii) the granting of a security interest In
such property is contrary to applicable law, provided that upon the cessation of
any such restriction or prohibition, such property shall automatically become
part of the Collateral: provided that in no case shall the definition of
“Collateral” exclude any Accounts, proceeds of the disposition of any property,
or general intangibles consisting of rights to payment; (iii) which is equipment
or a fixed asset which is the subject of a Lien permitted by item (f) of the
definition of “Permitted Liens” set forth in the Credit Agreement and for which
the terms of related financing documents prohibit the granting of a Lien to the
Agent; or (iv) the Excluded Accounts (as described below). All of the foregoing
property excluded from the term “Collateral” as described above shall be
referred to herein as the “Excluded Collateral”. As used herein, “Excluded
Accounts” means the Zero Balance Accounts (the “ZBAs”) of Ashford and UOR (such
accounts have been separately identified and agreed to by Debtors and Lenders),
provided that the ZBAs shall at all times during the term of this Agreement be
subject to daily clearance to one (1) or more operating accounts maintained with
the Agent.
In the definition of Collateral, a reference to a type of collateral shall not
be limited by a separate reference to a more specific or narrower type of that
Collateral.
3.
Warranties, Covenants and Agreements. Each Debtor warrants, covenants and agrees
as follows:



(a)
Debtor shall furnish to Agent, in form and at reasonable intervals as Agent may
request, any information Agent may reasonably request and allow Agent, at
reasonable times and intervals, to examine, inspect, and copy any of Debtor's
books and records. Debtor shall, at the request of Agent, mark its records and
the Collateral to clearly indicate the security interest of Agent under this
Agreement.


Detroit_1099257_4

--------------------------------------------------------------------------------






(b)
At the time any Collateral becomes, or is represented to be, subject to a
security interest In favor of Agent, Debtor shall be deemed to have warranted
that, other than Permitted Liens: (a) the applicable Debtor is the lawful owner
of the Collateral and has the right and authority to subject it to a security
interest granted to Agent; (b) none of the Collateral is subject to any security
interest other than that in favor of Agent; (c) there are no financing
statements on file, other than in favor of Agent; and (d) no person, other than
Bank, has possession or control (as defined in the UCC) of any Collateral of
such nature that perfection of a security interest may be accomplished by
control.



(c)
Debtor will keep the Collateral free at all times from all claims, liens,
security interests and encumbrances other than Permitted Liens. Debtor will not,
without the prior written consent of Agent and the Majority Lenders, sell,
transfer or lease, or permit to be sold, transferred or leased, any or all of
the Collateral, except to the extent permitted under the terms of the Credit
Agreement and other Loan Documents. Agent or its representatives may, after
giving Debtor reasonable prior notice (unless a Default or an Event of Default
has occurred), at all reasonable times inspect the Collateral and may enter upon
all premises where the Collateral is kept or might be located in which case no
notice shall be required.



(d)
Debtor will do all acts and will execute or cause to be executed all writings
reasonably requested by Agent to establish, maintain and continue a perfected
and first security interest of Agent in the Collateral, subject only to
Permitted Liens. Debtor agrees that Agent and the Lenders has no obligation to
acquire or perfect any lien on or security interest in any asset(s), whether
realty or personalty, to secure payment of the Indebtedness, and Debtor is not
relying upon assets in which the Agent may have a lien or security interest for
payment of the Indebtedness.



(e)
Debtor will pay within the time that they can be paid without interest or
penalty all taxes, assessments and similar charges which at any time are or may
become a lien, charge, or encumbrance upon any Collateral, except (a) to the
extent contested in good faith and bonded in a manner satisfactory to Agent, (b)
to the extent that any such lien, charge or encumbrance is a Permitted Lien and
(c) to the extent that the failure to pay such taxes, assessments or similar
charges could not reasonably be expected to have a Material Adverse Effect. If
Debtor fails to pay any of such taxes, assessments, or other charges in the time
provided above, but subject to the exceptions described above, Agent has the
option (but not the obligation) to do so and Debtor agrees to repay such amounts
so expended by Agent immediately upon demand, together with interest at the
default interest rate set forth in Section 2.6 of the Credit Agreement.



(f)
Debtor will keep the Collateral in good condition and will protect it from loss,
damage, or deterioration from any cause, except to the extent the failure to
take such action could not reasonably be expected to have a Material Adverse
Effect. Debtor has and will maintain at all times insurance which complies with
the terms of the Credit Agreement. Debtor will deliver to Agent, upon reasonable
request of Agent, evidence satisfactory to Agent that the required insurance has
been procured. If Debtor fails to maintain insurance in accordance with the
terms of the Credit Agreement, Agent has the option (but not the obligation) to
do so and Debtor agrees to repay all reasonable amounts so expended to Agent
immediately upon demand, together with interest at the default interest rate set
forth in Section 2.6 of the Credit Agreement.



(g)
Debtor represents and warrants that: (a) each Account Receivable owned by such
Debtor is valid and enforceable without performance by Debtor of any act; (b)
each account balance, represented to Bank as due and owing, are in fact owing;
(c) except to the extent permitted by the Loan Documents, there are no setoffs,
recoupments, credits, contra accounts, counterclaims or defenses against any
Accounts Receivable; (d) as to any Account Receivable represented by a note,
trade acceptance, draft or other instrument or by any chattel paper or document,
the same have been or will be upon the request of Agent, endorsed and/or
delivered by Debtor to Agent, provided that Debtor shall not be required to
deliver any promissory notes held by its loan servicers on its behalf; (e)
Debtor has not received with respect to any Account Receivable, any notice of
the death of the related account debtor, nor of the dissolution, liquidation,
termination of existence, insolvency, business failure, appointment of a
receiver for, assignment for the benefit of creditors by, or filing of a
petition in bankruptcy by or against, the account debtor; and (f) as to each
Account Receivable, except as may be expressly permitted by Agent to the
contrary in another document, the account debtor is not an affiliate of Debtor,
the United


Detroit_1099257_4

--------------------------------------------------------------------------------




States of America or any department, agency or instrumentality of it, or a
citizen or resident of any jurisdiction outside of the United States. Debtor
will do all acts and will execute all writings reasonably requested by Agent to
perform, enforce performance of, and collect all Accounts Receivable. Debtor
shall neither make nor permit any modification, compromise or substitution for
any Account Receivable without the prior written consent of Agent, except in the
ordinary course of Debtor's business, consistent with such Debtor's practice
prior to the date hereof. Subject to all applicable cure or grace periods, upon
the occurrence and during the continuance of an Event of Default, Agent may at
any time and from time to time verify Accounts Receivable directly with account
debtors or by other methods acceptable to Agent without notifying Debtor. Debtor
agrees, at Agent's request, to arrange or cooperate with Agent in arranging for
verification of Accounts Receivable.


(h)
Debtor at all times shall be in strict compliance with all applicable laws,
including without limit any laws, ordinances, directives, orders, statutes, or
regulations an object of which is to regulate or improve health, safety, or the
environment (“Environmental Laws”), except to the extent the failure to so
comply could not reasonably be expected to have a Material Adverse Effect.



(i)
If Agent, acting in its sole discretion, redelivers Collateral to Debtor or
Debtor's designee for the purpose of (a) the ultimate sale or exchange thereof;
or (b) presentation, collection, renewal, or registration of transfer thereof;
or (c) loading, unloading, storing, shipping, transshipping, manufacturing,
processing or otherwise dealing with it preliminary to sale or exchange; such
redelivery shall be in trust for the benefit of Agent and shall not constitute a
release of Agent's security interest in it or in the proceeds or products of it
unless Agent specifically so agrees in writing. Any proceeds of Collateral
coming into Debtor's possession as a result of any such redelivery shall be held
in trust for Agent and immediately delivered to Agent for application on the
Indebtedness. Agent may (in its sole discretion) deliver any or all of the
Collateral to Debtor, and such delivery by Agent shall discharge Agent from all
liability or responsibility for such Collateral. With respect to any Collateral
consisting of certificated securities, instruments, documents, certificates of
title or the like, as to which Agent's security interest need be perfected by,
or the priority thereof need be assured by, possession of such Collateral,
Debtor will upon demand of Agent deliver possession of same in pledge to Agent,
provided that Debtor shall not be required to deliver any promissory notes held
by its loan servicers on its behalf.



(j)
At any time and without notice, Agent may, as to Collateral other than
Equipment, Fixtures or Inventory: (1) subject to all applicable cure or grace
periods, upon the occurrence of a Default or an Event of Default (a) cause any
or all of such Collateral to be transferred to its name or to the name of its
nominees; (b) receive or collect by legal proceedings or otherwise all
dividends, interest, principal payments and other sums and all other
distributions at any time payable or receivable on account of such collateral,
and hold the same as Collateral, or apply the same to the Indebtedness, the
manner and distribution of the application to be in the sole discretion of
Agent; (c) enter into any extension, subordination, reorganization, deposit,
merger or consolidation agreement or any other agreement relating to or
affecting such Collateral, and deposit or surrender control of such Collateral,
and accept other property in exchange for such Collateral and hold or apply the
property or money so received pursuant to this Agreement; and (2) whether or not
a Default or an Event of Default has occurred, take such actions in its own name
or in Debtor's name as Agent, in its sole discretion, deems necessary or
appropriate to establish exclusive control (as defined in the UCC) over any
Collateral of such nature that perfection of the Bank's security interest may be
accomplished by control.



(k)
Subject to the terms of the Loan Documents, Agent may assign any of the
Indebtedness and deliver any or all of the Collateral to any successor agent,
who then shall have with respect to Collateral so delivered all the rights and
powers of Agent under this Agreement, and after that Agent shall be fully
discharged from all liability and responsibility with respect to Collateral so
delivered.



(l)
Debtor authorizes Agent to file at any time financing statements, continuation
statements, and amendments thereto that (i) either specifically describe the
Collateral or describe the Collateral as all assets of Debtor of the kind
pledged hereunder, and (ii) contain any other information required by the UCC
for the sufficiency of filing office acceptance of any financing statement,
continuation statement, or amendment, including whether Debtor is an
organization, the type of organization and any organizational identification
number issued to Debtor, if applicable. Any such financing statements may be
filed at any time in any jurisdiction. Debtor shall from time to time endorse
and deliver to Agent, at the request of Agent, all present and future letters of
credit of which it is a beneficiary, drafts,


Detroit_1099257_4

--------------------------------------------------------------------------------




instruments (including promissory notes), securities, documents of title, and
chattel paper, and other documents that Agent may reasonably request, in form
satisfactory to Agent, to perfect and continue perfected Agent's security
interests in the Collateral and in order to fully consummate all of the
transactions contemplated under the Loan Documents, provided that Debtor shall
not be required to deliver any promissory notes held by its loan servicers on
its behalf. Debtor shall have possession of the Collateral, except where
expressly otherwise provided in this Agreement or where Agent chooses to perfect
its security interest by possession in addition to the filing of a financing
statement. Where Collateral is in possession of a third party bailee, Debtor
shall take such steps as Agent reasonably requests for Agent to (i) obtain an
acknowledgment, in form and substance satisfactory to Agent, of the bailee that
the bailee holds such Collateral for the benefit of Agent, and (ii) obtain
“control” of any Collateral consisting of investment property, deposit accounts,
letter-of-credit rights or electronic chattel paper (as such items and the term
“control” are defined in the UCC) by causing the securities intermediary or
depositary institution or issuing bank to execute a control agreement in form
and substance satisfactory to Agent. Debtor will not create any chattel paper
without placing a legend on the chattel paper acceptable to Agent indicating
that Agent has a security Interest in the chattel paper, except with respect to
promissory notes held by its loan servicers on its behalf. Debtor from time to
time may deposit with Agent specific cash collateral to secure specific
Indebtedness; Debtor authorizes Agent to hold such specific balances in pledge
and to decline to honor any drafts thereon or any request by Debtor or any other
Person to pay or otherwise transfer any part of such balances for so long as the
specific Indebtedness are outstanding.


(m)
Debtor agrees that no security or guarantee now or later held by Agent for the
payment of any Indebtedness, whether from any guarantor, or otherwise, and
whether in the nature of a security interest, pledge, lien, assignment, setoff,
suretyship, guaranty, indemnity, insurance or otherwise, shall affect in any
manner the unconditional pledge of Debtor under this Agreement, and Agent, at
its reasonable discretion, without notice to the undersigned, may release,
exchange, modify, enforce and otherwise deal with any security or guaranty
without affecting in any manner the unconditional pledge of Debtor under this
Agreement. Debtor acknowledges and agrees that Agent has no obligation to
acquire or perfect any lien on or security interest in any assets, whether
realty or personalty, or to obtain any guaranty to secure payment of the
Indebtedness, and Debtor is not relying upon any guaranty which Agent has or may
have or assets in which Agent has or may have a lien or security interest for
payment of the Indebtedness.



4.Collection of Proceeds.


(a)
Each Debtor agrees to collect and enforce payment of all Collateral in
accordance with the terms of such Collateral. Subject to all applicable cure or
grace periods, upon the occurrence and during the continuance of Default or an
Event of Default, immediately upon notice to any Debtor by Agent and at all
times after that, each Debtor agrees to fully and promptly cooperate and assist
Agent in the collection and enforcement of all Collateral and to hold in trust
for Agent all payments received in connection with collateral and from the sale,
lease or other disposition of any Collateral, all rights by way of suretyship or
guaranty and all rights in the nature of a lien or security interest which any
Debtor now or later has regarding Collateral. Subject to all applicable cure or
grace periods, upon the occurrence and during the continuance of Default or an
Event of Default, immediately upon and after such notice, each Debtor agrees to
(a) endorse to Agent and immediately deliver to Agent all payments received on
collateral or from the sale, lease or other disposition of any Collateral or
arising from any other rights or interests of any Debtor in the Collateral, in
the form received by such Debtor without commingling with any other funds, and
(b) immediately deliver to Agent all property in each Debtor's possession or
later coming into each Debtor's possession through enforcement of any Debtor's
rights or interests in the collateral. Subject to all applicable cure or grace
periods, upon the occurrence and during the continuance of Default or an Event
of Default, each Debtor irrevocably authorizes Agent or any Agent employee or
agent to endorse the name of each Debtor upon any checks or other items which
are received in payment for any Collateral, and to do any and all things
necessary in order to reduce these items to money. Agent shall have no duty as
to the collection or protection of Collateral or the proceeds of it, nor as to
the preservation of any related rights, beyond the use of reasonable care in the
custody and preservation of Collateral in the possession of Agent. Each Debtor
agrees to take all steps reasonably deemed necessary by Agent to preserve rights
against prior parties with respect to the Collateral. Nothing in this Section
3.1 shall be deemed a consent by Agent or any Lender to any sale, lease or other
disposition of any Collateral.


Detroit_1099257_4

--------------------------------------------------------------------------------






(b)
Subject to the terms of the Credit Agreement, all items or amounts which are
delivered by or for the benefit of any Debtor to Agent on account of partial or
full payment of, or with respect to, any Collateral shall be applied to the
payment of the Indebtedness, whether then due or not, in such order or at such
time of application as Agent may determine in its sole discretion. Each Debtor
agrees that Agent shall not be liable for any loss or damage which any Debtor
may suffer as a result of Agent's processing of items or its exercise of any
other rights or remedies under this Agreement, including without limitation
indirect, special or consequential damages, loss of revenues or profits, or any
claim, demand or action by any third party arising out of or in connection with
the processing of items or the exercise of any other rights or remedies under
this Agreement, except to the extent (but only to the extent) caused by Agent's
gross negligence or willful misconduct.



5.Defaults, Enforcement and Application of Proceeds.


(a)
The occurrence of any Event of Default, as that term is defined in the Credit
Agreement, shall be an Event of Default under this Agreement



(b)
Subject to all applicable grace or cure periods, upon the occurrence and during
the continuance of any Event of Default, Agent may at its discretion and without
prior notice to any Debtor declare any or all of the indebtedness to be
immediately due and payable, and shall have and may exercise any right or remedy
available to it including, without limitation, any one or more of the following
rights and remedies:



(i)
Exercise all the rights and remedies upon default, in foreclosure and otherwise,
available to secured parties under the provisions of the UCC and other
applicable law;

(ii)
Institute legal proceedings to foreclose upon the lien and security interest
granted by this Agreement, to recover judgment for all amounts then due and
owing as Indebtedness, and to collect the same out of any Collateral or the
proceeds of any sale of it;

(iii)
Institute legal proceedings for the sale, under the judgment or decree of any
court of competent jurisdiction, of any or all Collateral; and/or

(iv)
Personally or by agents, attorneys, or appointment of a receiver, enter upon any
premises where Collateral may then be located, and take possession of all or any
of it and/or render it unusable; and without being responsible for loss or
damage to such Collateral, hold, operate, sell, lease, or dispose of all or any
Collateral at one or more public or private sales, leasings or other
dispositions, at places and times and on terms and conditions as Agent may deem
fit, without any previous demand or advertisement; and except as provided in
this Agreement, all notice of sale, lease or other disposition, and
advertisement, and other notice or demand, any right or equity of redemption,
and any obligation of a prospective purchaser or lessee to inquire as to the
power and authority of Agent to sell, lease, or otherwise dispose of the
Collateral or as to the application by Agent of the proceeds of sale or
otherwise, which would otherwise be required by, or available to any Debtor
under, applicable law are expressly waived by each Debtor to the fullest extent
permitted.



At any sale pursuant to this Section 4.2, whether under the power of sale, by
virtue of judicial proceedings or otherwise, it shall not be necessary for Agent
or a public officer under order of a court to have present physical or
constructive possession of Collateral to be sold. The recitals contained in any
conveyances and receipts made and given by Agent or the public officer to any
purchaser at any sale made pursuant to this Agreement shall, to the extent
permitted by applicable law, conclusively establish the truth and accuracy of
the matters stated (including, without limit, as to the amounts of the principal
of and interest on the Indebtedness, the accrual and nonpayment of it and
advertisement and conduct of the sale); and all prerequisites to the sale shall
be presumed to have been satisfied and performed. Upon any sale of any
Collateral, the receipt of the officer making the sale under judicial
proceedings or of Agent shall be sufficient discharge to the purchaser for the
purchase money, and the purchaser shall not be obligated to see to the
application of the money. Any sale of any Collateral under this Agreement shall
be a perpetual bar against Debtors with respect to that Collateral. At any sale
or other disposition of the Collateral pursuant to this Section 4.2, Agent
disclaims all warranties which would otherwise

Detroit_1099257_4

--------------------------------------------------------------------------------




be given under the UCC, including without limit a disclaimer of any warranty
relating to title, possession, quiet enjoyment or the like, and Agent may
communicate these disclaimers to a purchaser at such disposition. This
disclaimer of warranties will not render the sale commercially unreasonable.
Each Debtor acknowledges and agrees that payment or satisfaction by a guarantor
of the Indebtedness owing by Debtors to Agent, shall not affect, diminish or
impair Agent's rights to commence or continue the exercise of its rights and
remedies with respect to the Collateral, except to the extent that the
Indebtedness has been indefeasibly paid in full. Debtor further acknowledges and
agrees that it is a material inducement to Agent to extend credit to Borrower
and its affiliates, that Agent be entitled to so commence or continue the
exercise of its rights and remedies with respect to the Collateral,
notwithstanding any payments by one or more guarantors, other than if the
Indebtedness has been indefeasibly paid in full, such that Agent may hold the
proceeds of any such exercise of rights and remedies as additional cash
collateral for unmatured or contingent obligations or liabilities of Debtors to
Agent (including those arising under any guaranty executed by any Debtor in
favor of Agent).
(c)
Each Debtor shall at the request of Agent, notify the account debtors or
obligors of Agent's security interest in the Collateral and, subject to all
applicable cure or grace periods, upon the occurrence and during the continuance
of an Event of Default, direct payment of it to Agent. Agent may, itself, upon
the occurrence of any Event of Default, so notify and direct any account debtor
or obligor. At the request of Agent, whether or not an Event of Default shall
have occurred, each Debtor shall immediately take such actions as the Agent
shall request to establish exclusive control (as defined in the UCC) by Agent
over any Collateral which is of such a nature that perfection of a security
interest may be accomplished by control.



(d)
The proceeds of any sale or other disposition of Collateral authorized by this
Agreement shall be applied by Agent as provided under the terms of the Credit
Agreement.



(e)
Nothing in this Agreement is intended, nor shall it be construed, to preclude
Agent from pursuing any other remedy provided by law or in equity for the
collection of the Indebtedness or for the recovery of any other sum to which
Agent may be entitled for the breach of this Agreement by any Debtor.



(f)
No waiver of default or consent to any act by any Debtor shall be effective
unless in writing and signed by an authorized officer of Agent. No waiver of any
default or forbearance on the part of Agent in enforcing any of its rights under
this Agreement shall operate as a waiver of any other default or of the same
default on a future occasion or of any rights.



(g)
Subject to all applicable cure or grace periods, upon the occurrence and during
the continuance of an Event of Default (except as otherwise indicated), each
Debtor (a) irrevocably appoints Agent or any agent of Bank (which appointment is
coupled with an interest) the true and lawful attorney of Debtors (with full
power of substitution) in the name, place and stead of, and at the expense of,
Debtors and (b) authorizes Agent or any agent of Agent, in its own name, at
Debtors' expense, to do any of the following, as the Agent, in its sole
discretion, deems appropriate:

 
(i)
to demand, receive, sue for, and give receipts or acquittances for any moneys
due or to become due on any Collateral and to endorse any item representing any
payment on or proceeds of the Collateral;

(ii)
whether or not an Event of Default has occurred or is continuing, to execute and
file in the name of and on behalf of each Debtor all financing statements or
other filings deemed necessary or desirable by Agent to evidence, perfect, or
continue the security interests granted in this Agreement; and

(iii)
to do and perform any act on behalf of each Debtor permitted or required under
this Agreement.

(h)
Subject to all applicable cure or grace periods, upon the occurrence and during
the continuance of an Event of Default, each Debtor also agrees, upon request of
Agent, to assemble the Collateral and make it


Detroit_1099257_4

--------------------------------------------------------------------------------




available to the Agent at any place designated by Bank which is reasonably
convenient to the Agent and such Debtor.


(i)
The following shall be the basis for any finder of fact's determination of the
value of any Collateral which is the subject matter of a disposition giving rise
to a calculation of any surplus or deficiency under the UCC: (a) The Collateral
which is the subject matter of the disposition shall be valued in an “as is”
condition as of the date of the disposition, without any assumption or
expectation that such Collateral will be repaired or improved in any manner; (b)
the valuation shall be based upon an assumption that the transferee of such
Collateral desires a resale of the Collateral for cash promptly (but no later
than 30 days) following the disposition; (c) all reasonable and documented
closing costs customarily borne by the seller in commercial sales transactions
relating to property similar to such Collateral shall be deducted including,
without limitation, brokerage commissions, tax prorations, reasonable attorney's
fees, whether inside or outside counsel is used, and marketing costs; (d) the
value of the Collateral which is the subject matter of the disposition shall be
further discounted to account for any estimated holding costs associated with
maintaining such Collateral pending sale (to the extent not accounted for in (c)
above), and other maintenance, operational and ownership expenses; and (e) any
expert opinion testimony given or considered in connection with a determination
of the value of such Collateral must be given by persons having at least 5 years
experience in appraising property similar to the Collateral and who have
conducted and prepared a complete written appraisal of such Collateral taking
into consideration the factors set forth above. The “value” of any such
Collateral shall be a factor in determining the amount of proceeds which would
have been realized in a disposition to a transferee other than a secured party,
a person related to a secured party or a secondary obligor under the UCC.



6.Miscellaneous.


(a)
Until Agent is advised in writing by Parent to the contrary, all notices,
requests and demands required under this Agreement or by law shall be given to,
or made upon, Debtors at the following address:



c/o BRIDGEPOINT EDUCATION, INC.
13500 Evening Creek Drive North, Suite 600
San Diego, California 92128
Attn: Chief Financial Officer
FAX: (858) 408-2903


(b)
Each Debtor will notify Agent promptly, but in any event within thirty (30) days
after any such Debtor changes its chief executive office, principal place of
business, and/or location, other than in the ordinary course of business, of any
material Collateral, but the giving of this notice shall not cure any Event of
Default caused by this change, it any Event of Default would result therefrom.



(c)
Agent and the Lenders assume no duty of performance or other responsibility
under any contracts contained within the Collateral.



(d)
Subject to the terms of the Loan Documents, the Lenders has the right to sell,
assign, transfer, negotiate or grant participations or any interest in, any or
all of the Indebtedness and any related obligations, including without limit
this Agreement. Subject to the terms of the Loan Documents, in connection with
the above, but without limiting its ability to make other disclosures to the
full extent allowable, the Agent and the Lenders may disclose all documents and
information which the Agent now or later has relating to any Debtor, the
Indebtedness or this Agreement, however obtained. Subject to the terms of the
Loan Documents, each Debtor further agrees that Agent and the Lenders may
provide information relating to this Agreement or relating to any Debtor or the
Indebtedness to their respective parents, affiliates, subsidiaries, and service
providers.



(e)
In addition to Agent's other rights, any indebtedness owing from any Lender to
any Debtor can be set off and applied by such Lender on any Indebtedness at any
time(s) either before or after maturity or demand without notice to anyone. Any
such action shall not constitute acceptance of collateral in discharge of any
portion of the Indebtedness, except to the extent of the amount so set off.


Detroit_1099257_4

--------------------------------------------------------------------------------






(f)
Each Debtor, to the extent not expressly prohibited by applicable law, waives
any right to require the Agent or any Lender to: (a) proceed against any person
or property; (b) give notice of the terms, time and place of any public or
private sale of personal property security held from any other person, or
otherwise comply with the provisions of Section 9.504 of the UCC in effect prior
to July 1, 2001 or its successor provisions thereafter; or (c) pursue any other
remedy in the Agent's power. Each Debtor waives notice of acceptance of this
Agreement and presentment, demand, protest, notice of protest, dishonor, notice
of dishonor, notice of default, notice of intent to accelerate or demand payment
of any Indebtedness, any and all other notices to which the undersigned might
otherwise be entitled, and diligence in collecting any Indebtedness, and
agree(s) that the Agent and the Lenders may to the extent permitted by the terms
of the Loan Documents, once or any number of times, modify the terms of any
Indebtedness, compromise, extend, increase, accelerate, renew or forbear to
enforce payment of any or all Indebtedness, or permit any other person to incur
additional Indebtedness, all without notice to any Debtor and without affecting
in any manner the unconditional obligation of Debtors under this Agreement. Each
Debtor unconditionally and irrevocably waives each and every defense and setoff
of any nature which, under principles of guaranty or otherwise, would operate to
impair or diminish in any way the obligation of any Debtor under this Agreement,
and acknowledges that such waiver is by this reference incorporated into each
security agreement, collateral assignment, pledge and/or other document from any
Debtor now or later securing the Indebtedness, and acknowledges that as of the
date of this Agreement no such defense or setoff exists.



(g)
Reserved.



(h)
In the event that applicable law shall obligate Agent or any Lender to give
prior notice to any Debtor of any action to be taken under this Agreement, each
Debtor agrees that a written notice given to Parent at least ten days before the
date of the act shall be reasonable notice of the act and, specifically,
reasonable notification of the time and place of any public sale or of the time
after which any private sale, lease, or other disposition is to be made, unless
a shorter notice period is reasonable under the circumstances. A notice shall be
deemed to be given under this Agreement when delivered to Parent or Agent, as
the case may be, as provided in the Credit Agreement.



(i)
Notwithstanding any prior revocation, termination, surrender, or discharge of
this Agreement in whole or in part, the effectiveness of this Agreement shall
automatically continue or be reinstated in the event that any payment received
or credit given by Agent or any Lender in respect of the Indebtedness is
returned, disgorged, or rescinded under any applicable law, including, without
limitation, bankruptcy or insolvency laws, in which case this Agreement, shall
be enforceable against each Debtor as if the returned, disgorged, or rescinded
payment or credit had not been received or given by Agent or any Lender, and
whether or not Agent or such Lender relied upon this payment or credit or
changed its position as a consequence of it. In the event of continuation or
reinstatement of this Agreement, each Debtor agrees upon demand by Agent to
execute and deliver to the Agent those documents which Agent determines are
appropriate to further evidence (in the public records or otherwise) this
continuation or reinstatement, although the failure of any Debtor to do so shall
not affect in any way the reinstatement or continuation.



(j)
This Agreement and all the rights and remedies of Agent under this Agreement
shall inure to the benefit of Agent's successors and assigns and to any other
holder who derives from Agent title to or an interest in the Indebtedness or any
portion of it, and shall bind each Debtor and the heirs, legal representatives,
successors, and assigns of each Debtor. Nothing in this Section 5.10 is deemed a
consent by Agent or any Lender to any assignment by any Debtor.



(k)
If there is more than one Debtor, all undertakings, warranties and covenants
made by Debtor and all rights, powers and authorities given to or conferred upon
the Agent are made or given jointly and severally.



(l)
Capitalized terms not otherwise defined herein shall have the meanings given to
those terms in the Credit Agreement. Except as otherwise provided in this
Agreement, all terms in this Agreement have the meanings assigned to them in
Division 9 (or, absent definition in Division 9, in any other Division) of the
UCC, as those meanings may be amended, supplemented, revised or replaced from
time to time. Notwithstanding the foregoing, the parties intend that the terms
used herein which are defined


Detroit_1099257_4

--------------------------------------------------------------------------------




in the UCC have, at all times, the broadest and most inclusive meanings
possible. Accordingly, if the UCC shall in the future be amended or held by a
court to define any term used herein more broadly or inclusively than the UCC in
effect on the date of this Agreement, then such term, as used herein, shall be
given such broadened meaning. If the UCC shall in the future be amended or held
by a court to define any term used herein more narrowly, or less inclusively,
than the UCC in effect on the date of this Agreement, such amendment or holding
shall be disregarded in defining terms used in this Agreement.


(m)
No single or partial exercise, or delay in the exercise, of any right or power
under this Agreement, shall preclude other or further exercise of the rights and
powers under this Agreement. The unenforceability of any provision of this
Agreement shall not affect the enforceability of the remainder of this
Agreement. The Loan Documents constitute the entire agreement of Debtors, the
Agent and the Lenders with respect to the subject matter of this Agreement. No
amendment or modification of this Agreement shall be effective unless the same
shall be in writing and signed by each Debtor and an authorized officer of
Agent. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.



(n)
To the extent that any of the Indebtedness is payable upon demand, nothing
contained in this Agreement shall modify the terms and conditions of that
Indebtedness nor shall anything contained in this Agreement prevent Bank from
making demand, without notice and with or without reason, for immediate payment
of any or all of that Indebtedness at any time(s), whether or not an Event of
Default has occurred.



(o)
Each Debtor represents and warrants that Debtor's exact name is the name set
forth on the signature pages to this Agreement. The respective Debtors further
represent and warrant the following:



Parent is a corporation duly incorporated under the laws of the State of
Delaware. BEREH is a limited liability company duly organized under the laws of
the State of Iowa. Ashford is a limited liability company duly organized under
the laws of the State of Iowa. UOR is a limited liability company duly organized
under the laws of the State of Colorado. Waypoint is a limited liability company
duly organized under the laws of the State of Delaware
(p)
A carbon, photographic or other reproduction of this Agreement shall be
sufficient as a financing statement under the UCC and may be filed by Agent in
any filing office.



(q)
This Agreement and all obligations of Debtors hereunder shall be released and
terminated when all of the Indebtedness has been indefeasibly paid in full and
when the Lenders have no obligation to make any credit extension under any Loan
Document. Without limiting the foregoing, but subject to the last sentence of
this Section 5.17, all covenants, representations and warranties made in any
Loan Document shall continue in full force and effect so long as any
Indebtedness (including Indebtedness under guaranties delivered by any Debtor in
favor of Agent and the Lenders) remains outstanding or any Lender has any
obligation to make any credit extension to any Loan Party. The representations
and warranties contained in this Agreement shall be deemed to be continuing
representations and warranties during the entire life of this Agreement, subject
to (a) changes reflected in a Schedule delivered to Agent and the Lenders in
accordance with the Credit Agreement promptly following any such changes, so
long as Agent and the Majority Lenders have approved such changes (which
approval shall not unreasonably be withheld), or (b) such changes as are
otherwise permitted by this Agreement or the other Loan Documents.



(r)
The Agent shall, upon the written request of the Debtors, execute and deliver to
the Debtors a proper instrument or instruments acknowledging the release of the
security interest and Liens established hereby on any Collateral: (a) if the
sale or other disposition of such Collateral is permitted under the terms of the
Credit Agreement and, at the time of such proposed release, both before and
after giving effect thereto, no Default or Event of Default has occurred and is
continuing, (b) if the sale or other disposition of such Collateral is not
permitted under the terms of the Credit Agreement, provided that the requisite
Lenders under such Credit Agreement shall have consented to such sale or
disposition in accordance with the terms thereof, or (c) if such release has
been approved by the requisite Lenders in accordance with Section 12.11 of the
Credit Agreement.


Detroit_1099257_4

--------------------------------------------------------------------------------






(s)
Each Debtor agrees that with respect to each Person which becomes a Subsidiary
of a Debtor subsequent to the date hereof, such Debtor shall cause such Person
to execute and deliver such joinders or security agreements or other pledge
documents as are required by the Credit Agreement, within the time periods set
forth therein



7.DEBTOR, THE AGENT AND THE LENDERS ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY
IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED UNDER CERTAIN CIRCUMSTANCES.
TO THE EXTENT PERMITTED BY LAW, EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE
OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR CHOICE, KNOWINGLY AND VOLUNTARILY,
AND FOR THEIR MUTUAL BENEFIT WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF
LITIGATION REGARDING THE PERFORMANCE OR ENFORCEMENT OF, OR IN ANY WAY RELATED
TO, THIS AGREEMENT OR THE INDEBTEDNESS.


[Balance of Page Intentionally Left Blank]

Detroit_1099257_4

--------------------------------------------------------------------------------






8.
Special Provisions Applicable to this Agreement. (*None, if left blank)



COMERICA BANK, as Agent                    BRIDGEPOINT EDUCATION, INC.,
a Delaware corporation




By: ______________________________________        By:
_____________________________________                            
Daniel J. Devine
Title: _____________________________________         Executive Vice President
and Chief Financial
Officer




BRIDGEPOINT EDUCATION REAL ESTATE
HOLDINGS, LLC, an Iowa limited liability company


By:    Bridgepoint Education, Inc.
a Delaware Corporation
Its:    Sole Member


By: ______________________________                        
Daniel J. Devine
Executive Vice President and Chief Financial Officer




ASHFORD UNIVERSITY, LLC, an Iowa limited
liability company


By:    Bridgepoint Education, Inc.
a Delaware Corporation
Its:    Sole Member


By: ______________________________                        
Daniel J. Devine
Executive Vice President and Chief Financial Officer




UNIVERSITY OF THE ROCKIES, LLC, a Colorado
limited liability company


By:    Bridgepoint Education, Inc.
a Delaware Corporation
Its:    Sole Member


By: ______________________________                        
Daniel J. Devine
Executive Vice President and Chief Financial Officer




(Signature Page to Amended and Restated Security Agreement - 1170288)

Detroit_1099257_4

--------------------------------------------------------------------------------






WAYPOINT OUTCOMES, LLC, a Delaware limited
liability company


By:    Bridgepoint Education, Inc.
a Delaware Corporation
Its:    Sole Member


By: ______________________________                        
Daniel J. Devine
Executive Vice President and Chief Financial Officer




(Signature Page to Amended and Restated Security Agreement - 1170288)

Detroit_1099257_4

--------------------------------------------------------------------------------






DEBTOR:        BRIDGEPOINT EDUCATION, INC


SECURED PARTY:    COMERICA BANK, as Agent




SCHEDULE A
COLLATERAL DESCRIPTION ATTACHMENT
All personal property of BRIDGEPOINT EDUCATION, INC. (herein referred to as
“Borrower” or “Debtor”) whether presently existing or hereafter created or
acquired, and wherever located, including, but not limited to:
(a)    all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), general intangibles (including payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor's books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;
(b)    all common law and statutory copyrights and copyright registrations,
applications for registration, now existing or hereafter arising, in the United
States of America or in any foreign jurisdiction, obtained or to be obtained on
or in connection with any of the foregoing, or any parts thereof or any
underlying or component elements of any of the foregoing, together with the
right to copyright and all rights to renew or extend such copyrights and the
right (but not the obligation) of Secured Party to sue in its own name and/or in
the name of the Debtor for past, present and future infringements of copyright;
(c)    all trademarks, service marks, trade names and service names and the
goodwill associated therewith, together with the right to trademark and all
rights to renew or extend such trademarks and the right (but not the obligation)
of Secured Party to sue in its own name and/or in the name of the Debtor for
past, present and future infringements of trademark;
(d)    all (i) patents and patent applications filed in the United States Patent
and Trademark Office or any similar office of any foreign jurisdiction, and
interests under patent license agreements, including, without limitation, the
inventions and improvements described and claimed therein, (ii) licenses
pertaining to any patent whether Debtor is licensor or licensee, (iii) income,
royalties, damages, payments, accounts and accounts receivable now or hereafter
due and/or payable under and with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (iv) right (but not the obligation) to sue in the name of Debtor and/or
in the name of Secured Party for past, present and future infringements thereof,
(v) rights corresponding thereto throughout the world in all jurisdictions in
which such patents have been issued or applied for, and (vi) reissues,
divisions, continuations, renewals, extensions and continuations-in-part with
respect to any of the foregoing; and
(e)    any and all cash proceeds and/or noncash proceeds of any of the
foregoing, including, without limitation, insurance proceeds, and all supporting
obligations and the security therefore or for any right to payment. All terms
above have the meanings given to them in the California UCC, as amended or
supplemented from time to time, including revised Division 9 of the UCC-Secured
Transactions, added by Stats. 1999, c.991 (S.B. 45), Section 35, operative July
1, 2001.

Detroit_1099257_4

--------------------------------------------------------------------------------




DEBTOR:        BRIDGEPOINT EDUCATION REAL ESTATE HOLDINGS, LLC


SECURED PARTY:    COMERICA BANK, as Agent




SCHEDULE A
COLLATERAL DESCRIPTION ATTACHMENT
All personal property of BRIDGEPOINT EDUCATION REAL ESTATE HOLDINGS, LLC (herein
referred to as “Borrower” or “Debtor”) whether presently existing or hereafter
created or acquired, and wherever located, including, but not limited to:
(a)    all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), general intangibles (including payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor's books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;
(b)    all common law and statutory copyrights and copyright registrations,
applications for registration, now existing or hereafter arising, in the United
States of America or in any foreign jurisdiction, obtained or to be obtained on
or in connection with any of the foregoing, or any parts thereof or any
underlying or component elements of any of the foregoing, together with the
right to copyright and all rights to renew or extend such copyrights and the
right (but not the obligation) of Secured Party to sue in its own name and/or in
the name of the Debtor for past, present and future infringements of copyright;
(c)    all trademarks, service marks, trade names and service names and the
goodwill associated therewith, together with the right to trademark and all
rights to renew or extend such trademarks and the right (but not the obligation)
of Secured Party to sue in its own name and/or in the name of the Debtor for
past, present and future infringements of trademark;
(d)    all (i) patents and patent applications filed in the United States Patent
and Trademark Office or any similar office of any foreign jurisdiction, and
interests under patent license agreements, including, without limitation, the
inventions and improvements described and claimed therein, (ii) licenses
pertaining to any patent whether Debtor is licensor or licensee, (iii) income,
royalties, damages, payments, accounts and accounts receivable now or hereafter
due and/or payable under and with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (iv) right (but not the obligation) to sue in the name of Debtor and/or
in the name of Secured Party for past, present and future infringements thereof,
(v) rights corresponding thereto throughout the world in all jurisdictions in
which such patents have been issued or applied for, and (vi) reissues,
divisions, continuations, renewals, extensions and continuations-in-part with
respect to any of the foregoing; and
(e)    any and all cash proceeds and/or noncash proceeds of any of the
foregoing, including, without limitation, insurance proceeds, and all supporting
obligations and the security therefore or for any right to payment. All terms
above have the meanings given to them in the California UCC, as amended or
supplemented from time to time, including revised Division 9 of the UCC-Secured
Transactions, added by Stats. 1999, c.991 (S.B. 45), Section 35, operative July
1, 2001.

Detroit_1099257_4

--------------------------------------------------------------------------------




DEBTOR:        ASHFORD UNIVERSITY, LLC


SECURED PARTY:    COMERICA BANK, as Agent




SCHEDULE A


COLLATERAL DESCRIPTION ATTACHMENT


All personal property of ASHFORD UNIVERSITY, LLC (herein referred to as
“Borrower” or “Debtor”) whether presently existing or hereafter created or
acquired, and wherever located, including, but not limited to:
(a)    all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), general intangibles (including payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor's books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;
(b)    all common law and statutory copyrights and copyright registrations,
applications for registration, now existing or hereafter arising, in the United
States of America or in any foreign jurisdiction, obtained or to be obtained on
or in connection with any of the foregoing, or any parts thereof or any
underlying or component elements of any of the foregoing, together with the
right to copyright and all rights to renew or extend such copyrights and the
right (but not the obligation) of Secured Party to sue in its own name and/or in
the name of the Debtor for past, present and future infringements of copyright;
(c)    all trademarks, service marks, trade names and service names and the
goodwill associated therewith, together with the right to trademark and all
rights to renew or extend such trademarks and the right (but not the obligation)
of Secured Party to sue in its own name and/or in the name of the Debtor for
past, present and future infringements of trademark;
(d)    all (i) patents and patent applications filed in the United States Patent
and Trademark Office or any similar office of any foreign jurisdiction, and
interests under patent license agreements, including, without limitation, the
inventions and improvements described and claimed therein, (ii) licenses
pertaining to any patent whether Debtor is licensor or licensee, (iii) income,
royalties, damages, payments, accounts and accounts receivable now or hereafter
due and/or payable under and with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (iv) right (but not the obligation) to sue in the name of Debtor and/or
in the name of Secured Party for past, present and future infringements thereof,
(v) rights corresponding thereto throughout the world in all jurisdictions in
which such patents have been issued or applied for, and (vi) reissues,
divisions, continuations, renewals, extensions and continuations-in-part with
respect to any of the foregoing; and
(e)    any and all cash proceeds and/or noncash proceeds of any of the
foregoing, including, without limitation, insurance proceeds, and all supporting
obligations and the security therefore or for any right to payment. All terms
above have the meanings given to them in the California UCC, as amended or
supplemented from time to time, including revised Division 9 of the UCC-Secured
Transactions, added by Stats. 1999, c.991 (S.B. 45), Section 35, operative July
1, 2001.

Detroit_1099257_4

--------------------------------------------------------------------------------




DEBTOR:        UNIVERSITY OF THE ROCKIES, LLC


SECURED PARTY:    COMERICA BANK, as Agent




SCHEDULE A
COLLATERAL DESCRIPTION ATTACHMENT
All personal property of UNIVERSITY OF THE ROCKIES, LLC (herein referred to as
“Borrower” or “Debtor”) whether presently existing or hereafter created or
acquired, and wherever located, including, but not limited to:
(a)    all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), general intangibles (including payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor's books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;
(b)    all common law and statutory copyrights and copyright registrations,
applications for registration, now existing or hereafter arising, in the United
States of America or in any foreign jurisdiction, obtained or to be obtained on
or in connection with any of the foregoing, or any parts thereof or any
underlying or component elements of any of the foregoing, together with the
right to copyright and all rights to renew or extend such copyrights and the
right (but not the obligation) of Secured Party to sue in its own name and/or in
the name of the Debtor for past, present and future infringements of copyright;
(c)    all trademarks, service marks, trade names and service names and the
goodwill associated therewith, together with the right to trademark and all
rights to renew or extend such trademarks and the right (but not the obligation)
of Secured Party to sue in its own name and/or in the name of the Debtor for
past, present and future infringements of trademark;
(d)    all (i) patents and patent applications filed in the United States Patent
and Trademark Office or any similar office of any foreign jurisdiction, and
interests under patent license agreements, including, without limitation, the
inventions and improvements described and claimed therein, (ii) licenses
pertaining to any patent whether Debtor is licensor or licensee, (iii) income,
royalties, damages, payments, accounts and accounts receivable now or hereafter
due and/or payable under and with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (iv) right (but not the obligation) to sue in the name of Debtor and/or
in the name of Secured Party for past, present and future infringements thereof,
(v) rights corresponding thereto throughout the world in all jurisdictions in
which such patents have been issued or applied for, and (vi) reissues,
divisions, continuations, renewals, extensions and continuations-in-part with
respect to any of the foregoing; and
(e)    any and all cash proceeds and/or noncash proceeds of any of the
foregoing, including, without limitation, insurance proceeds, and all supporting
obligations and the security therefore or for any right to payment. All terms
above have the meanings given to them in the California UCC, as amended or
supplemented from time to time, including revised Division 9 of the UCC-Secured
Transactions, added by Stats. 1999, c.991 (S.B. 45), Section 35, operative July
1, 2001.

Detroit_1099257_4

--------------------------------------------------------------------------------




DEBTOR:        WAYPOINT OUTCOMES, LLC


SECURED PARTY:    COMERICA BANK, as Agent




SCHEDULE A
COLLATERAL DESCRIPTION ATTACHMENT
All personal property of WAYPOINT OUTCOMES, LLC (herein referred to as
“Borrower” or “Debtor”) whether presently existing or hereafter created or
acquired, and wherever located, including, but not limited to:
(a)    all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), general intangibles (including payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor's books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;
(b)    all common law and statutory copyrights and copyright registrations,
applications for registration, now existing or hereafter arising, in the United
States of America or in any foreign jurisdiction, obtained or to be obtained on
or in connection with any of the foregoing, or any parts thereof or any
underlying or component elements of any of the foregoing, together with the
right to copyright and all rights to renew or extend such copyrights and the
right (but not the obligation) of Secured Party to sue in its own name and/or in
the name of the Debtor for past, present and future infringements of copyright;
(c)    all trademarks, service marks, trade names and service names and the
goodwill associated therewith, together with the right to trademark and all
rights to renew or extend such trademarks and the right (but not the obligation)
of Secured Party to sue in its own name and/or in the name of the Debtor for
past, present and future infringements of trademark;
(d)    all (i) patents and patent applications filed in the United States Patent
and Trademark Office or any similar office of any foreign jurisdiction, and
interests under patent license agreements, including, without limitation, the
inventions and improvements described and claimed therein, (ii) licenses
pertaining to any patent whether Debtor is licensor or licensee, (iii) income,
royalties, damages, payments, accounts and accounts receivable now or hereafter
due and/or payable under and with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (iv) right (but not the obligation) to sue in the name of Debtor and/or
in the name of Secured Party for past, present and future infringements thereof,
(v) rights corresponding thereto throughout the world in all jurisdictions in
which such patents have been issued or applied for, and (vi) reissues,
divisions, continuations, renewals, extensions and continuations-in-part with
respect to any of the foregoing; and
(e)    any and all cash proceeds and/or noncash proceeds of any of the
foregoing, including, without limitation, insurance proceeds, and all supporting
obligations and the security therefore or for any right to payment. All terms
above have the meanings given to them in the California UCC, as amended or
supplemented from time to time, including revised Division 9 of the UCC-Secured
Transactions, added by Stats. 1999, c.991 (S.B. 45), Section 35, operative July
1, 2001.

Detroit_1099257_4

--------------------------------------------------------------------------------




Excluded Accounts


I.    Comerica - Fed Funds Ashford - ZBA #7100.
II.    Comerica - Fed Funds Ashford Direct Lending-ZBA #1942
III.    Comerica - Fed Funds Univ of Rockies - ZBA #0829
IV.    Comerica - Fed Funds Univ of Rockies Direct Lending - ZBA #1959



Detroit_1099257_4

--------------------------------------------------------------------------------






EXHIBIT G
FORM OF ASSIGNMENT AGREEMENT


Date:________________             


To:    Borrowers


and


Comerica Bank (“Agent”)


Re:
Amended and Restated Revolving Credit Agreement made as of the 13th day of
April, 2012 (as amended, restated or otherwise modified from time to time, the
“Credit Agreement”), by and among the financial institutions from time to time
signatory thereto (individually a “Lender,” and any and all such financial
institutions collectively the “Lenders”), Comerica Bank, as Administrative Agent
for the Lenders (in such capacity, the “Agent”), Bridgepoint Education, Inc.,
Bridgepoint Education Real Estate Holdings, LLC, Ashford University, LLC,
University of the Rockies, LLC, and Waypoint Outcomes, LLC (collectively, the
“Borrowers”).

Ladies and Gentlemen:


Reference is made to Section 13.8 of the Credit Agreement. Unless otherwise
defined herein or the context otherwise requires, all initially capitalized
terms used herein without definition shall have the meanings specified in the
Credit Agreement.
This Agreement constitutes notice to each of you of the proposed assignment and
delegation by [insert name of assignor] (the “Assignor”) to [insert name of
assignee] (the “Assignee”), and, subject to the terms and conditions of the
Credit Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, effective on the
“Effective Date” (as hereafter defined) that undivided interest in each of
Assignor's rights and obligations under the Credit Agreement and the other Loan
Documents in the amounts as set forth on the attached Schedule 1, such that,
after giving effect to the foregoing assignment and assumption, the Assignee's
interest in the Revolving Credit (and participations in any outstanding Letters
of Credit and Swing Line Advances) shall be as set forth in the attached
Schedule 2 with respect to the Assignee.
The Assignor hereby instructs the Agent to make all payments from and including
the Effective Date hereof in respect of the interest assigned hereby, directly
to the Assignee. The Assignor and the Assignee agree that all interest and fees
accrued up to, but not including, the Effective Date of the assignment and
delegation being made hereby are the property of the Assignor, and not the
Assignee. The Assignee agrees that, upon receipt of any such interest or fees
accrued up to the Effective Date, the Assignee will promptly remit the same to
the Assignor.

Detroit_1099257_4

--------------------------------------------------------------------------------






The Assignee hereby confirms that it has received a copy of the Credit Agreement
and the exhibits and schedules referred to therein, and all other Loan Documents
which it considers necessary, together with copies of the other documents which
were required to be delivered under the Credit Agreement as a condition to the
making of the loans thereunder. The Assignee acknowledges and agrees that it:
(a) has made and will continue to make such inquiries and has taken and will
take such care on its own behalf as would have been the case had its Percentage
been granted and its loans been made directly by such Assignee to the Borrowers
without the intervention of the Agent, the Assignor or any other Lender; and (b)
has made and will continue to make, independently and without reliance upon the
Agent, the Assignor or any other Lender, and based on such documents and
information as it has deemed appropriate, its own credit analysis and decisions
relating to the Credit Agreement. The Assignee further acknowledges and agrees
that neither the Agent, nor the Assignor has made any representations or
warranties about the creditworthiness of the Borrowers or any other party to the
Credit Agreement or any other of the Loan Documents, or with respect to the
legality, validity, sufficiency or enforceability of the Credit Agreement, or
any other of the Loan Documents. This assignment shall be made without recourse
to or warranty by the Assignor, except as set forth herein.
Assignee represents and warrants that it is a Person to which assignments are
permitted pursuant to Section 13.8 of the Credit Agreement.
Except as otherwise provided in the Credit Agreement, effective as of the
Effective Date:
(a)
the Assignee: (i) shall be deemed automatically to have become a party to the
Credit Agreement and the other Loan Documents, to have assumed all of the
Assignor's obligations thereunder to the extent of the Assignee's interest
assigned to it hereby, and to have all the rights and obligations of a party to
the Credit Agreement and the other Loan Documents, as if it were an original
signatory thereto to the extent specified in the second paragraph hereof; and
(ii) agrees to be bound by the terms and conditions set forth in the Credit
Agreement and the other Loan Documents as if it were an original signatory
thereto; and



(b)
the Assignor's obligations under the Credit Agreement and the other Loan
Documents shall be reduced by the assigned to Assignee hereby.



As used herein, the term “Effective Date” means the date on which all of the
following have occurred or have been completed, as reasonably determined by the
Agent:
(1)
the delivery to the Agent of an original of this Assignment Agreement executed
by the Assignor and the Assignee;



(2)
the payment to the Agent of the processing fee referred to in Section 13.8(d)(1)
of the Credit Agreement; and



(3)
all other restrictions and items noted in Section 13.8 of the Credit Agreement
have been completed.



The Agent shall notify the Assignor and the Assignee, along with the Borrowers,
of the Effective Date.

Detroit_1099257_4

--------------------------------------------------------------------------------






The Assignee hereby advises each of you of the following administrative details
with respect to the assigned loans:
(A)    Address for Notices:
Institution Name:
Address:
Attention:
Telephone:
Facsimile:
(B)    Payment Instructions:
(C)    Proposed effective date of assignment.
The Assignee has delivered to the Agent (or is delivering to the Agent
concurrently herewith) the tax forms referred to in Section 13.13 of the Credit
Agreement to the extent required thereunder, and other forms reasonably
requested by the Agent. The Assignor has delivered to the Agent (or shall
promptly deliver to Agent following the execution hereof), the original of each
Note held by the Assignor under the Credit Agreement.
The laws of the State of California shall govern the validity, interpretation
and enforcement of this Agreement.
* * *
Signatures Follow on Succeeding Pages

Detroit_1099257_4

--------------------------------------------------------------------------------






Please evidence your consent to and acceptance of the proposed assignment and
delegation set forth herein by signing and returning counterparts hereof to the
Assignor and the Assignee.
[ASSIGNOR]






By: _________________________________________                            


Its: _________________________________________                            






[ASSIGNEE]






By: _________________________________________                            


Its: _________________________________________                            





Detroit_1099257_4

--------------------------------------------------------------------------------




ASSIGNMENT AGREEMENT ACCEPTED AND CONSENTED TO
this day of , 20__ BY:


COMERICA BANK, as Agent




By: _________________________________________                        


Its: _________________________________________                         




BRIDGEPOINT EDUCATION, INC.
for itself and the other Borrowers




By: _________________________________________                            


Its: _________________________________________                            






[*Borrowers' consent will be required except as specified in Section 13.8 of the
Credit Agreement.]


[This form of Assignment Agreement (including footnotes) is subject in all
respects to the terms and conditions of the Credit Agreement which shall govern
in the event of any inconsistencies or omissions.]







Detroit_1099257_4

--------------------------------------------------------------------------------






EXHIBIT H
FORM OF GUARANTY
THIS GUARANTY dated as of _____________, 201__, is made by the undersigned
Guarantors (collectively, the “Guarantors” and each, individually, a
“Guarantor”) to Comerica Bank, a Texas banking association (“Comerica”), as
Administrative Agent for and on behalf of the Lenders (as defined below) (in
such capacity, the “Agent”).
RECITALS:
9.Bridgepoint Education, Inc., Bridgepoint Education Real Estate Holdings, LLC,
University of the Rockies, LLC, Ashford University, LLC and Waypoint Outcomes,
LLC (and together with any other Persons that may from time to time become
parties to the Credit Agreement as borrowers, the “Borrowers”), has entered into
that certain Revolving Credit and Term Loan Agreement dated as of April 13, 2012
(as amended, supplemented, amended and restated or otherwise modified from time
to time the “Credit Agreement”) with each of the financial institutions party
thereto (collectively, including their respective successors and assigns, the
“Lenders”) and the Agent, pursuant to which the Lenders have agreed, subject to
the satisfaction of certain terms and conditions, to extend or to continue to
extend financial accommodations to the Borrowers, as provided therein.


10.As a condition to the continued availability of the credit facilities under
the Credit Agreement, the Lenders and the Agent have required that each of the
Guarantors provide to the Agent, for and on behalf of the Lenders, this
Guaranty.


11.Each of the Guarantors desires to see the success of the Borrowers.
Furthermore, each of the Guarantors shall receive direct and/or indirect
benefits from extensions of credit made or to be made pursuant to the Credit
Agreement to the Borrowers.


12.The proceeds of advances under the credit facilities extended under the
Credit Agreement will directly or indirectly benefit the Borrowers and the
Guarantors hereunder, severally and jointly.


13.The Agent is acting as agent for the Lenders pursuant to Section 12 of the
Credit Agreement.


NOW, THEREFORE, to induce each of the Lenders to enter into and perform its
obligations under the Credit Agreement, each of the Guarantors has executed and
delivered this Guaranty (as amended and otherwise modified from time to time,
this “Guaranty”).
(a)Definitions. As used in this Guaranty, capitalized terms not otherwise
defined herein have the meanings provided for such terms in the Credit
Agreement. The term “Lenders” as used herein shall include any successors or
assigns of the Lenders in accordance with the Credit Agreement. In addition, the
following term shall have the following meaning:


“Guaranteed Obligations” shall mean, collectively, all Indebtedness of the
Borrowers (as defined in the Credit Agreement) (including, without limitation,

Detroit_1099257_4

--------------------------------------------------------------------------------




interest accruing at the then applicable rate provided in the Credit Agreement
after maturity thereof and accruing on or after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding by or against the Borrowers or any one of them, whether or not a
claim for post-filing or post-petition interest is allowed in such a proceeding
and including, without limitation, interest at the highest allowable per annum
rate specified in any document, instrument or agreement applicable to any of the
Indebtedness), and all other liabilities and obligations of any Borrower, in
each case whether direct or indirect, absolute or contingent, due or to become
due, now existing or hereafter incurred, which may arise under, out of, or in
connection with the Credit Agreement, this Guaranty and the other Loan
Documents.
(b)Guaranty. Each of the Guarantors hereby, jointly and severally, guarantees to
the Lenders the due and punctual payment to the Lenders when due, whether by
acceleration or otherwise, and performance of the Guaranteed Obligations. Each
of such Guarantors further jointly and severally agrees to pay any and all
expenses (including reasonable and invoiced attorneys' fees), that may be paid
or incurred by the Agent or any Lender in enforcing or preserving rights with
respect to or collecting any or all of the Guaranteed Obligations and/or
enforcing any rights with respect to, or collecting against the Guarantors under
this Guaranty.


(c)Unconditional Character of Guaranty. The obligations of each of the
Guarantors under this Guaranty shall be absolute and unconditional, and shall be
a guaranty of payment and not of collection, irrespective of the validity,
regularity or enforceability of the Credit Agreement or any of the other Loan
Documents, or any provision thereof, the absence of any action to enforce the
same, any waiver or consent with respect to or any amendment of any provision
thereof (provided that any amendment of this Guaranty shall be in accordance
with the terms hereof), the recovery of any judgment against any Person or
action to enforce the same, any failure or delay in the enforcement of the
obligations of any Credit Party under the Credit Agreement or any of the other
Loan Documents, or any setoff, counterclaim, recoupment, limitation, defense or
termination whether with or without notice to the Guarantors. Each of the
Guarantors hereby waives diligence, demand for payment, filing of claims with
any court, any proceeding to enforce any provision of the Credit Agreement or
any of the other Loan Documents, any right to require a proceeding first against
the Borrowers or any one of them or against any other Guarantor or other Person
providing collateral, or to exhaust any security for the performance of the
obligations of the Borrowers or any one of them, any protest, presentment,
notice or demand whatsoever, and each Guarantor hereby covenants that this
Guaranty shall not be terminated, discharged or released until, subject to
Section 15 hereof, final payment in full of all of the Guaranteed Obligations
(other than contingent indemnification obligations for which no claim has been
made) due or to become due and the termination of any and all commitments of
Agent, Issuing Lender, Swing Line Lender and the Lenders to extend credit
(whether optional or obligatory) under the Credit Agreement or any other Loan
Document, and only to the extent of any such payment, performance and discharge
or (b) the dissolution of such Guarantor or the transfer of Guarantor to another
Person, in each case to the extent permitted under the Credit Agreement. Each
Guarantor hereby further covenants that no security now or subsequently held by
the Agent or the Lenders for the payment of the Guaranteed Obligations
(including, without limitation, any security for any of the foregoing), whether
in the nature of a security interest, pledge, lien, assignment, setoff,
suretyship, guaranty, indemnity,

Detroit_1099257_4

--------------------------------------------------------------------------------




insurance or otherwise, and no act, omission or other conduct of the Agent or
the Lenders in respect of such security, shall affect in any manner whatsoever
the unconditional obligations of this Guaranty, and that the Agent and each of
the Lenders in their respective sole discretion and without notice to any of the
Guarantors, may release, exchange, enforce, apply the proceeds of and otherwise
deal with any such security without affecting in any manner the unconditional
obligations of this Guaranty.


Without limiting the generality of the foregoing, the obligations of the
Guarantors under this Guaranty, and the rights of the Agent to enforce the same,
on behalf of the Lenders by proceedings, whether by action at law, suit in
equity or otherwise, shall not be in any way affected to the extent permitted by
applicable law, by (i) any insolvency, bankruptcy, liquidation, reorganization,
readjustment, composition, dissolution, winding up or other proceeding involving
or affecting the Borrowers or any one of them, any or all of the Guarantors or
any other Person or any of their respective Affiliates including any discharge
of, or bar or stay against collecting, all or any of the Guaranteed Obligations
in or as a result of any such proceeding; (ii) any change in the ownership of
any of the capital stock (or other ownership interests) of the Lenders or any or
all of the Guarantors, or any other Person providing collateral for any of the
Guaranteed Obligations, or any of their respective Affiliates; (iii) the
election by the Agent or any Lender, in any bankruptcy proceeding of any Person,
to apply or not apply Section 1111(b)(2) of the Bankruptcy Code; (iv) any
extension of credit or the grant of any security interest or lien under the
Bankruptcy Code; (v) any agreement or stipulation with respect to the provision
of adequate protection in any bankruptcy proceeding of any Person; (vi) the
avoidance of any security interest or lien in favor of the Agent or any Lender
for any reason; (vii) any action taken by the Agent or any Lender that is
authorized by this paragraph or any other provision of this Guaranty; or (viii)
any other principle or provision of law, statutory or otherwise, which is or
might be in conflict with the terms hereof, except to the extent such principle
or provision can not be waived.
(d)Waivers. Each of the Guarantors hereby waives to the fullest extent possible
under applicable law:


(i)any defense based upon the doctrine of marshaling of assets or upon an
election of remedies by Agent or the Lenders, including, without limitation, an
election to proceed by non-judicial rather than judicial foreclosure;


(ii)any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal;


(iii)any duty on the part of Agent or any of the Lenders to disclose to such
Guarantor any facts Agent or the Lenders may now or hereafter know about the
Borrowers, regardless of whether Agent or any Lender has reason to believe that
any such facts materially increase the risk beyond that which such Guarantor
intends to assume or has reason to believe that such facts are unknown to such
Guarantor or has a reasonable opportunity to communicate such facts to such
Guarantor;


(iv)any other event or action (excluding compliance by such Guarantor with the
provisions hereof) that would result in the discharge by operation of law or
otherwise of such

Detroit_1099257_4

--------------------------------------------------------------------------------




Guarantor from the performance or observance of any obligation, covenant or
agreement contained in this Guaranty; and


(v)all rights to participate in any security now or hereafter held by the Agent
or any Lender.


Each of the Guarantors acknowledges and agrees that this is a knowing and
informed waiver of the undersigned's rights as discussed above and that the
Agent and the Lenders are relying on this waiver in extending credit to the
Borrowers.
(e)Waiver of Subrogation. Each Guarantor hereby waives any claim for
reimbursement, contribution, exoneration, indemnity or subrogation, or any other
similar claim, which such Guarantor may have or obtain against the Borrowers or
any one of them, by reason of the existence of this Guaranty, or by reason of
the payment by such Guarantor of any of the Guaranteed Obligations or the
performance of this Guaranty, the Credit Agreement or any of the other Loan
Documents, until the Guaranteed Obligations have been repaid and discharged in
full, no Letters of Credit shall remain outstanding and all commitments to
extend credit under the Credit Agreement or any of the other Loan Documents
(whether optional or obligatory) have been terminated. Any amounts paid to such
Guarantor on account of any such claim at any time when the obligations of such
Guarantor under this Guaranty shall not have been fully and finally paid shall
be held by such Guarantor in trust for Agent and the Lenders, segregated from
other funds of such Guarantor, and forthwith upon receipt by such Guarantor
shall be turned over to Agent in the exact form received by such Guarantor (duly
endorsed to Agent by such Guarantor, if required), to be applied to such
Guarantor's obligations under this Guaranty, whether matured or unmatured, in
such order and manner as Agent may determine.


Each of the Guarantors acknowledges and agrees that this is a knowing and
informed waiver of the undersigned's rights as discussed above and that the
Agent and the Lenders are relying on this waiver in extending credit to the
Borrowers.
(f)Other Transactions. The Agent and each of the Lenders may deal with the
Borrowers and any security held by them for the obligations of the Borrowers in
the same manner and as freely as if this Guaranty did not exist and the Agent
shall be entitled, on behalf of the Lenders, without notice to any of the
Guarantors, among other things, to grant to the Borrowers or any one of them
such extension or extensions of time to perform any act or acts as may seem
advisable to the Agent (on behalf of the Lenders) at any time and from time to
time, and to permit the Borrowers or any one of them to incur additional
indebtedness to the Agent, the Lenders, or any of them, without terminating,
affecting or impairing the validity or enforceability of this Guaranty or the
obligations of the Guarantors hereunder.


(g)Remedies; Right to Offset. The Agent may proceed, either in its own name (on
behalf of the Lenders) or in the name of each or any of the Guarantors, or
otherwise, to protect and enforce any or all of its rights under this Guaranty
by suit in equity, action at law or by other appropriate proceedings, or to take
any action authorized or permitted under applicable law, and shall be entitled
to require and enforce the performance of all acts and things required to be
performed hereunder by the Guarantors. Each and every remedy of the Agent and of
the Lenders

Detroit_1099257_4

--------------------------------------------------------------------------------




shall, to the extent permitted by law, be cumulative and shall be in addition to
any other remedy given hereunder or now or hereafter existing at law or in
equity.


At the option of the Agent, any or all of the Guarantors may be joined in any
action or proceeding commenced by the Agent against the Borrowers or any one of
them or any of the other parties providing Collateral for any of the Guaranteed
Obligations, and recovery may be had against any or all of the Guarantors in
such action or proceeding or in any independent action or proceeding against any
of them, without any requirement that the Agent or the Lenders first assert,
prosecute or exhaust any remedy or claim against the Borrowers or any one of
them and/or any of the other parties providing Collateral for any of the
Guaranteed Obligations.
Each of the Guarantors acknowledges the rights of the Agent and of each of the
Lenders, subject to the applicable terms and conditions of the Credit Agreement,
to offset against the Guaranteed Obligations of any Guarantor to the Lenders
under this Guaranty, any amount owing by the Agent or the Lenders, or either or
any of them to such Guarantors, whether represented by any deposit of such
Guarantors (or any of them) with the Agent or any of the Lenders or otherwise.
(h)Borrowers' Financial Condition. Each Guarantor delivers this Guaranty based
solely on its own independent investigation of (or decision not to investigate)
the financial condition of the Borrowers and is not relying on any information
furnished by Agent or the Lenders. Each Guarantor assumes full responsibility to
keep itself informed concerning the financial condition of the Borrowers and all
other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligation, the status of the Guaranteed Obligations or any other matter which
such Guarantor may deem necessary or appropriate, now or later.


(i)Representations and Warranties; Covenants. Each Guarantor (a) ratifies,
confirms and, by reference thereto (as fully as though such matters were
expressly set forth herein), represents and warrants with respect to itself
those matters set forth in Article 6 of the Credit Agreement to the extent
applicable to such Guarantor and those matters set forth in the recitals hereto,
and such representations and warranties shall be deemed to be continuing
representations and warranties true and correct in all material respects so long
as this Guaranty shall be in effect other than (A) any representation or
warranty that expressly speaks only as of a different date and (B) such
exceptions and qualifications to such representations and warranties that are
disclosed in writing to and approved by Agent and the Majority Lenders, with
such approval not to be unreasonably withheld; and (b) agrees to comply with the
covenants set forth in Article 7 and Article 8 of the Credit Agreement, and (ii)
not to otherwise engage in any action or inaction, the result of which would
cause a violation of any term or condition of the Credit Agreement.


(j)Governing Law; Severability. This Guaranty shall be interpreted and the
rights of the parties hereunder shall be determined under the laws of, and be
enforceable in, the State of California. If any term or provision of this
Guaranty or the application thereof to any circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Guaranty, or the application of
such term or provision to circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Guaranty shall be valid and enforceable to the fullest extent
permitted by law.

Detroit_1099257_4

--------------------------------------------------------------------------------






(k)Notices. All notices, requests, consents, approvals, waivers and other
communications hereunder shall be in writing (including, by facsimile
transmission) and mailed, faxed or delivered to the address or facsimile number
specified for notices on the signature pages to the Security Agreement dated as
of April 13, 2012, by and among the Borrowers, the Guarantors and the Agent (if
any Guarantor is not a party to the Security Agreement, such Guarantor shall
specify its address and facsimile number for notices on its signature page to
this Guaranty); or, as directed to the Guarantors or the Agent, to such other
address or number as shall be designated by such party in a written notice to
the other. All such notices, requests and communications shall, when sent by
overnight delivery, or faxed, be effective when delivered for overnight (next
business day) delivery, or transmitted in legible form by facsimile machine
(with electronic confirmation of receipt), respectively, or if mailed, upon the
third Business Day after the date deposited into the U.S. mail, or if otherwise
delivered, upon delivery; except that notices to the Agent shall not be
effective until actually received by the Agent.


(l)Amendments; Future Subsidiaries. The terms of this Guaranty may not be
altered, modified, amended, supplemented or terminated in any manner whatsoever
unless the same shall be in writing and signed by or on behalf of the requisite
Lenders as determined pursuant to the Credit Agreement. Any Person at any time
required to become a Guarantor pursuant to Section 7.13 of the Credit Agreement
or otherwise shall become obligated as Guarantors hereunder (each as fully as
though an original signatory hereto) by executing and delivering to the Agent
and the Lenders that certain joinder agreement in the form attached hereto as
Exhibit A.


(m)No Waiver. No waiver or release shall be deemed to have been made by the
Agent or any of the Lenders of any of their respective rights hereunder unless
the same shall be in writing and signed by or on behalf of the requisite Lenders
as determined pursuant to the Credit Agreement, and any such waiver shall be a
waiver or release only with respect to the specific matter and Guarantor or
Guarantors involved, and shall in no way impair the rights of the Agent or any
of the Lenders or the obligations of the Guarantors under this Guaranty in any
other respect at any other time.


(n)Joint and Several Obligation, etc. The obligation of each of the Guarantors
under this Guaranty shall be several and also joint, each with all and also each
with any one or more of the others, and may be enforced against each severally,
any two or more jointly, or some severally and some jointly. Any one or more of
the Guarantors may be released from its obligations hereunder with or without
consideration for such release and the obligations of the other Guarantors
hereunder shall be in no way affected thereby. The Agent, on behalf of Lenders,
may fail or elect not to prove a claim against any bankrupt or insolvent
Guarantor and thereafter, the Agent and the Lenders may, without notice to any
Guarantors, extend or renew any part or all of the obligations of the Borrowers
or any one of them under the Credit Agreement or otherwise, and may permit any
such Person to incur additional indebtedness, without affecting in any manner
the unconditional obligation of each of the Guarantors hereunder. Such action
shall not affect any right of contribution among the Guarantors.


(o)Release; Reinstatement. Upon (1) the final payment and discharge in full of
all Guaranteed Obligations (other than contingent indemnification obligations
for which no claim has been made) and the termination of any and all commitments
of Agent, Issuing Lender, Swing

Detroit_1099257_4

--------------------------------------------------------------------------------




Line Lender and the Lenders to extend credit (whether optional or obligatory)
under the Credit Agreement or any other Loan Document, or (2) the dissolution of
a Guarantor or transfer of a Guarantor to another Person, in each case, to the
extent permitted under the Credit Agreement, the Agent shall deliver to such
Guarantors, upon written request therefor, (a) a written release of this
Guaranty and (b) appropriate discharges of any Collateral provided by the
Guarantors for this Guaranty; provided however that, the effectiveness of this
Guaranty shall continue or be reinstated, as the case may be, in the event: (x)
that any payment received or credit given by the Agent or the Lenders, or any of
them, is returned, disgorged, rescinded or required to be recontributed to any
party as an avoidable preference, impermissible setoff, fraudulent conveyance,
restoration of capital or otherwise under any applicable state, federal, or
local law of any jurisdiction, including laws pertaining to bankruptcy or
insolvency, and this Guaranty shall thereafter be enforceable against the
Guarantors as if such returned, disgorged, recontributed or rescinded payment or
credit has not been received or given by the Agent or the Lenders, and whether
or not the Agent or any Lender relied upon such payment or credit or changed its
position as a consequence thereof or (y) that any liability is imposed, or
sought to be imposed against the Agent or the Lenders, or any of them, relating
to the environmental condition of any of property mortgaged or pledged to the
Agent on behalf of the Lenders by any Guarantor, Borrower or other party as
collateral (in whole or part) for any indebtedness or obligation evidenced or
secured by this Guaranty, whether such condition is known or unknown, now exists
or subsequently arises (excluding only conditions which arise after acquisition
by the Agent or any Lender of any such property, in lieu of foreclosure or
otherwise, due to the wrongful act or omission of the Agent or such Lenders, or
any person other than the Borrowers or any one of them, the Subsidiaries, or
Affiliates of the Borrowers or the Subsidiaries), and this Guaranty shall
thereafter be enforceable against the Guarantors to the extent of all such
liabilities, costs and expenses (including reasonable attorneys' fees) incurred
by the Agent or Lenders as the direct or indirect result of any such
environmental condition but only for which the Borrowers are, or any one of them
is, obligated to the Agent and the Lenders pursuant to the Credit Agreement. For
purposes of this Guaranty “environmental condition” includes, without
limitation, conditions existing with respect to the surface or ground water,
drinking water supply, land surface or subsurface strata and the ambient air.


(p)Consent to Jurisdiction. Each of the Guarantors hereby irrevocably submits to
the non-exclusive jurisdiction of any United States federal or California state
court sitting in the County of Los Angeles, California in any action or
proceeding arising out of or relating to this Guaranty or any of the other Loan
Documents and Guarantors hereby irrevocably agree that all claims in respect of
such action or proceeding may be heard and determined in any such United States
federal or California state court. Each of the Guarantors irrevocably consents
to the service of any and all process in any such action or proceeding brought
in any court in or of the State of California (and to the receipt of any and all
notices hereunder) by the delivery of copies of such process to Guarantors at
their respective addresses in the manner set forth in Section 11 hereof.


(q)Headings. The headings, captions, and arrangements used in this Guaranty are
for convenience only and shall not affect the interpretation of this Guaranty.

Detroit_1099257_4

--------------------------------------------------------------------------------






(r)Counterparts. This Guaranty may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


(s)WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY LAW, EACH GUARANTOR AND THE
AGENT HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION REGARDING THE PERFORMANCE OR ENFORCEMENT OF, OR IN ANY WAY RELATED TO,
THIS GUARANTY OR THE GUARANTEED OBLIGATIONS, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.
EACH GUARANTOR AND THE AGENT REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND
EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS
GUARANTY MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.


(t)Judicial Reference.


(i)
The parties prefer that any dispute between them be resolved in litigation
subject to a Jury Trial Waiver as set forth in this Guaranty (“Jury Trial
Waiver”), but the Jury Trial Waiver may not be enforceable under certain
circumstances. In the event the Jury Trial Waiver is not enforceable, the
parties elect to proceed under this Reference Provision.



(ii)
Other than (i) nonjudicial foreclosure of security interests in real or personal
property and self-help remedies, (ii) the appointment of a receiver or (iii) the
exercise of other provisional remedies (any of which may be initiated pursuant
to applicable law), any controversy, dispute or claim (each, a “Claim”) between
the parties arising out of or relating to this Guaranty or any other Loan
Document will be resolved by a reference proceeding in California in accordance
with the provisions of Section 638 et seq. of the California Code of Civil
Procedure (“CCP”), or their successor sections, which shall constitute the
exclusive remedy for the resolution of any Claim, including whether the Claim is
subject to the reference proceeding. Except as otherwise provided in the
Guaranty, venue for the reference proceeding will be in the Superior Court or
Federal District Court in the County or District where venue is otherwise
appropriate under applicable law (the “Court”).



(iii)
The referee shall be a retired Judge or Justice selected by mutual written
agreement of the parties. If the parties do not agree, the referee shall be
selected by the Presiding Judge of the Court (or his or her representative). A
request for appointment of a referee may be heard on an ex parte or expedited
basis, and the parties agree that irreparable harm would result if ex parte
relief is not granted. The referee shall be appointed to sit with all the powers
provided by law. Each party shall have one peremptory challenge pursuant to CCP
§170.6. Pending appointment of the referee, the Court has power to issue
temporary or provisional remedies.


Detroit_1099257_4

--------------------------------------------------------------------------------






(iv)
The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested to (a) set the matter
for a status and trial-setting conference within fifteen (15) days after the
date of selection of the referee, (b) if practicable, try all issues of law or
fact within ninety (90) days after the date of the conference and (c) report a
statement of decision within twenty (20) days after the matter has been
submitted for decision. Any decision rendered by the referee will be final,
binding and conclusive, and judgment shall be entered pursuant to CCP §644.



(v)
The referee will have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party's failure to provide requested discovery for any reason
whatsoever. Unless otherwise ordered, no party shall be entitled to “priority”
in conducting discovery, depositions may be taken by either party upon seven (7)
days written notice, and all other discovery shall be responded to within
fifteen (15) days after service. All disputes relating to discovery which cannot
be resolved by the parties shall be submitted to the referee whose decision
shall be final and binding.



(vi)
Except as expressly set forth in this Section, the referee shall determine the
manner in which the reference proceeding is conducted including the time and
place of hearings, the order of presentation of evidence, and all other
questions that arise with respect to the course of the reference proceeding. All
proceedings and hearings conducted before the referee, except for trial, shall
be conducted without a court reporter, except that when any party so requests, a
court reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript. The party making
such a request shall have the obligation to arrange for and pay the court
reporter. Subject to the referee's power to award costs to the prevailing party,
the parties will equally share the cost of the referee and the court reporter at
trial.



(vii)
The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, provide all temporary or provisional
remedies, enter equitable orders that will be binding on the parties and rule on
any motion which would be authorized in a trial, including without limitation
motions for summary judgment or summary adjudication . The referee shall issue a
decision at the close of the reference proceeding which disposes of all claims
of the parties that are the subject of the reference. The referee's decision
shall be entered by the Court as a judgment or an order in the same manner as if
the action had been tried by the Court. The parties reserve the right to appeal
from the final judgment or order or from any appealable decision or order
entered by the referee. The parties reserve the right to findings of fact,
conclusions of laws, a written statement of decision, and the right to move for
a new trial or a different judgment, which new trial, if granted, is also to be
a reference proceeding under this provision.


Detroit_1099257_4

--------------------------------------------------------------------------------






(viii)
If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by arbitration. The arbitration will be conducted by a retired judge
or Justice, in accordance with the California Arbitration Act §1280 through
§1294.2 of the CCP as amended from time to time. The limitations with respect to
discovery set forth above shall apply to any such arbitration proceeding.



THE PARTIES RECOGNIZE AND AGREE THAT ALL DISPUTES RESOLVED UNDER THIS REFERENCE
PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY A JURY, AND THAT THEY ARE IN
EFFECT WAIVING THEIR RIGHT TO TRIAL BY JURY IN AGREEING TO THIS REFERENCE
PROVISION. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF THEIR OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY AND FOR THEIR
MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION WILL APPLY TO ANY DISPUTE
AMONG THEM WHICH ARISES OUT OF OR IS RELATED TO THE GUARANTY.
(u)Limitation under Applicable Insolvency Laws. Notwithstanding anything to the
contrary contained herein, it is the intention of the Guarantors, the Agent and
the Lenders that the amount of the respective Guarantor's obligations hereunder
shall be in, but not in excess of, the maximum amount thereof not subject to
avoidance or recovery by operation of applicable law governing bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (collectively, “Applicable Insolvency Laws”). To that end, but only in the
event and to the extent that the Guarantor's respective obligations hereunder or
any payment made pursuant thereto would, but for the operation of the foregoing
proviso, be subject to avoidance or recovery under Applicable Insolvency Laws,
the amount of the Guarantor's respective obligations hereunder shall be limited
to the largest amount which, after giving effect thereto, would not, under
Applicable Insolvency Laws, render the Guarantor's respective obligations
hereunder unenforceable or avoidable or subject to recovery under Applicable
Insolvency Laws. To the extent any payment actually made hereunder exceeds the
limitation contained in this Section 21, then the amount of such excess shall,
from and after the time of payment by the Guarantors (or any of them), be
reimbursed by the Lenders upon demand by such Guarantors. The foregoing proviso
is intended solely to preserve the rights of the Agent and the Lenders hereunder
against the Guarantors to the maximum extent permitted by Applicable Insolvency
Laws and neither the Borrowers nor any one of them, nor any Guarantor nor any
other Person shall have any right or claim under this Section 21 that would not
otherwise be available under Applicable Insolvency Laws.


[SIGNATURES FOLLOW ON SUCCEEDING PAGES]

Detroit_1099257_4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned Guarantors has executed this
Guaranty as of the date first above written.


GUARANTORS:






By:_________________________________


Its:_________________________________





Detroit_1099257_4

--------------------------------------------------------------------------------




EXHIBIT A
JOINDER AGREEMENT
(Guaranty)
THIS JOINDER AGREEMENT (the “Joinder Agreement”) is dated as of
_________________, ____ by _______________________________ (“New Guarantor”).
WHEREAS, pursuant to Section 7.13 of that certain Revolving Credit and Term Loan
Agreement dated as of April 13, 2012 (as amended or otherwise modified from time
to time, the “Credit Agreement”) by and among Bridgepoint Education, Inc.,
Bridgepoint Education Real Estate Holdings, LLC, University of the Rockies, LLC,
Ashford University, LLC and Waypoint Outcomes, LLC and the other borrowers from
time to time parties to the Credit Agreement as borrowers (collectively, the
“Borrowers”), the financial institutions signatory thereto from time to time
(the “Lenders”) and Comerica Bank, as Agent for the Lenders (in such capacity,
the “Agent”), the Lenders have agreed to extend credit to the Borrowers on the
terms set forth in the Credit Agreement and pursuant to Section 12 of that
certain Guaranty dated as of _____________, _____ (as amended or otherwise
modified from time to time, the “Guaranty”) executed and delivered by the
Guarantors named therein (“Guarantors”) in favor of Agent, for and on behalf of
the Lenders, the New Guarantor must execute and deliver a Joinder Agreement in
accordance with the Credit Agreement and the Guaranty.
NOW THEREFORE, as a further inducement to each of the Lenders to continue to
provide credit accommodations to the Borrowers, New Guarantor hereby covenants
and agrees as follows:
A.All capitalized terms used herein shall have the meanings assigned to them in
the Credit Agreement unless expressly defined to the contrary.
 
B.     New Guarantor hereby enters into this Joinder Agreement in order to
comply with Section 7.13 of the Credit Agreement and Section 12 of the Guaranty
and does so in consideration of the extension of the Indebtedness, from which
New Guarantor shall derive direct and indirect benefit as with the other
Guarantors (all as set forth and on the same basis as in the Guaranty).
C.     New Guarantor shall be considered, and deemed to be, for all purposes of
the Credit Agreement, the Guaranty and the other Loan Documents, a Guarantor
under the Guaranty and hereby ratifies and confirms its obligations under the
Guaranty, all in accordance with the terms thereof.
D.     No Default or Event of Default (each term being defined in the Credit
Agreement) has occurred and is continuing under the Credit Agreement.
E.    This Joinder Agreement shall be governed by the laws of the State of
Michigan and shall be binding upon New Guarantor and its successors and assigns.

Detroit_1099257_4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned New Guarantor has executed and delivered
this Joinder Agreement as of __________________, _____.
[NEW GUARANTOR]






By: ________________________________


Its: ________________________________



Detroit_1099257_4

--------------------------------------------------------------------------------




EXHIBIT I
FORM OF COVENANT COMPLIANCE REPORT
TO:    Comerica Bank, as Agent


RE:    Amended and Restated Revolving Credit Agreement made as of the 13th day
of April, 2012 (as amended, restated or otherwise modified from time to time,
the “Credit Agreement”), by and among the financial institutions from time to
time signatory thereto (individually a “Lender,” and any and all such financial
institutions collectively the “Lenders”), Comerica Bank, as Administrative Agent
for the Lenders (in such capacity, the “Agent”), Bridgepoint Education, Inc.,
Bridgepoint Education Real Estate Holdings, LLC, Ashford University, LLC,
University of the Rockies, LLC, and Waypoint Outcomes, LLC (collectively, the
“Borrowers”).
This Covenant Compliance Report (“Report”) is furnished pursuant to Section
7.2(a) of the Credit Agreement and sets forth various information as of
______________, 201___ (the “Computation Date”).
1.
Fixed Charge Coverage Ratio (Section 7.9(a)). On the Computation Date, the Fixed
Charge Coverage Ratio, which is required to be not less than 1.75 to 1.00 was
______ to 1.00, as computed in the supporting documents attached hereto as
Schedule 1.

2.
Total Debt to EBITDA Ratio (Section 7.9(b)). On the Computation Date, the Total
Debt to EBITDA Ratio, which is required to be not more than 1.00 to 1.00 was
____ to 1.00, as computed in the supporting documents attached hereto as
Schedule 2.

3.
U.S. Department of Education Financial Responsibility Composite Score (Section
___). On the Computation Date, the U.S. Department of Education Financial
Responsibility Composite Score, which is required to be not less than 1.5 was
_________.

4.
Capital Expenditures (Section 8.6). On the Computation Date, Capital
Expenditures, which were required to be not more than $75,000,000 in the
aggregate for the Fiscal Year in which the Computation Date occurs, were
$_____________ in the aggregate to date for the Fiscal Year in which the
Computation Date occurs.



The Borrowers' Representative hereby certifies that:
A.    To the best of my knowledge, all of the information set forth in this
Report (and in any Schedule attached hereto) is true and correct in all material
respects.
B.    I have reviewed the Credit Agreement and this Report is based on an
examination sufficient to assure that this Report is accurate.
C.    To the best of my knowledge, except as stated in Schedule 5 hereto (which
shall describe any existing Default or Event of Default and the notice and
period of existence thereof and any action taken with respect thereto or
contemplated to be taken by the Borrowers or any other Credit Party), no Default
or Event of Default has occurred and is continuing on the date of this Report.

Detroit_1099257_4

--------------------------------------------------------------------------------




Capitalized terms used in this Report and in the Schedules hereto, unless
specifically defined to the contrary, have the meanings given to them in the
Credit Agreement.
IN WITNESS WHEREOF, the Borrowers' Representative has caused this Report to be
executed as of ______ day of __________________, ____.


BRIDGEPOINT EDUCATION, INC.,
for itself and the other Borrowers






By:_________________________________________                            


Its:_________________________________________                            









Detroit_1099257_4

--------------------------------------------------------------------------------




EXHIBIT J
FORM OF SWING LINE PARTICIPATION CERTIFICATE
__________________, 201___


[Name of Lender]


_________________________


_________________________


Re:
Amended and Restated Revolving Credit Agreement made as of the 13th day of
April, 2012 (as amended, restated or otherwise modified from time to time, the
“Credit Agreement”), by and among the financial institutions from time to time
signatory thereto (individually a “Lender,” and any and all such financial
institutions collectively the “Lenders”), Comerica Bank, as Administrative Agent
for the Lenders (in such capacity, the “Agent”), Bridgepoint Education, Inc.,
Bridgepoint Education Real Estate Holdings, LLC, Ashford University, LLC,
University of the Rockies, LLC, and Waypoint Outcomes, LLC (collectively, the
“Borrowers”).

Ladies and Gentlemen:


Pursuant to subsection 2.5(e) of the Credit Agreement, the undersigned hereby
acknowledges receipt from you of $___________________ as payment for a
participating interest in the following Swing Line Loan:
Date of Swing Line Loan:________________________________
Principal Amount of Swing Line Loan:_______________________
The participation evidenced by this certificate shall be subject to the terms
and conditions of the Credit Agreement including without limitation Section
2.5(e) thereof.


Very truly yours,


Comerica Bank, as Agent






By:_____________________________________


Its:_____________________________________











Detroit_1099257_4

--------------------------------------------------------------------------------




EXHIBIT K
FORM OF NEW LENDER ADDENDUM
THIS NEW LENDER ADDENDUM, dated ______________, ____, to the Amended and
Restated Revolving Credit Agreement dated April 13, 2012 (as amended, restated
or otherwise modified from time to time, the “Credit Agreement”), by and among
the financial institutions from time to time signatory thereto (each,
individually a “Lender,” and any and all such financial institutions,
collectively, the “Lenders”), Comerica Bank, as Administrative Agent for the
Lenders (in such capacity, the “Agent”), and Bridgepoint Education, Inc.,
Bridgepoint Education Real Estate Holdings, LLC, Ashford University, LLC,
University of the Rockies, LLC, and Waypoint Outcomes, LLC (“Borrowers”).
W I T N E S S E T H:


WHEREAS, a financial institution, although not originally a party thereto, may
become a party to the Credit Agreement pursuant to the terms set forth in
Section 2.13 of the Credit Agreement by executing and delivering to the Agent a
this New Lender Addendum; and
WHEREAS, the undersigned New Lender was not an original party to the Credit
Agreement but now desires to become a party thereto;
NOW, THEREFORE, the New Lender hereby agrees as follows:
1.
The New Lender hereby confirms that it has received a copy of the Credit
Agreement and the exhibits and schedules referred to therein, and all other Loan
Documents which it considers necessary, together with copies of the other
documents which were required to be delivered under the Credit Agreement as a
condition to the making of the loans thereunder. The New Lender acknowledges and
agrees that it: (a) has made and will continue to make such inquiries and has
taken and will take such care on its own behalf as would have been the case had
its commitment been granted and its loans been made directly by such New Lender
to the Borrowers without the intervention of the Agent or any other Lender; and
(b) has made and will continue to make, independently and without reliance upon
the Agent or any other Lender, and based on such documents and information as it
has deemed appropriate, its own credit analysis and decisions relating to the
Credit Agreement. The New Lender further acknowledges and agrees that the Agent
has not made any representations or warranties about the creditworthiness of the
Borrower or any other party to the Credit Agreement or any other of the Loan
Documents, or with respect to the legality, validity, sufficiency or
enforceability of the Credit Agreement, or any other of the Loan Documents.



2.
New Lender represents and warrants that it is a Person to which assignments are
permitted pursuant to Section 13.8 of the Credit Agreement.



3.
Except as otherwise provided in the Credit Agreement, effective as of the
Addendum Effective Date (as defined below):


Detroit_1099257_4

--------------------------------------------------------------------------------






(a)
the New Lender (i) shall be deemed automatically to have become a party to the
Credit Agreement and the other Loan Documents, and to have all the rights and
obligations of a Lender as a party to the Credit Agreement and the other Loan
Documents, as if it were an original signatory thereto; and (ii) agrees to be
bound by the terms, provisions and conditions set forth in the Credit Agreement
and the other Loan Documents as if it were an original signatory thereto; and

(b)
the New Lender shall be a Lender and its Revolving Credit Percentage (and its
risk participation in Letters of Credit and Swing Line Advances) shall be as set
forth in the attached revised Annex 1 (Schedule of Commitments and Revolving
Credit Percentages); provided any fees paid prior to the Addendum Effective
Date, including any Letter of Credit Fees, shall not be recalculated,
redistributed or reallocated by the Borrowers, Agent or the Lenders.



4.
As used herein, the term “Addendum Effective Date” means the date on which all
of the following have occurred or have been completed, as reasonably determined
by the Agent:



(a)
the Borrowers shall have paid to the Agent all interest, fees (including the
Revolving Credit Facility Fee) and other amounts, if any, accrued to the
Addendum Effective Date for which reimbursement is then due and owing under the
Credit Agreement;

(b)
New Lender shall have remitted to the Agent finds in an amount equal to its
Revolving Credit Percentage of all outstanding Revolving Credit Advances
outstanding on the Addendum Effective Date; and

(c)
if requested by New Lender, the Borrowers shall have executed and delivered to
the Agent for the New Lender, new Revolving Credit Notes payable to such New
Lender in the face amount of such New Lender's Revolving Credit Percentage
(after giving effect to this New Lender Addendum, and any other New Lender
Addendum executed concurrently herewith).



5.
The Agent shall notify the New Lender, along with the Borrowers, of the Addendum
Effective Date. The New Lender shall deliver herewith to the Agent
administrative details with respect to the funding and distribution of Loans
(and, as applicable, Letters of Credit) as requested by Agent.



6.
Terms defined in the Credit Agreement and not otherwise defined herein shall
have their defined meanings when used herein.


Detroit_1099257_4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this New Lender Addendum to be
executed and delivered by a duly authorized officer on the date first above
written.
[NEW LENDER]




By:_________________________________________                    


Name:    ____________________________________                


Title:_______________________________________                    





Detroit_1099257_4

--------------------------------------------------------------------------------




Accepted this _____ day of
_______________, ____.




BRIDGEPOINT EDUCATION, INC., for
itself and the other Borrowers


By: _______________________________                            


Its: _______________________________                            









Detroit_1099257_4

--------------------------------------------------------------------------------




Accepted this _____ day of
_______________, ____.






COMERICA BANK, as Agent


By: _________________________                            
Name: _______________________                         
Title: ________________________                             



Detroit_1099257_4

--------------------------------------------------------------------------------




ANNEX I
Commitments and Revolving Credit Percentages




New Lender
Revolving Credit Commitment Amount
Revolving Credit Percentage
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Totals
100%
 










Detroit_1099257_4

--------------------------------------------------------------------------------






    




















_____________________________________________________________________________________________


DISCLOSURE SCHEDULES
TO
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
DATED AS OF APRIL 13, 2012


___________________________________________________________________________________________



























Detroit_1177430_3



--------------------------------------------------------------------------------




Schedule 1


Bridgepoint Education, Inc.
Bridgepoint Education Real Estate Holdings, LLC
Ashford University, LLC
University of the Rockies, LLC
Waypoint Outcomes, LLC







Detroit_1177430_3



--------------------------------------------------------------------------------




Schedule 1.1
Applicable Margin Grid
Revolving Credit Facility
(basis points per annum)


Revolving Credit Eurodollar Margin
150.00
Revolving Credit Base Rate Margin
50.00
Revolving Credit Facility Fee
25.00
Letter of Credit Fees (exclusive of facing fees)
150.00





    



Detroit_1177430_3



--------------------------------------------------------------------------------




Schedule 1.2
Percentages and Allocations
Revolving Credit Facility


    
LENDERS
REVOLVING CREDIT
PERCENTAGE
REVOLVING CREDIT ALLOCATIONS
Comerica Bank
60%
$30,000,000
Union Bank, N.A.
40%
$20,000,000
               TOTALS
100%
$50,000,000





        





Detroit_1177430_3



--------------------------------------------------------------------------------




Schedule 1.3
Compliance Information
Correct Legal Name
Address
Type of Organization
Jurisdiction of Organization
Tax identification number
Bridgepoint Education, Inc.
13500 Evening Creek Drive North, Suite 600, San Diego, CA 92128
Corporation
Delaware
59-3551629
Bridgepoint Education Real Estate Holdings, LLC
400 North Bluff Blvd., Clinton, IA 52732
Limited Liability Company
Iowa
20-2320084
University of the Rockies, LLC
555 East Pikes Peak Ave., Colorado Springs, CO 80903-3612
Limited Liability Company
Colorado
83-0492885
Ashford University, LLC
400 North Bluff Blvd., Clinton, IA 52732
Limited Liability Company
Iowa
20-2076985
Waypoint Outcomes, LLC
Two Bala Plaza, Bala Cynwyd, PA 19004
Limited Liability Company
Delaware
26-4646154




Detroit_1177430_3



--------------------------------------------------------------------------------




Schedule 5.1(c)


Bridgepoint Education, Inc. - Delaware
Bridgepoint Education Real Estate Holdings, LLC - Iowa
Ashford University, LLC - Iowa
University of the Rockies, LLC - Colorado
Waypoint Outcomes, LLC - Delaware



Detroit_1177430_3



--------------------------------------------------------------------------------




Schedule 6.3(b)
Real Property
Site
Street Address
City
State
Zip
 Size (sqft)
Lease End
BPE at Kilroy Sabre Springs
13480 Evening Creek Dr N
San Diego
CA
92128
149,817
9/3/2018
AU at Kilroy Sabre Springs
13500 Evening Creek Dr N
San Diego
CA
92128
147,533
7/31/2018
UoR at Kilroy Sabre Springs
13520 Evening Creek Dr N
San Diego
CA
92128
25,644
2/28/2017
Sunroad Centrum 1
8620 Spectrum Center Blvd
San Diego
CA
92123
248,051
2/29/2020
Sunroad Centrum 1 - 9F
8620 Spectrum Center Blvd
San Diego
CA
92123
25,713
2/29/2020
Sunroad Centrum 2
TBD Spectrum Center Blvd
San Diego
CA
92123
193,000
10/31/2024
Downtown
600 B St
San Diego
CA
92101
28,354
4/30/2020
Copley Drive Direct
5855 Copley Dr
San Diego
CA
92111
80,281
5/31/2013
 
 
 
 
 
 
 
Iowa Online Center
1310 19th Ave NW
Clinton
IA
52732
36,720
6/30/2014
AU Main Campus
400 N Bluff Blvd
Clinton
IA
52732
364,948
N/A*
AU Main Campus Red House
610 N Bluff Blvd
Clinton
IA
52732
2,000
N/A*
AU Additional Parking Lot (Springdale Cemetery)
Springdale Drive
Clinton
IA
52732
33,000
4/14/2018
AU Tennis Center
321 4th Ave S
Clinton
IA
52732
26,662
N/A*
AU Off-Campus Residence Hall
2300 Lincoln Way
Clinton
IA
52732
82,537
N/A*
AU South Campus
1650 S 14th St
Clinton
IA
52732
 
N/A*
 
 
 
 
 
 
 
UoR Campus
545 E Pikes Peak Ave
Colorado Springs
CO
80903
5,520
5/31/2012
UoR Campus
555 E Pikes Peak Ave
Colorado Springs
CO
80903
33,601
3/31/2015
 
 
 
 
 
 
 
Denver Operations Center
1515 Arapahoe St
Denver
CO
80202
179,175
7/31/2021
Denver/UoR Operations Center at the Tabor Center
1200 17th St, 1201 16th St
Denver
CO
80202
79,677
3/31/2023
 
 
 
 
 
 
 
Waypoint Outcomes
2 Bala PLZ STE 300
Bala Cynwyd
PA
19004
2,000
3MTM





*owned in fee simple



Detroit_1177430_3



--------------------------------------------------------------------------------




Schedule 6.4
Taxes
No exceptions.



Detroit_1177430_3



--------------------------------------------------------------------------------




Schedule 6.5
Environmental Matters
None.

Detroit_1177430_3



--------------------------------------------------------------------------------




Schedule 6.7
Compliance with Laws
No exceptions.



Detroit_1177430_3



--------------------------------------------------------------------------------




Schedule 6.9
Litigation
Jermaine La'var Lattimore v. Ashford University, LLC, Andy Eberhart, and Sly
Grimm BPI Case No LA 36772
In February 2010, Ashford University, LLC (“Ashford”) received notice of a
complaint arising from a student injury which occurred in September 2007. Trial
is set for May 29, 2012. The parties are currently in discovery most recently
with deposition of plaintiff's expert witness.
Guzman v. Bridgepoint Education, Inc., United States District Court for the
Southern District of California Case No. 3:11-CV-00069
On October 19, 2011 the court issued a favorable ruling on the motion to dismiss
the Guzman case filed by Bridgepoint Education, Inc. (“Bridgepoint”). The court
dismissed, in their entirety, each of plaintiff's claims for breach of contract,
breach of implied covenant of good faith and fair dealing, negligent
misrepresentation, and violations of the Unfair Competition Law, False
Advertising Act, and Consumer Legal Remedies Act. The court provided plaintiff
until November 18, 2011 to file a motion for leave to file a first amended
complaint, accompanied by a proposed first amended complaint. The court granted
plaintiff's motion to amend their complaint on January 4, 2012. Bridgepoint
filed a response to the first amended complaint on January 18, 2012. Plaintiffs
filed opposition to the Bridgepoint's motion to dismiss. Bridgepoint filed its
response on February 28, 2012. Bridgepoint is awaiting the court's decision.
Stevens v. Bridgepoint Education, Ashford University and Hilary Brown Case No
37-2011-00086135-CU-OE-CTL; Amado Sanchez v. Bridgepoint Education, et al. Case
No 37-2011-00090932; Mary Moore v Ashford University, LLC et al Case No
37-2011-00090142-CU-OE-CTL
On October 4, 2011 the court determined these three cases involved common
questions of fact and law and as a result were consolidated with the lead case
being Stevens. The alleged violations surround the defendant's pay practices as
they relate to non-exempt employees. The court set March 2, 2012 as the date for
the class certification hearing. Discovery, including depositions, are on-going.
Mediation was held on January 10, 2012 and will be continued on March 27, 2012.


Darlene Maza v Bridgepoint Education, et al, Case No 37-2011-00101683-CU-WT-CTL
On November 30, 2011, plaintiff filed a complaint against Bridgepoint alleging
Interference with Exercise of Right to FMLA, Discrimination/Retaliation based on
FMLA, Interference with Exercise of Right to CFRA, among other charges.
Bridgepoint is currently in discovery.
Kesha Deon Perkins v Ashford University, Bridgepoint Education, Jared Moten,
Case No 3T-20i 2-0009 31 65-CU-0E-CTL
On March 1, 2012 plaintiff, a former employee, filed a complaint against
Ashford, Bridgepoint and Jared Moten, also a former employee, for Sexual
Harassment, Failure to Prevent Harassment, Retaliation, Mental Disability, among
others. Bridgepoint and Ashford are in the process of reviewing the complaint.

Detroit_1177430_3



--------------------------------------------------------------------------------




Rickney Jones v Bridgepoint Education, et al, Case No 37-2012-00093198-CU-WT-CTL
On March 5, 2012 plaintiff, a former employee, filed a complaint against
Bridgepoint and Ashford alleging Wrongful Termination. Bridgepoint and Ashford
are in the process of reviewing the complaint.
Iowa Civil Investigative Demand Notice
Iowa Civil Investigative Demand and Notice of Intent to Proceed (“CID”) was
served on Ashford on February 9, 2011 from the Iowa Attorney General (“IA AG”).
The CID requested information and documents overlapping the request made
previously by the U.S. Senate Committee on Health, Labor and Pensions (“HELP”). 
The IA AG initially agreed to production of Ashford's previous submission to
HELP.  Those documents were submitted to the IA AG on March 11, 2011. On June
24, 2011, Ashford received a second CID from the IA AG seeking additional
documents and detailed information in connection with the investigation. On
October 18, 2011, Ashford received a third request for information. Ashford is
continuing to dialogue with the IA AG and has produced (and will continue to
produce) certain responsive documents to the IA AG on a rolling basis.
New York Subpoena
On May 18, 2011, Ashford received from the Attorney General of the State of New
York (“NY AG”) a Subpoena Duces Tecum (“SDT”) relating to the NY AG's
investigation of whether certain of Ashford's business practices comply with
various New York State laws. Pursuant to the SDT, the NY AG requested documents
and detailed information for the time period May 17, 2005 through the date of
the SDT. On June 9, 2011, Ashford delivered a copy of all materials previously
submitted to HELP. While Ashford continues to “check in” with the NY AG, the NY
AG has not asked for any additional information to date.
North Carolina Civil Investigative Demand
On September 30, 2011, Ashford received from the Attorney General of the State
of North Carolina (“NC AG”) an Investigative Demand relating to the NC AG's
investigation of whether Ashford's business practices complied with North
Carolina consumer protection law.  Pursuant to the Investigative Demand, the NC
AG requested documents and detailed information from Ashford for the time period
January 1, 2008 through the date of the Investigative Demand.  Ashford has
initiated a dialogue with the NC AG and has produced certain documents regarding
its military recruitment practices.





Detroit_1177430_3



--------------------------------------------------------------------------------




Schedule 6.10
Consents, Approvals and Filings, Etc.
No exceptions.



Detroit_1177430_3



--------------------------------------------------------------------------------




Schedule 6.13
ERISA


No exceptions. The Credit Parties have no defined benefit plans.



Detroit_1177430_3



--------------------------------------------------------------------------------




Schedule 6.14
Conditions Affecting Business or Properties
No exceptions.



Detroit_1177430_3



--------------------------------------------------------------------------------




Schedule 6.15
Environmental and Safety Matters
No exceptions.



Detroit_1177430_3



--------------------------------------------------------------------------------




Schedule 6.16
Subsidiaries


Ashford University, LLC, an Iowa limited liability company
University of the Rockies, LLC, a Colorado limited liability company
Waypoint Outcomes, LLC, a Delaware limited liability company
Bridgepoint Education Real Estate Holdings, LLC, an Iowa limited liability
company
Center Leaf Partners, LLC, an Iowa limited liability company.



Detroit_1177430_3



--------------------------------------------------------------------------------




Schedule 6.18
Material Contracts
1.
Nominating Agreement dated February 17, 2009, between Warburg Pincus and Parent.



2.
Office Lease dated January 31, 2008, between Kilroy Realty, L.P. (“Kilroy”) and
Parent, related to the premises located at 13480 Evening Creek Drive North, San
Diego, California (“13480 Evening Creek”).



3.
First Amendment to Office Lease dated December 1, 2008, between Kilroy and
Parent, related to 13480 Evening Creek.    

                                    
4.
Second Amendment to Office Lease dated June 3, 2009, between Kilroy and Parent,
related to 13480 Evening Creek.    

                                     
5.
Office Lease dated January 31, 2008, between Kilroy and Parent, related to the
premises located at 13500 Evening Creek Drive North, San Diego, California
(“13500 Evening Creek”).

                                     
6.
Letter Agreement dated October 1, 2009, among Kilroy, Parent and Countrywide
Home Loans, Inc., related to 13500 Evening Creek.    

                                     
7.
First Amendment to Office Lease dated March 12, 2010, between Kilroy and Parent,
related to 13500 Evening Creek.

                                          
8.
Office Lease dated May 7, 2009, between Kilroy and Parent, related to the
premises located at 13520 Evening Creek Drive North, San Diego, California.    

                                          
9.
Standard Form Modified Gross Office Lease dated October 22, 2008, between Parent
and Sunroad Centrum Office I, L.P. (“Sunroad”) related to the premises located
at 8620 Spectrum Center Lane, San Diego, California (“8620 Spectrum Center”).



10.
Addendum to Standard Form Modified Gross Office Lease dated October 22, 2008,
between Parent and Sunroad, related to 8620 Spectrum Center.

                            
11.
First Amendment to Standard Form Modified Gross Office Lease dated September 16,
2011, between Parent and Sunroad, related to 8620 Spectrum Center.

                                                          
12.
Office Lease dated February 28, 2011, among Parent, Ashford University, LLC
(“Ashford”) University of the Rockies, LLC (“UoR”) and WSC 1515 Arapahoe
Investors


Detroit_1177430_3



--------------------------------------------------------------------------------




V, L.L.C. (“WSC”), related to the premises located at located at 1515 Arapahoe
Street, Denver, Colorado (“1515 Arapahoe”).              
                                
13.
Commencement Date Memorandum and First Amendment to Office Lease dated November
18, 2011, among Parent, Ashford, UoR and WSC, related to 1515 Arapahoe.    

                                
14.
Lease dated August 8, 2011, between Parent and CCP/MS SSIII Denver Tabor Center
I Property Owner LLC, related to the premises located at 1200 17th Street and
1201 16th Street, Denver, Colorado.    

                                                                        
15.
Blackboard License and Services Agreement dated December 23, 2003, and
amendments thereto, between Ashford and Blackboard, Inc.    

                                          
16.
Amendment to Blackboard License and Services Agreement dated December 8, 2009,
between Ashford and Blackboard, Inc.         

                                     
17.
Master Services and License Agreement dated September 29, 2009, between Parent
and eCollege.com (“eCollege”).    

                                     
18.
First Addendum to Master Services and License Agreement dated November 9, 2009,
between Parent and eCollege.    

                                     
19.
Second Addendum to Master Services and License Agreement dated December 15,
2009, between Parent and eCollege.    

                                     
20.
Third Addendum to Master Services and License Agreement dated January 12, 2010,
between Parent and eCollege.    

                                     
21.
Fourth Addendum to Master Services and License Agreement dated October 14, 2010,
between Parent and eCollege.

                                          
22.
Software License Agreement dated April 6, 2004, between Parent and Campus
Management Corp. (“CMC”).



23.
CampusCare Support Agreement dated February 15, 2005, between Parent and CMC.

                            
24.
Addenda to Software License Agreement dated June 29, 2009, between Parent and
CMC.              


Detroit_1177430_3



--------------------------------------------------------------------------------




                                
25.
Addendum to CampusCare Maintenance and Support Agreement dated February 11,
2011, between Parent and CMC.    

                                
26.
CampusCare Maintenance and Support Renewal dated December 28, 2011, between
Parent and CMC.             

                            
27.
General Services Agreement and Task Order One dated January 1, 2009, between
Ashford and Affiliated Computer Services, Inc. (“ACS”).    

                            
28.
Amendment One to Task Order One (Central Financial Aid Processing) dated January
12, 2009, between Ashford and ACS.



29.
Amendment One to General Services Agreement dated July 14, 2011, between Ashford
and ACS.                                                           
                            

30.
General Services Agreement and Task Order One dated January 1, 2009, between UoR
and ACS.                                      

31.
Amendment One to Task Order One (Central Financial Aid Processing) dated January
12, 2009 between UoR and ACS.



32.
Amendment One to General Services Agreement dated July 15, 2011, between UoR and
ACS.                                          


Detroit_1177430_3



--------------------------------------------------------------------------------




Schedule 6.20
Capital Structure
Name
Sole Member
Ashford University, LLC
Bridgepoint Education, Inc.
University of the Rockies, LLC
Bridgepoint Education, Inc.
Waypoint Outcomes, LLC
Bridgepoint Education, Inc.
Bridgepoint Education Real Estate Holdings, LLC
Bridgepoint Education, Inc.
Center Leaf Partners, LLC
Ashford University, LLC



Each Subsidiary is a single-member limited liability company. Other than Center
Leaf Partners, Bridgepoint Education, Inc., holds 100% of the membership
interests in each Subsidiary. There is no par value associated with any of the
membership interests. All existing certificates of membership interests are
currently in the possession of Comerica Bank.

Detroit_1177430_3



--------------------------------------------------------------------------------




Schedule 6.23
Employee Matters
None.

Detroit_1177430_3



--------------------------------------------------------------------------------




Schedule 8.1
Debt
We have no Debt other than as described in subsections 8.1(a) through 8.1(n),
inclusive, of the Agreement.

Detroit_1177430_3



--------------------------------------------------------------------------------




Schedule 8.2
Permitted Liens


1.
Bridgepoint Education, Inc.

Debtor(s)
Secured Party(s)
UCC File No.
Original Filing Date
Date of
Amendment (A), Termination (T), Partial Release (PR), Assignment (AS), or
Continuation (C)
Collateral
Bridgepoint Education, Inc.
CIT Technology Financing Services, Inc.
20082579819
7/28/2008
 
Specific equipment leased by Debtor including future attachments, parts,
accessories, and add-ons and all proceeds and products thereof.
Bridgepoint Education, Inc.
Ikon Financial SVCS
20092941778
9/15/2009
 
Specific equipment leased by Debtor including all additions, improvements,
attachments, accessories, accessions, upgrades and replacements and all
substitutions or exchanges, and all products, insurance and other proceeds.
Bridgepoint Education, Inc.
Ikon Financial SVCS
20093118145
9/30/2009
 
Specific equipment leased by Debtor including all additions, improvements,
attachments, accessories, accessions, upgrades and replacements and all
substitutions or exchanges, and all products, insurance and other proceeds.
Bridgepoint Education, Inc.
North American Communications Resource, Inc.
20110993066
3/17/2011
 
Specific equipment
Bridgepoint Education, Inc.
Interstate Power and Light Company
20111888141
5/18/2011
 
A purchase money security interest in specific equipment.




Detroit_1177430_3



--------------------------------------------------------------------------------






2.
Ashford University, LLC

Debtor(s)
Secured Party(s)
UCC File No.
Original Filing Date
Date of
Amendment (A), Termination (T), Partial Release (PR), Assignment (AS), or
Continuation (C)
Collateral
Ashford University, LLC
GreatAmerica Leasing Corporation
X091394-0
4/5/2007
 
Specific equipment leased by Debtor.
Ashford University, LLC
GreatAmerica Leasing Corporation
X103856-1
8/29/2007
 
Specific equipment leased by Debtor.
Ashford University, LLC
GreatAmerica Leasing Corporation
X103918-3
8/30/2007
 
Specific equipment leased by Debtor.
Ashford University, LLC
Interstate Power and Light Company
E868709-4
10/19/2007
 
A Purchase Money Security Interest in specific equipment.
Ashford University, LLC
CIT Technology Financing Services I LLC
P560253-1
10/28/2007
 
Specific equipment leased by Debtor.
Ashford University, LLC
Interstate Power and Light Company
E10016503-9
3/9/2010
 
A Purchase Money Security Interest in specific equipment.





3.
University of the Rockies, LLC


Detroit_1177430_3



--------------------------------------------------------------------------------






Debtor(s)
Secured Party(s)
UCC File No.
Original Filing Date
Date of
Amendment (A), Termination (T), Partial Release (PR), Assignment (AS), or
Continuation (C)
Collateral
University of the Rockies
Sensormatic Electronics Corporation


ADT Security Services, Inc. - Sensormatic Division (per amendment)
2009F084453
10/6/2009






1/12/2010 (A)
2010F003696
Specific equipment and proceeds thereof.


Amendment changing the Secured Party's name to: “ADT Security Services, Inc. -
Sensormatic Division”






Detroit_1177430_3



--------------------------------------------------------------------------------




Schedule 8.7
Investments
We have no Investments which were not entered into in accordance with the Cash
Investment Policy.

Detroit_1177430_3



--------------------------------------------------------------------------------




Schedule 8.8
Transactions with Affiliates
Parent has entered into certain agreements with Affiliates, as described in the
following excerpt from its most recent Annual Report on Form 10-K, filed with
the SEC on March 7, 2012:
“Indemnification Agreements
Our certificate of incorporation and bylaws require us to indemnify our
directors and executive officers to the fullest extent permitted by Delaware
law. Additionally, as permitted by Delaware law, we have entered into
indemnification agreements with each of our directors and executive officers.
Nominating Agreement with Warburg Pincus
In February 2009, we entered into a nominating agreement with Warburg Pincus.
Under the nominating agreement, as long as Warburg Pincus beneficially owns at
least 15% of the outstanding shares of our common stock, we agree, subject to
our fiduciary obligations, to nominate and recommend to our stockholders that
two individuals designated by Warburg Pincus be elected to the Board of
Directors. If at any time Warburg Pincus beneficially owns less than 15% but
more than 5% of the outstanding shares of our common stock, we agree, subject to
our fiduciary obligations, to nominate and recommend to our stockholders that
one individual designated by Warburg Pincus be elected to the Board of
Directors.
Second Amended and Restated Registration Rights Agreement
In August 2009, we entered into a Second Amended and Restated Registration
Rights Agreement with Warburg Pincus and certain other security holders,
including some of our executive officers and directors (Messrs. Clark, Sheng,
Devine, Woodard and Craig, Ms. Dackerman and Dr. McAuliffe). The material terms
of this agreement are described below.
Demand Registration Rights. So long as we are eligible to file a registration
statement with the SEC, Warburg Pincus may request we effect a registration at
any time, provided that anticipated aggregate public offering proceeds (before
any underwriting discounts and commissions) will not be less than $7.5 million.
We may postpone the filing of any such registration statement for up to 90 days
once in any 12-month period. If during that 90 day period we file a registration
statement and we are actively employing in good faith all reasonable efforts to
cause such registration statement to become effective, then we may further
postpone any demand registration until 180 days after the effective date of the
currently filed registration statement. We may also postpone the filing of any
such registration statement for up to 180 days once in any 12-month period if
our Board of Directors determines in good faith that the filing would be
seriously detrimental to our stockholders or us.

Detroit_1177430_3



--------------------------------------------------------------------------------




Form S-3 Registration Rights. If we are eligible to file a registration
statement on Form S-3, Warburg Pincus may request that we register their shares
of common stock for resale on a Form S-3 registration statement, provided that
the total proceeds of the shares to be offered is more than $5.0 million and
that the request is not made within 180 days of the effective date of our most
recent Form S-3 registration statement in which the securities held by Warburg
Pincus could have been included for sale or distribution. We are also not
obligated to file a Form S-3 registration statement in any jurisdiction where we
would be required to execute a general consent to service of process in
effecting such registration, qualification or compliance, subject to certain
restrictions. Warburg Pincus has the right to request an unlimited number of
registrations on Form S-3. In July 2011, we filed a Form S-3 registration
statement upon the request of Warburg Pincus, registering the resale of
34,589,220 shares of common stock held by Warburg Pincus.
Payment of Registration Expenses. We are required to pay certain legal fees and
other expenses on behalf of Warburg Pincus and other parties to the agreement in
connection with any registration. For our initial public offering and a
withdrawn secondary offering in 2009, we paid $269,000 in fees and other
expenses on behalf of Warburg Pincus and $61,000 in fees and other expenses on
behalf of the other selling stockholders. For the Form S-3 registration
statement we filed on behalf of Warburg Pincus in July 2011, we paid $168,000 in
fees and other expenses on behalf of Warburg Pincus.
Piggyback Registration Rights. If we register any shares of common stock under
the Securities Act in connection with a public offering, the stockholders with
piggyback registration rights have the right to include in the registration
shares of common stock held by them or which they can obtain upon the exercise
or conversion of another security, subject to specified exceptions. The
underwriters of any offering have the right to limit the number of shares
registered by these stockholders due to marketing reasons. If the total amount
of shares of common stock these stockholders wish to include exceeds the total
amount of shares which the underwriters determine the stockholders may sell in
the offering, the shares to be included in the registration will be subject to
cutbacks as specified in the agreement.”



Detroit_1177430_3



--------------------------------------------------------------------------------




Schedule 13.6
Notices


If to the Borrowers:


c/o Bridgepoint Education, Inc.
13500 Evening Creek Drive North
Suite 600
San Diego, California 92128
Attn: Daniel J. Devine
Executive Vice President and Chief Financial Officer




If to the Administrative Agent:


Comerica Bank, as Administrative Agent for the Lenders,
Arranger, Syndication Agent and Documentation Agent,
and the Lenders signatory to this Agreement
Comerica Bank Center
411 W. Lafayette St., 7th Floor
Detroit, MI 48226
Attn: Corporate Finance
For advance requests/paydowns: corpfinadmin@comerica.com
For reporting requirements: reportingcorpfin@comerica.com


and


Greg Park
Vice President
Comerica Bank
Technology & Life Sciences
11943 El Camino Real, Suite 110B
San Diego, CA 92130





Detroit_1177430_3

